Title 1 - Laws and Statutes

Chapter 1 - Code of 1972

In General (§§ 1-1-1 - 1-1-39)

§ 1-1-7. Contents

The Mississippi Code of 1972 shall cover all sections of and amendments to the Constitution of the United States and the Constitution of the State of Mississippi; all operative and effective sections of the Mississippi Code of 1930 and amendments thereto; all operative and effective sections of the Mississippi Code of 1942, Recompiled, and amendments thereto; and all operative and effective session laws of a general and permanent nature enacted since the publication of the Mississippi Code of 1930 down through the 1971 Regular Session of the Legislature.

The Mississippi Code of 1972 shall contain, in addition to the material set out above, case notes or case statements covering pertinent court decisions construing or applying Mississippi statutes, volume and general indexes, and such other useful matters, tables, information, and ancillaries as the Joint Committee on Compilation, Revision and Publication of Legislation deems to be desirable and practicable to include. Opinions of the Attorney General also may be annotated.



§ 1-1-8. Official code; recognition as evidence of public statute laws; restrictions on use of certain words or names in title of codes other than official version

(1) The Mississippi Code of 1972 Annotated, as amended, modified and revised from time to time, that is published by the company with which the Joint Legislative Committee on Compilation, Revision and Publication of Legislation has contracted under Section 1-1-107(a):

(a) Is the official code of the public statute laws of the State of Mississippi that are enacted by the Legislature; and

(b) Shall be used, received, recognized and referred to as the official code of the public statute laws of the State of Mississippi, and shall be considered as evidence of the public statute laws of the State of Mississippi, in all courts of the State and by all public officers, offices, departments and agencies of the state and its political subdivisions, and in all other places or instances where the public statute laws of the State may come into question. However, if there is any conflict between the language of any statute as it appears in the Mississippi Code of 1972 Annotated and in the General Laws of Mississippi, the language in the General Laws shall control; and if there is any conflict between the language of any statute as it appears in the General Laws of Mississippi and in the original enrolled bills enacted by the Legislature, the language in the enrolled bills shall control.

(2) No publisher of a code of the public statute laws of the State of Mississippi, other than the publishing company with which the Joint Legislative Committee on Compilation, Revision and Publication of Legislation has contracted under Section 1-1-107(a), shall be authorized to use as the name, title or designation of the code that is published, the words "Mississippi Code of 1972," "Mississippi Code 1972," "Mississippi Code of 1972 Annotated," "Mississippi Code 1972 Annotated," "Annotated Mississippi Code of 1972," "Annotated Mississippi Code 1972," or any other combination of words containing "Code of 1972," "Code 1972" or "1972 Code." The joint committee may seek injunctive relief, or authorize the publisher of the official code to seek injunctive relief on behalf of the joint committee, against any person or entity to enforce the provisions of this subsection.



§ 1-1-9. Copyright; use of code material

(1) Copyrights of the Mississippi Code of 1972 and the notes, annotations, and indexes thereof, shall be taken by and in the name of the publishers of the compilation who shall thereafter promptly assign the same to the State of Mississippi and be owned by it.

(2) All parts of any act passed by the Mississippi Legislature, or of any code published or authorized to be published by the Joint Committee on Compilation, Revision and Publication of Legislation, including, without limitation, catchlines or frontal analyses; numbers assigned to sections, articles, chapters and titles; historical citations or source lines; editor's notes; amendment notes; cross references; annotations; and summaries of judicial decisions and Attorney General's opinions, shall become and remain the exclusive property of the State of Mississippi, to be used only as the joint committee may direct.

(3) (a) If any person or entity uses any part of any act passed by the Mississippi Legislature, or any part of any code published or authorized to be published by the joint committee, in any manner other than as authorized by the committee, the person or entity shall be subject to a civil penalty of not less than One Thousand Dollars ($ 1,000.00) for each violation, and each day upon which a violation occurs shall be deemed a separate and additional violation.

(b) If the joint committee suspects that any person or entity is violating or has violated this section, the Attorney General shall investigate the matter upon the request of the joint committee. If the Attorney General determines, after investigation, that the person or entity is violating or has violated this section, the Attorney General shall institute an action to impose a civil penalty against the person or entity, or seek injunctive relief against the person or entity to prevent further violations of this section, or both, as requested by the joint committee.

(c) Civil penalties may be recovered in a civil action brought by the Attorney General in the Chancery Court of the First Judicial District of Hinds County, Mississippi, or in the chancery court of the county of residence of the person or entity against whom the penalty is sought. If the person or entity is a nonresident of the State of Mississippi, the action shall be brought in the Chancery Court of the First Judicial District of Hinds County, Mississippi.

(d) All civil penalties recovered shall be deposited into the State General Fund.



§ 1-1-11. Distribution of the Code of 1972

(1) Except as provided in subsection (2) of this section, the Joint Committee on Compilation, Revision and Publication of Legislation shall distribute or provide for the distribution of the sets of the compilation of the Mississippi Code of 1972 purchased by the state as follows:

Fifty-seven (57) sets to the Mississippi House of Representatives and forty (40) sets to the Mississippi Senate for the use of the Legislative Reference Bureau, Legislative Services Offices, staffs and committees thereof.

Ten (10) sets to the Governor's Office; nine (9) sets to the Secretary of State; and twenty (20) sets to the Auditor's Office.

One (1) set to each of the following: the Lieutenant Governor; each member of the Legislature; the Treasurer; each district attorney; each county attorney; each judge of the Court of Appeals and each judge of the Supreme, circuit, chancery, county, family, justice and municipal courts; each Mississippi Senator and Mississippi Representative in Congress; State Superintendent of Education; Director of the Department of Finance and Administration; six (6) sets to the Performance Evaluation and Expenditure Review (PEER) Committee; three (3) sets to the Director of the Legislative Budget Office; the Commissioner of Agriculture and Commerce; each Mississippi Transportation Commissioner; six (6) sets to the Department of Corrections; the Insurance Commissioner; the Clerk of the Supreme Court; the State Board of Health; each circuit clerk; each chancery clerk in the state for the use of the chancery clerk and the board of supervisors; each sheriff in the state for the use of his office and the county officers; and each county for the county library (and an additional set shall be given to each circuit clerk, chancery clerk, sheriff and county library in counties having two (2) judicial districts).

Two (2) sets to the Department of Archives and History; two (2) sets to the State Soil and Water Conservation Commission; sixty-eight (68) sets to the Attorney General's office; six (6) sets to the Public Service Commission; four (4) sets to the Public Utilities Staff; thirty-five (35) sets to the Department of Revenue; one (1) set to the Board of Tax Appeals; two (2) sets to the State Personnel Board; six (6) sets to the State Law Library; one (1) set to the Library of Congress; ten (10) sets to the University of Mississippi Law School; one (1) set each to the Mississippi School for the Deaf and the Mississippi School for the Blind; one (1) set each to the University of Mississippi, Mississippi State University, Mississippi University for Women, University of Southern Mississippi, Delta State University, Alcorn State University, Jackson State University, Mississippi Valley State University, and the Board of Trustees of State Institutions of Higher Learning; and one (1) set to the Supreme Court judges' conference room. In furtherance of the State Library's reciprocal program of code exchange with libraries of the several states, the joint committee shall, at the direction and only upon the written request of the State Librarian, distribute or provide for the distribution of sets of the code to such libraries.

One (1) set to each state junior or community college; three (3) sets to the Department of Wildlife, Fisheries and Parks; two (2) sets to the Department of Environmental Quality; two (2) sets to the Department of Marine Resources; two (2) sets to the Mississippi Ethics Commission; six (6) sets to the Mississippi Workers' Compensation Commission; four (4) sets to the State Department of Rehabilitation Services; and seven (7) sets to the Department of Human Services. One (1) set to each of the following: State Textbook Procurement Commission; University Medical Center; State Library Commission; Department of Agriculture and Commerce; Forestry Commission; and seventeen (17) sets to the Department of Public Safety. Also, one (1) set to each of the following: Adjutant General, Mississippi Development Authority, Department of Banking and Consumer Finance, Bureau of Building, Grounds and Real Property Management, the State Educational Finance Commission, the Mississippi Board of Vocational and Technical Education, Division of Medicaid, State Board of Mental Health, and Department of Youth Services.

The joint committee is authorized to distribute or provide for the distribution of additional sets of the Mississippi Code, not to exceed three (3) sets, to the office of each district attorney for the use of his assistants.

The joint committee shall provide to the Mississippi House of Representatives and the Mississippi Senate the annual supplements to the Mississippi Code of 1972 for each set of the code maintained by the House and Senate.

The set of the Mississippi Code of 1972 to be provided to each member of the Legislature shall be provided unless specifically waived by such legislator in writing.

An elected or appointed officeholder in the State of Mississippi, except for a member of the Legislature, shall deliver to his successor in office, or to the joint committee if there is no successor, the set of the Mississippi Code of 1972 provided the officeholder under this section.

Before the joint committee delivers or provides for delivery of a copy of the Mississippi Code of 1972 to an individual officeholder, the joint committee shall prepare and submit a written agreement to the officeholder. The agreement shall, among other provisions, state that the code is the property of the State of Mississippi, that it shall be transferred to the officeholder's successor in office, that the officeholder has an obligation to make such transfer and that the officeholder shall be responsible for the failure to deliver the code and for any damage or destruction to the code, normal wear and tear excepted. The joint committee shall execute the agreement and forward it to the officeholder for execution. The joint committee shall not deliver or provide for delivery of the code to the officeholder until the executed agreement is received by the committee. The joint committee may include in the agreement such other provisions as it may deem reasonable and necessary. In addition to damages or any other remedy for not transferring a set of the code to his successor, an officeholder who does not transfer his set of the code shall be guilty of a misdemeanor and shall, upon conviction, pay a fine of One Thousand Dollars ($ 1,000.00). Upon request of the joint committee, the Attorney General shall assist the joint committee in taking such actions as necessary to require an officeholder to transfer the set of code provided under this section to his successor, or to the joint committee if there is no successor, and to recover reimbursement or damages from any officeholder for the loss of or damage or destruction to any volumes of the set of the code provided under this section, other than normal wear and tear.

Replacement of missing, damaged or destroyed sets or volumes of the code provided by this chapter may be obtained from the code publisher through the joint committee at the established state cost, the cost to be borne by the recipient.

No more than one (1) set of the Mississippi Code of 1972 shall be furnished to any one (1) individual, regardless of the office or offices he may hold.

(2) (a) The joint committee, in its discretion, may determine whether electronic access to the Mississippi Code of 1972 is available and a sufficient substitute for actual bound volumes of the code and, if so, may omit furnishing any one or more sets otherwise required by this section.

(b) Each elected state official, elected state district official and member of the Legislature shall receive a CD-ROM version of the Mississippi Code of 1972 in lieu of bound volumes of the Mississippi Code of 1972 unless the official or member of the Legislature makes a request in writing to the Joint Committee on Compilation, Revision and Publication of Legislation that he receive bound volumes of the Mississippi Code of 1972.



§ 1-1-12. Binding and identification of state-owned copies of Code of 1972

The sets of the Mississippi Code of 1972 purchased by the State to be distributed by the joint committee according to the designation in Section 1-1-11 shall be bound in a different color binding from that used in binding sets offered for sale to private purchasers. In addition to the distinctive color, the binding of each volume shall have stamped thereon in a contrasting color the words "Property of the State of Mississippi." Each of such sets of the Code as distributed shall be for use of the official in his official business and shall be returned to the state when the official vacates the office or when the office is abolished, as provided in Section 1-1-11. However, none of the provisions of this section shall apply to those sets to be distributed to members of the Legislature.



§ 1-1-13. When Code of 1972 to take effect

The Mississippi Code of 1972, except as expressly provided, shall take effect on the first day of November, one thousand nine hundred and seventy-three, and from that day it shall be received in use, and shall supersede all prior statutes and clauses therein revised, and hereby repealed.



§ 1-1-15. Repealed

Repealed by Laws, 1999, ch. 310, § 3, eff from and after March 8, 1999.

[Codes, 1857, ch. 1, art. 13; 1871, § 12; 1880, § 9; 1892, § 9; Laws, 1906, § 9; Laws, 1930, § 9; Laws, 1942, §§ 9, 20; Laws, 1942, ch. 318]



§ 1-1-17. Appropriations

The cost of the recodification of the laws of Mississippi will be provided by appropriations to implement the purposes of Sections 1-1-1, 1-1-3 and 1-1-5.



§ 1-1-19. Repeal of former statutes -- Effect of Code of 1972 upon laws enacted at same session or before Code takes effect

From and after the effective date of the Mississippi Code of 1972, subject to any express provisions relating thereto which may be found in the Mississippi Code of 1972, all acts or parts of acts, all sections or parts of sections of the Mississippi Code of 1930, and all sections or parts of sections of the Mississippi Code of 1942, Recompiled, the subjects whereof are revised, consolidated and re-enacted in the Mississippi Code of 1972, or repugnant to the provisions contained therein, shall be, and the same are hereby, repealed, but with respect to statutes brought forward in the Mississippi Code of 1972, that code shall be deemed to be a continuation and not a new enactment. It is especially provided, however, that no curative or validation statute, of any nature or kind whatsoever, shall be affected by the adoption of the Mississippi Code of 1972, in so far as the curative or validation provisions or portions of any such statute are concerned.

Notwithstanding the provisions of the first paragraph of this section, no section or provision of the Mississippi Code of 1972 shall supersede or repeal by implication any law passed at the same session of the legislature at which the Mississippi Code of 1972 is adopted, or passed after the adoption of the Mississippi Code of 1972 but before it shall have taken effect; and an amendatory law passed at such session or at any subsequent session before the Mississippi Code of 1972 takes effect shall not be deemed repealed, unless the contrary intent clearly appears.

Any amendment to any section or sections of the Mississippi Code of 1942, Recompiled, or to any part or parts of acts, the subjects of which are revised, consolidated and enacted in the Mississippi Code of 1972, passed at the same session at which the Mississippi Code of 1972 is adopted, or passed after the adoption of the Mississippi Code of 1972 but before it shall take effect, shall be deemed to amend the corresponding section or sections of the Mississippi Code of 1972.



§ 1-1-21. Effect of repeals by Code of 1972 upon former rights

The repeal of any statutory provisions by the Mississippi Code of 1972 shall not affect any act done, or any cause of action, or any right accruing or accrued or established, or any suit or proceeding had or commenced in any civil case, or any plea or defense or bar thereto, previous to the time when such repeal shall take place; but the proceedings in every such case shall be conformed, as far as practicable, to the provisions of the Mississippi Code of 1972.



§ 1-1-22. Prior rights or actions involving taxes unaffected

Nothing in Section 1-1-35 shall affect or defeat any claim, assessment, suit, appeal right or cause of action for taxes due prior to April 26, 1972, whether such assessment, suit, appeal, or claim therefor shall have been begun before said date, or shall thereafter be begun; and the laws amended or repealed are expressly continued in full force, effect and operation for the purpose of the assessment and collection of any taxes due under any such laws prior to said date, and for the imposition of any penalty, forfeiture, or claim for a failure to comply therewith.



§ 1-1-23. Effect of adoption of Code of 1972 upon offenses committed prior to effective date of Code

An offense committed, and a penalty or forfeiture incurred, previous to the time when the Mississippi Code of 1972 shall take effect, and an indictment or prosecution for any offense, or for the recovery of any penalty or forfeiture, pending at the time when the Mississippi Code of 1972 shall take effect, shall not be affected by its adoption; but all such offenses, penalties, and forfeitures shall remain subject to the laws in force before the Mississippi Code of 1972 shall take effect, except that all the proceedings had thereafter shall be conducted according to the provisions thereof, and except that when any punishment, penalty, or forfeiture shall have been mitigated by the provisions of the Mississippi Code of 1972, such provisions may be applied to any judgment to be pronounced after the Mississippi Code of 1972 shall take effect.



§ 1-1-24. Prior violations of law and civil causes of action unaffected

Nothing in Section 1-1-35 shall be construed to defeat or affect in any manner whatsoever the prosecution of any person, association, firm or corporation, for the violation of any law occurring prior to the first day of November, 1973 in any court of record, the trial therefor, or appeal therefrom, and nothing in Section 1-1-35 shall be construed to defeat or affect in any manner whatsoever any right of a civil cause of action in equity or law in any court of record, the trial thereof, or appeal therefrom occurring prior to the first day of November, 1973.



§ 1-1-25. No revival of repealed laws

All statutes and parts of statutes which are repealed or abrogated by, or are repugnant to any law repealed by the Mississippi Code of 1972, and which have not been re-enacted or consolidated therein, shall continue to be so repealed, and shall remain abrogated.



§ 1-1-27. Vacation of offices by adoption of Code of 1972

The repeal of any statutory provision which is revised and consolidated in the Mississippi Code of 1972, by virtue of which any appointment shall have been made or any office is held, shall not be construed to vacate the office, or in any way to affect the appointment, except when otherwise expressly provided; but the appointment shall continue and the office shall be held subject to the provisions contained in the Mississippi Code of 1972.



§ 1-1-29. Effect of adoption of Code of 1972 upon private and local laws

Private and local laws not revised and brought into the Mississippi Code of 1972 are not affected by its adoption unless it is expressly so provided therein.



§ 1-1-31. Severability provision of Code of 1972

If any chapter, article, section, paragraph, sentence, clause, phrase or any part of the Mississippi Code of 1972 is declared to be unconstitutional or void, or for any reason is declared to be invalid or of no effect, the remaining chapters, articles, sections, paragraphs, sentences, clauses and phrases shall be in no manner affected thereby but shall remain in full force and effect.



§ 1-1-33. Code of 1972 supplied to officers

Where any officer has received a set of the Mississippi Code of 1972 by virtue of his office and is required by law to deliver it to his successor in office, and the officer fails to deliver it to his successor, the successor may make application to the Joint Legislative Committee on Compilation, Revision and Publication of Legislation, in writing, setting forth that fact, and the joint committee, if satisfied of the truthfulness of the application, may issue to the applicant a set of the Mississippi Code of 1972. The joint committee may consider any official application for a set of the Mississippi Code of 1972, and if the facts warrant furnishing a code or codes as applied for, it shall be furnished to the applicant.



§ 1-1-35. Revised manuscript declared to be official Code of the state of Mississippi

The Legislature finds and so declares that the code committee, comprised of the Attorney General, Secretary of State, chairmen of the appropriations committees and judiciary "A" and "B" committees of the House of Representatives and Senate has, to date, fulfilled its obligations and responsibilities within its statutory powers as set forth in Senate Bill No. 1964 (Chapter 465), Laws of 1970, and that the entire manuscript for the Mississippi Code of 1972, emanating from the Mississippi Code of 1930, all enactments of a general and permanent nature subsequent to the regular session of 1930 and through the regular session of 1942 comprising the original Mississippi Code of 1942, and all such enactments from adjournment of the 1942 regular session through the regular session of 1971 and now a part of the Mississippi Code of 1942, has been thoroughly analyzed by experienced and trained lawyer-editors of the lawbook publishers and by the publishers' computer facilities, and the publishers' findings and recommendations to the Attorney General to date have been agreed upon by and between the publishers, the Attorney General, and the code committee, and that said proposed manuscript, as prepared by The Lawyers Co-Operative Publishing Company and associates and approved by the attorney general, for the Mississippi Code of 1972, has been reported to the Legislature and revised, amended and adopted by the two houses of the Legislature, an enrolled draft of which has been prepared by the said code committee, said manuscript is hereby approved, adopted and declared to be the official code of the State of Mississippi on the first day of November, 1973.



§ 1-1-37. Enrollment of the Code of 1972

In the enrollment of the Code of 1972, it shall be sufficient and legal to enroll the code either by clipping the text from the original code or from other sources and attaching the same on paper approximately 8 1/2 X 11 inches, and/or by writing the same in longhand or typewriter, and/or by some method of photographic reproduction, and where necessary making corrections in the text before final approval and signature.



§ 1-1-39. Deposition and preservation of enrolled draft

The enrolled draft of the official Mississippi Code of 1972 shall be deposited in the office of the Secretary of State, and shall be carefully preserved by that officer as the official code of the public statute laws of this state, adopted and declared to be such by Section 1-1-35.






Supplementation of Code of 1972 and Update of Computer Tapes (§§ 1-1-51 - 1-1-62)

§ 1-1-51. Repealed

Repealed by Laws, 1996, ch. 502, § 9, eff July 1, 1998.

[Laws, 1973, ch, 366, § 1; Laws, 1996, ch. 502, § 9, eff from and after passage (approved April 11, 1996)].



§ 1-1-53. Repealed

Repealed by operation of law on July 1, 1998.

§ 1-1-53. [Laws, 1973, ch. 366, § 2; Laws, 1996, ch. 502, § 10, eff from and after passage (approved April 11, 1996).]



§ 1-1-55. Repealed

Repealed by operation of law on July 1, 1998.

§ 1-1-55. [Laws, 1973, ch. 366, § 3; Laws, 1979, ch. 323, § 1; Laws, 1996, ch. 502, § 11, eff from and after passage (approved April 11, 1996).]



§ 1-1-57. Purchase and distribution of pocket part supplements and replacement bound volumes

The Joint Committee on Compilation, Revision and Publication of Legislation shall purchase such numbers of sets of the pocket part supplements and the replacement volumes, including index replacement volumes, as may be required to maintain in a current status the sets of the Code of 1972 authorized to be furnished under the provisions of Section 1-1-11, and shall distribute or provide for the distribution of the same to the proper parties. In furtherance of the State Library's reciprocal program of Code exchange with libraries of the several states, the joint committee shall, at the direction and only upon the written request of the State Librarian, distribute or provide for the distribution of those supplements and replacement volumes to such libraries.



§ 1-1-58. Advance sheets; contract for publication; distribution; provision of information to publisher

(1) The Joint Committee on Compilation, Revision and Publication of Legislation shall contract with a publishing company for the publication of the advance sheets of the general laws enacted at each session of the Legislature. This contract may be with the same publishing company contracted with under Section 1-1-107(a) and may be included as a provision of that contract with the publishing company instead of being a separate contract.

(2) The joint committee shall distribute or provide for the distribution of the advance sheets to the proper parties. One (1) volume of the advance sheets shall be provided free of cost to each state government agency, to each respective Legislative Services Office of the House of Representatives and the Senate, to the Legislative Reference Bureau, and to each sheriff, chancery clerk, circuit clerk, superintendent of education, tax assessor, county prosecuting attorney, justice court judge, attorney for each county's board of supervisors, each municipal clerk, district attorney, circuit judge, chancellor, county court judge and Supreme Court judge. The joint committee shall authorize the publishing company to make copies of the advance sheets available to each member of the Mississippi Bar Association in good standing, according to the records of the secretary of the Mississippi Bar Association, at a reasonable cost, including preparation, printing, shipping and handling.

(3) The Office of the Secretary of State shall provide or make available to the publishing company such information regarding the general laws enacted by the Legislature as necessary for the publishing company to prepare and publish the advance sheets.



§ 1-1-59. Provision and maintenance of Code in electronic form

The Joint Committee on Compilation, Revision and Publication of Legislation may contract with a reputable and competent company to perform any services necessary to update any computer tape, disc or other technological medium furnished with the Mississippi Code of 1972, and to provide for and update a CD-ROM (compact disc, read-only memory) or other disc or technological medium containing the Mississippi Code of 1972 and its annotations, so that all laws of a general nature passed by the Legislature subsequent to the 1971 Session thereof will be incorporated therein in the same format as the pocket part supplements and supplemental material contained in replacement volumes to the Code of 1972. This contract may be made with the same publishing company contracted with under Section 1-1-107(a) and may be included as a provision of that contract with the publishing company instead of being a separate contract.

If the same cannot be contracted for, at and for a consideration considered reasonable, the joint committee may request the Mississippi Department of Information Technology Services to perform such services and pay over to the department such sums as may be appropriated for such purposes, and the Mississippi Department of Information Technology Services may expend such sums as paid over for the employment of personnel and the purchase of such services, supplies, materials and equipment as may be required to perform the work.



§ 1-1-60. Requisitions from University of Mississippi law school; publication exchanges with other states

The dean of the law school of the University of Mississippi may make requisitions to the Joint Committee on Compilation, Revision and Publication of Legislation for the Mississippi Code and supplements thereto to exchange with other states for similar publications and make the same available in the University of Mississippi law school library for the purpose of increasing the facilities of the library. The joint committee may furnish or provide for the furnishing of these publications upon requisition from the dean of the law school of the University of Mississippi.



§ 1-1-61. Repealed

Repealed by Laws, 1996, ch. 502, § 21, eff from and after passage (approved April 11, 1996).

[Laws, 1973, ch. 366, § 6]



§ 1-1-62. Number of volumes, supplements, and advance sheets required

The Joint Committee on Compilation, Revision and Publication of Legislation shall provide for the publication of sufficient volumes of the Mississippi Code and supplements thereto and advance sheets as necessary to meet the requirements of Sections 1-1-11, 1-1-57, 1-1-58 and 1-1-60.






Joint Legislative Committee on Compilation, Revision and Publication of Legislation (§§ 1-1-101 - 1-1-111)

§ 1-1-101. Legislative findings

The Legislature finds that the compilation, revision and publication of legislation enacted by the Legislature is a legislative function.



§ 1-1-103. Creation of Joint Legislative Committee on Compilation, Revision and Publication of Legislation; composition; appointment and compensation of members; chairman; attendance at meetings by proxies; transaction of business by committee; meetings; payment of expenses

(1) There is created the Joint Legislative Committee on Compilation, Revision and Publication of Legislation, which is hereinafter referred to as the "joint committee." The joint committee shall be composed of the Speaker of the House of Representatives, the Lieutenant Governor of the State of Mississippi, the Speaker Pro Tempore of the House of Representatives, the President Pro Tempore of the Mississippi State Senate, the Chairman of the Rules Committee of the House of Representatives, the Chairman of the Senate Rules Committee, four (4) members of the House of Representatives to be named by the Speaker of the House, and four (4) members of the Senate to be named by the Lieutenant Governor. If any ex officio member of the joint committee holds two (2) positions entitling him to membership on the committee, the Speaker of the House or the Lieutenant Governor, as the case may be, shall appoint another member of the respective house to membership on the committee. The chairmanship of the committee shall alternate for twelve-month periods, beginning on May 1 of each year, between the Speaker of the House of Representatives and the Lieutenant Governor, with the Speaker of the House of Representatives serving as the first chairman. In the absence of the Chairman of the House Rules Committee or of the Senate Rules Committee, the vice chairman of that committee shall be entitled to attend; if the vice chairman is unable to attend or if an appointed member is unable to attend, another legislator may be designated to attend by the Speaker of the House or the Lieutenant Governor, as the case may be. If the Speaker of the House or the Lieutenant Governor is unable to attend a meeting, he may designate a legislator to substitute for him at that meeting. Any person serving as such a designated proxy shall have a vote at the meeting he was selected to attend and also when attending, shall receive compensation and expenses in the same manner and amount as regular members of the joint committee.

There shall be no business transacted, including adoption of rules of procedure, without the presence of a quorum of the joint committee. A quorum shall be eight (8) members, to consist of four (4) members from the House of Representatives and four (4) members from the Senate. No action shall be valid unless approved by the majority of those members present and voting, entered upon the minutes of the joint committee and signed by the chairman and vice chairman.

(2) In addition to their legislative salaries as provided by law, the members of the committee shall receive per diem as authorized by law for their services in carrying out the duties of the committee and, in addition thereto, shall receive a daily expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations, including mileage as authorized by Section 25-3-41. However, in no case shall the members of the committee draw per diem while the Legislature is in regular or special session, except that members may receive the per diem and expenses authorized by this section when the Legislature is in session but in recess under the terms of a concurrent resolution, or in recess during a special session.

(3) The committee shall meet at least one (1) time during the interim that the Legislature is not in regular session, and the chairman may call additional meetings at such times as he deems necessary or advisable.

(4) All expenses incurred by and on behalf of the committee shall be paid from funds appropriated therefor, or from a sum to be provided in equal portion from the contingency funds of the House of Representatives and the Senate.

(5) Upon the request of the joint committee, the Attorney General shall provide legal assistance or legal representation to the committee on any matter within the jurisdiction of the committee, including bringing suits on behalf of the committee and representing the committee in any suits brought against the committee.



§ 1-1-105. Committee staff

The Director of the House Legislative Services Office and the Director of the Senate Legislative Services Office shall assist the joint committee with regard to staffing the committee to the extent feasible. The joint committee shall appoint one (1) attorney employed by the House Legislative Services Office and one (1) attorney employed by the Senate Legislative Services Office to serve as co-counsel for the committee and as liaisons to the publishing company or companies with which the joint committee has contracted.



§ 1-1-107. General powers and duties of committee

The joint committee shall have the following powers and duties:

(a) To select and contract with a reputable and competent publishing company on such terms and conditions and at such prices as it may deem proper for the editing, printing, indexing, annotating, binding and publishing of all the acts of the Legislature passed since adjournment of the 1998 Session of the Mississippi Legislature and annually thereafter, provided that the expenditure of state funds shall be contingent upon the Legislature appropriating the necessary funds therefor. Nothing in this act [Laws, 1998, ch. 546] or in Chapter 502, Laws of 1996, shall be construed to render invalid or impair the obligations of any contract entered into on behalf of the State of Mississippi on or before September 30, 1988, and any revisions or modifications to such contract other than extending the contract beyond September 30, 1998, for any of the purposes set forth in this act [Laws, 1998, ch. 546] or in Chapter 502, Laws of 1996.

(b) To undertake such substantive revisions, recodifications and compilations of the Mississippi Code of 1972, and subsequent amendments thereto, as may be necessary or as may be directed by the Legislature.

(c) To formulate with the publishing company all the details associated with the codification of the laws enacted by the Mississippi Legislature.

(d) To review, approve or disapprove the work of the publishing company in preparing, supplementing, indexing or revising the Mississippi Code of 1972, or any volume, pocket part or portion thereof.

(e) To grant exclusive or nonexclusive publication and sales rights to the Mississippi Code of 1972, and subsequent amendments thereto, or portions thereof to the publishing company.

(f) In its discretion, to seek the advice and assistance of members and committees of the Mississippi Bar Association.

(g) To provide for the preparation and introduction of legislation containing its recommendations for the revisions in substance and form or both, or the repeal or amendment of statutes or portions thereof.

(h) To provide for procedures for the implementation or execution of its powers and duties.

(i) To take such other action or exercise such additional powers as may be necessary or convenient to carry out the purposes of this chapter.



§ 1-1-109. Authority of committee relating to preparation of legislative acts for publication

In preparing the acts of the Legislature for publication in the Mississippi Code of 1972 after the adjournment of each session and without altering the sense, meaning or effect of the acts, the joint committee is authorized to:

(a) Correct the spelling of words;

(b) Change capitalization for the purpose of uniformity;

(c) Correct manifest typographical and grammatical errors;

(d) Substitute the proper code section number, chapter number, or other number or designation for the terms "this act," and similar words or phrases;

(e) Change cross-reference numbers to agree with renumbered chapters, code sections or portions of the Code;

(f) Substitute the proper calendar date for "the effective date of this chapter" and other phrases of similar import;

(g) Correct manifest errors in references to laws;

(h) Correct inaccurate references to the titles of officers, the names of departments or other agencies of the state, local governments, or the federal government, and such other name changes as are necessary to be consistent with the laws of the state;

(i) Insert or delete hyphens in words so as to follow correct grammatical usage;

(j) Change nouns from the singular to the plural or vice versa for purposes of style and grammar;

(k) Change punctuation for purposes of uniformity and consistency of style; and

(l) Integrate the amendments that may have been made in more than one (1) act of the Legislature in a single session to the same code section or provisions of law, so that all versions of the same code section or law that were enacted during a single session may become effective, if effectuating all such amendments is consistent with the intent of the Legislature.



§ 1-1-111. Approval by committee of manuscript of supplements and replacement volumes prepared by publishing company

From and after July 1, 1998, the manuscript of acts of the Mississippi Legislature that have been edited, compiled, annotated and indexed by the publishing company holding the contract with the Joint Committee on Compilation, Revision and Publication of Legislation shall be submitted to the joint committee for its approval and acceptance after each regular session of the Legislature. Upon the approval and acceptance of the manuscript by the joint committee, the same shall be printed in insertable pocket supplement form or replacement bound volume or volumes where necessary, containing appropriate chapters, titles and subdivisions of titles.









Chapter 3 - Construction of Statutes

§ 1-3-1. Application of chapter

This chapter is applicable to every statute unless its general object, or the context of language construed, or other provisions of law indicate that a different meaning or application was intended from that required by this chapter.



§ 1-3-3. Bond

The term "bond," when used in any statute, shall embrace every written undertaking for the payment of money or acknowledgment of being bound for money, conditioned to be void on the performance of any duty or the occurrence of any thing therein expressed and subscribed, and delivered by the party making it, to take effect as his obligation, whether it be sealed or unsealed.



§ 1-3-4. Capital case, capital offense, capital crime, and capital murder

The terms "capital case," "capital cases," "capital offense," "capital offenses," and "capital crime" when used in any statute shall denote criminal cases, offenses and crimes punishable by death or imprisonment for life in the state penitentiary. The term "capital murder" when used in any statute shall denote criminal cases, offenses and crimes punishable by death, or imprisonment for life in the state penitentiary.



§ 1-3-5. Crime

The term "crime," when used in any statute, shall mean any violation of law liable to punishment by criminal prosecution.



§ 1-3-7. Drugs

The term "drugs," when used in any statute, shall embrace all medicines for internal or external use for man or beast.



§ 1-3-9. Established

The term "established" or "hereafter established" when used in any legislative act or municipal ordinance or resolution shall mean with reference to time the date at which the plant, building or structure referred to has progressed to that degree of completion as to be ready for the use intended.



§ 1-3-11. Felony

The term "felony," when used in any statute, shall mean any violation of law punished with death or confinement in the penitentiary.



§ 1-3-13. Fertilizers

All substances, chemicals and compounds commonly known as commercial fertilizers, and all manures, whether natural or artificial products, except animal excrement, cotton seed, and unmixed cotton seed products.



§ 1-3-15. Food

The term "food," when used in any statute, shall embrace every article used as food or drink by man.



§ 1-3-17. Gender, masculine to embrace the feminine

Words in the masculine gender shall embrace a female as well as a male, unless a contrary intention may be manifest.



§ 1-3-19. Infamous crime

The term "infamous crime," when used in any statute, shall mean offenses punished with death or confinement in the penitentiary.



§ 1-3-21. Infant

The term "infant," when used in any statute, shall include any person, male or female, under twenty-one years of age.



§ 1-3-23. Insurrection

The term "insurrection," when used in any statute, means an armed assembly of persons having intent to resist or subvert lawful authority.



§ 1-3-24. Intellectual disability

The term "intellectual disability," when used in any statute, means a disability characterized by significant limitations both in intellectual functioning and in adaptive behavior, originates before the age of eighteen (18) years, and refers to persons who were, are and continue to be diagnosed with mental retardation.



§ 1-3-25. Land

The term "land," when used in any statute, shall include all corporeal hereditaments whatever, and any interest therein, whether an estate for years or a different estate.



§ 1-3-26. Minimum education program, minimum program, minimum foundation program

Wherever the phrase "minimum education program," "minimum program" or "minimum foundation program" shall appear in the laws of this state, it shall be construed to mean the "Mississippi Adequate Education Program" created under Section 37-151-1 et seq.



§ 1-3-27. Minor

The term "minor," when used in any statute, shall include any person, male or female, under twenty-one years of age.



§ 1-3-29. Month

The term "month," when used in any statute, means a calendar month, unless a contrary intention be expressed.



§ 1-3-31. Navigable waters

Except as otherwise provided in Section 27-109-1, all rivers, creeks and bayous in this state, twenty-five (25) miles in length, and having sufficient depth and width of water for thirty (30) consecutive days in the year to float a steamboat with carrying capacity of two hundred (200) bales of cotton, are navigable waters of this state and public highways.



§ 1-3-33. Number, singular and plural

Words used in the singular number only, either as descriptive of persons or things, shall extend to and embrace the plural number; and words used in the plural number shall extend to and embrace the singular number, except where a contrary intention is manifest.



§ 1-3-35. Oath

The term "oath," when used in any statute, shall include the word "affirmation," in all cases where by law an affirmation may be substituted for an oath.



§ 1-3-37. Offense

The term "offense," when used in any statute, shall mean any violation of law liable to punishment by criminal prosecution.



§ 1-3-39. Person

The term "person," when used in any statute, shall apply to artificial as well as natural persons; and when used to designate the party whose property may be the subject of offense, shall include the United States, this state, or any other state, territory, or country, and any county, city, town or village which may lawfully own property in this state; also all public and private corporations, as well as individuals.



§ 1-3-41. Personal property

The term "personal property," when used in any statute, shall include goods, chattels, effects, evidences of rights of action, and all written instruments by which any pecuniary obligation, or any right, title, or interest in any real or personal estate, shall be created, acknowledged, transferred, incurred, defeated, discharged, or diminished.



§ 1-3-43. Promissory note

Every promise in writing whereby any person, firm or body politic or corporate promises or agrees to pay a sum of money or acknowledges the same to be due.



§ 1-3-45. Property

The term "property," when used in any statute, includes personal property as defined in Section 1-3-41 and also every estate, interest, and right, in lands, tenements, and hereditaments.



§ 1-3-47. Railroad

Every person, firm, association of persons or company, whether incorporated or not, who shall own or operate a railroad as a common carrier.



§ 1-3-49. State

The term "state," when applied to different parts of the United States, shall, when used in any statute, extend to and include the District of Columbia and the several territories created or recognized by congress.



§ 1-3-51. Stationery

The term "stationery," as applied to purchases for the state, includes everything properly so called.



§ 1-3-53. Sworn

The term "sworn," when used in any statute, shall include the word "affirmed," in all cases where by law an affirmation may be substituted for an oath.



§ 1-3-55. United States

The term "United States," when used in any statute, shall include the District of Columbia and the territories, as well as the states of the union.



§ 1-3-57. Unsound mind

The term "unsound mind," when used in any statute in reference to persons, shall include persons with an intellectual disability, persons with mental illness, and persons non compos mentis.



§ 1-3-58. Ward

Whenever the term "ward" is used, it shall be liberally construed and held to include any and all persons under every form of legal disability, including, but not limited to, the disabilities of minority, intellectual disability, mental illness, unsound mind, alcoholism, addiction to drugs, and convicted felons.



§ 1-3-59. Will

The term "will," when used in any statute, shall include codicils.



§ 1-3-61. Written

The term "written," when used in any statute, may include, but is not limited to, printing, engraving, and lithographing. In all cases where the signature of any person is required by law, it shall always be the proper handwriting of such person, or, in case he be unable to write, his proper mark, unless a different form of legal signature is specified in another statute.



§ 1-3-63. Year

The term "year," when used in any statute, means a calendar year, unless a contrary intention be expressed.



§ 1-3-65. Construction of terms generally

All words and phrases contained in the statutes are used according to their common and ordinary acceptation and meaning; but technical words and phrases according to their technical meaning.



§ 1-3-67. How time computed when a number of days is prescribed

When process shall be required to be served or notice given any number of days, the day of the act, event or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included unless it is a Saturday, a Sunday or a legal holiday, or any other day when the courthouse or the clerk's office is in fact closed, whether with or without legal authority, in which event the period runs until the end of the next day which is not a Saturday, a Sunday, a legal holiday, or any other day when the courthouse or the clerk's office is closed. When the period of time prescribed or allowed is less than seven (7) days, intermediate Saturdays, Sundays and legal holidays shall be excluded in the computation.



§ 1-3-69. When a number of weeks is prescribed

When publication shall be required to be made in some newspaper "for three (3) weeks," such publication shall be made once each week for three (3) successive weeks, and the time within which the noticed party is required to act or within which the noticing party may proceed shall be computed from the first date of publication. This rule shall furnish a guide for any similar case, whether the time required be more or less than three (3) weeks.



§ 1-3-71. Civil law to control computation of relationship unless otherwise provided

In each and every statute of this state heretofore enacted, and now in effect, in which the phrase "kindred within the third degree" or "relationship within the third degree" is used, and in which no other rule is applied or indicated, the civil law rule in computing relationship shall govern.



§ 1-3-73. Civil law to apply in construing

The civil law rule of computing kinship or relationship is hereby adopted and shall hereafter control in this state where the computation of relationship or kinship, either by blood or marriage, is brought in question in construing any legislative enactment or statutory law in the State of Mississippi.



§ 1-3-75. Petitions must be signed personally by petitioners

All petitions presented to any governing body of the State of Mississippi, or any of its subdivisions, or municipalities thereof, must be signed personally by each petitioner; otherwise, said signature shall not be counted as a valid signature of such petition.



§ 1-3-76. Procedures for contesting disqualification of signatures on petition requesting vote on matter affecting county or municipality

When any petition is filed by qualified electors of a county or municipality requesting a vote on matters affecting all or any portion of a county or municipality, the certifying official shall post a list of all names disqualified from the petition and the reason for disqualification at the courthouse or city hall, as the case may be. A person whose signature has been disqualified by the certifying official may, within ten (10) days after said notice has been posted, appear before such certifying official and present evidence of his qualification accompanied by a notarized affidavit stating the reason that his signature is qualified for the petition. Based upon such information, the certifying official shall reconsider his disqualification and may allow the signature to be counted if such action appears justified.



§ 1-3-77. General severability provision

If any section, paragraph, sentence, clause, phrase or any part of any act passed hereafter is declared to be unconstitutional or void, or if for any reason is declared to be invalid or of no effect, the remaining sections, paragraphs, sentences, clauses, phrases or parts thereof shall be in no manner affected thereby but shall remain in full force and effect.

Unless the contrary intent shall clearly appear in the particular act in question, each and every act passed hereafter shall be read and construed as though the provisions of the first paragraph of this section form an integral part thereof, whether expressly set out therein or not.



§ 1-3-79. Treatment of amendments to same section by different bills during single legislative session; effective dates

(1) Except as otherwise provided in Section 1-1-109, whenever the same section of law is amended by different bills during the same session of the Legislature and the effective dates of the amendments to that section of law as specified in the bills are on different dates, the version of that section in each bill shall take effect on the effective date of the amendments to that section as specified in the bill, regardless of the dates on which the bills are approved by the Governor, become law without the Governor's signature, or are approved by the Legislature subsequent to a veto, and at the time that each version of that section takes effect, the version taking effect shall supercede all other versions of that section that took effect earlier, unless specifically provided otherwise in any of the bills amending that section.

(2) Except as otherwise provided in Section 1-1-109, whenever the same section of law is amended by different bills during the same session of the Legislature and the effective dates of the amendments to that section of law as specified in the bills are on the same date, the version of that section in the bill that is approved by the Governor, becomes law without the Governor's signature, or is approved by the Legislature subsequent to a veto on the latest date shall supercede all other versions of that section, unless specifically provided otherwise in any of the bills amending that section.

(3) As used in this section, "section of law" or "section" means a section of the Mississippi Code of 1972, any other valid code of statutory laws of the State of Mississippi or the session laws of the Legislature.



§ 1-3-81. Captions of title, chapter, article, subarticle, part or section of Mississippi Code of 1972

(1) "Caption" means the words used to describe the substance of a title, chapter, article, subarticle, part or section of the Mississippi Code of 1972.

(2) Captions shall not constitute a part of the Mississippi Code of 1972 unless specifically so provided by law.

(3) The wording of captions that are not specifically provided to constitute law shall be editorial in nature and may be revised by a publisher of the code as the publisher deems appropriate. There shall be no exclusive right in any publisher of the code to the use of a caption that has appeared in any bill that is approved by the Governor, has become law without the Governor's signature, or is approved by the Legislature subsequent to a veto; captions that have appeared in such a bill shall be subject to editorial revision without legislative action.






Chapter 5 - Session Laws and Journals

§ 1-5-1. Printing of general, local and private laws

The Office of the Secretary of State shall provide for and may enter into contracts for the complete, accurate and timely printing of the general laws and the local and private laws passed at each session of the Legislature.



§ 1-5-3. Disposition of general, local and private laws and journals of legislature; responsibility

The Office of the Secretary of State shall be responsible for the disposition of the general laws, local and private laws and journals of the Legislature as provided for by law.



§ 1-5-5. General laws and journals, local and private laws deposited in state law library

The Office of the Secretary of State shall provide five (5) volumes of the general laws and journals and five (5) volumes of the local and private laws of each session of the Legislature to the State Law Library.



§ 1-5-7. Distribution of general laws and journals, and local and private laws free of charge

The Office of the Secretary of State shall distribute and transmit, free of cost, the general laws and journals of each session of the Legislature, as follows: One (1) volume of each to the following: Governor, Lieutenant Governor, Secretary of State, Attorney General, State Auditor, State Treasurer, Clerk of the Supreme Court, the Court of Appeals; Mississippi State University, Mississippi University for Women, Alcorn State University, University of Southern Mississippi, Delta State University, Jackson State University, Mississippi Valley State University, University of Mississippi and University of Mississippi School of Law; the sheriff of each county for the county law library; each member of the Legislature; the Secretary of the Senate; the Clerk of the House; each attorney employed in the Legislative Services Offices of the House of Representatives and the Senate; each legislative committee meeting room in the New Capitol; the Legislative Reference Bureau; the Legislative Budget Office; the Department of Archives and History; and the Library of Congress at Washington, D.C. The copies to be provided each sheriff, member of the Legislature and each attorney employed in the Legislative Services Offices of the House and Senate shall not be provided unless specifically requested by such sheriff, legislator or attorney in writing. The Office of the Secretary of State shall provide, free of cost, one (1) volume of the local and private laws to each attorney employed in the Legislative Services Offices of the House of Representatives and the Senate; each legislative committee meeting room in the New Capitol; and the Legislative Reference Bureau; however, the copies to be provided each attorney employed in the Legislative Services Offices of the House and Senate shall not be provided unless specifically requested by such attorney in writing.

In addition to the volumes provided to the Legislative Services Offices' attorneys under this section, four (4) volumes of the general laws, three (3) volumes of the local and private laws and two (2) volumes of the journal of the particular house involved shall be provided free of cost to the Legislative Services Offices of the House of Representatives and the Senate. Receipt of any number of volumes that are to be provided to the Legislative Services Offices and their attorneys under this section may be waived in writing by the Director of the Legislative Services Office of either house.



§ 1-5-9. Distribution of general laws of Legislature to judges of United States

The Secretary of State shall, in the same manner, further distribute one (1) copy of the general laws of the Legislature alone to each of the judges of the United States courts in this state.



§ 1-5-11. Publication of volumes of general, local and private laws and journals for sale; disposition of proceeds

The Office of the Secretary of State shall provide for the publication of sufficient additional volumes of the general laws, local and private laws and journals not otherwise provided for by law, to be made available for sale at a reasonable cost, including preparation, printing, shipping and handling. The Office of the Secretary of State shall pay the proceeds of such sales into the State General Fund in the manner prescribed by law.



§ 1-5-13. Repealed

Repealed by Laws, 1998, ch. 546, § 22, eff from and after July 1, 1998.

[Codes, Hemingway's 1917, § 7498; 1930, § 6953; 1942, § 4213; Laws, 1914, ch. 204; Laws, 1948, ch. 424; Laws, 1992, ch. 543, § 7; Laws, 1993, ch. 430, § 6; Laws, 1996, ch. 502, § 18, eff from and after passage (approved April 11, 1996)]



§ 1-5-15. Repealed

Repealed by Laws, 1992, ch. 543, § 15, eff from and after July 1, 1992.

[Codes, Hemingway's 1917, § 7499; 1930, § 6954; 1942, § 4214; Laws, 1914, ch. 204]



§ 1-5-17. University law school to have books for exchange

The dean of the law school of the University of Mississippi may make requisitions to the Secretary of State for the general session laws and journals of the Legislature to exchange with other states for similar publications and make the same available in the University of Mississippi law school library for the purpose of increasing the facilities of the library. The Secretary of State may furnish these publications upon requisition from the dean of the law school of the University of Mississippi.



§ 1-5-19. Publication and distribution of journals and laws

The Office of the Secretary of State shall provide for the publication of sufficient volumes of the House journal, Senate journal, general laws and local and private laws necessary to meet the requirements of this chapter.



§ 1-5-21. Sale of excess volumes

The Secretary of State may sell the volumes of the House journal, Senate journal, general laws, local and private laws and the Southern Reporter--Mississippi Cases in excess of the number thereof necessary for distribution or retention, the sale price for each volume to be the cost price of printing, binding and mailing. The funds realized by the Secretary of State from the sale of those excess volumes shall be paid by him into the State General Fund in the manner prescribed by law.



§ 1-5-23. Repealed

Repealed by Laws, 1992, ch. 543, § 15, eff from and after July 1, 1992.

[Codes, 1942, § 4221; Laws, 1936, ch. 211]



§ 1-5-25. To receive certain books from the sheriffs and distribute them

The Secretary of State shall receive from the several sheriffs all extra copies of the acts of the Legislature, which the sheriffs are required to return to him, and he shall see that the several sheriffs perform the duty required of them in this behalf. If there be less than ten copies of any of the acts, in the State Library, he shall supply the deficiency from the acts so returned to him, and out of the residue of the acts so returned, he shall, as far as can be, supply each county with the books needed to complete the set belonging to each respectively, and shall take the receipt of the sheriff therefor; and any books not thus disposed of shall be preserved in his office, and sold as other like books.









Title 3 - State Sovereignty, Jurisdiction and Holidays

Chapter 1 - State Sovereignty Commission [Repealed]



Chapter 3 - State Boundaries, Holidays, and State Emblems

§ 3-3-1. Limits and boundaries of the territorial waters of the State of Mississippi

The limits and boundaries of the territorial waters of the State of Mississippi shall consist of all territory included within the boundaries described in the act of Congress of March 1, 1817, together with all territory ceded to the State of Mississippi by later acts of Congress or by compacts or agreements with other states, as such territory and boundaries may have been or may be modified by the United States Supreme Court which extends three (3) miles of Cat Island, Ship Island, Horn Island and Petit Bois Island off shore to three (3) Marine Leagues.



§ 3-3-3. How state divided into counties

The State of Mississippi is divided into the following counties, to wit: Adams, Alcorn, Amite, Attala, Benton, Bolivar, Calhoun, Carroll, Chickasaw, Choctaw, Claiborne, Clarke, Clay, Coahoma, Copiah, Covington, De Soto, Forrest, Franklin, George, Greene, Grenada, Hancock, Harrison, Hinds, Holmes, Humphreys, Issaquena, Itawamba, Jackson, Jasper, Jefferson, Jefferson Davis, Jones, Kemper, Lafayette, Lamar, Lauderdale, Lawrence, Leake, Lee, Leflore, Lincoln, Lowndes, Madison, Marion, Marshall, Monroe, Montgomery, Neshoba, Newton, Noxubee, Oktibbeha, Panola, Pearl River, Perry, Pike, Pontotoc, Prentiss, Quitman, Rankin, Scott, Sharkey, Simpson, Smith, Stone, Sunflower, Tallahatchie, Tate, Tippah, Tishomingo, Tunica, Union, Walthall, Warren, Washington, Wayne, Webster, Wilkinson, Winston, Yalobusha, and Yazoo, which are bounded as described in Chapter 1 of Title 19 of this Code.



§ 3-3-5. How far counties on Mississippi River and Gulf of Mexico extend

The counties lying immediately on the Mississippi River shall, respectively, have and possess jurisdiction and extend to the western boundary of the state, within the space embraced, by extending their boundary lines which strike the river, on a continuous direct course to the extreme boundary of the state, including all islands that may be within the limits just defined; and the counties bordering on the Gulf of Mexico, to wit: Jackson, Harrison and Hancock, shall, respectively, have and possess jurisdiction and extend to the southern boundary of the state within the space embraced by extending their boundary lines which strike the Gulf of Mexico, or the inlets thereto, on a continuous direct course to the southern boundary of the state, including all islands that may lie within the limits thus defined.



§ 3-3-7. Legal holidays

(1) Except as otherwise provided in subsection (2) of this section, the following are declared to be legal holidays, viz: the first day of January (New Year's Day); the third Monday of January (Robert E. Lee's birthday and Dr. Martin Luther King, Jr.'s birthday); the third Monday of February (Washington's birthday); the last Monday of April (Confederate Memorial Day); the last Monday of May (National Memorial Day and Jefferson Davis' birthday); the fourth day of July (Independence Day); the first Monday of September (Labor Day); the eleventh day of November (Armistice or Veterans' Day); the day fixed by proclamation by the Governor of Mississippi as a day of Thanksgiving, which shall be fixed to correspond to the date proclaimed by the President of the United States (Thanksgiving Day); and the twenty-fifth day of December (Christmas Day). In the event any holiday hereinbefore declared legal shall fall on Sunday, then the next following day shall be a legal holiday.

(2) In lieu of any one (1) legal holiday provided for in subsection (1) of this section, with the exception of the third Monday in January (Robert E. Lee's and Martin Luther King, Jr.'s birthday) and the eleventh day of November (Armistice or Veterans Day), the governing authorities of any municipality or county may declare, by order spread upon its minutes, Mardi Gras Day or any one (1) other day during the year, to be a legal holiday.

(3) August 16 is declared to be Elvis Aaron Presley Day in recognition and appreciation of Elvis Aaron Presley's many contributions, international recognition and the rich legacy left to us by Elvis Aaron Presley. This day shall be a day of recognition and observation and shall not be recognized as a legal holiday.

(4) May 8 is declared to be Hernando de Soto Day in recognition, observation and commemoration of Hernando de Soto, who led the first and most imposing expedition ever made by Europeans into the wilds of North America and the State of Mississippi, and in further recognition of the Spanish explorer's 187-day journey from the Tombigbee River basin on our state's eastern boundary, westward to the place of discovery of the Mississippi River on May 8, 1541. This day shall be a day of commemoration, recognition and observation of Hernando de Soto and European exploration and shall not be recognized as a legal holiday.

(5) Armistice Day (Veterans Day) shall be observed by appropriate exercises in all the public schools in the State of Mississippi. The superintendent of schools of each public school district is authorized to provide for the appearance of uniformed military personnel, uniformed veterans or the families of fallen military personnel/veterans at such public school exercises in honor of Armistice (Veterans) Day. The superintendent of schools is also authorized to permit the school band and its director(s) at any public school in the district to perform at Armistice (Veterans) Day exercises in the school district upon the request of public officials or veterans associations without loss of any program credit by participating students and without loss of leave by participating school personnel.



§ 3-3-8. Designation of first week in May as Hernando de Soto Week

The first week in May of each year is declared to be Hernando de Soto Week in Mississippi in recognition, observation and commemoration of Hernando de Soto who led the first and most imposing expedition ever made by Europeans into the wilds of North America and the State of Mississippi, and in further recognition of the Spanish explorer's 187-day journey from the Tombigbee River basin on our state's eastern boundary, westward to the place of discovery of the Mississippi River on May 8, 1541.

This week shall be a week of recognition, observation and commemoration of Hernando de Soto and European exploration and no day of this week shall be recognized as a legal holiday.



§ 3-3-9. State tree

The magnolia or evergreen magnolia (Magnolia grandiflora L.) is herewith designated as the state tree of Mississippi.



§ 3-3-11. State bird

The bird commonly called the mocking bird is hereby designated the state bird of the State of Mississippi.



§ 3-3-13. State flower

The flower or bloom of the magnolia or evergreen magnolia (Magnolia grandiflora L.) is hereby designated as the state flower of Mississippi.



§ 3-3-14. State wildflower

The Coreopsis sp. is hereby designated as the state wildflower of Mississippi.



§ 3-3-15. Display of state flag

The state flag may be displayed from all public buildings from sunrise to sunset; however, the state flag may be displayed from all public buildings twenty-four (24) hours a day if properly illuminated. The state flag should not be displayed when the weather is inclement, except when an all-weather flag is displayed. The state flag shall receive all of the respect and ceremonious etiquette given the American flag. Provided, however, nothing in this section shall be construed so as to affect the precedence given to the flag of the United States of America.



§ 3-3-15.1. Display of POW/MIA flag

(1) The Legislature enacts this section as the symbol of the nation's and the state's commitment to achieving the fullest possible accounting for Mississippians who have been or in the future may become prisoners of war, missing in action or otherwise unaccounted for as a result of hostile action.

(2) As used in this section, the term "POW/MIA Flag" means the National League of Families POW/MIA Flag recognized officially and designated by Section 2 of Public Law 101-355 (36 USCS Section 189).

(3) The Bureau of Capitol Facilities shall display the POW/MIA Flag in a prominent place at the New Capitol Building on the following days:

(a) Armed Forces Day, the third Saturday in May;

(b) Memorial Day, the last Monday in May;

(c) Flag Day, June 14;

(d) Independence Day, July 4;

(e) National POW/MIA Recognition Day; and

(f) Veterans Day, November 11.

(4) Such display shall serve as the symbol of the nation's and the state's concern and commitment to achieving the fullest possible accounting of Americans and Mississippians who, having been prisoners of war or missing in action, still remain unaccounted for.

(5) This section shall not be construed or applied so as to either require or prohibit the display of the POW/MIA Flag by any county, municipality or public school district in Mississippi.



§ 3-3-16. Design of state flag

The official flag of the State of Mississippi shall have the following design: with width two-thirds (2/3) of its length; with the union (canton) to be square, in width two-thirds (2/3) of the width of the flag; the ground of the union to be red and a broad blue saltire thereon, bordered with white and emblazoned with thirteen (13) mullets or five-pointed stars, corresponding with the number of the original States of the Union; the field to be divided into three (3) bars of equal width, the upper one blue, the center one white, and the lower one, extending the whole length of the flag, red (the national colors); this being the flag adopted by the Mississippi Legislature in the 1894 Special Session.



§ 3-3-17. State land mammals

The white-tailed deer (Odocoileus virginianus) and the red fox (Vulpes vulpes) are designated the state land mammals of Mississippi.



§ 3-3-19. State water mammal

The bottlenosed dolphin (Tursiops truncatus), commonly called the porpoise, is hereby designated the state water mammal of Mississippi.



§ 3-3-20. State reptile

The American Alligator (Alligator Mississippiensis) is hereby designated the State Reptile of Mississippi.



§ 3-3-21. State fish

The largemouth bass (Micropterus salmoides) is hereby designated the state fish of Mississippi.



§ 3-3-23. State shell

The oyster shell is hereby designated the state shell of Mississippi.



§ 3-3-25. State waterfowl

The wood duck (Aix sponsa) is hereby designated the state waterfowl of Mississippi.



§ 3-3-27. State insect

The honeybee (Apis mellifera) is hereby designated the State Insect of Mississippi.



§ 3-3-29. State beverage

Milk is hereby designated the state beverage of Mississippi.



§ 3-3-31. State language

The English language is the official language of the State of Mississippi.



§ 3-3-33. State butterfly

The spicebush swallowtail (Pterourus troilus) is hereby designated the state butterfly of Mississippi.



§ 3-3-35. "Retired Teachers Day" designated

The Sunday preceding Thanksgiving Day of each year is declared to be "Retired Teachers Day" in recognition and commemoration of the work of all retired educators who have devoted their careers to the mental and physical development of the youth of this state.



§ 3-3-37. State Grand Opera House

The Grand Opera House of Meridian is designated the official State Grand Opera House of Mississippi.



§ 3-3-39. State dance

The dance known as the square dance is hereby designated and adopted as the American folk dance of the State of Mississippi.



§ 3-3-41. Mississippi Coat of Arms

(1) The Mississippi Coat-of-Arms shall have the following design: a shield, blue in color, with an eagle upon it with extended pinions, holding in the right talon a palm branch and bundle of arrows in the left, with the word "Mississippi" above the eagle; the lettering on the shield and the eagle to be in gold; below the shield two (2) branches of the cotton stalk, saltier wise, and a scroll below extending upward and on each side three-fourths ( 3/4) of the length of the shield; upon the scroll, which is to be red, the motto to be printed in gold letters upon white spaces, the motto to be "Virtute et Armis"; this being the same Coat-of-Arms adopted by the Legislature in Chapter 37, Laws of the Extraordinary Session of 1894.

(2) The Governor of the State is authorized and empowered to procure a steel plate and one (1) metal electrotype plate for printing and engraving the Coat-of-Arms, which plates shall be preserved in the Office of the Secretary of State.



§ 3-3-42. The Great Seal of the State of Mississippi

It shall be the duty of the Secretary of State to procure the official seal of this state as described in this section.

The center of the seal shall have an eagle displayed proper, holding an olive branch in his dexter talon and a bundle of three (3) arrows in his sinister talon. The shield on the breast of the eagle shall have eleven (11) vertical stripes of alternating white and red, supporting a chief of blue with eleven (11) white five-pointed stars in two (2) rows with five (5) stars in each row and one (1) star centered over the third column.

The margins dexter and sinister of the center point of the shield shall each have one (1) white five-pointed star. The margin over the eagle shall have the inscription "THE GREAT SEAL OF THE STATE OF MISSISSIPPI." The margin under the eagle shall have the inscription "IN GOD WE TRUST."

The official seal need not be printed or otherwise displayed in color.



§ 3-3-42.1. Replacement of older version of state seal

All state agencies shall continue to use stationery and other supplies having the great seal thereon as it existed before July 1, 2014, until such stationery and other supplies are depleted. The great seal as it existed before July 1, 2014, affixed on any public buildings, property or any other item shall remain thereon until the replacement of the seal due to normal wear or until replacement with any nonpublic funds.



§ 3-3-43. State toy

The Teddy Bear is designated the state toy of Mississippi, in recognition of the Mississippi connection to the origin of the Teddy Bear. The connection is that on November 14, 1902, during a hunting expedition led by distinguished Mississippian Holt Collier in Smedes, Mississippi, President Theodore Roosevelt refused to shoot a small, exhausted black bear. The shot not fired at a baby bear in the Mississippi Delta became a great credit to the heroic and sportsmanlike conduct of President Roosevelt, and because of the President's journey to Mississippi, the stuffed bear toy was appropriately named the "Teddy Bear," a positive symbol of love, comfort and joy for children of all ages.



§ 3-3-45. State soil

Natchez silt loam (coarse-silty, mixed, superactive, thermic, Typic Eutrudepts) is hereby designated as the official state soil of Mississippi.



§ 3-3-47. State Automobile Museum

The Tupelo Auto Museum, Inc., is designated as the state automobile museum.



§ 3-3-48. State wildlife heritage museum

The Mississippi Wildlife Heritage Museum in Leland, Mississippi, is designated as the official state wildlife heritage museum.



§ 3-3-49. State Historical Industrial Museum

The Mississippi Industrial Heritage Museum, Incorporated, is designated as the state historical industrial museum.



§ 3-3-51. "Nurses Month" designated.

The month of May of each year is designated as "Nurses Month" to promote and honor the hard work and dedication of nurses in the State of Mississippi.



§ 3-3-53. "Mississippi Health Awareness Day" designated.

The third Thursday of January of each year is designated as Mississippi Health Awareness Day to promote health and disease prevention efforts throughout the State of Mississippi.



§ 3-3-55. "Katrina Day of Remembrance" designated.

August 29 of each year is designated as "Katrina Day of Remembrance" in Mississippi in honor of the victims of this most destructive storm, to bring awareness of the destruction caused by hurricanes, and to call upon the citizens of Mississippi to join each other and the entire community that is linked by the Gulf of Mexico in a unified expression of faith and hope.



§ 3-3-57. State military history museum

The Mississippi Military Department's Armed Forces Museum is hereby designated as Mississippi's official state military history museum.

The museum will henceforth be named "Mississippi Armed Forces Museum."



§ 3-3-59. "Mississippi Musicians Day" designated

The third Tuesday of every March shall be declared and celebrated as "Mississippi Musicians Day."






Chapter 5 - Acquisition of Land by United States Government

§ 3-5-1. Consent given for acquisition of land by the United States for certain purposes

The consent of the State of Mississippi is given, in accordance with the 17th Clause, 8th Section, and of the 1st article of the Constitution of the United States, to the acquisition by the United States, by purchase, condemnation or otherwise, of any land in this state which has heretofore been or may hereafter be acquired for custom houses, post offices, or other public buildings.



§ 3-5-3. Governor may cede jurisdiction to the United States for certain purposes

The governor, upon application made to him in writing, on behalf of the United States, for the purpose of acquiring and holding lands or using any part of a public road of any county within the limits of this state, for the purpose of making, building, or constructing levees, canals, or any other works in connection with the improvement of rivers and harbors, or as a site for a fort, magazine, arsenal, dockyard, courthouse, custom house, lighthouse, post office, or other needful buildings, or for the purpose of locating and maintaining national military parks, or for any other public works or purposes accompanied by proper evidence of the purchase of such lands, or the consent of the board of supervisors of the proper county for such public roads to be used for said purpose, is authorized for the state to cede jurisdiction thereof to the United States for the purpose of the cession and none other.



§ 3-5-5. Jurisdiction; relinquishment of jurisdiction to state as to land under control of federal Administrator of Veterans Affairs

(1) The exclusive jurisdiction in and over any land which has heretofore been, or may hereafter be, so acquired by the United States is hereby ceded to the United States for all purposes, except that the state retains the right to serve thereon all civil and criminal processes as provided in Section 3-5-9. The jurisdiction ceded hereby shall not vest until the United States shall have acquired title to the lands by purchase, condemnation, or otherwise, and shall continue no longer than the United States shall own such lands for the purposes for which acquired.

(2) Full or partial jurisdiction may be relinquished to the state as to land or interests therein under the supervision and control of the Administrator of Veterans Affairs of the United States or the Secretary of the United States Army as follows:

(a) Notice in writing by the Administrator of Veterans Affairs or the Secretary of the United States Army shall be given to the Governor stating the intent to relinquish jurisdiction and stating specifically the extent of such relinquishment.

(b) The Governor may reject such relinquishment of jurisdiction by Executive Order filed with the Secretary of State prior to the effective date of such relinquishment. Upon request of any party or court, the Secretary of State shall certify by letter which shall be sufficient proof the existence or nonexistence of such executive order.

(c) Such relinquishment shall be effective as of 12 midnight of the last day of the month next succeeding the month in which such notice is received by the Governor.



§ 3-5-7. Tax exemption

So long as the lands acquired by the United States pursuant to Sections 3-5-1 and 3-5-3 shall remain the property of the United States, and no longer, the same shall be exempt from all state, county and municipal taxation, assessment, or other charges which may be levied or imposed under authority of the state.



§ 3-5-9. Restrictions on cession

The concession of jurisdiction to the United States over any part of the territory of the state, heretofore or hereafter made, shall not prevent the execution on such land of any process, civil or criminal, under the authority of this state, nor prevent the laws of this state from operating over such land; saving to the United States security to its property within the limits of the jurisdiction ceded.



§ 3-5-11. State forfeited tax lands may be sold to the United States for certain purposes

The land commissioner, with the approval of the governor, is hereby authorized to sell to the United States any state forfeited tax lands held by the state which lie within the boundaries of the DeSoto National Forest, or which lie within the boundaries of any national park or game preserve; provided, however, that in the event such lands are sold to the United States under the provisions of this section, all oil, gas and other mineral rights shall be reserved to the State of Mississippi, and such reservation shall be expressly incorporated in the patent. The limitation imposed by law upon the quantity of state forfeited tax lands which may be sold to a single individual shall not apply to sales of lands to the United States government under the provisions of this section; nor shall the amount of such lands embraced in a patent to the United States be limited to one-quarter of a section.

In cases where, in the opinion of the attorneys for the United States, the title to any such land is defective, and it is desirable to take the same by condemnation in the federal court, the attorney general of the State of Mississippi is hereby authorized to accept service of summons, or other legal process, or to enter an appearance on behalf of the State of Mississippi.



§ 3-5-13. National forest lands; acreage limitations; exemptions

(1) The consent of the State of Mississippi is hereby given to the acquisition by the United States, by purchase or gift, of land within or adjacent to existing national forests in Mississippi, subject to prior approval of: (1) the board of supervisors of the county wherein such land is located, by order spread upon its minutes; and (2) the Mississippi Forestry Commission; provided, however, that not more than twenty-five thousand (25,000) acres may be acquired in the entire state under the provisions of this section and Section 3-5-15.

Provided further, that not more than five hundred (500) acres may be purchased or donated in any one (1) county outside the existing boundaries of any one (1) existing national forest.

The provisions of this section and Section 3-5-15 shall not apply to, or be construed to prohibit, any landowner owning lands in the State of Mississippi who may desire to exchange any part or all of such lands with the United States Government, or any agency thereof, within the external boundaries of an existing national forest for an equal amount of land or lands of equal value owned by the United States Government, or any agency thereof.

(2) There is hereby exempted from the provisions of this section and Section 3-5-15 any county in which State Highway No. 18 intersects State Highway No. 35 and any county in which State Highway No. 18 intersects State Highway No. 15.

(3) There is hereby exempted from the provisions of this section any lands sold and conveyed by the State of Mississippi pursuant to Laws, 1998, ch. 304, § 1.



§ 3-5-15. National forest lands; concurrent jurisdiction; grant of power to Congress

The State of Mississippi shall retain concurrent jurisdiction with the United States in and over such lands which have heretofore been acquired by the United States, or that may be acquired under the provisions of Sections 3-5-13 and 3-5-15, and there is reserved to the state in such lands full civil and criminal jurisdiction concurrently with the federal government in all violations of the state and federal laws, and civil process in all cases, and such criminal process as may issue under the authority of the State of Mississippi against any person charged with the commission of any crime without or within the jurisdiction heretofore acquired by the United States over such lands, may be executed thereon in like manner as before the acquisition of the land by the United States. Power is hereby conferred upon the congress of the United States to pass such laws and to make or provide for the making of such rules of both civil and criminal nature and provide punishment for violation thereof as, in its judgment, may be necessary for the management, control and protection of such lands as have heretofore been acquired by the United States or that may be acquired under the provisions of Sections 3-5-13 and 3-5-15.



§ 3-5-17. Municipality may lease to United States

Any municipality owning lands that the government of the United States or any department or agency thereof, desires to use for national defense purposes may, in the discretion of the governing authorities of such municipality, lease such lands to the government of the United States of America or any department or agency thereof, for national defense purposes on such terms and conditions as the governing authorities of such municipality may agree upon, and in the event any lands are leased under the provisions of this section to the United States government, any department or agency thereof, such land shall be exempt from all taxation the same as if title thereto was vested in the United States of America.






Chapter 7 - Compact for a Balanced Budget

§ 3-7-1. Compact for a balanced budget; compact provisions

The State of Mississippi enacts, adopts and agrees to be bound by the following compact:

ARTICLE I

DECLARATION OF POLICY, PURPOSE AND INTENT

WHEREAS, every State enacting, adopting and agreeing to be bound by this Compact intends to ensure that their respective Legislature's use of the power to originate a Balanced Budget Amendment under Article V of the Constitution of the United States will be exercised conveniently and with reasonable certainty as to the consequences thereof.

NOW, THEREFORE, in consideration of their expressed mutual promises and obligations, be it enacted by every State enacting, adopting and agreeing to be bound by this Compact, and resolved by each of their respective Legislatures, as the case may be, to exercise herewith all of their respective powers as set forth herein notwithstanding any law to the contrary.

ARTICLE II

DEFINITIONS

Section 1. "Compact" means this "Compact for a Balanced Budget."

Section 2. "Convention" means the convention for proposing amendments organized by this Compact under Article V of the Constitution of the United States and, where contextually appropriate to ensure the terms of this Compact are not evaded, any other similar gathering or body, which might be organized as a consequence of Congress receiving the application set out in this Compact and claim authority to propose or effectuate any amendment, alteration or revision to the Constitution of the United States. This term does not encompass a convention for proposing amendments under Article V of the Constitution of the United States that is organized independently of this Compact based on the separate and distinct application of any State.

Section 3. "State" means one of the several States of the United States. Where contextually appropriate, the term "State" shall be construed to include all of its branches, departments, agencies, political subdivisions, and officers and representatives acting in their official capacity.

Section 4. "Member State" means a State that has enacted, adopted and agreed to be bound to this Compact. For any State to qualify as a Member State with respect to any other State under this Compact, each such State must have enacted, adopted and agreed to be bound by substantively identical compact legislation.

Section 5. "Compact Notice Recipients" means the Archivist of the United States, the President of the United States, the President of the United States Senate, the Office of the Secretary of the United States Senate, the Speaker of the United States House of Representatives, the Office of the Clerk of the United States House of Representatives, the chief executive officer of each State, and the presiding officer(s) of each house of the Legislatures of the several States.

Section 6. Notice. All notices required by this Compact shall be by U.S. Certified Mail, return receipt requested, or an equivalent or superior form of notice, such as personal delivery documented by evidence of actual receipt.

Section 7. "Balanced Budget Amendment" means the following:

"Article

Section 1. Total outlays of the government of the United States shall not exceed total receipts of the government of the United States at any point in time unless the excess of outlays over receipts is financed exclusively by debt issued in strict conformity with this article.

Section 2. Outstanding debt shall not exceed authorized debt, which initially shall be an amount equal to one hundred five percent (105%) of the outstanding debt on the effective date of this article. Authorized debt shall not be increased above its aforesaid initial amount unless such increase is first approved by the legislatures of the several states as provided in Section 3.

Section 3. From time to time, Congress may increase authorized debt to an amount in excess of its initial amount set by Section 2 only if it first publicly refers to the legislatures of the several states an unconditional, single subject measure proposing the amount of such increase, in such form as provided by law, and the measure is thereafter publicly and unconditionally approved by a simple majority of the legislatures of the several states, in such form as provided respectively by state law; provided that no inducement requiring an expenditure or tax levy shall be demanded, offered or accepted as a quid pro quo for such approval. If such approval is not obtained within sixty (60) calendar days after referral then the measure shall be deemed disapproved and the authorized debt shall thereby remain unchanged.

Section 4. Whenever the outstanding debt exceeds ninety-eight percent (98%) of the debt limit set by Section 2, the President shall enforce said limit by publicly designating specific expenditures for impoundment in an amount sufficient to ensure outstanding debt shall not exceed the authorized debt. Said impoundment shall become effective thirty (30) days thereafter, unless Congress first designates an alternate impoundment of the same or greater amount by concurrent resolution, which shall become immediately effective. The failure of the President to designate or enforce the required impoundment is an impeachable misdemeanor. Any purported issuance or incurrence of any debt in excess of the debt limit set by Section 2 is void.

Section 5. No bill that provides for a new or increased general revenue tax shall become law unless approved by a two-thirds (2/3) roll call vote of the whole number of each House of Congress. However, this requirement shall not apply to any bill that provides for a new end user sales tax which would completely replace every existing income tax levied by the government of the United States; or for the reduction or elimination of an exemption, deduction, or credit allowed under an existing general revenue tax.

Section 6. For purposes of this article, "debt" means any obligation backed by the full faith and credit of the government of the United States; "outstanding debt" means all debt held in any account and by any entity at a given point in time; "authorized debt" means the maximum total amount of debt that may be lawfully issued and outstanding at any single point in time under this article; "total outlays of the government of the United States" means all expenditures of the government of the United States from any source; "total receipts of the government of the United States" means all tax receipts and other income of the government of the United States, excluding proceeds from its issuance or incurrence of debt or any type of liability; "impoundment" means a proposal not to spend all or part of a sum of money appropriated by Congress; and "general revenue tax" means any income tax, sales tax, or value-added tax levied by the government of the United States excluding imposts and duties.

Section 7. This article is immediately operative upon ratification, self-enforcing, and Congress may enact conforming legislation to facilitate enforcement."

ARTICLE III

COMPACT MEMBERSHIP AND WITHDRAWAL

Section 1. This Compact governs each Member State to the fullest extent permitted by their respective constitutions, superseding and repealing any conflicting or contrary law.

Section 2. By becoming a Member State, each such State offers, promises and agrees to perform and comply strictly in accordance with the terms and conditions of this Compact, and has made such offer, promise and agreement in anticipation and consideration of, and in substantial reliance upon, such mutual and reciprocal performance and compliance by each other current and future Member State, if any. Accordingly, in addition to having the force of law in each Member State upon its respective effective date, this Compact and each of its Articles shall also be construed as contractually binding each Member State when: (a) at least one other State has likewise become a Member State by enacting substantively identical legislation adopting and agreeing to be bound by this Compact; and (b) notice of such State's Member State status is or has been seasonably received by the Compact Administrator, if any, or otherwise by the chief executive officer of each other Member State.

Section 3. For purposes of determining Member State status under this Compact, as long as all other provisions of the Compact remain identical and operative on the same terms, legislation enacting, adopting and agreeing to be bound by this Compact shall be deemed and regarded as "substantively identical" with respect to such other legislation enacted by another State notwithstanding: (a) any difference in Section 2 of Article IV with specific regard to the respectively enacting State's own method of appointing its member to the Commission; (b) any difference in Section 5 of Article IV with specific regard to the respectively enacting State's own obligation to fund the Commission; (c) any difference in Sections 1 and 2 of Article VI with specific regard to the number and identity of each delegate respectively appointed on behalf of the enacting State, provided that no more than three (3) delegates may attend and participate in the Convention on behalf of any State; or (d) any difference in Section 7 of Article X with specific regard to the respectively enacting State as to whether Section 1 of Article V of this Compact shall survive termination of the Compact, and thereafter become a continuing resolution of the Legislature of such State applying to Congress for the calling of a convention of the states under Article V of the Constitution of the United States, under such terms and limitations as may be specified by such State.

Section 4. When fewer than three-fourths ( 3/4) of the States are Member States, any Member State may withdraw from this Compact by enacting appropriate legislation, as determined by state law, and giving notice of such withdrawal to the Compact Administrator, if any, or otherwise to the chief executive officer of each other Member State. A withdrawal shall not affect the validity or applicability of the compact with respect to remaining Member States, provided that there remain at least two (2) such States. However, once at least three-fourths ( 3/4) of the States are Member States, then no Member State may withdraw from the Compact prior to its termination absent unanimous consent of all Member States.

ARTICLE IV

COMPACT COMMISSION AND COMPACT ADMINISTRATOR

Section 1. Nature of the Compact Commission. The Compact Commission (Commission) is hereby established. It has the power and duty: (a) to appoint and oversee a Compact Administrator; (b) to encourage States to join the Compact and Congress to call the Convention in accordance with this Compact; (c) to coordinate the performance of obligations under the Compact; (d) to oversee the Convention's logistical operations as appropriate to ensure this Compact governs its proceedings; (e) to oversee the defense and enforcement of the Compact in appropriate legal venues; (f) to request funds and to disburse those funds to support the operations of the Commission, Compact Administrator, and Convention; and (g) to cooperate with any entity that shares a common interest with the Commission and engages in policy research, public interest litigation or lobbying in support of the purposes of the Compact. The Commission shall only have such implied powers as are essential to carrying out these express powers and duties. It shall take no action that contravenes or is inconsistent with this Compact or any law of any State that is not superseded by this Compact. It may adopt and publish corresponding bylaws and policies.

Section 2. Commission Membership. The Commission initially consists of three (3) unpaid members. Each Member State may appoint one (1) member to the Commission through an appointment process to be determined by their respective chief executive officer until all positions on the Commission are filled. Positions shall be assigned to appointees in the order in which their respective appointing States became Member States. The bylaws of the Commission may expand its membership to include representatives of additional Member States and to allow for modest salaries and reimbursement of expenses if adequate funding exists.

Section 3. Commission Action. Each Commission member is entitled to one (1) vote. The Commission shall not act unless a majority of its appointed membership is present, and no action shall be binding unless approved by a majority of the Commission's appointed membership. The Commission shall meet at least once a year, and may meet more frequently.

Section 4. First Order of Business. The Commission shall at the earliest possible time elect from among its membership a Chairperson, determine a primary place of doing business, and appoint a Compact Administrator.

Section 5. Funding. The Commission and the Compact Administrator's activities shall be funded exclusively by each Member State, as determined by their respective state law, or by voluntary donations.

Section 6. Compact Administrator. The Compact Administrator has the power and duty: (a) to timely notify the States of the date, time and location of the Convention; (b) to organize and direct the logistical operations of the Convention; (c) to maintain an accurate list of all Member States, their appointed delegates, including contact information; and (d) to formulate, transmit, and maintain all official notices, records, and communications relating to this Compact. The Compact Administrator shall only have such implied powers as are essential to carrying out these express powers and duties; and shall take no action that contravenes or is inconsistent with this Compact or any law of any State that is not superseded by this Compact. The Compact Administrator serves at the pleasure of the Commission and must keep the Commission seasonably apprised of the performance or nonperformance of the terms and conditions of this Compact. Any notice sent by a Member State to the Compact Administrator concerning this Compact shall be adequate notice to each other Member State provided that a copy of said notice is seasonably delivered by the Compact Administrator to each other Member State's respective chief executive officer.

Section 7. Notice of Key Events. Upon the occurrence of each of the following described events, or otherwise as soon as possible, the Compact Administrator shall immediately send the following notices to all Compact Notice Recipients, together with certified conforming copies of the chaptered version of this Compact as maintained in the statutes of each Member State: (a) whenever any State becomes a Member State, notice of that fact shall be given; (b) once at least three-fourths ( 3/4) of the States are Member States, notice of that fact shall be given together with a statement declaring that the Legislatures of at least two-thirds (2/3) of the several States have applied for a convention for proposing amendments under Article V of the Constitution of the United States, petitioning Congress to call the Convention contemplated by this Compact, and further requesting cooperation in organizing the same in accordance with this Compact; (c) once Congress has called the Convention contemplated by this Compact, and whenever the date, time and location of the Convention has been determined, notice of that fact shall be given together with the date, time and location of the Convention and other essential logistical matters; (d) upon approval of the Balanced Budget Amendment by the Convention, notice of that fact shall be given together with the transmission of certified copies of such approved proposed amendment and a statement requesting Congress to refer the same for ratification by three-fourths ( 3/4) of the Legislatures of the several States under Article V of the Constitution of the United States (however, in no event shall any proposed amendment other than the Balanced Budget Amendment be transmitted); and (e) when any Article of this Compact prospectively ratifying the Balanced Budget Amendment is effective in any Member State, notice of the same shall be given together with a statement declaring such ratification and further requesting cooperation in ensuring that the official record confirms and reflects the effective corresponding amendment to the Constitution of the United States. However, whenever any Member State enacts appropriate legislation, as determined by the laws of the respective state, withdrawing from this Compact, the Compact Administrator shall immediately send certified conforming copies of the chaptered version of such withdrawal legislation as maintained in the statutes of each such withdrawing Member State, solely to each chief executive officer of each remaining Member State, giving notice of such withdrawal.

Section 8. Cooperation. The Commission, Member States and Compact Administrator shall cooperate with each other and give each other mutual assistance in enforcing this Compact and shall give the chief law enforcement officer of each other Member State any information or documents that are reasonably necessary to facilitate the enforcement of this Compact.

Section 9. This Article does not take effect until there are at least two (2) Member States.

ARTICLE V

RESOLUTION APPLYING FOR CONVENTION

Section 1. Be it resolved, as provided for in Article V of the Constitution of the United States, the Legislature of each Member State herewith applies to Congress for the calling of a convention for proposing amendments limited to the subject matter of proposing for ratification the Balanced Budget Amendment.

Section 2. Congress is further petitioned to refer the Balanced Budget Amendment to the States for ratification by three-fourths ( 3/4) of their respective Legislatures.

Section 3. This Article does not take effect until at least three-fourths (3/4) of the several States are Member States.

ARTICLE VI

DELEGATE APPOINTMENT, LIMITATIONS AND INSTRUCTIONS

Section 1. Number of Delegates. Each Member State shall be entitled to one (1) delegate as its sole and exclusive representative at the Convention as set forth in this Article.

Section 2. Identity of Delegates. Each Member State's chief executive officer, who is serving on the enactment date of this Compact, is appointed in an individual capacity to represent his or her respective State at the Convention as its sole and exclusive delegate.

Section 3. Replacement or Recall of Delegates. A delegate appointed hereunder may be replaced or recalled by the Legislature of his or her respective State at any time for good cause, such as criminal misconduct or the violation of this Compact. If replaced or recalled, any delegate previously appointed hereunder must immediately vacate the Convention and return to their respective State's capitol.

Section 4. Oath. The power and authority of a delegate under this Article may only be exercised after the Convention is first called by Congress in accordance with this Compact and such appointment is duly accepted by such appointee publicly taking the following oath or affirmation: "I do solemnly swear (or affirm) that I accept this appointment and will act strictly in accordance with the terms and conditions of the Compact for a Balanced Budget, the Constitution of the State I represent, and the Constitution of the United States. I understand that violating this oath (or affirmation) forfeits my appointment and may subject me to other penalties as provided by law."

Section 5. Term. The term of a delegate hereunder commences upon acceptance of appointment and terminates upon the permanent adjournment of the Convention, unless shortened by recall, replacement or forfeiture under this Article. Upon expiration of such term, any person formerly serving as a delegate must immediately withdraw from and cease participation at the Convention, if any is proceeding.

Section 6. Delegate Authority. The power and authority of any delegate appointed hereunder is strictly limited: (a) to introducing, debating, voting upon, proposing and enforcing the Convention Rules specified in this Compact, as needed to ensure those rules govern the Convention; and (b) to introducing, debating, voting upon, and rejecting or proposing for ratification the Balanced Budget Amendment. All actions taken by any delegate in violation of this section are void ab initio.

Section 7. Delegate Authority. No delegate of any Member State may introduce, debate, vote upon, reject or propose for ratification any constitutional amendment at the Convention unless: (a) the Convention Rules specified in this Compact govern the Convention and their actions; and (b) the constitutional amendment is the Balanced Budget Amendment.

Section 8. Delegate Authority. The power and authority of any delegate at the Convention does not include any power or authority associated with any other public office held by the delegate. Any person appointed to serve as a delegate shall take a temporary leave of absence, or otherwise shall be deemed temporarily disabled, from any other public office held by the delegate while attending the Convention, and may not exercise any power or authority associated with any other public office held by the delegate, while attending the Convention. All actions taken by any delegate in violation of this section are void ab initio.

Section 9. Order of Business. Before introducing, debating, voting upon, rejecting or proposing for ratification any constitutional amendment at the Convention, each delegate of every Member State must first ensure the Convention Rules in this Compact govern the Convention and their actions. Every delegate and each Member State must immediately vacate the Convention and notify the Compact Administrator by the most effective and expeditious means if the Convention Rules in this Compact are not adopted to govern the Convention and their actions.

Section 10. Forfeiture of Appointment. If any Member State or delegate violates any provision of this Compact, then every delegate of that Member State immediately forfeits his or her appointment, and shall immediately cease participation at the Convention, vacate the Convention, and return to his or her respective State's capitol.

Section 11. Expenses. A delegate appointed hereunder is entitled to reimbursement of reasonable expenses for attending the Convention from his or her respective Member State. No delegate may accept any other form of remuneration or compensation for service under this Compact.

ARTICLE VII

CONVENTION RULES

Section 1. Nature of the Convention. The Convention shall be organized, construed and conducted as a body exclusively representing and constituted by the several States.

Section 2. Agenda of the Convention. The agenda of the Convention shall be entirely focused upon and exclusively limited to introducing, debating, voting upon, and rejecting or proposing for ratification the Balanced Budget Amendment under the Convention Rules specified in this Article and in accordance with the Compact. It shall not be in order for the Convention to consider any matter that is outside the scope of this agenda.

Section 3. Delegate Identity and Procedure. States shall be represented at the Convention through duly appointed delegates. The number, identity and authority of delegates assigned to each State shall be determined by this Compact in the case of Member States or, in the case of States that are not Member States, by their respective state laws. However, to prevent disruption of proceedings, no more than three (3) delegates may attend and participate in the Convention on behalf of any State. A certified chaptered conforming copy of this Compact, together with government-issued photographic proof of identification, shall suffice as credentials for delegates of Member States. Any commission for delegates of States that are not Member States shall be based on their respective state laws, but it shall furnish credentials that are at least as reliable as those required of Member States.

Section 4. Voting. Each State represented at the Convention shall have one (1) vote, exercised by the vote of that State's delegate in the case of States represented by one delegate, or, in the case of any State that is represented by more than one delegate, by the majority vote of that State's respective delegates.

Section 5. Quorum. A majority of the several States of the United States, each present through its respective delegate in the case of any State that is represented by one (1) delegate, or through a majority of its respective delegates, in the case of any State that is represented by more than one (1) delegate, shall constitute a quorum for the transaction of any business on behalf of the Convention.

Section 6. Action by the Convention. The Convention shall only act as a committee of the whole, chaired by the delegate representing the first State to have become a Member State, if that State is represented by one (1) delegate, or otherwise by the delegate chosen by the majority vote of that State's respective delegates. The transaction of any business on behalf of the Convention, including the designation of a Secretary, the adoption of parliamentary procedures and the rejection or proposal of any constitutional amendment, requires a quorum to be present and a majority affirmative vote of those States constituting the quorum.

Section 7. Emergency Suspension and Relocation of the Convention. In the event that the Chair of the Convention declares an emergency due to disorder or an imminent threat to public health and safety prior to the completion of the business on the Agenda, and a majority of the States present at the Convention do not object to such declaration, further Convention proceedings shall be temporarily suspended, and the Commission shall subsequently relocate or reschedule the Convention to resume proceedings in an orderly fashion in accordance with the terms and conditions of this Compact with prior notice given to the Compact Notice Recipients.

Section 8. Parliamentary Procedure. In adopting, applying and formulating parliamentary procedure, the Convention shall exclusively adopt, apply or appropriately adapt provisions of the most recent editions of Robert's Rules of Order and the American Institute of Parliamentarians Standard Code of Parliamentary Procedure. In adopting, applying or adapting parliamentary procedure, the Convention shall exclusively consider analogous precedent arising within the jurisdiction of the United States. Parliamentary procedures adopted, applied or adapted pursuant to this section shall not obstruct, override or otherwise conflict with this Compact.

Section 9. Transmittal. Upon approval of the Balanced Budget Amendment by the Convention to propose for ratification, the Chair of the Convention shall immediately transmit certified copies of such approved proposed amendment to the Compact Administrator and all Compact Notice Recipients, notifying them respectively of such approval and requesting Congress to refer the same for ratification by the States under Article V of the Constitution of the United States. However, in no event shall any proposed amendment other than the Balanced Budget Amendment be transmitted as aforesaid.

Section 10. Transparency. Records of the Convention, including the identities of all attendees and detailed minutes of all proceedings, shall be kept by the Chair of the Convention or Secretary designated by the Convention. All proceedings and records of the Convention shall be open to the public upon request subject to reasonable regulations adopted by the Convention that are closely tailored to preventing disruption of proceedings under this Article.

Section 11. Adjournment of the Convention. The Convention shall permanently adjourn upon the earlier of twenty-four (24) hours after commencing proceedings under this Article or the completion of the business on its Agenda.

ARTICLE VIII

PROHIBITION ON ULTRA VIRES CONVENTION

Section 1. Member States shall not participate in the Convention unless: (a) Congress first calls the Convention in accordance with this Compact; and (b) the Convention Rules of this Compact are adopted by the Convention as its first order of business.

Section 2. Any proposal or action of the Convention is void ab initio and issued by a body that is conducting itself in an unlawful and ultra vires fashion if that proposal or action: (a) violates or was approved in violation of the Convention Rules or the delegate instructions and limitations on delegate authority specified in this Compact; (b) purports to propose or effectuate a mode of ratification that is not specified in Article V of the Constitution of the United States; or (c) purports to propose or effectuate the formation of a new government. All Member States are prohibited from advancing or assisting in the advancement of any such proposal or action.

Section 3. Member States shall not ratify or otherwise approve any proposed amendment, alteration or revision to the Constitution of the United States, which originates from the Convention, other than the Balanced Budget Amendment.

ARTICLE IX

RESOLUTION PROSPECTIVELY RATIFYING THE

BALANCED BUDGET AMENDMENT

Section 1. Each Member State, by and through its respective Legislature, hereby adopts and ratifies the Balanced Budget Amendment.

Section 2. This Article does not take effect until Congress effectively refers the Balanced Budget Amendment to the States for ratification by three-fourths (3/4) of the Legislatures of the several States under Article V of the Constitution of the United States.

ARTICLE X

CONSTRUCTION, ENFORCEMENT, VENUE, AND

SEVERABILITY

Section 1. To the extent that the effectiveness of this Compact or any of its Articles or provisions requires the alteration of local legislative rules, drafting policies, or procedure to be effective, the enactment of legislation enacting, adopting and agreeing to be bound by this Compact shall be deemed to waive, repeal, supersede, or otherwise amend and conform all such rules, policies or procedures to allow for the effectiveness of this Compact to the fullest extent permitted by the constitution of any affected Member State.

Section 2. Date and Location of the Convention. Unless otherwise specified by Congress in its call, the Convention shall be held in Dallas, Texas and commence proceedings at 9:00 a.m. Central Standard Time on the sixth Wednesday after the latter of the effective date of Article V of this Compact or the enactment date of the Congressional resolution calling the Convention.

Section 3. In addition to all other powers and duties conferred by state law which are consistent with the terms and conditions of this Compact, the chief law enforcement officer of each Member State is empowered to defend the Compact from any legal challenge, as well as to seek civil mandatory and prohibitory injunctive relief to enforce this Compact; and shall take such action whenever the Compact is challenged or violated.

Section 4. The exclusive venue for all actions in any way arising under this Compact shall be in the United States District Court for the Northern District of Texas or the courts of the State of Texas within the jurisdictional boundaries of the foregoing district court. Each Member State shall submit to the jurisdiction of said courts with respect to such actions. However, upon written request by the chief law enforcement officer of any Member State, the Commission may elect to waive this provision for the purpose of ensuring an action proceeds in the venue that allows for the most convenient and effective enforcement or defense of this Compact. Any such waiver shall be limited to the particular action to which it is applied and not construed or relied upon as a general waiver of this provision. The waiver decisions of the Commission under this provision shall be final and binding on each Member State.

Section 5. The effective date of this Compact and any of its Articles is the latter of: (a) the date of any event rendering the same effective according to its respective terms and conditions; or (b) the earliest date otherwise permitted by law.

Section 6. Article VIII of this Compact is hereby deemed non-severable prior to termination of the Compact. However, if any other phrase, clause, sentence or provision of this Compact, or the applicability of any other phrase, clause, sentence or provision of this Compact to any government, agency, person or circumstance, is declared in a final judgment to be contrary to the Constitution of the United States, contrary to the state constitution of any Member State, or is otherwise held invalid by a court of competent jurisdiction, such phrase, clause, sentence or provision shall be severed and held for naught, and the validity of the remainder of this Compact and the applicability of the remainder of this Compact to any government, agency, person or circumstance shall not be affected. Furthermore, if this Compact is declared in a final judgment by a court of competent jurisdiction to be entirely contrary to the state constitution of any Member State or otherwise entirely invalid as to any Member State, such Member State shall be deemed to have withdrawn from the Compact, and the Compact shall remain in full force and effect as to any remaining Member State. Finally, if this Compact is declared in a final judgment by a court of competent jurisdiction to be wholly or substantially in violation of Article I, Section 10, of the Constitution of the United States, then it shall be construed and enforced solely as reciprocal legislation enacted by the affected Member State(s).

Section 7. Termination. This Compact shall terminate and be held for naught when the Compact is fully performed and the Constitution of the United States is amended by the Balanced Budget Amendment. However, notwithstanding anything to the contrary set forth in this Compact, in the event such amendment does not occur within seven (7) years after the first State passes legislation enacting, adopting and agreeing to be bound to this Compact, the Compact shall terminate as follows: (a) the Commission shall dissolve and wind up its operations within ninety (90) days thereafter, with the Compact Administrator giving notice of such dissolution and the operative effect of this section to the Compact Notice Recipients; and (b) upon the completed dissolution of the Commission, this Compact shall be deemed terminated, repealed, void ab initio, and held for naught.









Title 5 - Legislative Department

Chapter 1 - Legislature

§ 5-1-1. Apportionment of representatives

The number of Representatives shall be one hundred twenty-two (122) and shall be elected from districts adopted as provided in Section 254 of the Mississippi Constitution of 1890.



§ 5-1-2. Nomination and election of representatives by posts in districts having more than one representative

To minimize confusion in the electoral process, in all districts for the election of more than one (1) representative, each representative shall be nominated and elected by posts in order that the voter may have a clear-cut choice for each seat to be chosen from a specific group of candidates (Chapman v. Meier, Supreme Court decision).



§ 5-1-3. Apportionment of senators

The number of Senators shall be fifty-two (52) and shall be elected from fifty-two (52) districts adopted as provided in Section 254 of the Mississippi Constitution of 1890.



§ 5-1-4. Nomination and election of senators by posts in districts where more than one senator is to be elected

To minimize confusion in the electoral process, in all districts for the election of more than one (1) senator, each senator shall be nominated and elected by posts in order that the voter may have a clear-cut choice for each seat to be chosen from a specific group of candidates (Chapman v. Meier, Supreme Court decision).



§ 5-1-5. Qualified person may be candidate for state senator; election conducted on senatorial district basis; names on ballots

Any qualified elector of any senatorial district, as defined in Section 5-1-3, who possesses the necessary constitutional qualifications may qualify as a candidate and be elected a state senator without regard to any so-called gentleman's agreement or any other restriction. All elections for the office of state senator shall be conducted on a senatorial district basis regardless of the number of counties composing said district, and the names of qualified candidates therefor shall be placed on the ballots in each precinct of every county within said senatorial district.



§ 5-1-7. Holding of meetings

The legislature shall meet at the seat of government, in regular session, on the first Tuesday after the first Monday of January, in the year A.D. 1971, and every year thereafter, unless sooner convened by the governor; and should a quorum of either house not be present, each house shall be adjourned from day to day, after taking the necessary steps to compel the attendance of absent members until a quorum appears.



§ 5-1-9. Organization of the house of representatives

At the hour of twelve o'clock, noon, on the day appointed for the meeting of any regular session of the legislature the secretary of state shall take the chair in the hall of the house of representatives, and call over the roll of counties in alphabetical order, and of the representative districts composed of more or less than one county. Upon the call of such roll the members-elect therefrom shall present their certificates of election, which shall be prima facie evidence of the right to membership. After the call of the roll and the presentation of said certificates, each member so present shall then take the oath of office prescribed by section forty of the constitution, which oath may be administered by the secretary of state. The secretary of state shall cause to be kept, by the clerk of the last house or other suitable person, a record of the proceedings of organization, which shall form a part of the journal of the house. At any other than a regular session, a new member, on presentation of his certificate of election, shall be sworn as in other cases.



§ 5-1-11. Election of officers of house of representatives

Having selected some member for the chair pro tempore, the house of representatives shall then choose, by a viva voce vote of a majority of the members present, the votes being entered on the journal, a speaker, and a clerk.



§ 5-1-13. Organization of the senate

At the hour of twelve o'clock, noon, on the day appointed for the meeting of any regular session of the legislature, the lieutenant-governor shall take the chair in the senate chamber and call the list of senatorial districts in their numerical order. Upon the call of districts the senators-elect therefrom shall present their certificates of election, which shall be prima facie evidence of the right of membership. After the call of districts and the presentation of the certificates, each senator then present shall take the oath of office prescribed by section forty of the constitution, which oath may be administered by the lieutenant-governor. The lieutenant-governor shall cause to be kept, by the secretary of the last senate or other proper person, a record of the proceedings of organization, which shall form a part of the journal of the senate. At any session where the senate has been previously organized, any new senator, on presenting his certificate of election, shall be sworn as in other cases.



§ 5-1-15. Election of officers of the senate

The senate shall proceed, by viva voce vote of a majority of the senators present, to elect a secretary, a sergeant-at-arms and a doorkeeper. The votes shall be entered on the journal. In like manner the senate shall proceed to choose a president of the senate pro tempore, who shall preside in the absence of the lieutenant governor.



§ 5-1-17. Organization in absence of the proper officer

Should the secretary of state or lieutenant-governor from any cause fail to appear at the time fixed for organizing the respective houses, it shall be the duty of a judge of the Supreme Court, or, in case of emergency, then of any officer qualified to administer oaths, to perform the duties in and about the organizations of said houses prescribed to be performed by the secretary of state and lieutenant-governor respectively; but if the senate be organized by any other officer than the lieutenant-governor, some senator shall be selected to preside pro tempore before entering upon the election of officers.



§ 5-1-19. Officers of the legislature and committee chairmen authorized to administer oaths

The lieutenant-governor, the president pro tempore of the senate, the secretary of the senate, the speaker of the house of representatives, and the clerk thereof, may administer oaths to the officers of their respective houses, and each shall take the oath of office prescribed by section two hundred and sixty-eight of the constitution. Each of said officers may administer oaths to witnesses before their respective houses, or any committee thereof, and the chairman of the committee of the whole, or of any standing, select, or special committee, or subcommittee of either house, or of any joint committee or subjoint committee, may administer oaths to witnesses before it in any case under examination.



§ 5-1-21. Subpoena for witnesses

A subpoena requiring the attendance of any witness before either house of the legislature, or a committee thereof, may be issued by the presiding officer or the chairman of any committee before which the attendance of the witness is desired. Such subpoena may be served by any person who might be a witness in the matter of its service, and his affidavit that he delivered a copy to the witness shall be evidence of service.



§ 5-1-23. Proceedings against recalcitrant witnesses

If any witness neglects or refuses to obey a subpoena, or, appearing, refuses to testify, the senate or house may, by a resolution entered on its journal, commit him for contempt, the commitment not to extend beyond the final adjournment of the session; and any witness neglecting and refusing to attend in obedience to a subpoena may be arrested by the sergeant-at-arms and brought before the senate or house; and a copy of the resolution of the senate or house, signed by the presiding officer thereof, and attested by the secretary or clerk, shall be sufficient authority to authorize such arrest.



§ 5-1-25. Witnesses not liable to prosecution in certain cases

A person sworn and examined as a witness before either house, without procurement or contrivance, on his part, shall not be held to answer criminally, or be subject to any penalty or forfeiture for any fact or act touching which he is required to testify; nor shall any statement made, or book, document, or paper produced by any such witness be competent evidence in any criminal proceeding against such witness other than for perjury in delivering his evidence; nor shall such witness refuse to testify to any fact or to produce any book, document, or paper touching which he is examined, on the ground that he thereby will criminate himself, or that it will tend to disgrace him or render him infamous.



§ 5-1-27. Perjury

Every witness shall be liable to prosecution and punishment for perjury committed by him in any examination. Moreover, if the perjury be manifest, such witness shall be guilty thereby of contempt of the senate or house, as the case may be, and shall be punished accordingly.



§ 5-1-29. Additional duties of legislators

In addition to the duties now required by law, each legislator shall attend at least two (2) meetings of the board of supervisors of the county he or she represents, and, in the case of floater representatives and senators who represent more than one (1) county, each shall attend at least one (1) meeting of the board of supervisors in each of the counties in his or her flotorial or senatorial district, as the case may be, during each biennium of his or her term of office. Each legislator shall attend at least two (2) meetings of the city or town board of aldermen or city council, as the case may be, of the city or town in which he or she resides, and if he or she resides in no city or town, the city or town where the county site of government is located, during each biennium of his or her term of office, such visits to be for the purpose of informing said legislators of the county and city and/or town affairs. The legislators shall visit the universities and state senior colleges and also each of the eleemosynary and penal institutions of the state. The legislators shall study the educational programs of the common schools, colleges and public schools and visit in the public schools of his or her county or district. The legislators shall also attend meetings called by the governor for the purpose of discussing affairs of the state, and it shall be the duty of such legislators to attend meetings of any standing committees, of which he or she is a member, between sessions of the legislature.



§ 5-1-31. Duties of secretary and clerk

The secretary of the senate and clerk of the house of representatives shall keep a correct journal of the proceedings of their respective houses, and, on each day, shall read over the journal of the preceding day to their respective houses. They shall number, file and preserve in its proper order, each bill, resolution, memorial or other paper introduced in their respective houses, and carefully engross and enroll all bills, resolutions, memorials and other papers that may be ordered to be engrossed or enrolled. They shall promptly and faithfully discharge all the duties incident to their respective offices.



§ 5-1-33. Provision of manuscripts and indexes of House and Senate journals

The Secretary of the Senate and the Clerk of the House of Representatives shall prepare and furnish to the Secretary of State a true copy of the manuscripts of the journals of their respective houses together with complete indexes to the journals. The Secretary of State shall transmit the manuscripts of the journals and the indexes to the person or firm contracted with to print the same for publication. The Secretary of State is designated as the contracting officer for the purposes of this section, and he shall require the person or firm so contracted with to give bond with sufficient sureties or security in such penalties and with such conditions as he shall require.



§ 5-1-35. Duty of the sergeant-at-arms

The sergeant-at-arms of the senate shall give a general supervision, under the direction of the presiding officer. He shall attend the sittings thereof, preserve order, execute its commands and all process issued by its authority, and shall have control of the doorkeeper. He shall see that the hall of the senate and the committee rooms and the room of its presiding officer, the anterooms, lobbies and galleries thereof, are clean, comfortable and lighted at night during the sitting of the senate, and that all necessary conveniences are supplied to the members, officers and committees.



§ 5-1-37. Repealed

Repealed by Laws, 1983, ch. 329, § 4, eff from and after passage (approved March 9, 1983).

[Codes, 1892, § 2663; 1906, § 3023; Hemingway's 1917, § 5411; 1930, § 5346; 1942, § 3343]



§ 5-1-39. Dismissal of officers and servants

Each house shall have power at any time to dismiss any or all of its officers and servants elected or appointed by it, and to elect or appoint others in their places.



§ 5-1-41. Remuneration of legislators

Beginning with the 1986 Regular Session of the Legislature of the State of Mississippi, each Senator and Representative of the Legislature shall receive as compensation at each regular session the sum of Ten Thousand Dollars ($ 10,000.00) and the mileage allowance provided by Section 25-3-41, for each mile of the distance by the most direct route usually traveled in coming to and returning from the place where the Legislature sits. Beginning on April 16, 1997, each Senator and Representative shall receive for attending each extraordinary session or called session the sum of Seventy-five Dollars ($ 75.00) per day and mileage at the same rate as per regular session. In addition to the above, beginning on April 16, 1997, each Senator and Representative and the Lieutenant Governor shall receive the sum of One Thousand Five Hundred Dollars ($ 1,500.00) per month for expenses incidental to his office for every full month of his term, except any month or major fraction there of when the Legislature is convened in regular or extraordinary session; and payments shall be made to each Senator and Representative and the Lieutenant Governor by the State Treasurer between the first and tenth day of each month following the month for which the payments are due.



§ 5-1-43. Remuneration of lieutenant governor and speaker of the house

(1) The salary of the Lieutenant Governor and of the Speaker of the House of Representatives shall be Sixty Thousand Dollars ($ 60,000.00) annually, and they shall receive for attending each extraordinary or called session the same compensation and mileage as is provided for members of the Legislature. However, in the event the Lieutenant Governor serving on the effective date of Laws, 1997, chapter 577, shall be re-elected for the term beginning in the year 2000, he shall continue to receive an annual salary of Forty Thousand Eight Hundred Dollars ($ 40,800.00).

(2) On the first day of each month, the Lieutenant Governor and the Speaker of the House of Representatives shall receive in twelve (12) equal monthly installments the compensation provided for pursuant to subsection (1) of this section.



§ 5-1-45. Remuneration of the president pro tempore of the senate

Beginning on June 4, 1997, the President Pro Tempore of the Senate shall receive an annual salary in an amount equal to Fifteen Thousand Dollars ($ 15,000.00). The salary provided for the President Pro Tempore under this section shall be in addition to the compensation and expense allowance established for members of the Legislature under Section 5-1-41.



§ 5-1-46. Remuneration of the Speaker Pro Tempore of the House of Representatives

Beginning on June 4, 1997, the Speaker Pro Tempore of the House of Representatives shall receive an annual salary in an amount equal to Fifteen Thousand Dollars ($ 15,000.00). The salary provided for the Speaker Pro Tempore under this section shall be in addition to the compensation and expense allowance established for members of the Legislature under Section 5-1-41.



§ 5-1-47. Additional mileage and expense allowances of lieutenant governor, senators, and representatives

(1) In addition to the regular salary and mileage provided by law, an expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations for each legislative day in actual attendance at a session shall be paid to the Lieutenant Governor and members of the Senate and House of Representatives, together with an additional mileage allowance as provided by Section 25-3-41, for each mile of the distance by the most direct route usually traveled in coming to and returning from the place where the Legislature is in session, which expense allowance and additional mileage allowance shall be paid at the end of each seven-day period while the Legislature is in session.

(2) In addition to the mileage allowance provided for in subsection (1) of this section, an expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations, per day, shall be paid to:

(a) The Lieutenant Governor and members of the Senate, upon the approval of the Senate Rules Committee, for attending to legislative duties on any of the following days that the Senate does not convene in session on that day: (i) any day between legislative regular or extraordinary sessions, or (ii) any day of a legislative regular session that has been extended beyond the number of calendar days specified in Section 36, Mississippi Constitution of 1890, when that day falls after the ninetieth or one-hundred-twenty-fifth day of the session, as the case may be, or (iii) any day during a legislative extraordinary session; and

(b) Members of the House of Representatives, upon the approval of the House Management Committee, for attending to legislative duties on any of the following days that the House does not convene in session on that day: (i) any day between legislative regular or extraordinary sessions, or (ii) any day of a legislative regular session that has been extended beyond the number of calendar days specified in Section 36, Mississippi Constitution of 1890, when that day falls after the ninetieth or one-hundred-twenty-fifth day of the session, as the case may be, or (iii) any day during a legislative extraordinary session.

(3) The expense allowance and additional mileage allowance provided by this section for the Lieutenant Governor and members of the Senate shall be paid from the appropriate legislative fund of the Senate as provided by law, and the expense allowance and additional mileage allowance for members of the House of Representatives shall be paid from the appropriate legislative fund of the House of Representatives as provided by law, upon warrants drawn for such purpose in the manner provided by law.



§ 5-1-49. Repealed

Repealed by Laws, 1983, ch. 329, § 4, eff from and after passage (approved March 9, 1983).

[Codes, 1942, § 3347; Laws, 1932, ch. 325]



§ 5-1-51. When compensation is due

The mileage and one-third (1/3) of the salary for a regular session shall be paid at the beginning of the session. After thirty (30) days of the session have expired, another one-third (1/3) of the salary shall be paid. The remaining one-third (1/3) of the salary shall be paid (a) on the last Friday before the ninetieth day of a ninety-day session, or (b) on the earlier of the last day the Legislature is convened or the last Friday before the one-hundred-twenty-fifth day of a one-hundred-twenty-five-day session, as the case may be.



§ 5-1-53. Repealed

Repealed by Laws, 1983, ch. 329, § 4, eff from and after passage (approved March 9, 1983).

[Codes, 1880, § 187; 1892, § 2670; 1906, § 3030; Hemingway's 1917, § 5418; 1930, § 5352; Laws, 1942, § 3350; Laws, 1931, ch. 8]



§ 5-1-55. How compensation is obtained

The compensation of the members, officers, and servants of the legislature shall be certified by the president of the senate and speaker of the house of representatives, respectively, to the auditor of public accounts, who shall issue his warrant on the treasurer therefor, payable out of the legislative appropriation.



§ 5-1-57. Legislative Extraordinary Session Expense Revolving Fund

(1) There is created in the State Treasury a special fund to be known as the Legislative Extraordinary Session Expense Revolving Fund. This fund is established for the purpose of paying the salaries, mileage, daily expense allowance, retirement contributions, matching funds and any other expenses of the members of the Legislature that are incurred during any extraordinary session of the Legislature. All income from the investment of funds in the revolving fund shall be credited to the special fund, and any funds remaining in the revolving fund at the end of a fiscal year shall not lapse into the State General Fund.

(2) The State Bond Commission shall grant noninterest bearing loans to the Legislative Extraordinary Session Expense Revolving Fund from the State Treasurer's General Fund/Special Fund Pool, upon the joint request of the Clerk of the House and the Secretary of the Senate, which loans shall be used to pay any expenses of the members of the Legislature that are incurred during any extraordinary session of the Legislature. The total amount of loans granted to the revolving fund during any fiscal year may not exceed One Million Dollars ($ 1,000,000.00).

(3) The Legislature shall repay the amount of any loan granted to the revolving fund within eighteen (18) months after the end of the extraordinary session for which the loan was requested. The repayment shall be made to the State Treasurer's General Fund/Special Fund Pool. The Legislature may request the amount of the repayment in its annual budget request to the Joint Legislative Budget Committee.



§ 5-1-59. Renumeration of witnesses for state

Witnesses on behalf of the state subpoenaed to appear before the legislature, or either branch thereof, or any committee authorized to send for witnesses, shall be allowed the same compensation for each day's attendance, and the same mileage allowed to witnesses in the circuit courts. The sum due to each witness shall be ascertained by his own affidavit before the secretary of the senate or clerk of the house of representatives or chairman of the committee before whom he was subpoenaed to appear, who shall give the witness a certificate thereof attaching the affidavit to the same. On production of such certificate the auditor shall issue his warrant on the treasurer therefor, payable out of the legislative appropriation.



§ 5-1-61. Joint convention; place and time of assemblage

When by the constitution or laws a joint meeting of the senate and house of representatives is required, they shall assemble with their secretary and clerk in the hall of the house of representatives on the day and hour previously agreed on by a concurrent resolution or as fixed by law.



§ 5-1-63. Joint convention; limitation on powers

The joint convention, when assembled, shall not have power to perform any act other than that specified in the concurrent resolution calling the same or required by law.



§ 5-1-65. Joint convention; presiding officers and records

When the two houses shall be assembled in joint convention the president of the senate shall preside, and the secretary of the senate and the clerk of the house of representatives shall each keep a perfect and complete record of the proceedings of the convention. On the re-assembling of the two houses in their respective halls, it shall be the duty of the secretary and clerk to report the same to their respective houses, and the same shall be entered at large upon their journals.



§ 5-1-67. Joint convention; rules

The rules of the house of representatives and the joint rules of the two houses, as far as the same may be applicable, shall be the rules for the government of the joint convention.



§ 5-1-69. Joint convention; votes and elections

All votes in the joint convention shall be taken by yeas and nays, and all elections shall be viva voce. In taking the same it shall be the duty of the secretary of the senate to call the names of the members of the senate, after which the clerk of the house of representatives shall in like manner call the names of the members of the house. Each member of the senate and house of representatives present shall be required to vote on all questions and in all elections in joint convention, unless excused by a vote of the convention.



§ 5-1-71. Joint convention; majority to elect

The person who receives a majority of all the votes of the joint convention, a majority of all the members elected to both houses being present and voting, shall be duly elected. When more than one officer is to be elected the vote shall be so taken as to elect only one at a time.



§ 5-1-73. Joint convention; punishment of members

Any member of either house who may be guilty of disorderly behavior in the presence of the joint convention, may be punished by the house of which he is a member in the same manner as if the offense were committed in the presence of his house.



§ 5-1-75. Joint convention; punishment of persons not members

The joint convention shall have power to punish any person other than a member for disorderly or contemptuous behavior in its presence, by fine and imprisonment, in the same manner and to the same extent as either house may do for like conduct before it.



§ 5-1-77. Mail carrier and distributor for legislature

There shall be a mail carrier and distributor for the legislature of the state, who shall be elected at the same time and by the same method as now provided for the election of state librarian, and whose term of office shall be for a period of four years.



§ 5-1-79. Repealed

Repealed by Laws, 1983, ch. 329, § 4, eff from and after passage (approved March 9, 1983).

[Codes, 1930, § 5365; 1942, § 3363; Laws, 1922, ch. 292]



§ 5-1-81. Location of post office

The post office or place for distributing the mails and the depository for receiving the outgoing mails, shall be located on the second floor of the capitol, in the room to the left of the entrance, which was provided for such purpose in the plan of the state capitol building.



§ 5-1-83. Capitol Commission to fit up post office

The capitol commission as keeper of the capitol, is hereby authorized and directed to make such alterations and provide such furnishings for the post-office room as in its judgment may seem proper, to fit it for the convenience and necessary requirements of sections 5-1-79 and 5-1-81.



§ 5-1-85. Publication of fiscal note for certain bills or concurrent resolutions

For any bill or concurrent resolution, the purpose or effect of which is to expend state funds or enable the spending of state funds, or to increase or decrease the revenue of the state, either directly or indirectly, that passes out of a committee for which a fiscal note was drafted, the fiscal note shall be published in electronic form on the Mississippi Legislature website on the web page that provides the bill text, description, background information, history of actions, amendments, and additional information for the bill within twenty-four (24) hours of passing out of committee. If a fiscal note was not drafted for any such bill or concurrent resolution, the statement "No fiscal note conducted" shall be included on the web page.






Chapter 3 - Legislative Committees

General Legislative Investigating Committee (§§ 5-3-1 - 5-3-31)

§ 5-3-27. Study of un-American activities in state

The General Legislative Investigating Committee, created by this chapter is hereby authorized and it shall be its duty to make a study of un-American activities in this state; and said committee shall report its positive findings to every regular session of the legislature along with whatever recommended legislation it deems necessary.



§ 5-3-29. Definition of un-American activities

Un-American activities within the meaning of Sections 5-3-27 through 5-3-31 are activities intended to overthrow, destroy, alter, or to assist in the overthrow, destruction, or alteration of the constitutional form of government of the United States, of the state of Mississippi, or of any political subdivision of either of them by revolution, force, violence, or other means not provided for or sanctioned by the constitution of the state of Mississippi or the Constitution of the United States.



§ 5-3-31. Legislative council

In the event that a legislative council is set up by law, said council having the jurisdiction of the General Legislative Investigating Committee as presently constituted, then it shall be the duty of this council to comply with the provisions of Sections 5-3-27 through 5-3-31.






Joint Legislative Committee on Performance Evaluation and Expenditure Review (§§ 5-3-51 - 5-3-79)

§ 5-3-51. Creation of committee; general purpose

A committee of the senate and house of representatives to be known as a joint legislative committee on performance evaluation and expenditure review, (hereinafter committee), is hereby created for the purpose of conducting performance evaluations, investigations and examinations of expenditures and all records, relating thereto, of any agency at any time as the committee deems necessary. Provided further the committee shall perform a complete audit of all funds expended by the highway department. The committee shall submit its findings, conclusions and reports to the Mississippi legislature no later than the first day of the second full week of each regular session of the legislature.



§ 5-3-53. Definitions

For purposes of Sections 5-3-51 through 5-3-69, the following words and phrases have the following meanings unless the context otherwise requires:

(a) "Performance evaluation" shall mean an examination of the effectiveness of the administration, its sufficiency and its adequacy in terms of the programs of the agency authorized by law to be performed. Such examinations shall include, but not be limited to:

(1) How effectively the programs are administered.

(2) Benefits of each program in relation to the expenditures.

(3) Goals of programs.

(4) Development of indicators by which the success or failure of a program may be gauged.

(5) Review conformity of programs with legislative intent.

(6) Assist interim committee dealing with specific programs.

(7) Impact of federal grant-in-aid programs on agency programs.

(b) "Agency" shall mean an agency, department, bureau, division, authority, commission, office or institution, educational or otherwise, of the State of Mississippi, or any political subdivision thereof which shall include all county governments and agencies thereof, all city governments and agencies thereof, and all public school districts and agencies thereof.

(c) "Expenditure review" shall mean an examination made at some point after the completion of a transaction or group of transactions.



§ 5-3-55. Membership and organization of committee

The committee shall be composed of seven (7) members from the Senate and seven (7) members from the House of Representatives, one (1) from each of the congressional districts of the State of Mississippi as they currently exist and three (3) from the state at large, to be appointed by the Lieutenant Governor and the Speaker of the House of Representatives for a term concurrent with their term in their respective house. For the remainder of the present term, the Lieutenant Governor and Speaker shall make their respective appointments within fifteen (15) days after sine die adjournment of the 2004 Regular Session; and for each full four-year term thereafter, the Lieutenant Governor and Speaker shall make their appointments within fifteen (15) days after the first calendar day of the regular session in the first year of such four-year term. The term of each member shall be concurrent with his term of office.

The committee shall meet no later than ten (10) days after the final day of the 2004 Regular Session, and annually thereafter, for the purpose of organizing by electing from the membership a chairman, vice chairman and secretary.



§ 5-3-57. Powers of committee

The committee shall have the following powers:

(a) To conduct, in any manner and at any time deemed appropriate, a performance evaluation of all agencies. It may examine or investigate the budget, files, financial statements, records, documents or other papers of the agency deemed necessary by the committee.

(b) To conduct, in any manner and at any time deemed appropriate, a review of the budget, files, financial statements, records, documents or other papers, as deemed necessary by the committee, of any agency; to make selected review of any funds expended and programs previously projected by such agency; to investigate any and all salaries, fees, obligations, loans, contracts, or other agreements or other fiscal function or activity of any official or employee thereof (including independent contractors where necessary); and to do any and all things necessary and incidental to the purposes specifically set forth in this section.

(c) To conduct an investigation of all agencies which are in whole or in part operated or supported by any appropriation or grant of state funds, or which are in whole or in part supported or operated by any funds derived from any state-wide tax, license fee, or permit fee or which collects or administers any state-wide tax, license fee, or permit fee by whatever name called; such committee shall also have full and complete authority to investigate all laws administered and enforced by any such offices, departments, agencies, institutions and instrumentalities, and the manner and method of the administration and enforcement of such laws; to investigate any evasion of any state-wide tax, privilege fee or license fee; to investigate all disbursements of public funds by any office, agency, department, institution or instrumentality specified herein; to study the present laws relative to such agencies, offices, departments, institutions and instrumentalities, and the laws providing for the levying or imposition and collection of any state tax, privilege fee or license fee; to make recommendations to the legislature as to the correction of any imperfections, inequalities or injustices found to exist in any of such laws, and to do any and all things necessary and incidental to the purposes herein specifically set forth. Provided further that the committee shall upon petition by one-half the elected membership of either the Senate or House of Representatives perform a complete investigation and audit of any agency, entity or group subject to investigation or audit by passage of Sections 5-3-51 through 5-3-69.

(d) The committee, in its discretion, if it determines that such action is necessary to carry out the responsibilities of Sections 5-3-51 through 5-3-69, may employ an attorney or attorneys to file or assist the attorney general's office in filing actions for the recovery of any funds discovered to have been misused or misappropriated and to prosecute or assist in prosecution of criminal violations, if any, revealed or discovered in the discharging of their duties and responsibilities.



§ 5-3-59. Subpoena and examination of witnesses

The committee, while in the discharge of official duties, shall have the following additional powers:

(a) To subpoena and examine witnesses; to require the appearance of any person and the production of any paper or document; to order the appearance of any person for the purpose of producing any paper or document; and to issue all process necessary to compel such appearance or production. When such process has been served, the committee may compel obedience thereto by the attachment of the person, papers or records subpoenaed; and if any person shall wilfully refuse to appear before such committee or to produce any paper or record in obedience to any process issued by the committee and served on that person, he shall be guilty of contempt of the legislature and shall be prosecuted and punished as provided by law.

(b) To administer oaths to witnesses appearing before the committee when, by a majority vote, the committee deems the administration of an oath necessary and advisable as provided by law.

(c) To determine that a witness has perjured himself by testifying falsely before the committee, and to institute penal proceedings as provided by law.



§ 5-3-61. Issuance of performance evaluation and expenditure review reports

The committee shall issue performance evaluation reports and expenditure review reports, favorable or unfavorable, of any agency examined, and such reports shall be a public record. A copy of the report, signed by the chairman of the committee, including committee recommendations, shall be submitted to the governor, to each member of the legislature, and to the official, officer, or person in charge of the agency examined.



§ 5-3-63. Recording testimony under oath

Whenever making a performance evaluation or an expenditure review, the committee may require that testimony be given under oath, which may be administered by the chairman or by any person authorized by law to administer oaths, and may require that such testimony be recorded by an official court reporter or deputy, or by some other competent person, under oath, which report, when written and certified and approved by such person as being the direct transcript of the testimony, proceedings, or documents, expenditure review or performance evaluation, shall be prima facie a correct statement of said testimony, proceedings or documents, provided that such person's signature to such certificate be duly acknowledged by him before a notary public or some judicial official of this state.



§ 5-3-65. Legal assistance; other employees

The attorney general, or a designated assistant attorney general, appointed by him, the state auditor and the director of the state department of audit shall assist the committee in whatever manner the committee deems that such officers can be helpful. Furthermore, the committee is authorized to employ one full time secretary, other stenographic help, technical experts, auditors, investigators and other employees which may be necessary to enable it to carry out the provisions therein. The committee is authorized at its discretion to fix reasonable compensation for its employees including necessary travel expenses; and it shall maintain and provide a full, complete and itemized record of all such expenditures.



§ 5-3-67. Compensation and expenses

Members of the committee shall serve without compensation, provided that they shall be entitled to per diem compensation as is authorized by Section 25-3-69 for each day occupied with the discharge of official duties as members of the committee plus the expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations, per day, including mileage as authorized by Section 25-3-41. However, no committee member shall be authorized to receive reimbursement for expenses, including mileage, or per diem compensation unless such authorization appears in the minutes of the committee and is signed by the chairman or vice chairman. The members of the committee shall not receive per diem or expenses while the Legislature is in session. However, members may receive the per diem and expenses authorized by this section when the Legislature is in session but in recess under the terms of a concurrent resolution, or in recess during an extraordinary session. All expenses incurred by and on behalf of the committee shall be paid from a sum to be provided in equal portion from the contingency funds of the Senate and House of Representatives.

The committee staff and employees or contract organizations employed by the committee may continue at the discretion of the committee any investigations, audits or performance evaluation during the time the Legislature is in session.



§ 5-3-69. Quorum; meetings

There shall be no business transacted, including adoption of rules or procedure, without the presence of a quorum of the committee, which shall be eight (8) members to consist of four (4) members from the Senate and four (4) members from the House of Representatives, and no action shall be valid unless approved by the majority of those members present and voting, and entered upon the minutes of the committee and signed by the chairman and vice chairman. All actions of the committee shall be approved by at least four (4) Senate members and four (4) House members.

The committee shall meet at the time and place as designated by the majority vote of the members, provided that a special meeting may be called by the chairman or by a petition signed by no less than five (5) members. No action taken by the committee at any special meeting shall be valid unless each member shall have been given at least forty-eight hours' notice of the meeting, along with a statement of the business to be considered, and unless such action be entered upon the minutes of the committee and signed by the chairman.



§ 5-3-71. Committee to evaluate executive branch of state government; reports

(1) The Joint Legislative Committee on Performance Evaluation and Expenditure Review (PEER) shall evaluate the economy, efficiency and effectiveness of the executive branch of state government as it is affected by the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(2) On October 1, 1989, the Fiscal Management Board or its successor shall report to PEER the following information:

(a) A listing of all agencies in the executive branch of state government before and after the reorganization, regardless of whether they are affected by "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]";

(b) A description of the number, organizational location, and cost savings associated with employment positions eliminated as a direct result of the passage of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]";

(c) A complete accounting of all projected or actual costs or savings associated with reorganization, including transition costs;

(d) Performance measures that can be used to determine the effectiveness of each program affected by the reorganization prior to and following the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]", which may be the same as performance measures developed for purposes of preparing program budgets; and

(e) Administrative changes or other provisions that have been made to improve the delivery of services. Upon receipt of this report, the PEER Committee shall conduct a hearing or hearings to assist it in evaluating the initial impact of the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(3) On February 1, 1990, PEER shall report to the Legislature on the initial impact of the reorganization provided for in "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(4) On October 1, 1990, the Fiscal Management Board or its successor shall report to PEER any changes in the information presented in the report required in Subsection (2) of this section. Upon receipt of this report, the PEER Committee shall conduct a hearing or hearings to assist it in evaluating the final impact of the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(5) On February 1, 1991, PEER shall report to the Legislature the final evaluation of the economy, efficiency and effectiveness of the executive branch of state government as it is affected by the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".



§ 5-3-72. Committee to biennially evaluate procurement process used by state agencies; report

The Joint Committee on Performance Evaluation and Expenditure Review (PEER) shall evaluate on a biennial basis the procurement process utilized by all state agencies, including, but not limited to, the contract review, reporting and recordkeeping requirements in Section 25-9-120, and the bid requirements in Section 31-7-13. Upon completion of its evaluation, the PEER Committee shall submit a report to the Legislature with recommendations for improving the procurement process. The Department of Finance and Administration and the Personal Service Contract Review Board shall cooperate with the PEER Committee to carry out the provisions of this section.



§ 5-3-73. Federal unfunded mandates; short title

This section and Section 5-3-79 shall be known and may be cited as the "Federal Unfunded Mandates Act."



§ 5-3-79. Federal unfunded mandates; evaluation of implementation and cost of current mandates

Before December 1, 1996, the Joint Legislative Committee on Performance Evaluation and Expenditure Review shall complete an assessment of the implementation and cost of current federal mandates. In its evaluation, the committee shall consider the relationship between the requirements and implementation of the federal mandates and state policy. In addition, the evaluation shall identify those federal mandates that the committee believes are encroaching on the state's authority under the Tenth Amendment.






Special Joint Committee on Reapportionment (§ 5-3-81)

§ 5-3-81. Special joint committee on reapportionment

(1) The special joint committee on reapportionment, created in the first extraordinary session of the Mississippi Legislature in 1977, is hereby directed to establish a program whereby the State of Mississippi shall cooperate with the bureau of the census, United States Department of Commerce, to obtain 1980 census population data by individual block counts or, in the alternative, to establish any program of census population counts offered by the bureau of the census which, in the determination of the joint committee, is more feasible than the block population counts program for the purpose of facilitating apportionment of representative public bodies in the State of Mississippi.

(2) The joint committee may, in its discretion, submit to the bureau of the census, United States Department of Commerce, a statement or letter of intent that the State of Mississippi does intend to participate in the "Delineation of Enumeration Districts by Local Authorities for Use in the 1980 Census" program upon a determination that such program is appropriate for use in Mississippi for population counting in each decennial census as a means of facilitating any necessary reapportionment of representative public bodies.

(3) The boards of supervisors of the counties within this state are hereby directed to submit on or before September 1, 1977, election district maps drawn pursuant to the metes and bounds requirements of Section 23-5-13, Mississippi Code of 1972, to the special joint committee on reapportionment. The boards of supervisors shall also, within ten (10) days after a request by the special joint committee on reapportionment, furnish such other information, graphic data and material as the joint committee shall require. The election commission, circuit clerks and chancery clerks of each county and the governing authorities of any governmental unit are hereby specifically empowered and directed to cooperate with the board of supervisors and the joint committee in the same manner upon request of the board and/or the joint committee.

(4) The joint committee shall submit a report of its actions, findings and recommendations and a statement of action necessary to implement the recommendations to the next succeeding regular or extraordinary session of the Mississippi Legislature.






Standing Joint Legislative Committee on Reapportionment (§§ 5-3-91 - 5-3-103)

§ 5-3-91. Standing joint legislative committee on reapportionment; membership; organization

There is hereby created the standing joint legislative committee on reapportionment, to be composed of the chairman and vice chairman of the apportionment and elections committee of the house of representatives and the chairman and vice chairman of the elections committee of the senate; ten (10) members of the house of representatives, two (2) from each congressional district, to be appointed by the speaker of the house of representatives; and ten (10) members of the senate, two (2) from each congressional district to be appointed by the lieutenant governor. In the event the congressional districts of the state shall change numerically, then the number appointed from the senate and appointed from the house by congressional districts shall be adjusted accordingly. The members shall serve until the end of the term of office for which such member has been elected.

The lieutenant governor and speaker of the house of representatives shall call an organizational meeting of the committee and the committee shall elect a chairman and such other officers as they deem necessary. A majority vote of the members of each house shall be required on all votes by the committee.



§ 5-3-93. Committee to draw plan to apportion Mississippi Legislature

The members of the committee shall draw a plan to apportion, according to constitutional standards, the membership of the Mississippi Senate and the Mississippi House of Representatives no later than fifteen (15) days prior to the scheduled adjournment of the next regular session of the Legislature following the delivery of the 2000 decennial census data to the state and every ten (10) years thereafter and at such other times as they may be directed by joint resolution of the Mississippi Legislature.

Provided, however, the committee shall not be required to present a plan to the Legislature prior to four (4) months after the publication of census data.



§ 5-3-95. Per diem compensation; expenses and mileage

(1) The members of the committee shall be entitled to receive compensation as follows:

(a) Per diem compensation for each day engaged in the discharge of official duties at the same rate as compensated during a special session of the Legislature and reimbursement for all actual, necessary expenses incurred in the discharge of official duties, including mileage as authorized by law; or

(b) Per diem compensation for each day engaged in the discharge of official duties in the amount authorized by Section 25-3-69 and a mileage allowance and an expense allowance in the amount authorized by Section 5-1-47.

(2) Prior to receiving any compensation pursuant to subsection (1) of this section, a member of the committee shall give notice in writing to the Secretary of the Senate or the Clerk of the House of Representatives, as the case may be, of the manner in which he desires to be compensated pursuant to subsection (1) of this section.

(3) No compensation shall be paid pursuant to this section for attending meetings of the committee while the Legislature is in session.



§ 5-3-97. State agencies and entities to cooperate with committee; employment of experts and other staff

All political subdivisions, state agencies, and all other creatures of the state of Mississippi are hereby authorized and directed to assist the committee and to provide it with such professional, technical, and other expertise as each may possess when requested so to do. After an affirmative finding that professional, technical, or other expertise is needed that cannot be provided by the aforesaid political subdivisions, state agencies, and other creatures of the state, then the committee may employ or contract for such professional, technical, or other expertise necessary to accomplish the apportionment. The committee may employ staff personnel as it deems necessary.



§ 5-3-99. Procedure for determining norm to be represented by senators and representatives

(1) The committee shall divide the number of members of the senate that it recommends within constitutional limitations into the total population of the state as reported in each census to determine the number of persons which constitutes the norm to be represented by a senator.

(2) The committee shall divide the number of members of the house of representatives that it recommends within constitutional limitations into the total population of the state as reported in each census to determine the number of persons which constitutes the norm to be represented by a representative.



§ 5-3-101. Guidelines and standards for apportionment

In accomplishing the apportionment, the committee shall follow such constitutional standards as may apply at the time of the apportionment and shall observe the following guidelines unless such guidelines are inconsistent with constitutional standards at the time of the apportionment, in which event the constitutional standards shall control:

(a) Every district shall be compact and composed of contiguous territory and the boundary shall cross governmental or political boundaries the least number of times possible; and

(b) Districts shall be structured, as far as possible and within constitutional standards, along county lines; if county lines are fractured, then election district lines shall be followed as nearly as possible.



§ 5-3-103. Submission of apportionment plans to legislature

Upon completion of apportionment plans, the committee shall present its plans to the Mississippi Legislature, which shall act on the plans not later than the next regular session of the legislature. The committees to which the plans are referred shall report their recommendations to their respective houses no later than the forty-fifth day of the legislative session.






Standing Joint Congressional Redistricting Committee (§§ 5-3-121 - 5-3-129)

§ 5-3-121. Standing joint congressional redistricting committee; membership and organization

There is hereby created a standing joint congressional redistricting committee, to be composed of the chairman and vice chairman of the apportionment and elections committee of the house of representatives and the chairman and vice chairman of the elections committee of the senate; ten (10) members of the house of representatives, two (2) from each congressional district, to be appointed by the speaker of the house of representatives; and ten (10) members of the senate, two (2) from each congressional district, to be appointed by the lieutenant governor. In the event the congressional districts of the state shall change numerically, then the number appointed from the senate and from the house from congressional districts shall be adjusted accordingly. The members shall serve until the end of the term of office for which such member has been elected.

The lieutenant governor and speaker of the house of representatives shall call an organizational meeting of the committee and the committee shall elect a chairman and such other officers as they deem necessary. A majority vote of the members of each house shall be required on all votes by the committee.



§ 5-3-123. Preparation of plan to redistrict congressional districts

The members of the committee shall draw a plan to redistrict, according to constitutional standards, the United States congressional districts for the state of Mississippi no later than thirty (30) days preceding the convening of the next regular session of the legislature after the results of the 1980 decennial census are published and every ten (10) years thereafter.

Provided, however, the committee shall not be required to present a plan to the governor and to the legislature prior to four (4) months after the publication of census data.



§ 5-3-125. Per diem compensation; reimbursement for expenses and mileage

(1) The members of the committee shall be entitled to receive compensation as follows:

(a) Per diem compensation for each day engaged in the discharge of official duties at the same rate as compensated during a special session of the Legislature and reimbursement for all actual, necessary expenses incurred in the discharge of official duties, including mileage as authorized by law; or

(b) Per diem compensation for each day engaged in the discharge of official duties in the amount authorized by Section 25-3-69 and a mileage allowance and an expense allowance in the amount authorized by Section 5-1-47.

(2) Prior to receiving any compensation pursuant to subsection (1) of this section, a member of the committee shall give notice in writing to the Secretary of the Senate or the Clerk of the House of Representatives, as the case may be, of the manner in which he desires to be compensated pursuant to subsection (1) of this section.

(3) No compensation shall be paid pursuant to this section for attending meetings of the committee while the Legislature is in session.



§ 5-3-127. Cooperation with other state agencies; employment of experts; other employees

All political subdivisions, state agencies, and all other creatures of the state of Mississippi are hereby authorized and directed to assist the committee and to provide it with such professional, technical and other expertise as each may possess when requested so to do. After an affirmative finding that professional, technical or other expertise is needed that cannot be provided by the aforesaid political subdivisions, state agencies, and other creatures of the state, then the committee may employ or contract for such professional, technical or other expertise necessary to accomplish the apportionment. The committee may employ staff personnel as it deems necessary.



§ 5-3-129. Submission of plan to governor and legislature

Upon completion of a redistricting plan, the committee shall present its plan to the governor and to the Mississippi legislature.






Legislative Oversight Committee; Highway Refunding Bonds (§ 5-3-141)

§ 5-3-141. Membership; authority; expenses

There is hereby created the Mississippi Legislative Oversight Committee. Such oversight committee shall consist of three (3) representatives appointed by the Speaker of the House of Representatives and three (3) senators appointed by the Lieutenant Governor, and they shall be appointed within ten (10) days after April 4, 1985. The legislative oversight committee shall serve in an advisory capacity to the State Bond Commission in connection with the issuance of refunding bonds under Laws, 1985, Chapter 469, Sections 1-3, and the legislative members thereof shall report the actions of the State Bond Commission to the appropriate legislative committees. The legislative oversight committee shall have no jurisdiction or vote on any matter within the jurisdiction of the State Bond Commission. When the Legislature is not in session, members of the legislative oversight committee shall be paid per diem and all actual and necessary expenses, including, without limitation, travel expenses both within and without the state, from their respective contingent expense funds at the rate authorized for committee meetings when the Legislature is not in session. The State Bond Commission is authorized to reimburse the aforementioned contingent expense funds for such per diem and all other reasonable expenses paid by such funds, but the State Bond Commission shall pay the same only from the proceeds of refunding bonds and the State Bond Commission shall treat the same as part of the cost of issuing such bonds. The terms of the members of the legislative oversight committee shall expire at the end of their terms of office.






Environmental Protection Council [Repealed] (§§ 5-3-151 - 5-3-167)






Chapter 5 - Interstate Cooperation

§ 5-5-1. Senate committee

There is hereby established a standing committee on interstate cooperation of the senate, to consist of five senators. The members and chairman of this committee shall be designated in the same manner as is customary in the case of the members and chairmen of other standing committees of the senate.



§ 5-5-3. House committee

There is hereby established a standing committee on interstate cooperation of the house of representatives, to consist of five members. The members and chairman of this committee shall be designated in the same manner as is customary in the case of the members and chairmen of other standing committees of the house of representatives.



§ 5-5-5. Commission on Interstate Cooperation

There is hereby established the Mississippi Commission on Interstate Cooperation, which shall encourage and arrange conferences with officials of other states and of other units of government; carry forward the participation of this state as a member of the council of state governments, both regionally and nationally; and formulate proposals for cooperation between this state and other states.



§ 5-5-7. Members of the Commission

The commission on interstate cooperation shall be composed of eleven members, namely;

The five members of the committee on interstate cooperation of the senate,

The five members of the committee on interstate cooperation of the house of representatives, and

The governor.



§ 5-5-9. Rules; compensation and expenses of members

The commission on interstate cooperation may provide such rules as it considers appropriate concerning the membership and the functioning of the committee. Members of the commission shall be compensated by a per diem as is authorized by law for each day spent in actual discharge of their duties and shall be reimbursed for mileage and actual expenses incurred in the performance of their duties in accordance with the requirements of Section 25-3-41.



§ 5-5-11. Reports

The commission on interstate cooperation shall report to the governor and to the legislature within fifteen days after the convening of each regular legislative session, and at such other times as it deems appropriate. Its members shall serve without compensation.



§ 5-5-13. Committee sittings

The standing committees on interstate cooperation of the senate and the house of representatives, shall function during the regular sessions of the legislature and also during the interim periods between such sessions. Their members shall serve until their successors are designated. They shall respectively constitute the senate and house councils of the American Legislators' Association for this state.



§ 5-5-15. Copies to other states

The secretary of state shall forthwith communicate the text of this measure to the governor, to the senate, and to the house of representatives of each of the other states of the union, and memorialize each legislature which has not already done so, to enact a law similar to this measure, thus establishing a similar commission with like duties and powers, and thus joining with this state in the common cause of reducing the burdens which are imposed upon the citizens of every state by governmental confusion, competition and conflict.



§ 5-5-17. Expenses

The legislature may appropriate any money in the treasury not otherwise appropriated for the purpose of carrying out the provisions of this chapter.






Chapter 7 - Lobbying [Repealed]



Chapter 8 - Lobbying Law Reform Act of 1994

§ 5-8-1. Short Title

This chapter shall be cited as the "Lobbying Law Reform Act of 1994."



§ 5-8-3. Definitions

The following words and phrases shall have the meanings ascribed herein unless the context clearly indicates otherwise:

(a) (i) "Anything of value" means:

1. A pecuniary item, including money, or a bank bill or note;

2. A promissory note, bill of exchange, order, draft, warrant, check or bond given for the payment of money;

3. A contract, agreement, promise or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge or transfer of money;

4. A stock, bond, note or other investment interest in an entity;

5. A receipt given for the payment of money or other property;

6. A right in action;

7. A gift, tangible good, chattel or an interest in a gift, tangible good or chattel;

8. A loan or forgiveness of indebtedness;

9. A work of art, antique or collectible;

10. An automobile or other means of personal transportation;

11. Real property or an interest in real property, including title to realty, a fee simple or partial interest, present or future, contingent or vested within realty, a leasehold interest, or other beneficial interest in realty;

12. An honorarium or compensation for services;

13. A rebate or discount in the price of anything of value, unless the rebate or discount is made in the ordinary course of business to a member of the public without regard to that person's status as an executive, legislative or public official or public employee, or the sale or trade of something for reasonable compensation that would ordinarily not be available to a member of the public;

14. A promise or offer of employment;

15. Any other thing of value that is pecuniary or compensatory in value to a person, except as otherwise provided in subparagraph (ii) of this paragraph; or

16. A payment that directly benefits an executive, legislative or public official or public employee or a member of that person's immediate family.

(ii) "Anything of value" does not mean:

1. Informational material such as books, reports, pamphlets, calendars or periodicals informing an executive, legislative or public official or public employee of her or his official duties;

2. A certificate, plaque or other commemorative item which has little pecuniary value;

3. Food and beverages for immediate consumption provided by a lobbyist up to a value of Ten Dollars ($ 10.00) in the aggregate during any calendar year;

4. Campaign contributions reported in accordance with Section 23-15-801 et seq., Mississippi Code of 1972.

(b) "Commission" means the Mississippi Ethics Commission, when used in the context of Section 5-8-19.

(c) "Compensation" means:

(i) An advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge or transfer of money or anything of value, including reimbursement of travel, food or lodging costs; or

(ii) A contract, agreement, promise or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge or transfer of money or anything of value, including reimbursement of travel, food or lodging costs, for services rendered or to be rendered.

(d) "Executive action" means the proposal, drafting, development, consideration, amendment, adoption, approval, promulgation, issuance, modification, rejection or postponement by a state or local governmental entity of a rule, regulation, order, decision, determination or other quasi-legislative action or proceeding.

(e) "Executive agency" means:

(i) An agency, board, commission, governing authority or other body in the executive branch of state or local government; or

(ii) An independent body of state or local government that is not a part of the legislative or judicial branch, but which shall include county boards of supervisors.

(f) "Executive official" means:

(i) A member or employee of a state agency, board, commission, governing authority or other body in the executive branch of state or local government; or

(ii) A public official or public employee, or any employee of such person, of state or local government who takes an executive action.

(g) "Expenditure" means:

(i) A purchase, payment, distribution, loan, forgiveness of a loan or payment of a loan by a third party, advance, deposit, transfer of funds, a promise to make a payment, or a gift of money or anything of value for any purpose;

(ii) A payment to a lobbyist for salary, fee, commission, compensation for expenses, or other purpose by a person employing, retaining or contracting for the services of the lobbyist separately or jointly with other persons;

(iii) A payment in support of or assistance to a lobbyist or the lobbyist's activities, including the direct payment of expenses incurred at the request or suggestion of the lobbyist;

(iv) A payment that directly benefits an executive, legislative or public official or a member of the official's immediate family;

(v) A payment, including compensation, payment or reimbursement for the services, time or expenses of an employee for or in connection with direct communication with an executive, legislative or public official made at the direction of the employee's employer;

(vi) A payment for or in connection with soliciting or urging other persons to enter into direct communication with an executive, legislative or public official; or

(vii) A payment or reimbursement for food, beverages, travel, lodging, entertainment or sporting activities.

(h) "Gift" means anything of value to the extent that consideration of equal or greater value is not received, including a rebate or discount in the price of anything of value unless the rebate or discount is made in the ordinary course of business to a member of the public without regard to that person's status as an executive, legislative or public official.

(i) "Legislative action" means:

(i) Preparation, research, drafting, introduction, consideration, modification, amendment, approval, passage, enactment, tabling, postponement, defeat or rejection of a bill, resolution, amendment, motion, report, nomination, appointment or other matter by the Mississippi State Legislature or a member or employee of the Legislature acting or purporting to act in an official capacity;

(ii) Action by the Governor in approving or vetoing a bill or other action of the Legislature;

(iii) Action by the Legislature in:

1. Overriding or sustaining a veto by the Governor; or

2. Considering, confirming or rejecting an executive appointment of the Governor.

(j) "Legislative official" means:

(i) A member, member-elect or presiding officer of the Legislature;

(ii) A member of a commission or other entity established by and responsible to either or both houses of the Legislature;

(iii) A staff member, officer or employee to a member or member-elect of the Legislature, to a member of a commission or other entity established by and responsible to either or both houses of the Legislature, or to the Legislature or any house, committee or office thereof.

(k) "Lobbying" means:

(i) Influencing or attempting to influence legislative or executive action through oral or written communication; or

(ii) Solicitation of others to influence legislative or executive action; or

(iii) Paying or promising to pay anything of value directly or indirectly related to legislative or executive action.

(l) "Lobbyist" means:

(i) An individual who is employed and receives payments, or who contracts for economic consideration, including reimbursement for reasonable travel and living expenses, for the purpose of lobbying;

(ii) An individual who represents a legislative or public official or public employee, or who represents a person, organization, association or other group, for the purpose of lobbying;

(iii) A sole proprietor, owner, part owner or shareholder in a business who has a pecuniary interest in legislative or executive action, who engages in lobbying activities; or

(iv) Any individual described in subparagraphs (i), (ii) or (iii) of this paragraph (l) who is employed by or has contracted with any agency, legislative or public official or public employee, or any other public entity for the purpose of providing any type of consulting or other similar service but also engages in any type of lobbying activities. Such individual shall not qualify for any exemption under Section 5-8-7.

(m) "Lobbyist's client" means the person in whose behalf the lobbyist influences or attempts to influence legislative or executive action.

(n) "Local" means all entities of government at the county, county-district, multicounty district, municipal or school district level.

(o) "Person" means an individual, proprietorship, firm, partnership, joint venture, joint-stock company, syndicate, business trust, estate, company, corporation, association, club, committee, organization or group of persons acting in concert.

(p) "Public employee" means an individual appointed to a position, including a position created by statute, whether compensated or not, in state or local government and includes any employee of the public employee. The term includes a member of the board of trustees, chancellor, vice chancellor or the equivalent thereof in the state university system or the state community and junior college system, and a president of a state college or university.

(q) "Public official" means an individual elected to a state or local office, or an individual who is appointed to fill a vacancy in the office.

(r) "Value" means the retail cost or fair market worth of an item or items, whichever is greater.



§ 5-8-5. Registration statements; filing; contents; length of registration period; effective date of registration; termination of registration; forms

(1) Except as otherwise provided in Section 5-8-7 of this chapter and in addition to reports required by Sections 5-8-9 and 5-8-11 of this chapter, every lobbyist and every lobbyist's client shall file a registration statement with the Secretary of State within five (5) calendar days after becoming a lobbyist, becoming a lobbyist's client or beginning to lobby for a new client. The filing of every registration statement shall be accompanied by the payment of a registration fee of Twenty-five Dollars ($ 25.00) to the Secretary of State. The lobbyist shall file the registration statement and pay the fees to the Secretary of State for each lobbyist's client whom the lobbyist represents.

(2) The registration statement shall include the following:

(a) The name, address, occupation and telephone number of the lobbyist;

(b) The name, address, telephone number and principal place of business of the lobbyist's client;

(c) The kind of business of the lobbyist's client;

(d) The full name of the person or persons who control the lobbyist's client, the partners, if any, and officers of the lobbyist's client;

(e) The full name, address and telephone number of each lobbyist employed by or representing the lobbyist's client; and

(f) A statement or statements by the lobbyist and lobbyist's client indicating the specific nature of the issues being advocated for or against on behalf of the lobbyist's client, with sufficient detail so that the precise nature of the lobbyist's advocacy is evident from the statement itself.

(3) Registration shall be valid for one (1) calendar year, commencing January 1 and ending December 31 of each year. If the lobbyist or lobbyist's client shall register after January 1, the registration shall be effective upon actual receipt by the Secretary of State and shall cease on December 31 of each year.

(4) A lobbyist or lobbyist's client may terminate his registration by filing an expenditure report required under this chapter. Such report shall include information through the last day of lobbying activity. The termination report must indicate that the lobbyist intends to use the report as the final accounting of lobbying activity.

(5) The Secretary of State shall prescribe and make available to every lobbyist and lobbyist's client appropriate forms for filing registration statements as required by Sections 5-8-1 through 5-8-19 of this chapter.



§ 5-8-7. Persons excluded from definition of "lobbyist" and "lobbyist's client."

Notwithstanding any other provisions of this chapter, except as otherwise provided in Section 5-8-3(l)(iv), the following person shall not be included within the definition of "lobbyist" or "lobbyist's client" under this chapter, and accordingly the registration and reporting provisions, including the payment of related fees, of this chapter do not apply to:

(a) A legislative or public official acting in an official capacity.

(b) An individual who:

(i) Represents or purports to represent only the individual;

(ii) Receives no compensation or anything of value for lobbying; and

(iii) Has no pecuniary interest in the legislative or executive action.

(c) An individual lobbying in his or her own interest, his or her own business interest, who pays, or promises to pay, offers to pay or causes to be paid to public officials, legislative officials or public employees any thing or things of value aggregating in value to less than Two Hundred Dollars ($ 200.00) in any calendar year.

(d) An individual lobbying on behalf of his or her employer's business interest where such lobbying is not a primary or regular function of his employment position if such individual pays, promises to pay, offers to pay, or causes to be paid individually or on the employer's behalf to public officials, legislative officials, or public employees any thing or things of value aggregating in value to less than Two Hundred Dollars ($ 200.00) in any calendar year.

(e) An individual lobbying on behalf of an association of which he or she is a member, where such lobbying is not a primary or regular function of his or her position in the association, if such individual pays, promises to pay, offers to pay, or causes to be paid individually or on the association's behalf to public officials, legislative officials or public employees any thing or things of value aggregating in value to less than Two Hundred Dollars ($ 200.00) in any calendar year.

(f) An individual who is a shareholder, owner or part owner of a business who lobbies on behalf of such business, where such individual is not an employee of the business, if such individual pays, promises to pay, offers to pay, or causes to be paid individually or on behalf of the business to public officials, legislative officials or public employees any thing or things of value aggregating in value to less than Two Hundred Dollars ($ 200.00) in any calendar year.

(g) An individual who:

(i) Limits lobbying solely to formal testimony before a public meeting of a legislative body or an executive agency, or a committee, division or department thereof; and

(ii) Registers the appearance in the records of the public body, if such records are kept.

(h) An individual who is a licensed attorney representing a client by:

(i) Drafting bills, preparing arguments thereon, and advising the client or rendering opinions as to the construction and effect of proposed or pending legislation, where such services are usual and customary professional legal services which are not otherwise connected with legislative action; or

(ii) Providing information, on behalf of the client, to an executive or public official, a public employee, or an agency, board, commission, governing authority or other body of state or local government where such services are usual and customary professional legal services including or related to a particular nonlegislative matter, case or controversy.

(i) News media and employees of the news media whose activity is limited solely to the publication or broadcast of news, editorial comments, or paid advertisements that attempt to influence legislative or executive action. For the purposes of this section, "news media" shall be construed to be bona fide radio and television stations, newspapers, journals or magazines, or bona fide news bureaus or associations which in turn furnish information solely to bona fide radio or television stations, newspapers, journals or magazines.

(j) An individual who engages in lobbying activities exclusively on behalf of a religious organization which qualifies as a tax-exempt organization under the Internal Revenue Code.

(k) An individual who is a nonattorney professional and who receives professional fees and expenses to represent clients on executive agency matters, except that if anything of value shall be paid or promised to be paid directly or indirectly on behalf of a client for the personal use or benefit of an executive or public official or public employee, then expenditures and actions of the individual are reportable under this chapter, and the individual must register as a lobbyist.



§ 5-8-9. Report of expenditures of lobbyist's client; exceptions

(1) Except as otherwise provided in Section 5-8-7 of this chapter and in subsection (7) of this section, no later than January 30 of each year, a lobbyist's client shall file a report of expenditures with the Secretary of State. The report must contain information on all expenditures paid by the lobbyist's client during the preceding twelve (12) calendar months.

(2) The report must list expenditures for the purpose of lobbying according to the following categories:

(a) A payment to a lobbyist for salary, fee, compensation for expenses, or other purpose by a person employing, retaining or contracting for the services of the lobbyist separately or jointly with other persons;

(b) A payment for those portions of office rent, utilities, supplies and compensation of support personnel attributable to lobbying activities;

(c) A payment in support of or assistance to a lobbyist or the lobbyist's activities, including the direct payment of expenses incurred at the request or suggestion of the lobbyist;

(d) A payment, including compensation, payment or reimbursement for the services, time or expenses of an employee for or in connection with direct communication with an executive, legislative or public official or public employee, where such communication is made at the request, suggestion or direction of the lobbyist's client;

(e) A payment for or in connection with soliciting or urging other persons to enter into direct communication with an executive, legislative or public official or public employee, where such communication is made at the request, suggestion or direction of the lobbyist's client;

(f) A payment or reimbursement for food, beverages, travel, lodging, entertainment or sporting activities; or

(g) A purchase, payment, distribution, loan, forgiveness of a loan or payment of a loan by a third party, advance, deposit, transfer of funds, a promise to make a payment, or a gift of money or anything of value for any purpose.

(3) For each executive, legislative or public official or public employee who was paid, given or promised to be paid anything of value in full or in part from the lobbyist's client, the report must also include:

(a) The name of the executive, legislative or public official or public employee who was paid, given or promised anything of value;

(b) A description and the monetary value of anything of value paid, given or promised to such official or employee, with sufficient detail so that the nature of the transfer is clear;

(c) The place and date anything of value was paid, given or promised; and

(d) The name of the person who paid, gave or promised to pay anything of value.

(4) Each expenditure for the purpose of lobbying must be reported in accordance with the category of the expenditure required in this section and with any additional categories as may be required by rule or regulation of the Secretary of State.

(5) The report due January 30 shall include a cumulative total for the calendar year for all reportable categories.

(6) A lobbyist's client shall maintain contemporaneous records of all expenditures reportable under Sections 5-8-1 through 5-8-19 of this chapter and shall retain such records for a period of two (2) years.

(7) If the State of Mississippi is a lobbyist's client, the State of Mississippi shall be exempt from filing an annual report.

(8) (a) If the entire Legislature and all statewide elected officials are individually invited to a single function, which is sponsored by a lobbyist's client, or a lobbyist on behalf of such client, and is to begin and end within one (1) day, then it shall not be necessary to report the costs related to food and beverages offered for immediate consumption required in subsection (3) of this section, so long as food and beverages provided at such functions are offered equally to all invitees; however, in all such cases, the amount expended for such functions shall be reported in accordance with the provisions of this subsection.

(b) The report of the expenditure connected with a single function as described in paragraph (a) of this subsection shall be made by the lobbyist's client and shall include the following:

(i) The total amount of money expended for the function;

(ii) The estimated total number of persons in attendance at the function;

(iii) The estimated total number of public officials in attendance at the function.



§ 5-8-11. Report of payments received by lobbyist from each lobbyist's client; exceptions

(1) Except as otherwise provided in Section 5-8-7 of this chapter, a lobbyist shall file with the Secretary of State a separate report for each lobbyist's client. The report shall specifically list all payments received from the lobbyist's client and all expenditures that were initiated or paid by the lobbyist on behalf of each lobbyist's client during each reporting period required herein.

(2) The report must list expenditures for the purpose of lobbying according to the following categories:

(a) A payment to the lobbyist for salary, fee, compensation for expenses, or other purpose by the person employing, retaining or contracting for the services of the lobbyist separately or jointly with other persons;

(b) A payment for those portions of office rent, utilities, supplies and compensation of support personnel attributable to lobbying activities;

(c) A payment in support of or assistance to a lobbyist or the lobbyist's activities, including the direct payment of expenses incurred at the request or suggestion of the lobbyist;

(d) A payment, including compensation, payment or reimbursement for the services, time or expenses of an employee for or in connection with direct communication with an executive, legislative or public official or public employee, where such communication is made at the request, suggestion or direction of the lobbyist;

(e) A payment for or in connection with soliciting or urging other persons to enter into direct communication with an executive, legislative or public official or public employee, where such communication is made at the request, suggestion or direction of the lobbyist;

(f) A payment or reimbursement for food, beverages, travel, lodging, entertainment or sporting activities;

(g) A purchase, payment, distribution, loan, or forgiveness of a loan or payment of a loan by a third party, advance, deposit, transfer of funds, a promise to make a payment, or a gift of money or anything of value for any purpose.

(3) For each executive, legislative or public official or public employee who was paid, given or promised to be paid anything of value in full or in part from the lobbyist, the report must also include:

(a) The name of the executive, legislative or public official or employee who was paid, given or promised anything of value;

(b) A description and the monetary value of anything of value paid, given or promised to such official or employee, with sufficient detail so that the nature of the transfer is clear;

(c) The place and date anything of value was paid, given or promised; and

(d) The name of the person who paid, gave or promised to pay anything of value.

(4) Each expenditure for the purpose of lobbying must be reported in accordance with the category of the expenditure required in this section and with any additional categories as may be required by rule or regulation of the Secretary of State.

(5) A report of expenditures must be filed with the Secretary of State no later than January 30 of each year. The report shall contain information on all expenditures paid or initiated by the lobbyist on behalf of each lobbyist's client during the preceding twelve (12) calendar months, and it shall include a cumulative total for the calendar year of all reportable categories.

(6) In addition to the annual report required above, a lobbyist shall file two (2) reports during regular sessions of the Legislature with the Secretary of State on February 25 and within ten (10) days after the Legislature's adjournment sine die. Such additional report shall include the name of the executive, legislative, or public official or public employee who receives anything of value from the lobbyist or from the lobbyist on behalf of the lobbyist's client, the name of the person receiving the payment, the name of the person making the payment, the amount of the payment and the date of the payment. However, any lobbyist who lobbies local government exclusively shall be exempt from the requirement of filing the reports required by this paragraph.

(7) (a) If the entire Legislature and all statewide elected officials are individually invited to a single function which is sponsored by a lobbyist on behalf of one or more lobbyist's clients and is to begin and end within one (1) day, then it shall not be necessary to report the costs related to food and beverages offered for immediate consumption as required in subsection (3) of this section, so long as food and beverages provided at such functions are offered equally to all invitees; however, in all such cases, the amount expended for such functions shall be reported in accordance with the provisions of this subsection.

(b) The report of the expenditure connected with a single function as described in paragraph (a) of this subsection shall be made by the lobbyist and shall include the following:

(i) The total amount of money expended for the function, reception or meal;

(ii) The total number of persons in attendance at the function, reception or meal;

(iii) The total number of legislators in attendance at the function, reception or meal.

(8) A lobbyist shall maintain contemporaneous records of all expenditures reportable under Sections 5-8-1 through 5-8-19 of this chapter, and shall retain such records for a period of two (2) years.



§ 5-8-13. Prohibited acts; required acts

(1) A lobbyist shall not contract to receive or accept compensation dependent upon the success or failure of a legislative or executive action.

(2) A lobbyist or lobbyist's client shall not knowingly or willfully make or cause to be made a false statement or misrepresentation of facts to an executive, legislative or public official or public employee, or to the public in general with the intent to affect the outcome of a legislative or executive action.

(3) A lobbyist or lobbyist's client shall not cause a legislative or executive action for the purpose of obtaining employment to lobby in support of or in opposition to the legislative or executive action.

(4) An executive, legislative or public official or public employee shall not be a lobbyist, except that he may act as a lobbyist when acting in his official capacity.

(5) A lobbyist must disclose anything of value given in whole or in part to any executive, legislative or public official or public employee.



§ 5-8-15. Investigations of violations of chapter

(1) The district attorney of the circuit court of the district wherein an alleged violation occurred shall investigate violations of this chapter.

(2) In addition to a district attorney's authority as set forth in subsection (1) of this section, the Attorney General shall investigate alleged violations of this chapter and use all existing powers granted that office in conducting such investigations.



§ 5-8-17. Penalties; Ethics Commission hearings; appeals; investigation by Attorney General of continued non-compliance

(1) In addition to any other penalty permitted by law, the Secretary of State shall require any person who fails to file a report as required under Sections 5-8-1 through 5-8-19 of this chapter, or who shall file a report which fails to comply with the material particulars of Sections 5-8-1 through 5-8-19 of this chapter or any rules, regulations or procedures implemented pursuant to Sections 5-8-1 through 5-8-19 of this chapter, to be assessed a civil penalty as follows:

(a) Within five (5) calendar days after any deadline for filing a report pursuant to Sections 5-8-1 through 5-8-19 of this chapter, the Secretary of State shall compile a list of those lobbyists and lobbyists' clients who have failed to file a required report. The Secretary of State shall provide each lobbyist or lobbyist's client who has failed to file such a report notice of such failure by certified mail.

(b) Beginning with the tenth calendar day after which any report shall be due, the Secretary of State shall assess the delinquent lobbyist and delinquent lobbyist's client a civil penalty of Fifty Dollars ($ 50.00) per day and part of any day until a valid report is delivered to the Secretary of State, up to a maximum of ten (10) days. However, in the discretion of the Secretary of State, the assessing of such fine may be waived if the Secretary of State shall determine that unforeseeable mitigating circumstances, such as the health of the lobbyist, shall interfere with timely filing of a required report.

(c) Filing of the required report and payment of the fine within ten (10) calendar days of notice by the Secretary of State that a required statement has not been filed constitutes compliance with Sections 5-8-1 through 5-8-19 of this chapter.

(d) Payment of the fine without filing the required report does not in any way excuse or exempt any person required to file from the filing requirements of Sections 5-8-1 through 5-8-19 of this chapter.

(2) (a) Upon the sworn application of a lobbyist or lobbyist's client against whom a civil penalty has been assessed pursuant to subsection (1), the Secretary of State shall forward the application to the Mississippi Ethics Commission. The commission shall fix a time and place for a hearing and shall cause a written notice specifying the civil penalties that have been assessed against the lobbyist or lobbyist's client and notice of the time and place of the hearing to be served upon the lobbyist or lobbyist's client at least twenty (20) calendar days prior to the hearing date. Such notice may be served by mailing a copy thereof by certified mail, postage prepaid, to the last known business address of the lobbyist or lobbyist's client.

(b) The commission is authorized to issue subpoenas for the attendance of witnesses and the production of books and papers at such hearing. Process issued by the commission shall extend to all parts of the state and shall be served by any person designated by the commission for such service.

(c) The lobbyist or lobbyist's client shall have the right to appear either personally or by counsel, or both, to produce witnesses or evidence in his behalf, to cross-examine witnesses and to have subpoenas issued by the commission.

(d) A hearing officer shall be appointed by the commission to conduct the hearing. At the hearing, the hearing officer shall administer oaths as may be necessary for the proper conduct of the hearing. All hearings shall be conducted by the commission, who shall not be bound by strict rules of procedure or by the laws of evidence in the conduct of the proceedings, but the determination shall be based upon sufficient evidence to sustain it.

(e) Where, in any proceeding before the commission, any witness fails or refuses to attend upon a subpoena issued by the commission, refuses to testify, or refuses to produce any books and papers the production of which is called for by a subpoena, the attendance of such witness, the giving of his testimony or the production of the books and papers shall be enforced by any court of competent jurisdiction of this state in the manner provided for the enforcement of attendance and testimony of witnesses in civil cases in the courts of this state.

(f) Within fifteen (15) calendar days after conclusion of the hearing, the commission shall reduce its decision to writing and forward an attested true copy thereof to the last known business address of the lobbyist or lobbyist's client by way of United States first-class, certified mail, postage prepaid.

(3) (a) The right to appeal from the decision of the commission in an administrative hearing concerning the assessment of civil penalties authorized pursuant to this section is hereby granted. Such appeal shall be to the Circuit Court of Hinds County and shall include a verbatim transcript of the testimony at the hearing. The appeal shall be taken within thirty (30) calendar days after notice of the decision of the commission following an administrative hearing. The appeal shall be perfected upon filing notice of the appeal and by the prepayment of all costs, including the cost of the preparation of the record of the proceedings by the commission, and the filing of a bond in the sum of Two Hundred Dollars ($ 200.00), conditioned that if the decision of the commission be affirmed by the court, the lobbyist or lobbyist's client will pay the costs of the appeal and the action in court. If the decision is reversed by the court, the Secretary of State will pay the costs of the appeal and the action in court.

(b) If there is an appeal, such appeal shall act as a supersedeas. The court shall dispose of the appeal and enter its decision promptly. The hearing on the appeal may be tried in vacation, in the court's discretion. The scope of review of the court shall be limited to a review of the record made before the commission to determine if the action of the commission is unlawful for the reason that it was (i) not supported by substantial evidence, (ii) arbitrary or capricious, (iii) beyond the power of the commission to make, or (iv) in violation of some statutory or constitutional right of the appellant. The decision of the court may be appealed to the Supreme Court in the manner provided by law.

(4) If, after forty-five (45) calendar days of the date of the administrative hearing procedure set forth in subsection (2), the lobbyist or lobbyist's client shall not file a valid report as required by law, the commission shall notify the Attorney General of the delinquency. The Attorney General shall investigate said offense in accordance with the provisions of this chapter.



§ 5-8-19. Duties of Secretary of State

The Secretary of State shall:

(a) Provide forms for registration and for statements required by Sections 5-8-1 through 5-8-19 of this chapter to all persons required to file.

(b) Issue a certificate of registration to a lobbyist registered under the provisions of Sections 5-8-1 through 5-8-19 of this chapter.

(c) Make all statements and reports filed available for public inspection and copying, at a reasonable cost, during regular office hours.

(d) Publish an annual report summarizing the financial activities of lobbyists and lobbyists' clients, and such annual report shall not include amounts reported pursuant to Sections 5-8-9(8) and 5-8-11(7) for single functions in the calculation of the cumulative total amount of money expended for lobbying purposes.



§ 5-8-21. Penalties for intentional violations; prosecution of corporation or association not barred

Any person who, with intent, violates any of the provisions of this chapter whether acting either individually or as an officer, agent, employee, or counsel of a person, firm, corporation or association, or any person whether acting individually or as the officer, employee, agent or counsel of a firm, corporation or association, who, with intent, causes or participates, either directly or indirectly, in any violation of the provisions of this chapter shall upon conviction for the first offense be fined not more than One Thousand Dollars ($ 1,000.00) or imprisoned in the county jail not more than six (6) months or both and upon conviction for a second or any subsequent offense be fined not more than Five Thousand Dollars ($ 5,000.00) or imprisoned in the Penitentiary not more than three (3) years or both. Any association or corporation which, with intent, violates, or causes or participates, either directly or indirectly, in any violation of any of the provisions of this chapter shall, for each offense, upon conviction, be fined not more than Five Thousand Dollars ($ 5,000.00). The prosecution or conviction of one or more of the officers or employees of such corporation or association shall not be a bar to the prosecution and conviction of the corporation or association for such offense.



§ 5-8-23. Severability clause

If any section, paragraph, sentence, clause, phrase or any part of this chapter passed hereafter is declared to be unconstitutional or void, or if for any reason is declared to be invalid or of no effect, the remaining sections, paragraphs, sentences, clauses, phrases or parts thereof shall be in no manner affected thereby but shall remain in full force and effect.






Chapter 9 - Agency Review

§ 5-9-13. Executive orders establishing governmental units enacted into statutory law

(1) Executive orders issued by governors after the effective date of this chapter which establish, or have the effect of establishing, a governmental unit shall be terminated unless they are enacted into statutory law in the following manner. If such a governmental unit is established while the legislature is in regular session and more than thirty (30) days prior to the scheduled adjournment of that session, it must be enacted into statutory law by the scheduled date of adjournment or else it is terminated on that date by operation of law. In the event such a governmental unit is established while the legislature is in session but less than thirty (30) days before scheduled adjournment or if such a governmental unit is created while the legislature is not in session, then it must be enacted into statutory law by the date of adjournment of the next regular session of the legislature or else it is terminated on that date by operation of law.

(2) The legislature may establish a governmental unit by statute as it was created in the executive order or it may enact such changes in the status, powers or jurisdiction of the governmental unit as it may deem necessary and proper.

(3) No governmental unit created by executive order shall incur any obligations, financial or otherwise, or enter into any contracts or other commitments which extend beyond the date of adjournment of the legislative session in which the agency must be enacted into statutory law to avoid termination.

(4) Failure of the governmental unit to be enacted into statutory law shall not invalidate any act done by any officer or employee thereof if the act is otherwise lawful and has been fully executed prior to the date of termination.

(5) No power, duty or authority of any governmental unit which fails to be enacted into statutory law as required by this section shall be transferred in any manner other than by legislative enactment to any existing agency, nor shall any such power, duty or authority be allocated to any successor governmental unit in any manner other than by legislative enactment. No funds shall be appropriated to or otherwise made available from any source whatsoever to a governmental unit created by executive order which was not enacted into statutory law as provided in this section.

(6) A governmental unit created by executive order after the effective date of this chapter shall not duplicate the functions of other governmental units created by statute.






Chapter 11 - Abolishment of Agencies

§ 5-11-1. Definitions

The following terms as used in this chapter shall have the meanings ascribed to them in this section:

(a) "Agency" means any agency as defined in Section 25-9-107(d);

(b) "Agency facility" means any building or group of buildings that have been used for a function that the Legislature has abolished or transferred to another agency under provisions of general law;

(c) "Abolished agency" means any agency, any public community or junior college or any state institution of higher learning whose enabling legislation has been repealed or has been amended so as to transfer authority for the agency's duties and responsibilities, in whole or in part, to another agency;

(d) "Complete and correct inventory" means a listing of all personal property, fixtures or real property titled to, or under the control of, an agency facility or abolished agency. Such listing shall be prepared by the agency that is to be responsible for the agency facility or the abolished agency's duties and responsibilities, and shall contain all real and personal property titled to, or under the control of, the abolished agency or agency facility. After the preparation of the listing, the listing shall be reconciled against the master state property inventory of the Department of Audit for all accounts;

(e) "Transition authority" means any council or group of persons authorized by law to provide oversight or plan the transfer of duties, property and services of an abolished agency or agency facility to another agency.



§ 5-11-3. Transition authority required to develop plans to facilitate abolition of agency or agency facility; reports; audit

(1) Whenever the Legislature authorizes or requires the abolition of any agency or agency facility, the agency receiving the authority to perform the duties of the abolished agency or receiving the property of the abolished agency or agency facility for disposal or other use shall, before performance of the duties of the abolished agency or disposal of the agency facility property:

(a) Develop task-based plans to facilitate the abolition of the agency or agency facility that shall include:

(i) A statement of management responsibilities that clearly defines the sequential tasks of all personnel who will be responsible for carrying out the disposal or transfer of property, or the transfer of duties of the abolished agency; and

(ii) Projections of the time required to complete required tasks.

(b) Compile a complete and correct inventory;

(c) Write procedures and criteria governing the acquisition or disposition of any real or personal property under the control of, or titled to, the agency or agency facility abolished; and

(d) Devise security plans and policies, with written security procedures governing access to any agency facility being abolished.

(2) In addition to the requirements of subsection (1) of this section, the agency responsible for the duties of the abolished agency or responsible for the disposal of property of the agency facility shall prepare reports to the Legislature and Governor that include copies of all plans and procedures required under this section and a detailed written account of the actual accomplishments of the agency responsible for administering the abolition of the agency or agency facility. Such reports shall be delivered to the Legislature and the Governor not less than ninety (90) days after the effective date of the act requiring the abolishment of the agency or agency facility.

(3) In addition to all reports, plans and procedures required under subsection 1 of this section, the State Department of Audit shall prepare a complete financial audit of any agency facility or abolished agency. Such audit shall be complete not less than ninety (90) days after the effective date of the act requiring the abolishment of the agency of agency facility.



§ 5-11-5. Powers and duties of transition authority

Whenever the Legislature creates a transition authority, the transition authority may carry out all functions provided for under Section 5-11-3 except for those duties conferred upon the State Department of Audit. If the transition authority does not express an intention in its official minutes of carrying out all functions provided for under Section 5-11-3 within ten (10) days of its creation under law, then it shall have no authority to perform such acts provided for under Section 5-11-3. If the transition authority chooses to perform the functions of Section 5-11-3, it shall do so in strict conformity with the provisions of 5-11-3. If the transition authority chooses not to perform these functions, it may review any plans, procedures or reports required under this chapter, but shall not impede or otherwise interfere with the activities of any agency authorized under law to perform any acts required under this chapter or any other laws of the State of Mississippi.









Title 7 - Executive Department

Chapter 1 - Governor

General Provisions (§§ 7-1-1 - 7-1-67)

§ 7-1-1. Installation

When it shall be ascertained who is chosen governor, he shall be installed and the oath of office administered to him by one of the judges of the supreme court or, in their absence, by the presiding officer of one of the two houses of the legislature, in the presence of the two houses. The time of such installation shall be at noon on the first Tuesday following the ascertaining of who is elected governor, or as soon thereafter as practicable, unless a different time be fixed by a concurrent resolution of the two houses.



§ 7-1-3. Private secretary

The governor may appoint a private secretary, and such others as are provided by law, for service in his office during his term of office, and they shall be under his direction and control. When necessary during the sitting of the legislature, he may appoint an assistant private secretary, who shall receive four dollars ($ 4.00) a day payable out of the state treasury upon the certificate of the governor.



§ 7-1-5. Powers generally

In addition to the powers conferred and duties imposed on the Governor by the constitution and by the laws as elsewhere provided, he shall have the powers and perform the duties following:

(a) He is the supreme executive officer of the state.

(b) He is the commander in chief of the militia of the state and may call out the militia to execute the laws, to suppress insurrections or riots, and to repel invasions.

(c) He shall see that the laws are faithfully executed.

(d) He is to supervise the official conduct of all executive and ministerial officers.

(e) He is to see that all offices are filled and the duties of the offices are performed or, in default thereof, apply such remedy as the law allows; and if the remedy is inadequate, he shall inform the Legislature at its next session.

(f) He shall make appointments and fill vacancies as prescribed by law.

(g) Whenever any suit or legal proceeding is pending that affects the title of the state to any property, or that may result in any claim against the state, he may direct the Attorney General to appear on behalf of the state and protect its interest.

(h) He may require the Attorney General, or district attorney of any district, to inquire into the affairs or management of any corporation existing under the laws of this state, or doing business in this state under the laws of the state.

(i) He may require the Attorney General to aid any district attorney in the discharge of his duties.

(j) He may offer rewards, not exceeding Two Hundred Dollars ($ 200.00), for persons with mental illness who have escaped and are dangerous, and such other rewards as are authorized by law.

(k) He may require any officer or board to make special reports to him upon demand in writing.

(l) He shall transact all necessary business with state officers, shall require them to be present at their respective offices at all reasonable business hours, and may require information, in writing, from any such officer relating to the duties of his office.

(m) When deemed advisable upon proceedings for the arrest in this state of fugitives from justice from other states or countries, he may commission a special officer to arrest the fugitive in any part of the state.

(n) He may bring any proper suit affecting the general public interests, in his own name for the State of Mississippi, if after first requesting the proper officer so to do, the officer refuses or neglects to do the same.



§ 7-1-7. Acceptance of gifts and bequests

The governor of the state of Mississippi, in his discretion, is hereby authorized and empowered to receive and accept lands, gifts, and bequests for the state of Mississippi for hospitals and other public purposes for and on behalf of any agency or institution thereof.

The various state agencies and governing boards of institutions of the state of Mississippi are hereby authorized and empowered to take the necessary action required of such boards or agencies in order to make possible the receipt and utilization of any grants, gifts, or bequests to the state for such agency or institutions thereof.



§ 7-1-9. Great seal

The great seal of the state now in use shall be the seal of the state until altered by the legislature, and all official acts of the governor, his approval or disapproval of bills and resolutions passed by the legislature excepted, shall be authenticated by the great seal of the state.



§ 7-1-11. Records of acts and deposit of laws

The governor shall cause to be recorded in a suitable book to be kept for that purpose the number and title of every act and joint resolution of the legislature presented to him for his approval. Such record shall show the date of the receipt by him of every such act and resolution, the date of his approval thereof in whole or in part, if he approve the same, and the date of his return of any such act or resolution with his objections thereto, if such return thereof be made. He shall cause all acts and joint resolutions which have become laws, or have taken effect by his approval or otherwise, to be deposited in the office of the secretary of state without delay.



§ 7-1-13. Business with the United States government

The governor shall transact all the business of the state, civil and military, with the United States government or with any other state or territory, except in cases otherwise specially provided by law.



§ 7-1-15. Transmission of laws and documents

The governor shall cause to be transmitted to the executive of each state of the United States, to the library of congress, and to the proper authority of the governments of Canada and Mexico, copies of the laws, journals, reports, and documents printed by order of the legislature. He shall receive such books and publications as may be transmitted in return, and cause the same to be deposited in the state library.



§ 7-1-17. Commissioners for other states

The governor may appoint one or more commissioners, residing in each of the states and territories of the United States and in the District of Columbia or in any foreign country, who shall hold their office for the term of four years from the date of their commissions. They shall have full power to administer oaths and affirmations, to take and certify depositions and affidavits to be used in this state, and to take and certify the acknowledgment and proof of all instruments of writing to be recorded in this state; and their acts shall be as effectual in law as if done and certified by any officer thereunto duly authorized in this state. Before any commissioner so appointed shall proceed to perform any of the duties of his office, he shall take and subscribe an oath, before an officer authorized to administer oaths in the state or county for which such commissioner may be appointed, that he will faithfully discharge all the duties of the office, which oath shall be filed in the office of the secretary of state within six months after the taking and subscribing of the same.



§ 7-1-19. Investigators of crime

For the purpose of seeing that the laws are faithfully executed and for the purpose of suppressing crimes of violence and acts of intimidation and terror, the governor is hereby authorized to employ such investigators and other qualified personnel as he may deem necessary to make investigation of crimes of violence and acts of terrorism or intimidation, and to aid in the arrest and prosecution of persons charged with such crimes of violence, acts of terrorism or intimidation, or threats of violence. Such investigators and other personnel so employed by the governor shall have full power to investigate, apprehend, and arrest persons committing acts of violence, intimidation, or terrorism anywhere in the state, and shall be vested with the power of police officers in the performance of such duties as set out herein. Such investigators and other personnel shall perform their duties under the direction of the governor. Each such regularly employed investigator shall enter into an official bond in the sum of Two Thousand Five Hundred Dollars ($ 2,500.00) for the faithful performance of his duties, the bond premiums to be paid by the governor out of the appropriations made for the enforcement of the provisions of Sections 7-1-19 through 7-1-23. Said bonds shall be kept by the governor without a public record of same being required.

The governor shall also be authorized to employ, upon a temporary basis from time to time, such additional investigators and other personnel as he may deem necessary to carry out the purposes of the cited sections, who may not be required to give bond.

The governor shall be authorized to offer and pay suitable rewards to other persons for aiding in such investigation and in the apprehension and conviction of persons charged with acts of violence, or threats of violence, or intimidation, or acts of terrorism.



§ 7-1-21. Powers and duties of investigators of crime

Investigators and other personnel, employed by the governor pursuant to Section 7-1-19, shall have full power to investigate, apprehend, or arrest any person, firm, corporation, or any combination or conspiracy thereof committing said acts of violence, or threats of violence, or intimidations, or acts of terror, or damaging, injuring, or destroying property as a result of acts of violence or terror, in any manner whatever, and to help indict or prosecute, or both, in all such cases. Such investigators or other personnel so employed by the governor, in the performance of their duties under Sections 7-1-19 through 7-1-23, are authorized and empowered to carry firearms and to serve warrants and subpoenas issued under the authority of the state of Mississippi; to make arrests without warrant in such cases where the person making the arrest has reasonable grounds to believe that the person so arrested is guilty of any of the offenses herein named and there is a likelihood of the person escaping before a warrant can be obtained for his arrest, but the person arrested shall be immediately taken before a committing officer; to acquire, collect, classify, and preserve records and evidence obtained hereunder; and to make all lawful searches and seizures to obtain evidence of such acts, when based upon reasonable grounds or probable cause that such is necessary in the accomplishment of the purposes of the aforesaid sections.



§ 7-1-23. Compensation of investigators of crime

The governor shall fix the compensation and travel and expense allowances to be paid investigators and other persons employed under the provisions of Sections 7-1-19 through 7-1-23, and shall furnish such investigators with such weapons, equipment, materials, articles, and supplies as may be necessary, suitable, and desirable to enable such investigators and other persons to discharge and carry out the duties imposed on them under the provisions of said sections. All expenses incurred hereunder shall be paid out of such funds as are specifically appropriated for the purposes hereof.



§ 7-1-25. Arrest and delivery of fugitives from justice

(1) It shall be the duty of the governor, on demand made by the executive authority of any other state, territory or district for any person charged, on affidavit or indictment in such other state, territory or district, with a criminal offense and who shall have fled from justice and be found in this state, the demand being accompanied with a copy of the affidavit or indictment certified as authentic by such executive authority, to cause the offender to be arrested and delivered up to the authority of such state, territory or district for removal to the jurisdiction having cognizance of the offense, upon payment of the costs and expenses consequent on arrest; and it shall be the duty of the governor to demand and receive fugitives from justice for offenses committed in this state.

(2) The governor may also surrender, on demand of the executive authority of any other state, any person to be found in this state who stands charged in the manner provided in subsection (1) of this section with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand.



§ 7-1-27. Duty to notify executive of other state

Upon being informed by any conservator of the peace of the commitment or admission to bail of any person in this state charged with treason, felony, or other crime in some other state or territory, the governor shall forthwith communicate the information to the executive of the state or territory in which the offense is charged to have been committed.



§ 7-1-29. Rewards for absconding criminals

Whenever the governor shall be of opinion that the public good requires it, he is authorized to offer, by proclamation or in such other manner as he may deem advisable, such reward as he may think the nature of the case requires, not exceeding Two Thousand Dollars ($ 2,000.00), for the apprehension and arrest of any person who has committed any atrocious offense against the criminal laws, to be paid in no instance until the offender is delivered to the civil authority of the county where the offense was committed, and confined in jail or admitted to bail; or the reward may be conditioned to be paid only upon conviction.



§ 7-1-31. Agent to bring absconding offender from other states

The governor may appoint an agent to demand of the executive authority of any other state or territory any fugitive from justice or other person charged with treason, felony, or other crime in this state. Such agent, if necessary, may employ a sufficient guard or escort to bring such criminal to this state; and the governor may contract other expenses absolutely required in performing the duties of the agency.



§ 7-1-33. Suits in foreign jurisdiction

The governor may order and direct suits to be brought for and in the name of the state in any other state or foreign jurisdiction for the recovery of any moneys due or owing to the state, or upon any claim or demand on which the state is entitled to sue. For the prosecution of such suits he may employ counsel and, for such sum as is necessary to pay the costs or expenses thereof, order the auditor to draw a warrant on the treasury, payable out of any sum appropriated for the purpose.



§ 7-1-35. Appointment of officers

The governor shall fill by appointment, with the advice and consent of the senate, all offices subject to such appointment when the term of the incumbent will expire within nine months after the meeting of the legislature, and also vacancies in such offices occurring from any cause during the session of the senate or during the vacation of that body. All such appointments to offices made in vacation shall be reported to the senate within ten days after the commencement of the session of that body for its advice and consent to the appointment, and the vacancy shall not be filled if caused by the senate's refusal to confirm any appointment or nomination, or if it do not occur during the last five days of the session, by the appointment of the governor in the vacation of the senate, without its concurrence. Any appointment in vacation to which the senate shall refuse to consent shall be thereby annulled from that date, but the acts of the appointee prior thereto shall not be affected thereby.



§ 7-1-37. Senate convened in vacation of legislature

The governor may convene the senate in the vacation of the legislature for concurrence in appointments by giving ten days' notice thereof by proclamation by mail to each of the senators.



§ 7-1-39. Vacancies in municipal elective offices

In the event of the death, resignation, or removal from office of the mayor and board of aldermen or commissioners, or a majority of the aldermen or commissioners, so that said vacancies cannot be filled as now provided by law, it shall be the duty of the governor to fill such vacancies by appointment for the unexpired term where such unexpired term is less than six months, and if more than six months, until an election can be held as now provided by law to fill such vacancies.



§ 7-1-41. Superintendent of auditor's and treasurer's offices

The governor shall superintend the offices of the treasurer and auditor of public accounts, and may at any time make a personal inspection of all the books, vouchers, and other official papers in said offices. If he shall at any time discover or have reason to suspect that either of said officers has been guilty of any embezzlement, peculation, defalcation, or fraud in his office, he shall forthwith suspend said officer from office and shall cause legal proceedings to be instituted against him. He shall make a temporary appointment to fill such office until the officer so suspended shall be acquitted of the charge against him, and the officer so suspended shall not receive any salary during the period of his suspension, unless he shall be acquitted.



§ 7-1-43. To verify funds in the treasury

It shall be the duty of the governor, at least three times a year and oftener if he sees fit, at such times as he may deem proper, to go to the treasury without giving notice to the treasurer, to verify the cash balance as shown by the books, and to publish the fact that he has done so, stating whether the amount called for by the books be actually in the treasury and whether the treasurer had any notice whatever that the verification would be made. He shall verify the count of the funds in the treasury and certify to the statements of the treasurer, if true, showing the condition of the treasury in the months of January and July of each year, as required by section 137 of the constitution.



§ 7-1-45. Examiner of public accounts

The governor is authorized, when he deems it proper, to appoint an expert accountant whose duty it shall be, under the direction of the governor, to audit and examine the books, accounts, and vouchers of all officers, state or county, or of any of the state educational, charitable, or reformatory institutions, or of the officers thereof, or of any other institution supported in whole or in part by the state.



§ 7-1-47. Compensation of examiner of public accounts

The governor shall have power to direct and control the examiner and, when he deems it necessary, may require him to examine the accounts of any state or county officer charged with the duty of collecting or disbursing any part of the public revenue. He shall fix compensation at not exceeding seven dollars a day while actually employed, the examiner to pay his own expenses; and the governor shall prescribe the time for which he shall be employed.



§ 7-1-49. Commission of examiner of public accounts

A commission shall issue to the examiner, vesting in him authority to do and perform the duties for which he may be appointed. He shall have authority to issue subpoenas for witnesses whom he may wish to examine, administer oaths to them, and to compel their attendance; and shall have full authority to require officers whose books and accounts are being examined, and their deputies and clerks, to render him assistance and give him information needed in the prosecution of his investigations. The examiner shall have the same power to punish a witness who fails or refuses to attend and testify before him as conferred by law on justices of the peace; and an officer, his deputy or clerk, failing to give assistance or information to the examiner when required shall be punished as for a failure or refusal to perform official duty.



§ 7-1-51. Special audit of county books

Where an expert accountant is appointed by the governor to audit the books and accounts of county officers of any county and the accountant so appointed shall perform services under such appointment in auditing the books of any county officers, such accountant shall submit his bill for services, itemized, to the circuit judge of the district, whose duty it shall be to approve the same if found correct and reasonable. Thereupon said account, with a copy of the order of the judge or court, shall be sent to the governor for his approval, who, if he shall find the same correct and reasonable, shall approve the same; and thereupon it shall be the duty of the board of supervisors of the county, the books of whose offices are audited, to allow said account. The clerk of the board shall then issue a warrant for the same on the county depository as in other cases, provided that this section shall apply only to cases where the governor has been petitioned by 25 per cent of the qualified electors of the county to appoint an accountant.



§ 7-1-53. Appointment revocable

The appointment of the examiner is revocable at the discretion of the governor, and the governor may at pleasure appoint a successor. If the exigencies of the public service require it, the governor may appoint two or more examiners.



§ 7-1-55. Examiner's report

The examiner shall make report to the governor, under oath, of the result of any examination he may be required to make, and show therein the true condition and state of the books and accounts examined at the time of his examination. Such reports shall be public records.



§ 7-1-57. Defaulting state treasurer and tax collectors suspended

Whenever it shall be credibly alleged to the governor that the state treasurer or any tax collector is a defaulter, the governor shall direct the examiner forthwith to examine the records, books, and accounts of such treasurer or tax collector and, as soon as practicable, to report the condition of such officer's accounts. If the report show such officer to be a defaulter or short in his accounts, the governor shall at once suspend him and appoint some other person to perform the duties of the office pending the investigation of his account.



§ 7-1-59. Court proceedings to be instituted

If the examiner report the state treasurer or any tax collector to be a defaulter, it shall be the duty of the governor to notify the attorney general in case of the state treasurer, or the proper district attorney in case of a county officer, of the facts and require him to institute proper proceedings in court for the investigation of such account and the judicial determination of the status thereof.



§ 7-1-61. Duty in respect to defaulter

The governor shall have the power, and it is his duty, to suspend alleged defaulting tax collectors pending the investigation of their respective accounts, whether made under the foregoing sections or otherwise, and to make temporary appointments of proper persons to fill the offices while such investigations are being made.



§ 7-1-63. Contingent fund

The executive contingent fund shall be expended under the direction of the governor and be accounted for by him to the legislature at each session. The auditor shall issue his warrant on the treasurer for such sums as the governor may from time to time, by his written order, direct; but no part of such fund shall be expended for the private purposes of the governor or for his individual expenses.



§ 7-1-65. To borrow money in case of casualties

The governor is authorized, in case of casualty or casualties caused by wind, fire, or water leaving people distressed and in destitute circumstances, to borrow money in sums not exceeding Two Thousand Five Hundred Dollars ($ 2,500.00) in any one case, and to expend the same for the relief of such suffering and on such terms and conditions as he may see fit and proper. There may not be borrowed in any one year more than Ten Thousand Dollars ($ 10,000.00).



§ 7-1-67. Acting governor in certain contingencies

When the office of governor shall become vacant, by death or otherwise, the lieutenant-governor shall possess the powers and discharge the duties of said office. When the governor shall be absent from the state or unable from protracted illness to perform the duties of the office, the lieutenant-governor shall discharge the duties of said office until the governor be able to resume his duties. If, from disability or otherwise, the lieutenant-governor shall be incapable of performing said duties or if he be absent from the state, the president of the senate pro tempore shall act in his stead; but if there be no such president or if he be disqualified by like disability or be absent from the state, then the speaker of the house of representatives shall assume the office of governor and perform said duties. In case of the inability of the foregoing officers to discharge the duties of governor, the secretary of state shall convene the senate to elect a president pro tempore. The officer discharging the duties of governor shall receive compensation as such. Should a doubt arise as to whether a vacancy has occurred in the office of governor, or as to whether any one of the disabilities mentioned in this section exists or shall have ended, then the secretary of state shall submit the question in doubt to the judges of the supreme court, who, or a majority of whom, shall investigate and determine said question and furnish to the secretary of state an opinion in writing, which shall be final and conclusive.






Governor-Elect (§ 7-1-101)

§ 7-1-101. Office, staff, and information for governor-elect

The governor's office of general services shall provide a governor-elect with office space and office equipment for the period between the election and inauguration.

A special appropriation to the governor's office of general services is hereby authorized to defray the expenses of providing necessary staff employees and for the operation of the office of a governor-elect during the period between the election and inauguration.

The state fiscal management board shall make available to a governor-elect and his designated representatives information on the following: (a) all information and reports used in the preparation of the budget report; and (b) all information and reports on projected income and revenue estimates for the state.






Former Governor (§ 7-1-151)

§ 7-1-151. Appropriation to defray certain expenses of former governor

A special appropriation to the state fiscal management board is hereby authorized to defray the expenses of providing necessary secretarial assistance and office supplies for a former governor for a reasonable period of time, not to exceed six (6) months from the expiration of said governor's term of office, to enable such ex-governor to wind up his public obligations and responsibilities and to answer his correspondence and close his official files.






Criminal Justice Planning Commission[terminated] (§§ 7-1-201 - 7-1-209)



Division of Federal-State Programs (§§ 7-1-251 - 7-1-259)

§ 7-1-251. Department of Finance and Administration to be Office of Governor, Division of Federal-State Programs

The Department of Finance and Administration shall be the Office of the Governor, Division of Federal-State Programs and shall retain all powers and duties granted by law to the Office of the Governor, Division of Federal-State Programs, except for specific duties transferred to other departments under "the Mississippi Executive Reorganization Act of 1989 [Law, 1989, Chapter 544]". Wherever the term "Office of the Governor, Federal-State Programs" appears in any law the same shall mean the Department of Finance and Administration. The Executive Director of the Department of Finance and Administration may assign to the appropriate division such powers and duties as deemed appropriate to carry out the lawful functions of this department.



§ 7-1-253. Repealed

Repealed by Laws, 1989, ch. 544, § 23, eff from and after July 1, 1989.

[En Laws, 1980, ch. 340, §§ 2, 3; Laws, 1983, ch. 325, § 2; Laws, 1988, ch. 323, § 2]



§ 7-1-255. Powers and duties of Department

The Department of Finance and Administration shall have the following powers and duties with regard to federal-state programs:

(a) Provide assistance to state departments, agencies and institutions in the development of federal programs and, whenever possible, to local agencies, so that the people of Mississippi can be assured of a fair, efficient and coordinated planning and administration of these programs. The department shall inform the Governor of the fiscal requirements of the state departments, agencies and institutions for these programs so that a comprehensive plan can be developed which will be responsive to state needs and priorities. The Department of Finance and Administration is hereby authorized to receive and expend funds that have been appropriated by the Legislature in accordance with law for coordinating federal programs and for providing technical assistance to state and local agencies administering those programs. All state departments, agencies and institutions shall cooperate with the department by providing information and assistance when requested.

(b) The Department of Finance and Administration is hereby authorized to cooperate with or, with approval of the Governor, enter into any agreements with any agency, department, official, educational institution or political subdivision of this state, any agency or official of the government of the United States of America, or any private person for and on behalf of any delivery agency, in order to carry out the provisions of Section 7-1-251 et seq. The delivery of services for the programs known as "federal-state programs" shall be carried out by the state delivery agencies as assigned by the Executive Director of the Department of Finance and Administration, or as specified by law.

(c) The department is hereby authorized, with the approval of the Governor, to charge reasonable application fees in the administration of the Federal Low-Income Housing Tax Credit Program established by Title II of the Tax Reform Act of 1986, P.L. 99-514. The department is further authorized and empowered to escalate its budget authority based on any such fees generated. In the event that the government of the state is reorganized so as to provide that an agency other than the department shall administer the Federal Low-Income Housing Tax Credit Program, the authority granted by this paragraph shall be transferred to such successor agency.

(d) The Department of Finance and Administration is authorized to promulgate such reasonable rules and regulations as may be necessary to implement the provisions of Section 7-1-251 et seq., complying with the provisions of Section 25-43-1 et seq.



§ 7-1-257. Construction of references to office of Executive Director of Federal-State Programs

Any reference to the office of the Executive Director of Federal-State Programs or to the Division of Federal-State Programs, Office of the Governor, in any statute or executive order shall be construed to mean the Department of Finance and Administration.



§ 7-1-259. Repealed

Repealed by Laws, 1990, ch 522, § 37, eff from and after July 1, 1990.

[En Laws, 1985, ch. 525, § 35; Am, Laws, 1989, ch. 544, § 22]






Governor's Council on Physical Fitness and Sports [Repealed] (§§ 7-1-301 - 7-1-303)



Division of Job Development and Training (§§ 7-1-351 - 7-1-371)

§ 7-1-351. Department of Economic and Community Development to be Division of Job Development and Training

The Department of Economic and Community Development shall be the Division of Job Development and Training and shall retain all powers and duties granted by law to the Division of Job Development and Training and wherever the term "Division of Job Development and Training" shall appear in any law it shall mean the Department of Economic and Community Development. The executive director may assign to appropriate divisions powers and duties as deemed appropriate to carry out the lawful functions of the department.



§ 7-1-353. Repealed

Repealed by Laws, 1989, ch. 544, § 47, eff from and after July 1, 1989.

[En Laws, 1980, ch. 496, § 2]



§ 7-1-355. Administration of Workforce Investment Act programs [Repealed effective July 1, 2019]

(1) The Mississippi Department of Employment Security, Office of the Governor, is designated as the sole administrator of all programs for which the state is the prime sponsor under Title 1(B) of Public Law 105-220, Workforce Investment Act of 1998, and the regulations promulgated thereunder, and may take all necessary action to secure to this state the benefits of that legislation. The Mississippi Department of Employment Security, Office of the Governor, may receive and disburse funds for those programs that become available to it from any source.

(2) The Mississippi Department of Employment Security, Office of the Governor, shall establish guidelines on the amount and/or percentage of indirect and/or administrative expenses by the local fiscal agent or the Workforce Development Center operator. The Mississippi Department of Employment Security, Office of the Governor, shall develop an accountability system and make an annual report to the Legislature before December 31 of each year on Workforce Investment Act activities. The report shall include, but is not limited to, the following:

(a) The total number of individuals served through the Workforce Development Centers and the percentage and number of individuals for which a quarterly follow-up is provided;

(b) The number of individuals who receive core services by each center;

(c) The number of individuals who receive intensive services by each center;

(d) The number of Workforce Investment Act vouchers issued by the Workforce Development Centers including:

(i) A list of schools and colleges to which these vouchers were issued and the average cost per school of the vouchers; and

(ii) A list of the types of programs for which these vouchers were issued;

(e) The number of individuals placed in a job through Workforce Development Centers;

(f) The monies and the amount retained for administrative and other costs received from Workforce Investment Act funds for each agency or organization that Workforce Investment Act funds flow through as a percentage and actual dollar amount of all Workforce Investment Act funds received.



§ 7-1-357. Cooperation with agencies, institutions and other entities

The division of job development and training, office of the governor, is hereby authorized to cooperate with or enter into agreements with any agency, official, educational institution or political subdivision of this state, any agency or official of the government of the United States of America, or any private person, firm, partnership or corporation in order to carry out the provisions of Sections 7-1-351 through 7-1-371.



§ 7-1-359. Repealed

Repealed by Laws, 1989, ch. 544 § 48, eff from and after July 1, 1989.

[En Laws, 1980, ch. 496, § 5]



§ 7-1-361. Rules and regulations

The division of job development and training, office of the governor, is authorized to promulgate such rules and regulations as may be necessary to carry out the provisions of Sections 7-1-351 through 7-1-371.



§ 7-1-363. Contracts with the division of vocational-technical education

To the maximum extent practicable, the Department of Economic and Community Development shall contract with the Division of Vocational-Technical Education of the State Department of Education all programs embracing an institutional training component. Such programs shall be contracted to the Division of Vocational-Technical Education of the State Department of Education, except those programs funded by the Governor's special grant, shall be coordinated with and complementary to the existing state public educational systems and shall not be duplicative or competitive in nature to such systems.



§ 7-1-365. Cooperation with certain other state boards and commissions

The state department of education, vocational-technical division, the board of trustees of any junior college district, the board of trustees of any school district, the Mississippi Employment Security Commission, and the division of job development and training, office of the governor, shall cooperate in carrying out the provisions of Sections 7-1-351 through 7-1-371.



§ 7-1-367. Repealed

Repealed by Laws, 1989, ch. 544, § 49, eff from and after July 1, 1989.

[En Laws, 1980, ch. 496, § 9]



§ 7-1-369. Repealed

Repealed by Laws, 1983, ch. 366, eff from and after passage (approved March 16, 1983).

[En Laws 1980, ch. 496, § 10]



§ 7-1-371. State assets or personnel not to be utilized without federal reimbursement

Unless wholly reimbursed from federal funds, no state funds, personnel, assets or resources shall be utilized in carrying out the provisions of Sections 7-1-351 through 7-1-371.






State Bond Advisory Division (§§ 7-1-401 - 7-1-403)

§ 7-1-401. Establishment of State Bond Advisory Division; director

There is hereby created within the Bureau of Budget and Fiscal Management of the State Fiscal Management Board a division to be known as the "State Bond Advisory Division." The State Fiscal Management Board shall appoint a director, who shall have knowledge in the field of state governmental operation and of the state's fiscal and economic affairs and shall employ such other technical, professional and clerical help as he deems necessary. The director shall, before entering upon the duties of his appointment, execute a good and sufficient bond payable to the state in some surety company qualified and doing business in the State of Mississippi in the penal sum of Fifty Thousand Dollars ($ 50,000.00), conditioned upon the faithful performance of his duties as required by law. The premium on said bond shall be paid as the premium on the Governor's bond.



§ 7-1-403. Powers and duties of division

(1) The Bond Advisory Division is hereby granted the authority and charged with the responsibility to perform the following duties:

(a) To maintain a close working relationship with agencies authorized to incur bonded indebtedness in order to know the probable schedule for the issuance of bonds so that coordination may be accomplished for orderly issuance.

(b) To require all state agencies authorized to incur bonded indebtedness, in addition to cooperation required in subsection (a), to submit written notice of intent to sell bonds at least thirty (30) days prior to requesting the State Bond Commission to approve the sale of such bonds. Such notification shall contain such information as may be required by the director. However, with the concurrence of the State Fiscal Officer, in cases of emergency the requirement of thirty (30) days' notice may be waived by the director.

(c) To require all state agencies or political subdivisions to submit annual financial reports, and such other interim reports as deemed necessary, on projects financed by state revenue bonds or by state bonds which have the general obligation pledge of the state, but which are primarily backed by specified revenues.

(d) To maintain a complete record of all outstanding state bonds. The record shall include, but shall not be limited to, the following:

(i) Amount of principal of the bonds issued and the rates of interest;

(ii) Dates the bonds were issued, the term or terms of the bonds, and maturities;

(iii) The overall average interest rate to be paid on each issue;

(iv) The name of the paying agent;

(v) The trustees named to administer the issue and the pledges securing such bonds;

(vi) The statutes under which such bonds were issued and the statutory authority for all bonds authorized, whether issued or unissued.

(e) To maintain a close working relationship with the Mississippi Development Authority, the University Research Center and the Commissioner of Revenue in order to obtain current information concerning the economic, financial and growth conditions of the state and such other information necessary to properly comply with the intent of Sections 7-1-401 and 7-1-403.

(f) To receive the cooperation of all state agencies and institutions in accumulating the information required by Sections 7-1-401 and 7-1-403.

(g) To make continuing studies and investigations of government bond interest costs throughout the United States of America and to advise the Governor, the State Bond Commission and the Legislature concerning market conditions and credit condition of the state.

(h) To contract with the Department of Information Technology Services for such data processing or computer services as are necessary in providing complete, current and accurate information regarding bonds issued, maturity dates, interest costs, bond market trends and other data necessary for the proper management of the state's debt and investments of state funds.

(i) To issue rules and regulations as are necessary for the enforcement of the provisions of Sections 7-1-401 and 7-1-403.

(j) To investigate and require reports covering proposed transactions involving refunding bond issues, bond exchanges, bond trades, bond "swaps," redemptions, etc., which may be engaged in with regard to any state bond.

(k) To keep the Governor, Bond Commission and the Legislature informed regarding the credit outlook for the state and to furnish whatever information the Legislature requests which is required to be maintained under Sections 7-1-401 and 7-1-403.

(l) To maintain a personal relationship with rating agencies and state bond investors, including the responsibility to invite people in the national financial community to visit our state in order for them to better understand our undertakings, and to incur and pay all expenses in connection with the administration and function of the division, including information meetings or other appropriate forms of communication. All such expenses for these trips shall be paid from appropriations made for the operation of this division.

(m) To cooperate with and provide assistance to counties, municipalities and other political subdivisions when the respective governing authorities request such assistance regarding matters of financial and credit administration and in the preparation of materials and information required to be used in connection with credit ratings and the sale of bonds.

(n) To perform such other duties and acts necessary to carry out the intent of Sections 7-1-401 and 7-1-403.

(o) To maintain a complete record of the name and business address of any person, firm, corporation or other entity deriving any income for services performed with respect to any bonds issued after May 16, 1988, by the State Bond Commission, State Development Bank, Mississippi Housing Finance Corporation, Certified Development Company of Mississippi, Inc., Mississippi Hospital Equipment and Facilities Authority or any other entity issuing bonds or notes of the State of Mississippi. The report shall specify the amount of funds, whether from bond proceeds or otherwise, paid or to be paid to each such person or entity for services performed for each such bond issue. The initial report shall be made available on or before January 15, 1989, to the Clerk of the House of Representatives and to the Secretary of the Senate. All subsequent updated reports shall be submitted on or before January 15 of each year to the Clerk of the House of Representatives, the Secretary of the Senate, the Chairman of the House Ways and Means Committee and the Chairman of the Senate Finance Committee. The State Bond Attorney shall annually compile a list of all local bond issues, itemizing the name of the issuer, a description of the issue, the amount of the bonds issued and the name and address of the person acting as bond counsel on the issue. Such list shall be submitted on or before January 15 of each year to the Clerk of the House of Representatives, the Secretary of the Senate, the Chairman of the House Ways and Means Committee, the Chairman of the Senate Finance Committee, and the Joint Performance Evaluation and Expenditure Review Committee (PEER). The reports required to be compiled pursuant to this paragraph shall be posted on the Department of Finance and Administration's website by not later than January 15 of each year.






Office of General Services (§§ 7-1-451 - 7-1-453)

§ 7-1-451. Department of Finance and Administration to be Office of General Services

The Department of Finance and Administration shall be the Office of General Services and shall retain all powers and duties granted by law to the Office of General Services. Wherever the term "Office of General Services" appears in any law the same shall mean the Department of Finance and Administration. The Executive Director of the Department of Finance and Administration may assign to the appropriate divisions such powers and duties as deemed appropriate to carry out the department's lawful functions.



§ 7-1-453. Repealed

Repealed by Laws, 1989, ch. 544, § 25, eff from and after July 1, 1989.

[En Laws, 1984, ch. 488, § 6]






National Conference of Commissioners on Uniform State Laws (§§ 7-1-501 - 7-1-505)

§ 7-1-501. Appointment of State Bar members as commissioners; duties

The Governor shall appoint as commissioners to the National Conference of Commissioners on Uniform State Laws three (3) members, in good standing, of The Mississippi Bar. In addition to the Governor's appointees, the commission on uniform state laws shall consist of the following appointed commissioners, all of whom shall be members, in good standing, of The Mississippi Bar: a member of the Senate appointed by the Lieutenant Governor; a member of the House of Representatives appointed by the Speaker of the House; any member of the bar who has been elected a life member of the conference; and the Directors of the Mississippi Law Research Institute, and the Senate and House Legislative Services Offices.

The commissioners so appointed shall confer and act with the commissioners of other states and territories in the formulation of uniform laws on all subjects. The commissioners shall prepare a report on their recommendations to be submitted to the Legislature for its consideration for adoption.



§ 7-1-503. Appointment of associate members

Two (2) associate members of the National Conference of Commissioners on Uniform State Laws, all of whom shall be members, in good standing, of The Mississippi Bar, shall be appointed to act in accordance with the constitution and bylaws of the conference as follows:

(a) The Lieutenant Governor shall appoint one (1) associate member from the staff of the Senate; and

(b) The Speaker of the House of Representatives shall appoint one (1) associate member from the staff of the House.



§ 7-1-505. Term of appointments; designation of substitute person to attend annual meeting in the absence of commissioner or associate member

The commissioners and associate members shall serve until such time as they are removed or their successors are appointed by the aforesaid appointing authorities. In the event that a commissioner or associate member is unable to attend an annual meeting of the conference, the appointing authority shall designate a substitute person to attend the meeting.






Governor's Commission on Physical Fitness and Sports (§§ 7-1-551 - 7-1-565)

§ 7-1-551. Definitions

The following words and phrases shall have the meanings ascribed herein unless the context clearly indicates otherwise:

(a) "Commission" means the Governor's Commission on Physical Fitness and Sports.

(b) "Physical fitness" means good or improved life-style habits of Mississippi residents through the utilization of recreational opportunities, consistent and medically correct exercise, and leisure time management for the expressed purpose of decreasing stress related maladies, thereby promoting a more healthful environment for the citizens of this state.

(c) "Sports" means those team or individual competitive athletic activities that are participated in on an amateur basis by the citizens of the State of Mississippi for the expressed purposes of enjoyment, exercise and sportsmanship without expectations of financial remuneration.



§ 7-1-553. Purpose

There is hereby created a Governor's Commission on Physical Fitness and Sports to serve the citizens of the State of Mississippi by developing safe, healthful and enjoyable physical fitness and sports programs. This commission shall provide instruments of motivation, education and shall promote public awareness to assure that all citizens of the State of Mississippi will have the opportunity to pursue a more healthful life-style.



§ 7-1-555. Membership; reimbursement of travel expenses; terms of service

The Governor shall appoint twenty-five (25) members, including a chairman, to the commission. The commission members shall be chosen based on their related physical fitness and sports experiences, their education and the areas of expertise that they will contribute to the Governor's commission without expectation of compensation during their appointed terms. These individual members shall be eligible for reimbursement of travel and expenses in the performance of their appointed duties. The first members of the commission shall be appointed for terms as follows:

(a) Six (6) members shall be appointed for terms of one (1) year each;

(b) Six (6) members shall be appointed for terms of two (2) years each;

(c) Six (6) members shall be appointed for terms of three (3) years each;

(d) Six (6) members shall be appointed for a term of four (4) years each; and

(e) The chairman shall be appointed for a term of four (4) years.

Upon expiration of the aforementioned initial terms, successors to each commission post shall be appointed by the Governor to a four-year term. At the discretion of the Governor, commission appointees shall be eligible for reappointment a second time concurrent to their original term. Subsequent to the second term completion, commission members shall not be eligible to serve again on the commission for a period of one (1) year, at which time eligibility for service to the commission can again be activated at the discretion of the Governor.



§ 7-1-557. Meetings; quorum; dismissal of member; filling vacancy

At the convenience and discretion of the Governor, the commission shall be called to meet and conduct business on a basis of need as recommended to the Governor by the commission chairman. Nine (9) members shall constitute a quorum. All rules and regulations enacted by the commission shall be subject to amendment by the Governor. Chronic absenteeism, death, sickness and/or apathy toward commission business may result in the dismissal and/or replacement of a commission member by the Governor. The vacancy resulting from such a dismissal and/or death shall be filled by the Governor at his convenience no later than two (2) months after such a vacancy has occurred.



§ 7-1-559. Funding; annual budget report

In keeping with the ethics and philosophy of the President's Council on Physical Fitness and Sports, funding for the Governor's commission shall be generated primarily on the basis of private sector sponsorship. At no time shall any sponsor and/or commission member be allowed to generate personal and/or corporate profits as a result of its affiliation with the Governor's Commission on Physical Fitness and Sports. Accountability for all monies secured by the commission shall be subject to the Governor's review at any time. The commission shall also be responsible for submitting an annual budget report to the Governor reflecting all debits and credits incurred by the commission during a fiscal year.



§ 7-1-561. Duties and responsibilities of commission

It shall be the duty and responsibility of the Governor's commission to execute to its fullest capacity the following tenets as stated in Presidential Executive Order 12345 of the President's Council on Physical Fitness and Sports:

(a) Enlist the active support and assistance of individual citizens, civic groups, private enterprise, voluntary organizations and others in an effort to promote and improve the fitness of all Mississippians through regular participation in physical fitness and sports activities.

(b) Initiate programs to inform the general public of the importance of exercise and the link which exists between regular physical activity and such qualities as good health and effective performance.

(c) Strengthen coordination of federal services and programs relating to physical fitness and sports participation and invite appropriate federal agencies to participate in an interagency committee to coordinate physical fitness and sports activities of the federal establishment.

(d) Encourage state agencies and local governments to emphasize the importance of regular physical and sports participation.

(e) Seek to advance the physical fitness of children, youth, adults and senior citizens by systematically encouraging the development of community recreation, physical fitness and sports participation programs.

(f) Develop cooperative programs with medical, dental and other similar professional societies to encourage the implementation of sound physical fitness practices and sports medicine services.

(g) Stimulate and encourage research in the areas of sports medicine, physical fitness and sports performance.

(h) Assist educational agencies at all levels in developing high quality, innovative health and physical education programs which emphasize the importance of exercise for good health.

(i) Assist recreation agencies and state sports governing bodies at all levels in developing "sports for all" programs which emphasize the value of sports to physical, mental and emotional fitness.

(j) Assist business, industry, government and labor organizations in establishing sound physical fitness programs to elevate employee fitness and to reduce the financial and human costs resulting from physical inactivity.



§ 7-1-563. Acceptance of gifts and grants

The commission is hereby authorized and empowered to accept from the federal government, or any instrumentality thereof, or from any person, firm or corporation in the name of and for the state, services, equipment, supplies, materials or funds by way of gift or grant for the purpose of physical fitness.



§ 7-1-565. Annual report

The commission shall make an annual report to the Governor and the Legislature, including therein suggestions and recommendations for protecting and improving the physical fitness of the state.









Chapter 3 - Secretary of State

General Provisions (§§ 7-3-1 - 7-3-59)

§ 7-3-1. Official bond

The secretary of state shall give bond to the state in the penalty of ten thousand dollars ($ 10,000.00), with two or more sufficient sureties to be approved by the governor, conditioned according to law. When approved, said bond shall be filed and preserved in the office of the clerk of the supreme court.



§ 7-3-3. Office

The secretary of state shall keep his office at the seat of the government, shall keep the same open Monday through Friday of each week for eight hours each day, and shall carefully preserve the official books, library, papers, records, and furniture belonging to his office.



§ 7-3-5. General duties

The secretary of state shall keep a correct register of all official acts and proceedings of the governor, take charge of and safely keep in his office the returns of all elections by the people, and deliver as received the returns of election of all state officers to the speaker of the house of representatives on the first day of the next ensuing session of the legislature after the election. He shall lay all official documents before either branch of the legislature when required; he shall receive from the clerk of the house of representatives and the secretary of the senate, and shall carefully keep and preserve in his office, the journals, papers and proceedings of both houses of the legislature; and he shall carefully keep and preserve the enrolled acts and resolutions of the legislature, maps, charts and other property of the state remaining at the seat of government, the keeping of which is not otherwise provided for. He shall act as the custodian of the apostille issued by the department of authentications office of the Hague Conference on Private International Law and shall act as the authorizing official for public documents under the Hague Agreement of 1961.



§ 7-3-7. Seal

The secretary of state shall have a seal which shall be in the form of a circle, with the image of an eagle in the center and around the margin the words "Secretary of State-State of Mississippi" and under the image of the eagle the word: "Official."

The secretary of state shall affix the seal prescribed to every document where the same is required by law, and to every certificate and other official paper executed by him where necessary or proper. All documents authenticated with said seal and signed by said secretary of state shall be received as evidence in all courts, investigations, and proceedings authorized by law, and may be recorded in the same manner and with like effect as a deed. All copies of papers in the office of said secretary of state, certified by him and authenticated by said seal, shall be accepted in all matters equally in like manner as the original.



§ 7-3-9. May perform all duties required of notaries public

The secretary of state shall have power to administer oaths and affirmations and to take acknowledgments under his seal of office, and to perform all other duties required of notaries public by commercial usage.



§ 7-3-11. Custodian of "Mississippi Reports."

The secretary of state shall take charge of the department reports and the "Mississippi Reports", when printed and bound, and dispose of the same as required by law.



§ 7-3-13. "Southern Reporter--Mississippi Cases" and department reports deposited in state library

The Secretary of State shall cause ten (10) copies of each volume of the "Southern Reporter-Mississippi Cases" and ten (10) copies of the department reports to be provided to the State Library.



§ 7-3-15. "Southern Reporter--Mississippi Cases" distributed

The Secretary of State shall transmit, free of cost, one (1) copy of each volume of "Southern Reporter-Mississippi Cases" to the sheriff of each county of the state, for the county library, if the sheriff specifically requests copies of the volumes of "Southern Reporter-Mississippi Cases" in writing; one (1) copy of each volume thereof to each of the following educational institutions: Mississippi State University, Alcorn State University, Mississippi University for Women, Mississippi College School of Law, Delta State University, Jackson State University, Mississippi Valley State University, and the University of Southern Mississippi; ten (10) copies of each volume thereof to the University of Mississippi; and one (1) copy of each volume to the Library of Congress at Washington, D.C.

The above provisions of this section are made in recognition of benefits received through receipt at depository libraries and elsewhere in the State of Mississippi of public documents of the United States under the provisions of federal and state laws.



§ 7-3-17. "Mississippi Reports" exchanged for reports of other states and countries

The secretary of state, under direction of the governor, shall transmit to the executive or other proper officer of each state and territory of the United States, and to any foreign government or country that will exchange its judicial reports therefor, copies of each volume of the "Mississippi Reports," not exceeding five.



§ 7-3-19. Books furnished University law school for exchange

The dean of the law school of the University of Mississippi is hereby authorized and empowered, with the approval of the attorney general and secretary of state, to make requisitions to the secretary of state for the departmental reports and "Mississippi Reports" to exchange with other states for similar publications and make the same available in the law school library for the purpose of increasing its facilities.

The secretary of state is hereby authorized and empowered to furnish these publications upon requisition from the dean of the law school of the University of Mississippi.



§ 7-3-21. Repealed

Repealed by Laws, 1988, ch. 486, § 3, eff from and after July 1, 1988.

[Codes, 1892, § 4092; 1906, § 4644; Hemingway's 1917, § 7482; 1930, § 6942; 1942, § 4202; Laws, 1940, ch. 317]



§ 7-3-23. Acts of congress and other publications distributed

The secretary of state shall, at the time of distributing the laws and journals, also transmit to the sheriff of each county, for the county library, one copy of the acts of congress, if there be so many remaining, and such other books, papers, maps, and documents as may be required by the legislature or governor to be distributed to the several counties.



§ 7-3-25. Books received from sheriffs distributed

The secretary of state shall receive from the several sheriffs, who are required to return the same, all extra copies of the "Mississippi Reports" and digests, and he shall see that said sheriffs perform the duty required of them in this respect. If there be less than the required number of copies of any report or digest in the state library, he shall supply the deficiency from the reports so returned to him. Out of the residue of the reports so returned, he shall, as far as possible, supply each county with the books needed to complete the set belonging thereto and shall take the receipt of the sheriff therefor. Any books not thus disposed of shall be preserved in his office and sold as other like books.



§ 7-3-27. Books and documents distributed and receipted for

The secretary of state shall send, by suitable means at as cheap a rate as he can obtain, to the sheriffs of the several counties the books, documents, and papers required to be distributed to the various officers in their respective counties as soon as practicable after he receives the same; and shall likewise send to the various other distributees the books and documents to which they respectively are entitled. The sheriffs and other distributees shall send by mail, postpaid, or deliver to the secretary of state a certificate as evidence of the books, documents, and papers received, which, when received, shall be filed by the secretary of state in his office.



§ 7-3-29. Expense of distributing books remunerated

The secretary of state shall be remunerated for all expenses necessarily incurred in the distribution and transportation of books and documents, upon a verified statement of the same to the auditor of public accounts, who shall issue a warrant on the treasury for the required sum of money.



§ 7-3-35. Sale of current volumes

The Secretary of State is authorized and empowered to sell current and future issues, and excess volumes at the cost of printing, binding and mailing. The funds realized by the Secretary of State from any sales of excess volumes shall be paid into the State General Fund in the manner prescribed by law.



§ 7-3-37. Repealed

Repealed by Laws, 1992, ch. 543, § 15, eff from and after July 1, 1992.

[Codes, 1892, § 4095; 1906, § 4647; Hemingway's 1917, § 7485; 1930, § 6945; 1942, § 4205; Laws, 1989, ch. 321, § 5, eff from and after July 1, 1989]



§ 7-3-39. To publish constitutional amendments

The Secretary of State shall have published in full each constitutional amendment two (2) weeks previous to an election at which the qualified electors shall vote on said amendments, in each county in each newspaper having a general circulation in the county, as defined in Section 13-3-31; or he shall have each amendment posted in three (3) public places in the county if all such newspapers in the county refuse to publish same at the price provided in Section 7-3-41.



§ 7-3-41. Payment upon proof of publication

The said amendments shall be paid for at the prevailing rate per insertion upon proof of publication being furnished to the secretary of state, the printing to be done in eight- or ten-point.



§ 7-3-43. Official character of officer certified

The secretary of state shall furnish to any person desiring the same a certificate, under the seal of the state, signed by the governor and countersigned by himself, of the official character of any officer of this state; and such certificate shall be received in evidence in all courts.



§ 7-3-45. Reports to be filed by constables

Each and every constable being compensated in whole or in part on a fee basis shall file not later than April 15 of each year, with the Secretary of State, a true and accurate annual report on a form to be designed and supplied to each by the State Auditor of Public Accounts immediately after January 1 of each year, said form to include at least information showing gross receipts from all sources accruing as compensation to his office and disbursements occurring as necessary expenses involved solely in complying with laws governing the office. Said report shall be in triplicate, and each copy shall be sworn to and signed, and shall also be spread upon the minutes of the board of supervisors of the respective counties from which the report is made. Each such constable, upon resigning or leaving office otherwise before the expiration of term of office, shall submit a supplemental report as above, covering the final period of his term not included in a previous report.

Any person who shall knowingly and willfully fail to file the report as required by this section, or who shall, although filing such report, knowingly and willfully fail to disclose information required by this section, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Five Thousand Dollars ($ 5,000.00).



§ 7-3-47. Penalty for failure or evasion

(1) On or before April 20 of each year, the Secretary of State shall notify by mail every constable being compensated in whole or in part on a fee basis who has failed to file the report required by Section 7-3-45; and on or before May 15 of each year, he will notify the Attorney General of the ones of same by name who still have not filed such report, and the attorney general shall thereupon prosecute such delinquent officers. If such report is not made by July 1 of the year, injunctive action and discovery in the chancery court of the residence of any such delinquent officer shall lie, and the Attorney General shall prosecute an action or actions in such court to obtain the proper information for each delinquent report.

(2) Failure on the part of any such officer to file such report by May 15 or evasion of the cited section, either by failure to report properly or by false entry, shall constitute a misdemeanor and shall be punishable by a fine of not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00), or by imprisonment for not less than thirty (30) days nor more than six (6) months, or by both such fine and imprisonment as the court may direct.

(3) If any such constable compensated by fees shall fail to file such report by May 1 in any year, all fees, salaries, and other remuneration collected by such official from May 1 until the date when such report is filed shall be forfeited to the general fund of the county. Any such official going out of office at the end of his or her term shall be liable on his or her official bond for the refund of all allowances, fees, salaries, or other remuneration received by him or her from the county treasury during the last year of his or her term of office, if such report is not filed with the Secretary of State by May 1 of the following year.



§ 7-3-49. Data on natural resources assembled

The secretary of state is hereby authorized and directed, in cooperation with the governor, other state officers, and civic and commercial organizations of the state, counties, and municipalities, to assemble the necessary information, facts, and data to be disseminated in such a manner as to advertise the natural resources, advantages, and commercial and industrial opportunities offered by the state of Mississippi.



§ 7-3-51. Publication of data

As soon as sufficient material is assembled for comprehensive exposition of the advantages offered by the state for commercial and industrial development, the same shall be classified and published in the form of booklets, folders, pamphlets, or other forms of printed matter suitable for the convenient distribution to the public.



§ 7-3-53. Distribution of data

It shall be the duty of the secretary of state to distribute said printed advertising matter among the several state officers and institutions as may be deemed proper and necessary for thorough dissemination of the information contained therein to the general public within and without the state. Ample supplies of such advertising matter shall be furnished to all civic bodies, boards of trade, chambers of commerce, and other similar organizations in municipalities throughout this state, and other states, when requested or when it is deemed advisable to accomplish the purpose stated in Section 7-3-49.



§ 7-3-55. Continued publication discretionary

Said publications and distribution shall be continued or renewed from time to time, in the discretion of the governor, as additional information is available for properly advertising the advantages of the state.



§ 7-3-57. Publication of the text of Chapter 9 of Title 75

The Secretary of State is hereby authorized and directed to prepare and make available to the public, either in printed form or on the Secretary of State's website, the text, with an index, of Chapter 9, Title 75, Mississippi Code of 1972, as amended.



§ 7-3-59. Fees collected under Section 75-9-525; funding of agency expenses; deposit of monies into State General Fund

(1) Except as otherwise provided in this section, all fees collected by the Office of the Secretary of State under Section 75-9-525 shall be deposited in State Treasury Special Fund 3111, and shall be used to operate the activities of the Office of the Secretary of State as necessary to administer the filing and research provisions of Revised Article 9 of the Uniform Commercial Code and to pay to each chancery clerk such amounts as that clerk shall be owed under subsection (2) of this section. The expenditure of the funds deposited in this fund shall be paid by the State Treasurer upon requisition signed by the Office of the Secretary of State.

(2) (a) Through September 30, 2007, for each filing and indexing of a financing statement under Part 5 (Filing) of Title 75, Chapter 9 (Uniform Commercial Code Revised Article 9 -- Secured Transactions), the Secretary of State shall remit the following fee to the chancery clerk of the Mississippi county, if any, indicated on the face of the financing statement as the domicile of the debtor, or, if no county is so indicated, the Mississippi county of the address of the debtor stated on the financing statement.

(i) Five Dollars ($ 5.00), when the financing statement is communicated in writing, either in the standard form prescribed by the Secretary of State or not in the standard form so prescribed, plus Two Dollars ($ 2.00) for each additional debtor name more than one (1) required to be indexed.

(ii) Five Dollars ($ 5.00) if the financing statement is communicated by another medium authorized by filing-office rule.

(b) From and after October 1, 2007, for each filing and indexing of a financing statement under Part 5 (Filing) of Title 75, Chapter 9 (Uniform Commercial Code Revised Article 9 -- Secured Transactions), the Secretary of State shall remit the following fee to the County Voting Systems Assistance Bond Sinking Fund created under Section 3 of House Bill No. 562, 2006 Regular Session, in such amounts as specified in Section 3 of House Bill No. 562, 2006 Regular Session, and shall distribute the remainder of the fees to the "Help Mississippi Vote Fund" created in Section 23-15-169.7.

(i) Five Dollars ($ 5.00), when the financing statement is communicated in writing, either in the standard form prescribed by the Secretary of State or not in the standard form so prescribed, plus Two Dollars ($ 2.00) for each additional debtor name more than one (1) required to be indexed.

(ii) Five Dollars ($ 5.00) if the financing statement is communicated by another medium authorized by filing-office rule.

(3) The Secretary of State shall remit to each chancery clerk not less than monthly the amount owed under subsection (2) of this section. Each payment shall be accompanied by a detailed accounting of the transactions represented by that payment. However, from and after October 1, 2007, the Secretary of State shall remit to the County Voting Systems Assistance Bond Sinking Fund and the "Help Mississippi Vote Fund" not less than monthly the amount provided under subsection (2) of this section. Each payment shall be accompanied by a detailed accounting of the transactions represented by that payment.

(4) From and after July 1, 2016, the expenses of this agency shall be defrayed by appropriation from the State General Fund and all user charges and fees authorized under this section shall be deposited into the State General Fund as authorized by law.

(5) From and after July 1, 2016, no state agency shall charge another state agency a fee, assessment, rent or other charge for services or resources received by authority of this section.






Assistant Secretaries of State (§ 7-3-71)

§ 7-3-71. Assistant secretaries of state; appointment; duties; compensation

The secretary of state shall appoint four (4) competent attorneys, each of whom shall be designated as an assistant secretary of state. The assistants shall have power and authority under the direction and supervision of the secretary of state to perform all of the duties required by law of that officer; and each shall be liable to the pains and penalties to which the secretary of state is liable. The assistants shall serve at the will and pleasure of the secretary of state, and they shall devote their entire time and attention to the duties pertaining to the department of state as required by the general laws. The compensation for assistant secretaries of state shall be established by the legislature.









Chapter 5 - Attorney General

In General (§§ 7-5-1 - 7-5-67)

§ 7-5-1. Qualifications, election, and duties

The Attorney General provided for by Section 173 of the Mississippi Constitution shall be elected at the same time and in the same manner as the Governor is elected. His term of office shall be four (4) years and his compensation shall be fixed by the Legislature. He shall be the chief legal officer and advisor for the state, both civil and criminal, and is charged with managing all litigation on behalf of the state, except as otherwise specifically provided by law. No arm or agency of the state government shall bring or defend a suit against another arm or agency without prior written approval of the Attorney General. He shall have the powers of the Attorney General at common law and, except as otherwise provided by law, is given the sole power to bring or defend a lawsuit on behalf of a state agency, the subject matter of which is of statewide interest. He shall intervene and argue the constitutionality of any statute when notified of a challenge thereto, pursuant to the Mississippi Rules of Civil Procedure. His qualifications for office shall be as provided for chancery and circuit judges in Section 154 of the Mississippi Constitution.



§ 7-5-3. Deputy attorney general

There shall be no more than two (2) deputy attorneys general whose qualifications shall be the same as that of the Attorney General, who shall be appointed by the Attorney General to serve at his will and pleasure and whose compensation shall be fixed by the Legislature. The Attorney General may, in writing filed with the office of the Secretary of State, designate the deputy attorneys general to perform any duties and powers conferred on the Attorney General and to serve in his place and stead on any nonconstitutional board or commission for a particular meeting or series of called or regular meetings; and on such boards or commissions the deputy attorney general's vote, decision or signature thereon shall have the full force and effect and shall be legal and binding on the State of Mississippi as if the Attorney General had personally participated in such meeting or meetings.



§ 7-5-5. Assistants to the attorney general

(1) The Attorney General shall appoint nine (9) competent attorneys, each of whom shall be designated as an assistant attorney general. The assistants shall each possess all of the qualifications required by law of the Attorney General and shall have power and authority under the direction and supervision of the Attorney General to perform all of the duties required by law of that officer; and each shall be liable to the pains and penalties to which the Attorney General is liable. The assistants shall serve at the will and pleasure of the Attorney General, and they shall devote their entire time and attention to the duties pertaining to the department of justice as required by the general laws. The compensation of all assistants authorized by law shall be fixed by the Attorney General not to exceed the compensation fixed by law.

(2) (a) The Attorney General shall designate three (3) of the assistant attorneys general authorized under subsection (1) of this section to devote their time and attention primarily to defending and aiding in the defense in all courts of any suit, filed or threatened, against the State of Mississippi, against any subdivision thereof, or against any agency or instrumentality of the state or subdivision, including all elected officials and any other officer or employee thereof. When the circumstances permit, the assistants may perform any of the Attorney General's powers and duties, including, but not limited to, engaging in lawsuits outside the state when in his opinion this would help bring about the equal application of federal laws and court decisions in every state and guaranteeing equal protection of the laws as guaranteed every citizen by the United States Constitution.

(b) The Attorney General may employ outside counsel as special assistant attorneys general on a fee or contract basis; the Attorney General shall be the sole judge of the compensation in such cases except as otherwise provided in Section 7-5-8.

(i) Any contract for services of outside counsel shall require current and complete written time and expense records that describe in detail the time, in increments of no greater than one tenth (1/10) of an hour, and money spent each day in performance of the contract.

(ii) On conclusion of the matter for which the outside legal services were obtained, outside counsel shall provide a complete written statement of all fees and expenses, and the final complete time and expense records.

(3) The Attorney General may discharge any assistant attorney general or special assistant attorney general at his pleasure and appoint another in his stead. The assistant attorneys general shall devote their entire time and attention to the duties pertaining to the Department of Justice under the control and supervision of the Attorney General.



§ 7-5-7. Outside counsel and special investigators

(1) The Governor may engage outside counsel on a noncontingent fee basis to assist the Attorney General in cases to which the state is a party when, in his opinion, the interest of the state requires it, subject to the action of the Legislature in providing compensation for such services not to exceed recognized bar rates for similar services.

(2) (a) The Attorney General is hereby authorized and empowered to appoint and employ outside counsel, on a fee or salary basis not to exceed recognized bar rates for similar services, to assist the Attorney General in the preparation for, prosecution, or defense of any litigation in the state or federal courts or before any federal commission or agency in which the state is a party or has an interest. The Attorney General may designate the outside counsel as special assistant Attorney General.

(b) If the compensation agreed upon will be governed by a contingency fee contract, that contract must conform with the requirements of Section 7-5-8.

(3) The Attorney General may also employ special investigators on a per diem or salary basis, to be agreed upon at the time of employment, for the purpose of interviewing witnesses, ascertaining facts, or rendering any other services that may be needed by the Attorney General in the preparation for and prosecution of suits by or against the State of Mississippi, or in suits in which the Attorney General is participating on account of same being of statewide interest.

(4) The Attorney General may pay travel and other expenses of employees and appointees under this chapter in the same manner and amount as authorized by law for the payment of travel and expenses of state employees and officials.

(5) The compensation of appointees and employees under this chapter shall be paid out of the Attorney General's contingent fund, or out of any other funds appropriated to the Attorney General's office.



§ 7-5-8. Congtingent fee contracts with outside counsel

(1) Before entering into a contingency fee contract with outside counsel, the state, an arm or agency of the state, or a statewide elected officer acting in his official capacity must first make a written determination that contingency fee representation is both cost-effective and in the public interest. The required written determination shall include specific findings for each of the following factors:

(a) Whether there exist sufficient and appropriate legal and financial resources within the Attorney General's office to handle the matter.

(b) The time and labor required; the novelty, complexity, and difficulty of the questions involved; and the skill requisite to perform the attorney services properly.

(c) The geographic area where the attorney services are to be provided.

(d) The amount of experience desired for the particular kind of attorney services to be provided and the nature of the outside attorney's experience with similar issues or cases.

(2) (a) The state, an arm or agency of the state, or a statewide elected officer acting in his official capacity may not enter into a contingency fee contract that provides for the outside attorney to receive a contingency fee, exclusive of reasonable costs and expenses incurred in connection with the case, which is in excess of the following:

(i) Twenty-five percent (25%) of any recovery of up to Ten Million Dollars ($ 10,000,000.00); plus

(ii) Twenty percent (20%) of any portion of such recovery between Ten Million Dollars ($ 10,000,000.00) and Fifteen Million Dollars ($ 15,000,000.00); plus

(iii) Fifteen percent (15%) of any portion of such recovery between Fifteen Million Dollars ($ 15,000,000.00) and Twenty Million Dollars ($ 20,000,000.00); plus

(iv) Ten percent (10%) of any portion of such recovery between Twenty Million Dollars ($ 20,000,000.00) and Twenty-five Million Dollars (25,000,000.00); plus

(v) Five percent (5%) of any portion of such recovery exceeding Twenty-five Million Dollars ($ 25,000,000.00).

(b) Except as provided in subsection (3) of this section, a contingency fee shall not exceed an aggregate of Fifty Million Dollars ($ 50,000,000.00), exclusive of reasonable costs and expenses incurred in connection with the case, and irrespective of the number of lawsuits filed or the number of attorneys retained to achieve the recovery.

(c) A contingency fee shall not be based on penalties or civil fines awarded or any amounts attributable to penalties or civil fines.

(3) The limits on fees set forth in subsection (2) of this section shall not apply if:

(a) The state, an arm or agency of the state, or a statewide elected officer acting in his official capacity makes a written determination stating the reasons why a greater fee is necessary, proper, and in the best interests of the state in a particular case; and

(b) The Outside Counsel Oversight Commission approves any terms of the contingency contract that exceed the limits set forth in subsection (2) of this section.

(4) The Outside Counsel Oversight Commission shall consist of the Governor, the Lieutenant Governor, and the Secretary of State; actions of the commission shall be taken by majority vote. Appeal from a decision of the Outside Counsel Oversight Commission shall be to any court of competent jurisdiction.

(5) (a) Copies of any executed contingency fee contract and the applicable written determination to enter into a contingency fee contract with the outside attorney shall be posted on the Attorney General's website for public inspection within five (5) business days after the date the contract is executed unless the state, arm or agency of the state, or statewide elected officer retaining outside counsel makes a determination, subject to the approval of the Outside Counsel Oversight Commission, that to do so would negatively affect the state's interest, and shall remain posted on the website for the duration of the contingency fee contract, including any extensions or amendments to the contract.

(b) If the determination is made and duly approved that posting the contract will negatively affect the interests of the state, the contract will be posted on the Attorney General's website within five (5) days of the occurrence of the earliest of the following:

(i) Filing of the lawsuit for which the contract was executed;

(ii) Entry of appearance for any pending matter for which the contract was executed; or

(iii) From the time the outside attorney engages in any substantive action on behalf of the state relative to the subject matter for which the contract was executed.

(c) Any payment of contingency fees shall be posted on the Attorney General's website within fifteen (15) days after the payment of the contingency fees to the outside attorney and shall remain posted on the website for at least one (1) year after the date payment is made.

(6) An outside attorney under contract to provide services to the state on a contingency fee basis shall, from the inception of the contract until not less than four (4) years after the contract expires or is terminated, maintain detailed current records, including documentation of all expenses, disbursements, charges, credits, underlying receipts and invoices, and other financial transactions that concern the providing of attorney services. In addition, the outside attorney shall maintain detailed contemporaneous time records for the attorneys and paralegals working on the matter in increments of no greater than one-tenth (1/10) of an hour, and shall promptly provide these records to the Attorney General upon request.

(7) (a) If an arm or agency of the state or a statewide elected officer contracts for outside legal counsel pursuant to Section 7-5-39(3) on a contingency fee basis, the arm or agency of the state or the statewide elected officer shall provide complete and timely information to the Office of the Attorney General as to every requirement of this section for inclusion in the report under this section. The Office of the Attorney General shall post the information as received on its website within five (5) days of receipt.

(b) The arm or agency of the state or statewide elected official responsible for retaining outside counsel shall provide complete and timely information to the Office of the Attorney General as to every requirement of Section 7-5-21 for inclusion in the docket required by that section.



§ 7-5-9. Additional employees

The attorney general shall have the power to employ a suitable and competent person or persons who possess professional skill and/or expert knowledge when such employment shall be necessary in order to enable him to efficiently perform the official duties imposed upon him by law, and he may pay such person or persons reasonable compensation as may be agreed upon, provided such compensation shall not exceed the compensation usually paid for similar services by private employers of such persons. The compensation and necessary expenses of such employees shall be paid out of the attorney general's contingent fund or out of funds especially appropriated for such purposes.



§ 7-5-11. Statutory Advisor

There is created the position of the Mississippi Statutory Advisor. The duties of the statutory advisor shall be to study, compare, and analyze the statute laws of this state and make report on his work to the Joint Committee on the Compilation, Revision and Publication of Legislation, calling particular attention to errors, duplications, and conflicts found therein, along with recommendations for such corrections thereof as deemed advisable. It shall also be his duty to advise and consult with the joint committee and its counsel in regard to any of the statutes of this state and of the other states or any act of Congress, and on request of any member of the Legislature, he shall give written opinions in regard to the legality and effect of any such statute. Upon request, he shall advise and counsel with legislators in regard to the preparation of any proposed law or resolution for the consideration of the Legislature. At the request of any such member, he shall secure copies of any general law from the other states and give such legislator his opinion thereon and any other information in connection therewith that such legislator may desire in connection with his duties.

The statutory advisor shall be an assistant attorney general, appointed by the Attorney General, in addition to the assistant attorneys general authorized by law, in the same manner and under the same procedure as assistant attorneys general are appointed. His duties, in addition to the duties prescribed herein, shall be the same as that of assistant attorneys general, and his compensation shall be the same, and paid in like manner, as that of assistant attorneys general.



§ 7-5-13. Additional assistants to handle legal affairs of Highway Commission

The attorney general may, with the approval of the chief justice of the supreme court, appoint not more than two (2) competent attorneys, the number to be appointed to be fixed by the highway commission, each of whom shall be designated assistant attorney general, who shall be assigned specifically to the handling of the legal affairs of the state highway commission. Said assistants shall possess all of the qualifications required by law of the attorney general, shall have power and authority under the direction and supervision of the attorney general to perform all the duties required of that office, and shall be liable to all the pains and penalties to which the attorney general is liable. The attorney general may discharge any such assistant at his pleasure and appoint another in his stead. The attorney general shall fix the annual salary of each of the additional assistant attorneys general appointed under the provisions hereof at such sum as he may deem proper, not to exceed the maximum annual salary fixed by law for assistant attorneys general, said salary to be paid monthly from funds of the state highway commission. The assistant attorneys general shall devote their entire time and attention to the duties pertaining to the department of justice and the legal affairs of the state highway commission under the control and direction of the attorney general.



§ 7-5-15. Secretaries

The attorney general is authorized and empowered to employ such secretaries as he may deem necessary for the proper administration of the duties required of his office, and to fix their salaries in such amount as he may deem proper within funds appropriated for such purpose.



§ 7-5-17. Office hours

The attorney general shall be assigned an office at the capitol and shall keep the same open Monday through Friday for not less than eight hours each day. He and his assistants shall be there for business during said hours with the exception of such time when the attorney general or his assistants may be required to conduct the state's business at other locations.



§ 7-5-19. Office space, supplies, and equipment

In the event adequate office space for the use of the attorney general cannot be provided either in the state capitol building or the state office building to accommodate the additional authorized staff, the attorney general is hereby authorized to rent, on an annual or month-to-month basis on such terms as he may think proper, such office space as may be necessary in the city of Jackson to accommodate the additional enlarged staff, and to purchase such necessary office supplies and equipment as may be needed for the proper administration of said offices.



§ 7-5-21. To keep a docket

The Attorney General shall keep a docket of all causes in which he is required to appear, whether through his office or through outside counsel, which is a public record and must show the full style of the case, the cause number of the action, the county, district and court in which the causes have been instituted and tried, and whether the case is civil or criminal. If civil, the docket must show the nature of the demand, the stage of the proceedings, the name and address of any outside counsel, a description of the fee arrangement with any outside counsel, a memorandum of the judgment when prosecuted to judgment, any process issued thereon, whether satisfied or not, and if not satisfied, the return of the sheriff. If criminal, the docket must show the nature of the crime, the mode of prosecution, the stage of the proceedings, a memorandum of the sentence when prosecuted to a sentence, the execution thereof, if executed, and, if not executed, the reasons of delay or prevention.



§ 7-5-23. To keep an opinion-book

The attorney general shall keep an "opinion-book", in which he shall record or cause to be recorded each and every opinion given by him, or by his assistants, in pursuance of law. Each of his opinions shall be prefaced with a clear and concise statement of the facts upon which it is predicated. The "opinion-book" shall be kept well indexed, both as to subject matters and parties.



§ 7-5-25. To give opinions in writing

The Attorney General shall give his opinion in writing, without fee, to the Legislature, or either house or any committee thereof, and to the Governor, the Secretary of State, the Auditor of Public Accounts, the State Treasurer, the Superintendent of Public Education, the Insurance Commissioner, the Commissioner of Agriculture and Commerce, the State Geologist, the State Librarian, the Director of Archives and History, the Adjutant General, the State Board of Health, the Commissioner of Corrections, the Public Service Commission, Chairman of the State Tax Commission, the State Forestry Commission, the Transportation Commission, and any other state officer, department or commission operating under the law, or which may be hereafter created; the trustees and heads of any state institution, the trustees and heads of the universities and the state colleges, the district attorneys, the boards of supervisors of the several counties, the sheriffs, the chancery clerks, the circuit clerks, the superintendents of education, the tax assessors, county surveyors, the county attorneys, the attorneys for the boards of supervisors, mayor or council or board of aldermen of any municipality of this state, and all other county officers (and no others), when requested in writing, upon any question of law relating to their respective offices.

When any officer, board, commission, department or person authorized by this section to require such written opinion of the Attorney General shall have done so and shall have stated all the facts to govern such opinion, and the Attorney General has prepared and delivered a legal opinion with reference thereto, there shall be no liability, civil or criminal, accruing to or against any such officer, board, commission, department or person who, in good faith, follows the direction of such opinion and acts in accordance therewith unless a court of competent jurisdiction, after a full hearing, shall judicially declare that such opinion is manifestly wrong and without any substantial support. However, if a court of competent jurisdiction makes such a judicial declaration about a written opinion of the Attorney General that applies to acts or omissions of any licensee to which Section 63-19-57, 75-67-137 or 75-67-245 applies, and the licensee has acted in conformity with that written opinion, the liability of the licensee shall be governed by Section 63-19-57, 75-67-137 or 75-67-245, as the case may be. No opinion shall be given or considered if the opinion is given after suit is filed or prosecution begun.



§ 7-5-27. To approve accounts against the state

All accounts against the state subject to allowance by the supreme court shall be presented to the attorney general for approval. His opinion, or that of his assistant, concerning the validity of the same and whether it should be allowed or disallowed, shall be obtained in writing and presented to the court before the same shall be allowed by said court.



§ 7-5-29. To attend the Supreme Court

The attorney general shall attend the supreme court, in person or by his assistant, and prosecute and defend therein all causes to which the state or any officer thereof in his official capacity is a party, and all causes to which any county may be a party unless the interest of the county be adverse to the state, to some officer thereof acting in his official capacity, or to some other county.



§ 7-5-31. Failure to attend Supreme Court

Should the attorney general fail to attend, in person or by his assistant, any term of the supreme court, the court shall appoint some attorney to act for the state in place of the attorney general. The person so appointed shall receive such compensation as the court may allow, not exceeding one fourth of the annual salary of the attorney general, payable out of his salary; and, on production of the order of the court making said allowance, the auditor shall issue his warrant on the treasurer for the amount and shall charge the same to the account of the attorney general.



§ 7-5-33. To enforce judgments and pay over collections

After judgment in any cause represented by him, the attorney general shall direct the issuing of such process as may be necessary to carry the same into execution. He shall account for and pay over to the proper officer all moneys which may come into his possession belonging to the state or any subdivision thereof.



§ 7-5-35. May institute and prosecute suits to vacate fraudulent conveyances

When it may be necessary or proper for the enforcement or collection of any judgment or debt in favor of the state, or any officer thereof in his official capacity, or of any county, the attorney general shall institute and prosecute in behalf of the creditor a suit or suits to set aside and annul any conveyance or other device fraudulently made by the debtor, or anyone for him, to hinder, delay, or defraud the creditor.



§ 7-5-37. To prosecute suits

The attorney general shall, at the request of the governor or other state officer, in person or by his assistant, prosecute suit on any official bond, or any contract in which the state is interested, upon a breach thereof, and prosecute or defend for the state all actions, civil or criminal, relating to any matter connected with either of the state offices. He may require the service or assistance of any district attorney in and about such matters or suits.



§ 7-5-39. To represent the state and state officers in suits; notice of civil legal action; retention of outside counsel under certain circumstances

(1) Except as otherwise provided by law, the Attorney General shall represent the state, in person or by his assistant, as counsel in all suits against the state in other courts or the Supreme Court at the seat of government, and he shall, in like manner, act as counsel for any of the state officers in suits brought by or against them in their official capacity, touching any official duty or trust.

(2) No civil legal action on behalf of the state, any arm or agency of the state, or any statewide elected officer acting in his official capacity may be taken until seven (7) working days' written notice of the proposed legal action is given to the statewide elected officer or proper person in charge of the arm or agency unless irreparable injury to the state would result by waiting for the expiration of the seven-day period.

(3) (a) The Attorney General shall authorize retention of independent counsel from outside his office by an arm or agency of the state or a statewide elected officer acting in his official capacity if the Attorney General declines representation when requested.

(b) (i) The Attorney General shall authorize retention of independent counsel from outside his office by an arm or agency of the state or a statewide elected officer acting in his official capacity and shall withdraw from representation of the arm or agency of the state or the statewide elected officer if there is a significant disagreement with the Attorney General as to the legal strategy to be used in the matter, and the Outside Counsel Oversight Commission has first approved the retention of outside counsel.

(ii) If an arm or agency of the state or statewide elected officer acting in his official capacity retains outside counsel under this subsection (3), the counsel shall be selected by the arm or agency of the state or the statewide elected officer. Fees of counsel employed on a fee basis shall not exceed recognized bar rates for similar services; any contract for outside counsel employed on a contingency fee basis shall conform to the provisions of Section 7-5-8.

(4) The Attorney General may pursue the collection of any claim or judgment in favor of the state outside of the state.



§ 7-5-41. To receive certified copies of pleadings

In all suits against the state of Mississippi, any board, bureau, commission, or department thereof required to be defended by the attorney general, a completed copy of the bill of complaint, declaration, or other original pleading shall be mailed by the plaintiff or complainant to the attorney general, postage prepaid, properly addressed to him; and such original pleading shall bear a proper certificate to such effect when it is filed. No decree pro-confesso or default judgment shall be taken against such defendant.



§ 7-5-43. May advise public officials and employees investigated or sued as result of discharging duties

(1) In addition to all power and authority vested in the attorney general of the state of Mississippi by its constitution and statutes and all common law power and authority which may be invested in or exercised by such attorney general as such, the attorney general of the state of Mississippi and his assistants and representatives are hereby authorized upon request made of him to, in his discretion, render such services as the attorney general may deem necessary to assist in advising and in representing, either or both, all officers or employees of any county district, county, or municipality of the state of Mississippi, or of the state of Mississippi, or of any board, agency, or commission thereof, as the case may be, or any circuit clerk or county registrar, should they or any of them be investigated or called as a witness by the federal civil rights commission, be sued in an action at law or in equity, be prosecuted or cited to show cause or charged with contempt, civil or criminal, or proceeded against in any manner, either or all, in any state or federal court by the United States government, by any agency, officer, department, or representative of the United States government, or by any other person, either or all, as a result of the discharge by any of said Mississippi county district, county, municipal, or state of Mississippi officers or employees, boards, agencies, or commissions and the members thereof, or by the said circuit clerk or county registrar of their official duties under the constitution and other laws of the state of Mississippi, or growing out of such official action or nonaction, as the case may be.

The foregoing authority vested in the attorney general as above set out shall not apply to or with respect to any suit, action, hearing, or controversy which may arise between two (2) or more of the aforesaid officers or employees, circuit clerks or county registrars, such commissions, boards, or agencies or members thereof, or said county districts, counties, or municipalities of the state of Mississippi, or between them or by any of them and an agency or officer of the state of Mississippi which, under existing laws of the state of Mississippi, the attorney general is otherwise authorized or required to represent.

(2) Any request made of the attorney general for the assistance above referred to shall be made in writing and, if by an individual, shall be signed by him or her. If by a board or commission or agency as such, there shall be entered upon its minutes an order making such request, and the request from and on behalf of said board, commission, or agency to the attorney general for said assistance shall be accompanied by a certified copy of said order.



§ 7-5-45. May advise school officials and employees in proceedings challenging validity of statute

(1) In addition to all power and authority vested in the attorney general of the state of Mississippi by its constitution and statutes and all common law power and authority which may be vested in or exercised by such attorney general as such, the attorney general of the state of Mississippi and his assistants and representatives are hereby authorized upon request made of him to, in his discretion, render such services as the attorney general may deem necessary to assist in advising and in representing, either or both, any officer or employee of any school district, any agricultural high school and junior college, or any institution of higher learning, the respective boards of trustees thereof, the members of said boards of trustees, any school district, junior college district, institution of higher learning, and any state officer, should they or any of them be sued, prosecuted, or proceeded against in any manner in any action in any state or federal court which, or the ultimate purpose of which, challenges or seeks to invalidate any statute or provision of the constitution of the state of Mississippi dealing with the establishment, maintenance, operation, control, financing, or determining what persons or pupils shall attend or be enrolled in any or all of said schools or colleges or institutions of higher learning, as violative of the constitution and laws of the United States of America or the state of Mississippi, or should such officers, employees, and members of such boards of trustees be investigated or called as a witness by the federal civil rights commission, cited to show cause, or charged with contempt, civil or criminal, by any officer, agent, department, or court of the United States government.

The foregoing authority vested in the attorney general as above set out shall not apply to or with respect to any suit, action, hearing, or controversy which may arise between two (2) or more of the aforesaid officers or employees, boards or members thereof, school districts, colleges or institutions of higher learning, or between them or any of them and an agency or officer of the state of Mississippi which, under existing laws of the state of Mississippi, the attorney general is otherwise authorized or required to represent.

(2) Any request made of the attorney general for the assistance above referred to shall be made in writing and, if by an individual, shall be signed by him or her. If by a board as such, there shall be entered upon the minutes of such board an order making such request, and the request from or on behalf of said board to the attorney general for said assistance shall be accompanied by a certified copy of said order.



§ 7-5-47. Suits on bonds of state officers

The attorney general or his assistant, when required by the governor, shall institute suits for the benefit of the state on the bond of any state officer in any case in which said officer has been guilty of any neglect or violation of his official duties.



§ 7-5-49. To advise public service commission

It shall be the duty of the attorney general to appear in person, or to designate one of his assistants to appear at each meeting of the public service commission and to assist and advise the said public service commission in all matters affecting its power and duties relative to the supervision of common carriers in this state.



§ 7-5-51. To represent state tax and public service commissions

The attorney general, as well as the several district attorneys, is hereby authorized to institute or defend any suits arising out of any act or order of the tax commission or the public service commission affecting the laws and revenues of the state.



§ 7-5-53. To assist district attorneys

The Attorney General shall, when required by the public service or when directed by the Governor, in writing, repair in person, or by any regular or specially designated assistant, to any county or district in the state and assist the district attorney there in the discharge of his duties and in any prosecution against a state officer, and shall have the same right as the district attorney to enter the grand jury room while the grand jury is in session and to perform such services with reference to the work of the grand jury as the district attorney is authorized by law to perform.



§ 7-5-54. Prosecution of official corruption and other white collar crimes

(1) In addition to the authority granted in Section 7-5-53, Mississippi Code of 1972, the Attorney General shall prosecute, in person or by his designated staff attorney, criminal matters and cases investigated by him pursuant to the provisions of Section 7-5-59 and he may request the services or assistance of any district attorney in and about such matters or suits. When requested by a district attorney and in the public interest, the Attorney General may, in person or by his designated staff attorney, assist the district attorney in the discharge of his duties. The Attorney General or his designated staff attorney shall have the same right as the district attorney to enter the grand jury room while the grand jury is in session and to perform such services with reference to the work of the grand jury as the district attorney is authorized by law to perform.

(2) The powers of the Attorney General under this section shall not diminish the powers of local authorities to investigate or prosecute any type of white-collar crime violation or any other criminal conduct within their respective jurisdictions, and the provisions of this section shall be in addition to the powers and authority previously granted the Attorney General by common, constitutional, statutory or case law.



§ 7-5-55. To recover taxes

The attorney general, or any district attorney or county attorney at his request, may bring and prosecute any action in the name of the state to recover the amount of any past due income, inheritance, and privilege taxes and penalties thereon, but any such action shall be brought in the county or district where the taxpayer resides. In case of a nonresident or foreign corporation, the action may be brought in any county where said nonresident or foreign corporation may now be sued in other cases.



§ 7-5-57. To draw papers

Whenever requested by the governor or other state officer, the attorney general shall prepare proper drafts for contracts, forms, or other writings which may be wanted for the use of the state.



§ 7-5-59. Investigation of official corruption, other white collar crimes, and computer crimes

(1) The following terms shall have the meanings ascribed to them herein unless the context requires otherwise:

(a) "Computer crimes" means those crimes defined in Chapter 45 of Title 97 and sex offenses involving a computer affecting children as defined in Chapter 5 of Title 97.

(b) "White-collar crime and official corruption" includes crimes chargeable under the following provisions of law:

(i) Paragraphs (b) and (c) of Section 7-5-59(4), which relates to obstruction of white-collar crime investigations.

(ii) Section 97-7-10, which relates to the defrauding of state and local governments.

(iii) Section 97-19-73, which relates to fraud by mail, wire, radio or television.

(iv) Section 97-9-10, which relates to commercial bribery.

(v) Section 97-45-3, which relates to computer fraud.

(vi) Sections 97-11-25 through 97-11-31, which relate to embezzlement by public officials.

(vii) Section 97-11-33, which relates to extortion by public officials.

(viii) Sections 97-19-5 through 97-19-31, which relate to unlawful procurement or use of credit cards.

(ix) Sections 97-23-1 and 97-23-3, which relate to false, misleading or deceptive advertising.

(x) Sections 97-15-3 and 97-15-5, which relate to bribery of members and employees of the Highway Commission and the defrauding of the state by Highway Commission members, employees or highway contractors.

(xi) Section 97-9-5, which relates to bribery of jurors.

(xii) Sections 97-11-11, 97-11-13 and 97-11-53, which relate to acceptance of bribes by public officials and bribery of public officials.

(xiii) Sections 97-13-1 and 97-13-3, which relate to bribery of electors or election officials.

(xiv) Sections 97-23-19 through 97-23-27, which relate to embezzlement.

(c) "White-collar crime investigations" means an investigation into any illegal act or acts defined as white-collar crime.

(d) "Computer crimes investigations" means an investigation into any illegal act or acts defined as computer crime.

(e) "Person" means and includes not only an individual, but also a partnership, corporation, professional firm, nonprofit organization or other business entity.

(2) The Attorney General is hereby authorized to conduct official corruption investigations and such other white-collar crime investigations and computer crime investigations that are of statewide interest or which are in the protection of public rights.

(3) (a) In conducting white-collar crime and computer crime investigations, the Attorney General shall have the authority to issue and serve subpoenas to any person in control of any designated documents for the production of such documents, including, but not limited to, writings, drawings, graphs, charts, photographs, phono-records, subscriber records and other data compilations from which information can be obtained, or translated through detection devices into reasonably usable form. Such subpoenas shall require the named person, his agent or attorney, to appear and deliver the designated documents to a location in the county of his residence unless the court for good cause shown directs that the subpoena be issued for the person to deliver such documents to a location outside of the county of his residence. Mere convenience of the Attorney General shall not be considered good cause. The Attorney General or his designee shall have the authority to inspect and copy such documents. Such subpoenas shall be issued only upon the ex parte and in camera application of the Attorney General to the circuit or chancery court of the county of residence of the person in control of the documents or the circuit or chancery court of the county where the person in control of the documents may be found, and only upon a showing that the documents sought are relevant to a criminal investigation under this act or may lead to the discovery of such relevant evidence. Thereafter said court shall have jurisdiction to enforce or quash such subpoenas and to enter appropriate orders thereon, and nothing contained in this section shall affect the right of a person to assert a claim that the information sought is privileged by law.

(b) A subpoena issued pursuant to this subsection shall be in substantially the following form:

"SUBPOENA TO PRODUCE DOCUMENTS PURSUANT TO AN INVESTIGATION BY THE ATTORNEY GENERAL

TO:

YOU ARE HEREBY COMMANDED to appear before the Attorney General of the

State of Mississippi or his designated staff attorney at the place, date and

time specified below in an investigation being conducted by the Attorney

General pursuant to Section 7-5-59, Mississippi Code of 1972:

Place Date and Time

YOU ARE ALSO COMMANDED to bring with you the following document(s) or

object(s).

You are advised that the Court of the Judicial District of

County, Mississippi, has approved the ex parte and in camera application

of the Attorney General to issue this subpoena, and jurisdiction to enforce

and/or quash the subpoena and to enter appropriate orders thereon is

statutorily vested in the said court; enforcement and penal provisions

applicable to an Attorney General's investigation include those set forth in

Section 7-5-59(4), Mississippi Code of 1972; and disclosure of testimony

and/or records coming into possession of the Attorney General pursuant to

this subpoena shall be limited by and subject to the provisions of Section

7-5-59(6), Mississippi Code of 1972, (for informational purposes, these cited

statutes are reproduced on the reverse side of this subpoena).

You may wish to consult an attorney in regard to this subpoena. You have

certain state and federal constitutional rights, including your protection

against self-incrimination and unreasonable search and seizure which this

subpoena may affect.

ISSUED BY AND UNDER SEAL OF THE ATTORNEY GENERAL OF THE STATE OF

MISSISSIPPI, this the day of , 20 .

(SEAL) "

(c) Following service of any subpoena, pursuant to the provisions of this subsection, a record of the return shall be made and kept by the Attorney General and subject only to such disclosure as may be authorized pursuant to the provisions of this section.

(4) Enforcement and penal provisions applicable to an investigation under this section shall include the following:

(a) If a person who has been served with a subpoena, which has been issued and served upon him in accordance with the provisions of this section, shall fail to deliver or have delivered the designated documents at the time and place required in the subpoena, on application of the Attorney General the circuit or chancery court having approved the issuance of the subpoena may issue an attachment for such person, returnable immediately, or at such time and place as the court may direct. Bond may be required and fine imposed and proceedings had thereon as in the case of a subpoenaed witness who fails to appear in circuit or chancery court.

(b) Every person who shall knowingly and willfully obstruct, interfere with or impede an investigation under this section by concealing or destroying any documents, papers or other tangible evidence which are relevant to an investigation under this section shall be guilty of a felony and, upon conviction, shall be punished by a fine of not more than Five Thousand Dollars ($ 5,000.00) or by imprisonment for not more than five (5) years, or by both such fine and imprisonment.

(c) Every person who shall knowingly and willfully endeavor, by means of bribery, force or intimidation, to obstruct, delay or prevent the communication of information to any agent or employee of the Office of the Attorney General or who injures another person for the purpose of preventing the communication of such information or an account of the giving of such information relevant to an investigation under this section shall be guilty of a felony and, upon conviction, shall be punished by a fine of not more than Five Thousand Dollars ($ 5,000.00) or by imprisonment for not more than five (5) years, or by both such fine and imprisonment.

(d) The provisions of paragraphs (a), (b) and (c) of this subsection shall not prohibit the enforcement of, or prosecution under, any other statutes of this state.

(5) (a) If any person shall refuse, or is likely to refuse, on the basis of his privilege against self-incrimination, produce the designated documents as requested by a subpoena issued under this section or issued by a court, the Attorney General may request the court, ex parte and in camera, to issue an order requiring such person to produce the documents information which he refuses to give or provide on the basis of his privilege against self-incrimination. The Attorney General may request said order under this subsection when, in his judgment:

(i) The documents sought from such individual may be necessary to the public interest; and

(ii) Such individual has refused or is likely to refuse to produce the designated document on the basis of his privilege against self-incrimination.

Following such request, an order shall issue in accordance with this section requiring such person to produce the documents which he refuses to produce on the basis of his privilege against self-incrimination.

(b) Whenever a witness refuses, on the basis of his privilege against self-incrimination, to produce documents, and the court issues to the witness an order under paragraph (a) of this subsection, the witness may not refuse to comply with the order on the basis of his privilege against self-incrimination, but no documents or information compelled under the aforesaid order, or any information directly or indirectly derived from such documents may be used against the witness in any criminal proceeding, except a prosecution for perjury, giving a false statement, or otherwise failing to comply with the order.

(6) Documents in the possession of the Attorney General gathered pursuant to the provisions of this section and subpoenas issued by him shall be maintained in confidential files with access limited to prosecutorial and other law enforcement investigative personnel on a "need-to-know" basis and shall be exempt from the provisions of the Mississippi Public Records Act of 1983, except that upon the filing of an indictment or information, or upon the filing of an action for recovery of property, funds or fines, such documents shall be subject to such disclosure as may be required pursuant to the applicable statutes or court rules governing the trial of any such judicial proceeding.

(7) No person, including the Attorney General, a member of his staff, prosecuting attorney, law enforcement officer, witness, court reporter, attorney or other person, shall disclose to an unauthorized person documents, including subpoenas issued and served, gathered by the Attorney General pursuant to the provisions of this section, except that upon the filing of an indictment or information, or upon the filing of an action for recovery of property, funds or fines, or in other legal proceedings, such documents shall be subject to such disclosure as may be required pursuant to applicable statutes and court rules governing the trial of any such judicial proceeding. In event of an unauthorized disclosure of any such documents gathered by the Attorney General pursuant to the provisions of this section, the person making any such unauthorized disclosure shall be guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00), or imprisonment of not more than six (6) months, or by both such fine and imprisonment.

(8) The powers of the Attorney General under this section shall not diminish the powers of local authorities to investigate or prosecute any type of white-collar crime violation, computer crime violation or any other criminal conduct within their respective jurisdictions, and the provisions of this section shall be in addition to the powers and authority previously granted the Attorney General by common, constitutional, statutory or case law.

(9) No person, agent or employee upon whom a subpoena is served pursuant to this section shall disclose the existence of the investigation to any person unless such disclosure is necessary for compliance with the subpoena. Any person who willfully violates this subsection shall be guilty of a misdemeanor and may be confined in the county jail for a period not to exceed one (1) year or fined not more than Ten Thousand Dollars ($ 10,000.00), or both.



§ 7-5-61. Books of account and deposit of funds; funding of agency expenses; deposit of monies into State General Fund

(1) In addition to the keeping of the general docket as hereinabove required, the Attorney General shall keep in his office a comprehensive set of books showing all receipts and disbursement of funds received by the office from whatever source, including appropriations by the Legislature, the contingent fund, and other funds. He shall deposit all funds received by his office in a state depository in his name as Attorney General of the State of Mississippi, shall not commingle or mix any funds received by him in his official capacity with his personal funds or other funds, and shall make disbursement and distribution thereof within the time and in the manner required by law of state officers. The receipt of funds by the Attorney General pending litigation or final determination as to the proper distribution thereof may be held until such adjudication or determination.

(2) From and after July 1, 2016, the Office of the Attorney General shall not charge another state agency a fee, assessment, or other charge for services or resources received by that agency from the Attorney General.

(3) From and after July 1, 2016, the expenses of the Office of the Attorney General shall be defrayed by appropriation from the State General Fund and all user charges and fees authorized under this section shall be deposited into the State General Fund as authorized by law.



§ 7-5-63. Reports to the legislature

The attorney general shall make reports at the beginning of each regular session of the legislature, of the condition of the public service as administered in his office and under his supervision; and he shall, as a part of his reports, make any recommendation that he may deem proper for the improvement of the service. Not later than the first week of each regular session, he shall file a complete report with the legislature of all moneys received and disbursed by him during the year.



§ 7-5-65. Saving statute

Nothing in this chapter contained shall repeal any of the provisions of chapter 235, laws 1920, in reference to making claim for and recovery of taxes illegally collected by the U.S. government on property in this state.



§ 7-5-66. Prepayment of costs in civil actions for recovery of delinquent sums owed to Mississippi Guaranteed Student Loan Program

The Attorney General is hereby authorized, in his discretion, and on a case by case basis, to prepay all such court costs and filing fees, as are otherwise required of private litigants, when commencing and prosecuting civil actions for the collection and recovery of delinquent sums owed to the Mississippi Guarantee Student Loan Program.



§ 7-5-67. Investigators of Public Integrity Division empowered to make arrests, serve and execute search warrants, and serve process

Persons employed by the Attorney General as investigators in the Public Integrity Division whose primary responsibility is the prevention and detection of crime, the apprehension of criminals and the enforcement of the criminal laws of this state shall be empowered to make arrests and to serve and execute search warrants and other valid legal process anywhere within the State of Mississippi.






Insurance Integrity Enforcement Bureau (§§ 7-5-301 - 7-5-311)

§ 7-5-301. Insurance Integrity Enforcement Bureau; creation; purpose

There is created within the Office of the Attorney General an Insurance Integrity Enforcement Bureau. The duty of the bureau is to investigate and prosecute claims of insurance abuses and crimes involving insurance. The Attorney General may employ the necessary personnel to carry out the provisions of Sections 7-5-301 through 7-5-311.



§ 7-5-303. Definitions; prohibited activities

(1) As used in this section:

(a) "An insurance plan" means a plan or program that provides health benefits whether directly through insurance or otherwise and includes a policy of life or property and casualty insurance, a contract of a service benefit organization, workers' compensation insurance or any program or plan implemented in accordance with state law or a membership agreement with a health maintenance organization or other prepaid programs.

(b) "Insurance official" means:

(i) An administrator, officer, trustee, fiduciary, custodian, counsel, agent or employee of any insurance plan;

(ii) An officer, counsel, agency or employee of an organization, corporation, partnership, limited partnership or other entity that provides, proposes to, or contracts to provide services through any insurance plan; or

(iii) An official, employee or agent of a state or federal agency having regulatory or administrative authority over any insurance plan.

(2) A person or entity shall not, with the intent to appropriate to himself or to another any benefit, knowingly execute, collude or conspire to execute or attempt to execute a scheme or artifice:

(a) To defraud any insurance plan in connection with the delivery of, or payment for, insurance benefits, items, services or claims; or

(b) To obtain by means of false or fraudulent pretense, representation, statement or promise money, or anything of value, in connection with the delivery of or payment for insurance claims under any plan or program or state law, items or services which are in whole or in part paid for, reimbursed, subsidized by, or are a required benefit of, an insurance plan or an insurance company or any other provider.

(3) A person or entity shall not directly or indirectly give, offer or promise anything of value to an insurance official, or offer or promise an insurance official to give anything of value to another person, with intent to influence such official's decision in carrying out any of his duties or laws or regulations.

(4) Except as otherwise allowed by law, a person or entity shall not knowingly pay, offer, deliver, receive, solicit or accept any remuneration, as an inducement for referring or for refraining from referring a patient, client, customer or service in connection with an insurance plan.

(5) A person or entity shall not, in any matter related to any insurance plan, knowingly and willfully falsify, conceal or omit by any trick, scheme, artifice or device a material fact, make any false, fictitious or fraudulent statement or representation or make or use any false writing or document, knowing or having reason to know that the writing or document contains any false or fraudulent statement or entry in connection with the provision of insurance programs.

(6) A person or entity shall not fraudulently deny the payment of an insurance claim.



§ 7-5-305. Funding; formula; use of monies

(1) To fund the Insurance Integrity Enforcement Bureau, the Workers' Compensation Commission may assess each workers' compensation carrier and self-insurer, in the manner provided in Section 71-3-99, an amount based upon the proportion that the total gross claims for compensation and medical services and supplies paid by such carrier or self-insurer during the preceding one-year period bore to the total gross claims for compensation and medical services and supplies paid by all carriers and self-insurers during such period. The total amount assessed and collected by the commission from all workers' compensation carriers and self-insurers used to fund the Insurance Integrity Enforcement Bureau during each fiscal year shall be based upon the recommendation of the Insurance Integrity Enforcement Bureau, but shall not exceed One Hundred Fifty Thousand Dollars ($ 150,000.00). The funds received from the assessment in this subsection (1) shall be used primarily for the purpose of investigating and prosecuting workers' compensation fraud. Within thirty (30) days of receipt, the Workers' Compensation Commission shall transfer such assessment from the Administrative Expense Fund into a special fund of the Office of the Attorney General created in the State Treasury and designated as the "Insurance Integrity Enforcement Fund."

(2) In addition to the monies collected under the assessment provided in this section to fund the Insurance Integrity Enforcement Bureau, for fiscal year 1999 the sum of One Hundred Fifty Thousand Dollars ($ 150,000.00) shall be appropriated by the Legislature to the Insurance Integrity Enforcement Fund from the State General Fund. The funds received from the appropriation in this subsection (2) shall be used primarily for the purpose of investigating and prosecuting insurance fraud other than workers' compensation fraud.

(3) The Insurance Integrity Enforcement Bureau may accept gifts, grants and appropriations of state and federal funds for deposit in the Insurance Integrity Enforcement Fund. The Insurance Integrity Enforcement Fund shall be used solely to defray the expenses of the Insurance Integrity Enforcement Bureau, and any interest earned on monies in such fund shall be credited to the fund. Expenditures from the Insurance Integrity Enforcement Fund shall be made upon requisition by the Attorney General and subject to appropriation by the Legislature.



§ 7-5-307. Whistleblowers; information to be provided; investigations; prosecution of violations; notice of disposition of files; report

(1) If any workers' compensation provider, health insurance provider, employee of the Workers' Compensation Commission or other person or entity has a belief or has any information that a false or misleading statement or representation or fraud or fraudulent denial has been made in connection with or relating to a workers' compensation claim or in connection with or relating to any insurance claim in relation to an insurance plan as defined in Section 7-5-303, such person or entity may report such belief to the Insurance Integrity Enforcement Bureau, furnish any information which may be pertinent and cooperate in an investigation conducted by the bureau. Investigators for the Insurance Integrity Enforcement Bureau are authorized law enforcement officers and they are authorized to investigate and exercise such powers as are granted to other authorized law enforcement officers; however, the Insurance Integrity Enforcement Bureau and its investigators and personnel shall not have any authority to impede, interfere with or control the operations and functions of the Mississippi Workers' Compensation Commission.

(2) Prosecutions for violations under Sections 7-5-301 through 7-5-311 or for violations of any other criminal law arising from cases of insurance fraud, may be instituted by the Attorney General, his designee or the district attorney of the district in which the violation occurred, and shall be conducted in the name of the State of Mississippi. In the prosecution of any criminal proceeding in accordance with this subsection by the Attorney General, or his designee, and in any proceeding before a grand jury in connection therewith, the Attorney General, or his designee, shall exercise all the powers and perform all the duties which the district attorney would otherwise be authorized or required to exercise or perform. The Attorney General, or his designee, shall have the authority to issue and serve subpoenas in the investigation of any matter which may violate Sections 7-5-301 through 7-5-311 or any matter relating to insurance fraud which may violate any criminal law.

(3) The Attorney General, or his designee, shall notify the Workers' Compensation Commission when the Insurance Integrity Enforcement Bureau opens or closes or otherwise disposes of an investigative file relating to workers' compensation fraud. Such notification shall be confidential and shall not be subject to release to any third party except as otherwise provided by law. After such notification, it is solely within the discretion of the Mississippi Workers' Compensation Commission whether to modify or alter the proceedings in any such workers' compensation claims from the normal course of proceedings.

(4) On or before January 1 of each year, the Insurance Integrity Enforcement Bureau shall file a report with the Senate and House of Representatives Insurance Committees detailing its work during the preceding calendar year and shall include the following:

(a) The number and types of cases or complaints reported to the bureau;

(b) The number and types of cases assigned for investigation;

(c) The number of criminal warrants issued and the types of cases;

(d) The number and types of cases referred to a district attorney for prosecution;

(e) The number and types of cases retained by the Attorney General for prosecution;

(f) The number and types of cases closed without prosecution;

(g) The number and types of cases closed by the district attorney without prosecution;

(h) The number and types of cases pending; and

(i) The amount of actual expenses of the bureau during the preceding year classified by the types of cases.

(5) The jurisdiction of the Insurance Integrity Enforcement Bureau shall not infringe upon any matters under the jurisdiction of the Medicaid Fraud Control Unit created in Section 43-13-201 et seq.



§ 7-5-309. Violations; offenses; penalties; assessment of costs

(1) A person who violates any provision of Section 7-5-303 shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not more than three (3) years, or by a fine of not more than Five Thousand Dollars ($ 5,000.00) or double the value of the fraud, whichever is greater, or both. Sentences imposed for convictions of separate offenses under this act may run consecutively.

(2) If the defendant found to have violated any provisions of Section 7-5-303 is an organization, then it shall be subject to a fine of not more than One Hundred Fifty Thousand Dollars ($ 150,000.00) for each violation. "Organization" for purposes of this subsection means a person other than an individual. The term includes corporations, partnerships, associations, joint-stock companies, unions, trusts, pension funds, unincorporated organizations, governments and political subdivisions thereof and nonprofit organizations.

(3) In a proceeding for violations under Section 7-5-303, the court, in addition to the criminal penalties imposed under this section, shall assess against the defendant convicted of such violation double those reasonable costs that are expended by the Insurance Integrity Enforcement Bureau of the Office of Attorney General or the district attorney's office in the investigation of such case, including, but not limited to, the cost of investigators, process service, court reporters, expert witnesses and attorney's fees. A monetary penalty assessed and levied under this section shall be deposited to the credit of the State General Fund, and the Attorney General may institute and maintain proceedings in his name for enforcement of payment in the circuit court of the county of residence of the defendant and, if the defendant is a nonresident, such proceedings shall be in the Circuit Court of the First Judicial District of Hinds County, Mississippi.



§ 7-5-311. Repealed

Repealed by Laws, 2003, ch. 439, § 6, eff from and after July 1, 2003.

[Laws, 1998, ch. 561, § 6; Laws, 2000, ch. 424, § 6, eff from and after July 1, 2000.]









Chapter 7 - State Fiscal Officer; Department of Audit

Article 1 - State Fiscal Officer

§ 7-7-1. Definitions

(1) As used in this chapter, the terms "State Auditor" and "Auditor" mean the Auditor of Public Accounts.

(2) As used in this chapter, the term "State Fiscal Officer" means the official created in Section 27-104-5, acting through the Bureau of Budget and Fiscal Management.

(3) "Agency" means any state board, commission, committee, council, department or unit thereof created by the Constitution or statutes if such board, commission, committee, council, department, unit or the head thereof is authorized to appoint subordinate staff by the Constitution or statute, except a legislative or judicial board, commission, committee, council, department or unit thereof.

(4) For the purposes of Sections 7-7-1 through 7-7-65, the term "public funds" shall mean all funds which are received, collected by, or available for the support of or expenditure by any state department, institution or agency, whether such funds be derived from taxes or from fees collected by such state department, institution or agency or from some other source, and which should be included in the entity of the state under generally accepted accounting principles, although such funds may not be required by law to be deposited in the State Treasury.

Funds such as endowment funds and research funds, special building and plant funds, funds of a proprietary function, and the like shall be excluded from the meaning of the term, unless specifically required by law to be handled through the State Treasury or unless deemed necessary by the State Fiscal Officer to be included.

All funds of state departments, institutions and agencies within the contemplation of this section that are not required by law to be deposited in the State Treasury, or are not declared to be exempt from the provisions of Sections 7-7-1 through 7-7-65 by the State Fiscal Officer shall be reported to the State Fiscal Officer in reports of revenues, expenditures, assets, liabilities, encumbrances, fund balances and other financial statements, at such times and in the form required by the State Fiscal Officer.

It is hereby declared to be the intent of this section to provide that all "public funds" necessary to present a complete and comprehensive statement of the fiscal operations of the state government shall be handled through the State Fiscal Officer, whether through State Fiscal Officer receipt warrants and disbursement warrants, as is generally provided, or through the method of reporting, as required herein.



§ 7-7-2. Transfer of functions of state fiscal management board to state fiscal officer

(1) The Mississippi General Accounting Office and the State Fiscal Officer, acting through the Bureau of Budget and Fiscal Management, shall be the Department of Public Accounts formerly in the Office of the State Auditor of Public Accounts.

(2) The words "State Auditor of Public Accounts," "State Auditor" and "Auditor" appearing in the laws of this state in connection with the performance of Auditor's functions shall mean the State Fiscal Officer, and, more particularly, such words or terms shall mean the State Fiscal Officer whenever they appear in Sections 5-1-57, 5-1-59, 5-3-23, 7-1-33, 7-1-63, 7-3-29, 7-5-31, 7-11-25, 17-13-11, 9-1-36, 9-3-7, 9-3-23, 9-3-27, 9-3-29, 9-3-45, 11-35-11, 11-45-1, 21-33-47, 21-33-401, 23-5-215, 25-1-75, 25-1-81, 25-1-95, 25-1-98, 25-3-41, 25-3-51, 25-3-53, 25-3-55, 25-3-57, 25-3-59, 25-3-97, 25-7-7, 25-7-83, 25-9-135, 25-31-8, 25-31-10, 25-31-37, 27-1-35, 27-3-43, 27-3-45, 27-3-57, 27-3-59, 27-5-22, 27-5-103, 27-7-45, 27-7-313, 27-9-49, 27-11-3, 27-13-55, 27-15-203, 27-15-239, 27-15-241, 27-21-13, 27-29-1, 27-29-5, 27-29-11, 27-29-13, 27-29-15, 27-29-17, 27-29-25, 27-29-33, 27-31-109, 27-33-11, 27-33-41, 27-33-45, 27-33-47, 27-35-121, 27-35-149, 27-37-303, 27-39-13, 27-39-319, 27-41-19, 27-41-23, 27-41-25, 27-41-27, 27-41-41, 27-41-75, 27-45-1, 27-45-13, 27-45-19, 27-49-5, 27-49-9, 27-55-19, 27-55-47, 27-55-555, 27-57-35, 27-59-51, 27-65-51, 27-65-53, 27-67-29, 27-69-3, 27-69-73, 27-69-77, 27-71-301, 27-71-305, 27-71-339, 27-73-1, 27-73-7, 27-73-11, 27-103-55, 27-103-67, 27-105-7, 27-105-19, 27-105-21, 27-105-23, 27-105-33, 27-107-11, 27-107-59, 27-107-81, 27-107-101, 27-107-121, 27-107-141, 27-107-157, 27-107-173, 29-1-27, 29-1-79, 29-1-85, 29-1-87, 29-1-93, 29-1-95, 29-1-111, 31-3-17, 31-7-9, 31-9-15, 31-17-3, 31-17-59, 31-17-105, 31-19-17, 31-19-19, 31-19-21, 31-19-23, 31-5-15, 33-9-11, 35-7-45, 35-9-3, 35-9-5, 35-9-27, 35-9-29, 35-9-33, 37-3-7, 37-3-15, 37-3-17, 37-3-39, 37-13-33, 37-19-27, 37-19-29, 37-19-45, 37-19-47, 37-25-27, 37-27-17, 37-29-165, 37-31-41, 37-33-31, 37-33-71, 37-43-47, 37-101-103, 37-101-149, 37-109-25, 37-113-5, 37-133-7, 39-1-31, 39-3-109, 41-3-13, 41-4-19, 41-7-25, 41-73-71, 43-9-35, 43-13-113, 43-29-29, 45-1-11, 45-1-23, 45-23-7, 47-5-77, 47-5-155, 49-1-65, 49-5-21, 49-5-97, 49-17-69, 49-19-1, 51-5-15, 51-33-77, 51-33-79, 51-33-81, 51-33-87, 53-1-77, 55-3-41, 57-4-21, 57-9-5, 57-10-123, 57-13-7, 57-13-19, 57-15-5, 59-5-53, 59-7-103, 59-9-71, 59-17-47, 63-19-51, 65-1-111, 65-1-117, 65-9-9, 65-9-17, 65-9-25, 65-11-43, 65-11-45, 65-23-107, 65-26-7, 65-26-35, 69-9-5, 69-15-113, 71-5-359, 73-5-5, 73-6-9, 73-19-13, 73-36-17, 75-75-109, 77-3-89, 77-9-493, 77-11-201, 81-1-49, 83-1-13, 83-1-37, 83-1-39, 83-43-7, 83-43-21, 89-11-27, 97-11-29, 97-21-1, 97-21-61 and 99-15-19, Mississippi Code of 1972.



§ 7-7-3. General Accounting Office; funding of agency expenses; deposit of monies into State General Fund

(1) There is hereby established a General Accounting Office for the State of Mississippi, the powers and duties of said office to be performed by the Bureau of Budget and Fiscal Management under the administration of the State Fiscal Officer.

(2) The Chief of the Fiscal Management Division, under the supervision of the State Fiscal Officer, shall prescribe and implement in the office of each state agency an adequate accrual accounting system, in conformity with generally accepted accounting principles, and a system for keeping other essential financial records or, in lieu thereof, may install a state centralized automated accounting system which facilitates reporting the financial position and operations of the state as a whole, in conformity with generally accepted accounting principles. All such accounting systems so prescribed or installed shall be as uniform as may be practicable for agencies and offices of the same class and character.

Each state agency shall adopt and use the system prescribed and approved for it by the State Fiscal Officer, and the State Fiscal Officer shall have the authority and power to impound all funds of such agency until it complies with the provisions of this section. Said state centralized automated accounting system shall be made available to the agencies of state government through the services of the State Computer Center. The State Fiscal Officer shall conduct training seminars on a regular basis to ensure that agencies have access to persons proficient in the correct use of the statewide automated accounting system.

(3) The State Fiscal Officer shall establish an oversight advisory committee to ensure that the state centralized automated accounting system meets the needs of the agencies served thereby. Said oversight advisory committee shall be composed of qualified public employees proficient in the areas of fiscal management, accounting, data processing and other fields affected by the automated accounting and financial management system. Said committee shall have the following responsibilities:

(a) Provide continual review of laws, rules, regulations, policies and procedures which affect the continued successful implementation of the state automated accounting and financial management system;

(b) Coordination among the control agencies of state and federal government to identify required modifications and/or enhancements to the state centralized automated accounting system as required for successful implementation;

(c) Ensure that agencies using the system are in compliance with the requirements of the various control agencies; and

(d) Assign persons knowledgeable in their area of expertise and proper use of the state centralized automated accounting system to help agencies use the system correctly.

(4) The State Fiscal Officer shall provide for the continuing support of the state centralized automated accounting system from funds appropriated therefor by the Legislature and/or from user fees charged to the state agencies and institutions utilizing the system.

The State Fiscal Officer may charge fees to agencies and institutions for services rendered to them in conjunction with the statewide automated accounting system. The amounts of such fees shall be set by the State Fiscal Officer, and all such fees collected shall be paid into the Statewide Automated Accounting System Fund.

(5) There is hereby established within the State Treasury a special fund to be designated as the Mississippi Management and Reporting System Revolving Fund. This fund is established for the purpose of developing and maintaining an executive information system within state government. Such a system may include the state centralized automated accounting system, a centralized automated human resource/payroll system for state agencies and the automation of performance programmatic data and other data as needed by the legislative and executive branches to monitor the receipt and expenditure of funds in accordance with desired objectives.

A Steering Committee consisting of the State Fiscal Officer, the Executive Director of the State Personnel Board and the Executive Director of the Mississippi Department of Information Technology Services shall establish policies and procedures for the administration of the Mississippi Management and Reporting System Revolving Fund.

All disbursements from this fund shall be made pursuant to appropriation by the Legislature. All interest earned from the investment of monies in this fund shall be credited to such fund.

Any expenditure of funds related to the development of a Mississippi Management and Reporting System by the State Personnel Board, the Department of Finance and Administration and the Mississippi Department of Information Technology Services made during the fiscal year ending June 30, 1993, shall be reimbursable from the Mississippi Management and Reporting System Revolving Fund upon its establishment.

The Bond Commission is hereby authorized to grant a noninterest-bearing loan to the Mississippi Management and Reporting System Revolving Fund from the State Treasurer's General Fund/Special Fund Pool in an amount not to exceed Fifteen Million Dollars ($ 15,000,000.00).

The Mississippi Management and Reporting System Steering Committee shall appoint an administrator of the Mississippi Management and Reporting System Revolving Fund. The salary of the administrator and all other project administrative expenses shall be disbursed from the revolving fund. The administrator of the fund is hereby authorized to employ or secure personnel service contracts for all personnel required to carry out this project. On or before January 15 of each year, the State Fiscal Officer shall present a report of all expenditures made during the previous fiscal year from the Mississippi Management and Reporting System Revolving Fund to the State Bond Commission and to the Legislature.

Upon implementation of the Mississippi Management and Reporting System, or any part thereof, at any state agency, a repayment schedule shall be determined by the Mississippi Management and Reporting System Revolving Fund administrator for payment back into the Mississippi Management and Reporting System Revolving Fund. This repayment schedule will include direct and indirect expenses of implementing the Mississippi Management and Reporting System at each agency and applied interest charges. Each state agency shall be required to request the amount of its yearly repayment in its annual budget request.

At the completion of the Mississippi Management and Reporting System, the Steering Committee shall recommend to the Legislature an amount to remain in the Mississippi Management and Reporting System Revolving Fund to fund future upgrades and maintenance for the system. The remaining amount, as repaid by the agencies, shall be returned to the General Fund/Special Fund Pool.

Each state agency executive director shall participate in the Mississippi Management and Reporting System (MMRS) project by appointing an agency implementation team leader to represent them on the MMRS project. All agencies will be required to implement the MMRS unless exempted from such by the MMRS Steering Committee. If such an exemption is granted, the MMRS Steering Committee may require selected data to be electronically interfaced into the MMRS.

(6) In addition to his other duties, the Chief of the Fiscal Management Division shall perform the following services:

(a) Maintain a set of control accounts on a double entry accrual basis for each state fund so as to analyze, classify and record all resources, obligations and financial transactions of all state agencies.

(b) Submit to the Governor and to the Legislative Budget Office a monthly report containing the state's financial operations and conditions.

(c) Approve as to form the manner in which all payrolls shall be prepared; and require each state agency to furnish copies of monthly payrolls as required to the State Fiscal Officer. The Chief of the Fiscal Management Division shall study the feasibility of a central payroll system for all state officers and employees, and report his findings and recommendations to the Legislature.

(d) Require of each state agency, through its governing board or executive head, the maintaining of continuous internal audit covering the activities of such agency affecting its revenue and expenditures, and an adequate internal system of preauditing claims, demands and accounts against such agency as to adequately ensure that only valid claims, demands and accounts will be paid, and to verify compliance with the regulations of the State Personal Service Contract Review Board regarding the execution of any personal service or professional service contracts pursuant to Section 25-9-120(3). The Fiscal Management Division shall report to the State Fiscal Officer any failure or refusal of the governing board or executive head of any state agency to comply with the provisions of this section. The State Fiscal Officer shall notify the said board of trustees or executive head of such violation and, upon continued failure or refusal to comply with the provisions of this section, then the State Fiscal Officer may require said board of trustees or executive head of such state agency to furnish competent and adequate personnel to carry out the provisions of this section, who shall be responsible to the State Fiscal Officer for the performance of such function with respect to such state agency. For failure or refusal to comply with the provisions of this section or the directions of the State Fiscal Officer, any such employee may be deprived of the power to perform such functions on behalf of the Fiscal Management Division.

(7) Every state agency, through the proper officials or employee, shall make such periodic or special reports on forms prescribed by the Chief of the Fiscal Management Division as may be required or necessary to maintain the set of control accounts required. If any officer or employee of any state agency whose duty it is to do so shall refuse or fail to make such periodic or special reports in such form and in such detail and within such time as the Fiscal Management Division may require in the exercise of this authority, the State Fiscal Officer shall prepare or cause to be prepared and submitted such reports and the expense thereof shall be personally borne by said officer or employee and he or she shall be responsible on his or her official bond for the payment of the expense. Provided that a negligently prepared report shall be considered as a refusal or failure under the provisions of this section.

(8) From and after July 1, 2016, the expenses of this agency shall be defrayed by appropriation from the State General Fund and all user charges and fees authorized under this section shall be deposited into the State General Fund as authorized by law.

(9) From and after July 1, 2016, no state agency shall charge another state agency a fee, assessment, rent or other charge for services or resources received by authority of this section.



§ 7-7-5. Location and hours of office

The Bureau of Budget and Fiscal Management of the General Accounting Office shall be located at the seat of government, and the bureau shall be open Monday through Friday of each week for eight (8) hours each day.



§ 7-7-7. State fiscal officer to appoint necessary employees; bonds

The State Fiscal Officer shall appoint such bureau and division heads, contractors and other employees as are necessary for the proper discharge of the duties of the General Accounting Office subject to the provisions of the State Personnel Law. The State Fiscal Officer shall be officially responsible for the acts of all other employees of his office in the same manner as if done by himself.

The State Fiscal Officer shall require bonds of his assistant and other employees at his pleasure. The premiums on said bonds shall be paid for as prescribed elsewhere in the laws of the state.



§ 7-7-9. General accounting system

The Mississippi General Accounting Office shall maintain a complete system of general accounting to comprehend the financial transactions of every state department, division, officer, board, commission, institution or other agency owned or controlled by the state, except those agencies specifically exempted in Section 7-7-1, whether at the seat of government or not and whether the funds upon which they operate are channeled through the State Treasury or not, either through regular procedures having to do with the issuance of the State Fiscal Officer receipt warrants and disbursement warrants or through controls maintained through reports filed periodically as required by the State Fiscal Officer in accordance with the reporting provisions contained in said Section 7-7-1.

All transactions in public funds, as defined in Section 7-7-1, shall either be handled directly through the State Fiscal Officer and the State Treasury, or shall be reported to the State Fiscal Officer at the times and in the form prescribed by the State Fiscal Officer and the Legislative Budget Office, so that a complete and comprehensive system of accounts of the fiscal activities of all state governmental agencies shall be made available at all times in the General Accounting Office.



§ 7-7-11. Penalty for failure to make required reports

If any officer or employee of any state agency shall refuse or fail to make any report to the State Fiscal Officer or the Legislative Budget Office as required herein or in the manner prescribed by the said State Fiscal Officer, the State Fiscal Officer shall proceed to make, or cause to be made, the said report. The expense thereof shall be personally borne by said officer or employee, and he or she shall be responsible on his or her official bond for the expense so incurred.



§ 7-7-13. Repealed

Repealed by Laws, 1984, ch. 488, § 124, eff from and after October 1, 1986 .

[Codes, 1942, § 3852-07; Laws, 1962, ch. 483, § 7]



§ 7-7-15. State Fiscal Officer to receive all moneys for deposit in state treasury

Every state department, division, officer, board, commission, institution or other agency owned or controlled by the state, collecting or receiving public funds or monies from any source whatever to be deposited in the State Treasury for the use of the state or any state agency, shall pay such monies to the State Fiscal Officer, who shall issue his warrant or certificate of receipt therefor, specifying the amount and the particular account on which such payment is to be made.



§ 7-7-17. State Fiscal Officer to receive reports of receipts of public funds not to be deposited into state treasury

Reports shall be filed with the State Fiscal Officer at the time and in the manner prescribed by the State Fiscal Officer by all state departments, institutions and agencies of all receipts of public funds, as defined in Section 7-7-1, which are not required by law to be deposited into the State Treasury but into banks bonded to be depositories of such funds, so that the State Fiscal Officer may keep comprehensive records and may make complete periodic reports concerning all public funds belonging to or for the use of the state and those agencies owned or controlled by the state.



§ 7-7-23. Purchase orders; receipt of executed copies; electronically submitted purchase orders

(1) Purchases of equipment, supplies, materials or services of whatever kind or nature for any department, officer, institution or other agency of the state, the cost of which is to be paid from funds in the State Treasury on State Fiscal Officer disbursement warrants, may be made only by written purchase orders duly signed by the official authorized so to do, on forms prescribed by the State Fiscal Officer. Purchases of such equipment, supplies, materials, or services, as specified herein, made without the issuance of such purchase orders shall not be deemed to be obligations of the state unless the State Fiscal Officer, by general rule or special order, permits certain purchases to be made without same. As many copies of each purchase order shall be prepared as may be prescribed by the State Fiscal Officer, but at least one (1) copy shall be furnished the vendor, one (1) copy shall be furnished the State Fiscal Officer, and one (1) copy shall be retained by the department or agency for whose benefit the purchase is made. The State Fiscal Officer, by general rule or special order, may allow for the submission of purchase orders in a format not requiring a signature. It shall be the duty of the proper official in each department or agency to forward the copy of each purchase order to the State Fiscal Officer on the same day the said order is issued. All purchase orders covering purchases to be paid for out of funds appropriated for any fiscal year shall be executed by June 30 of the fiscal year and shall be filed with and received for recording by the State Fiscal Officer within five (5) working days thereafter, and for electronically submitted purchase orders, the State Fiscal Officer shall issue regulations as to the last filing date required for purchase orders; otherwise, the same shall not be deemed to constitute valid obligations against the state within the meaning of Section 64 of the Constitution. The provisions of this subsection shall not apply to contracts for services of investigators employed by any agency of the state government authorized by law to employ such investigators.

(2) The State Fiscal Officer may approve electronically submitted purchase orders, thereby releasing such purchase orders and recording the encumbrances. For purposes of electronically submitted purchase orders, the State Fiscal Officer may exempt agencies from furnishing a copy of the purchase order to the State Fiscal Officer as required in subsection (1) above.



§ 7-7-25. Record of encumbrances

Upon receipt of each purchase order filed with the State Fiscal Officer under the provisions of Section 7-7-23, the State Fiscal Officer shall, upon approval of such purchase order, make due entry of the same on the record of encumbrances, which shall be established in the General Accounting Office, showing separately thereon an account for each department, institution or other agency and the law authorizing the appropriation from which the same is to be paid, if from appropriated funds. Encumbrances so made and entered shall, until paid, be shown in the General Accounting Office's books of account so as to be used as a liability against the then cash balance of the particular fund which is applicable, whether general or special, and against the appropriation balance, if the encumbrance is to be paid from appropriated funds.



§ 7-7-27. Filing claims or invoices of purchases, services, etc.; waiver of certification that goods or services received under certain circumstances

(1) Except as provided otherwise in subsection (2) of this section, all claims against the state as the result of purchases, services, salaries, travel expense, or other encumbrances made or liabilities incurred by any officer, department, division, board, commission, institution or other agency of the state authorized to incur such obligations, whether as the result of the issuance of purchase orders, as hereinabove provided, or not, shall be filed with, certified and approved by the agency incurring such obligation pursuant to rules and regulations established by the Department of Finance and Administration. These rules and regulations shall set forth certain circumstances where certification by the approving officers that the goods and services have been received or performed may be waived by the Department of Finance and Administration. Such waivers may pertain to, but should not be limited to, service contracts of limited time periods for lease of office space and equipment, computer software and subgrantee disbursements under federal grant programs.

(2) The Board of Trustees of State Institutions of Higher Learning and the local board of trustees of a community or junior college shall adopt rules and regulations for institutions under their governance for the waiver of certification that goods or services have been received or performed. These rules and regulations shall be consistent with those established by the Department of Finance and Administration under subsection (1) of this section.



§ 7-7-29. Requisitions or requests for payment of invoices

No requisitions or requests for payment drawn against any funds in the Treasury shall be issued by any state agency, official or other person except on forms to be prescribed by the State Fiscal Officer; and none may be presented by the agency, official or other person to any claimant, but all shall be forwarded to the State Fiscal Officer, together with the invoice or invoices covering same, as herein prescribed. The form of all requisitions shall be such as to prevent their being cashed by a bank or other institution, agency or person, it being the intention of the Legislature herein to prevent the payment of state funds to any claimant except upon state warrants regularly and legally issued by the State Fiscal Officer after he shall have submitted the claim to regular audit, examination and verification, as prescribed herein. Payments may be made to claimants on electronic funds transfers without a state warrant as provided under Section 7-9-14. The Department of Human Services and any other agencies meeting the requirements of Sections 7-9-41 and 7-9-43, wherein provision is made in certain cases for the withdrawal of funds from the Treasury in lump sums on State Fiscal Officer warrants, shall not be deemed to be in violation of the provisions of this section.



§ 7-7-31. Payroll requisitions

Notwithstanding the provisions of Sections 7-7-27 and 7-7-29, it shall not be necessary that a separate statement, invoice or requisition shall be issued for each person on payrolls for salaries and wages of state employees. Regular forms to be prescribed by the State Fiscal Officer shall be used, covering all employees but listing each name separately and giving all pertinent information such as gross salary, the various withholdings, and the net salary, together with such other information as the State Fiscal Officer may require.



§ 7-7-33. Pre-audit of claims

The State Fiscal Officer shall issue disbursement warrants upon satisfactory pre-audit as prescribed by standards and procedures established by the State Fiscal Officer in consultation with the State Auditor's office. Such standards and procedures shall include examination of the bill, invoice, account, payroll or other evidence of the claim, demand or charge and determination that the expenditure or disbursement is regular, legal and correct, and that the claim, demand or charge has not been previously paid. In order to ascertain that goods have been received or services rendered, the State Fiscal Officer may require such evidence as the circumstances may demand. If the expenditure or disbursement is proper, the State Fiscal Officer shall approve the same; otherwise, the State Fiscal Officer shall withhold approval. In order that such regularity and legality may appear, the State Fiscal Officer may return the claim to the department, institution or agency against which the same was issued for correction or amendment and may, by general rule or special order, require such certification or such evidence as the circumstances may demand.



§ 7-7-35. Issuance of warrants for payment of claims; exception for electronic transfer of funds

(1) After the allowance of any claim which is payable out of the State Treasury under any of the provisions of Sections 7-7-1 through 7-7-65, a warrant shall be issued for the sum to be paid, except as otherwise provided in Section 7-9-14. A register of all warrants so issued shall be kept by the State Fiscal Officer and a duplicate register shall be kept for the State Treasurer, which duplicate register shall be duly attested to by the State Fiscal Officer, or the employees he may designate for that purpose, and be filed daily with the said Treasurer, or at such periods during the day as may be necessary. All warrants on the Treasurer shall be signed by the State Fiscal Officer, as required elsewhere in these statutes, or by such employees as he may designate for that purpose. Such signature may be made by means of such mechanical or electrical device as the State Fiscal Officer may select, after the same shall have been approved by the State Fiscal Officer. Such device shall be safely kept so that no one shall have access thereto except the State Fiscal Officer and such employees as may be authorized to sign warrants as herein provided. All such warrants shall be delivered by mail, or by messenger, or by personal service to the officer, department, institution or agency against which the claim involving the issuance of such warrant was made, and shall be delivered therefrom to the claimant.

(2) Periodically, such warrants of each department, institution or agency shall be mailed or handed directly to the claimant by someone other than the person preparing the requisition for payment in accordance with the control procedures established by the department, institution or agency. The State Fiscal Officer, at his discretion, may mail or deliver directly to the claimant the warrants for any department, institution or agency, or verify by some other means that delivery was made to the claimant.



§ 7-7-37. Warrants; to whom payable

The State Fiscal Officer shall write warrants payable to the order of the person, firm, institution or agency entitled thereto for all monies which, by law, are directed to be paid out of the Treasury.



§ 7-7-39. Warrants to be drawn within appropriation or budget

The State Fiscal Officer shall not draw warrants without, or in excess of, appropriations of money for the purpose, except in those cases specifically provided for by law; nor shall the State Fiscal Officer draw warrants against budgeted funds until notified by certification that the budget for the current allotment period of the fiscal year for the department, institution, or agency concerned is in compliance with the appropriation, and the amount of the approved budget has been set up in the State Fiscal Officer's records; nor shall the State Fiscal Officer draw warrants in excess of the amount so budgeted and approved, nor shall the State Fiscal Officer draw any warrant in excess of the cash balance then available in the particular fund against which the warrant is chargeable unless the warrant is to be drawn against federal programs in which federal funds are receipted based upon policies and procedures as established by the State Fiscal Officer or in other situations as deemed necessary by the State Fiscal Officer.



§ 7-7-40. Authority of State Fiscal Officer to approve escalations in budgets

The State Fiscal Officer shall have the authority to approve escalations in a budget using special funds pursuant to specific authorization stated in an appropriation bill. Upon written documentation submitted by an agency head, the State Fiscal Officer shall also have the authority to approve escalations to a budget using donated or endowment funds designated for a specific purpose and using insurance proceeds as a result of damage to state property. Such escalations may not exceed the amount of such donated or endowment funds or insurance proceeds.



§ 7-7-41. Rules and regulations

The State Fiscal Officer may promulgate such regulations and procedures as he may deem necessary in regard to preauditing and postauditing claims and issuing warrants covering payments for construction contracts entered into by the Mississippi Department of Transportation, the Department of Finance and Administration, the State Department of Education, or by any other agency now existing or hereafter created, having control and supervision of the awarding and payment of construction contracts.

The State Fiscal Officer shall prescribe rules and regulations concerning the preauditing and postauditing of claims and the issuance of warrants and other forms of payments for all departments, institutions and agencies of the state, more particularly those coming within the provisions of Sections 7-9-41 and 7-9-43, after full discussion with the fiscal officers thereof, to the end that the most efficient overall state accounting system may be maintained. Such regulations, however, shall be of such nature and application that the State Fiscal Officer shall be able to maintain adequate records in his books of accounts of all fiscal operations of the state, and in no event shall the regular audit of the transactions of such departments, institutions and agencies by the State Department of Audit be suspended.



§ 7-7-42. Limitation of time for payment of warrants

Any State of Mississippi warrant issued by the State Fiscal Officer against any fund in the State Treasury which has not been presented to the State Treasurer for payment within one (1) year after the last day of the month in which it was originally issued, shall be null and void, the obligation thereafter shall be unenforceable and the State Fiscal Officer shall not issue an additional warrant.

The State Fiscal Officer is authorized and directed to cancel all outstanding warrants over one (1) year old at the end of each month and shall notify the State Treasurer who shall remove such warrants from his list of outstanding warrants.

The State Fiscal Officer shall transfer the funds reflected by the cancellation of the warrant to the Abandoned Property Fund authorized by Section 89-12-37 of the Unclaimed Property Division of the State Treasury where the funds shall remain for five (5) years. After five (5) years, if the funds are unclaimed, the State Treasurer shall transfer the funds back to the original source of funds.

This section is applicable to warrants issued on and after January 1, 2000.



§ 7-7-43. Warrants not to be issued to state's debtors; notice for state tax claim; liability for disregard of notice

(1) The State Fiscal Officer, any chancery or city clerk, or the fiscal officer of any county or separate school district, institution of higher learning, state college, university or state community college, shall not issue any warrant upon any allowance made to, or claim in favor of, any person, his agent, or assignee who shall be indebted to the state, or against whom there shall be any balance appearing in favor of the state; but such officer shall allow such debtor a credit on his account for such allowance or claim.

(2) For state tax claims, the Tax Commissioner is required to furnish the appropriate fiscal officer with notice that state taxes have not been paid. This notice shall serve as a stop order upon any allowance made to, or claim in favor of, any person, his agent, or assignee who shall be indebted to the state, or any political subdivision thereof, or against whom there shall be any balance appearing in favor of the state or any political subdivision thereof. Disregard of the stop order notice shall create a personal liability against such fiscal officer for the full amount of state taxes due, plus interest and penalty.



§ 7-7-45. Financial reports

The State Fiscal Officer shall be required to make the following reports:

(a) The State Fiscal Officer shall, within sixty (60) days after the adjournment of the Legislature, prepare and furnish to the State Auditor a full statement of all moneys expended at such session, specifying the items and amount of each item, and to whom and for what paid, in order that the Auditor may publish the amounts of all appropriations, all as prescribed by Section 113 of the Constitution. Sufficient copies of the report shall be made available to members of the Legislature, state officials, departments, institutions and agencies of the state government, as may be requested by such individual or department; and such others are to be made available for distribution as the State Fiscal Officer or Governor may determine.

(b) The State Fiscal Officer shall, within fifteen (15) days after the commencement of every regular session of the Legislature, make to it a special report on the fiscal affairs of the state as of January 1 of the then current year.

(c) The State Fiscal Officer shall prepare the comprehensive annual financial report as provided for in Section 27-104-4.

(d) In addition to the other reports herein required, it shall be the duty of the State Fiscal Officer to have available in the State Fiscal Officer's office, for the use of the Governor, the Legislature, the Legislative Budget Office and any other persons, daily reports of each fund account which the State Fiscal Officer is required to maintain, showing thereon balances brought forward, receipts to date, net expenditures to date, the unexpended balances, the amount of unpaid purchase orders, and the unencumbered balances. In addition thereto, the State Fiscal Officer shall be required to have available in its office reports of appropriation accounts, showing thereon the amount appropriated for each purpose, the amount of warrants issued to date, the unexpended appropriation balance, the amount of unpaid purchase orders, and the unencumbered appropriation balance for each such account.

Nothing herein shall be construed as preventing the State Fiscal Officer from making such other financial reports, and at such other time as it may deem advisable or for the best interests of the state; nor shall this section be construed as authority for discontinuing any other reports required by law. The cost of printing such reports of the State Fiscal Officer, as required herein, shall be paid from the appropriation made for that purpose.



§ 7-7-47. Regulations and forms

The State Fiscal Officer shall prescribe all regulations and shall prescribe uniform forms that he deems necessary for the performance of the duties required by Sections 7-7-1 through 7-7-65.



§ 7-7-49. Purpose and intent of Sections 7-7-1 through 7-7-65

The purpose and intent of Sections 7-7-1 through 7-7-65 is hereby declared to be the establishment and maintenance of a modernized and efficient General Accounting Office for the State of Mississippi so that there may be available at all times therein all pertinent information of a fiscal nature concerning the operation of the state government. While the State Fiscal Officer is hereby charged with the primary responsibility of establishing and maintaining such office and making available the information contemplated herein, he is to work in conjunction with other state agencies, not injuring the normal functions thereof, in arriving at the desired end. Full cooperation and cohesive effort is hereby declared to be essential by and between the State Fiscal Officer, the State Treasurer, the Legislative Budget Office, the State Department of Audit, the State Tax Commission, and all other state departments, institutions and agencies, in order that the full purpose and intent of the cited sections may be effected.



§ 7-7-51. Procurement and installation of necessary machines and equipment

The State Fiscal Officer is hereby given the authority, and it shall be his duty, to procure on competitive bids and install or have installed all machines, equipment, records and other things necessary for the performance of the duties imposed upon the State Fiscal Officer by Sections 7-7-1 through 7-7-65. Such machines and equipment as are to be purchased shall be purchased in full compliance with the laws of the state pertaining thereto and, if in the discretion of the State Fiscal Officer, it is to the best interests of the state, he may rent certain machines and equipment.



§ 7-7-53. Bureau of Capitol Facilities to provide office space

It shall be the duty of the Bureau of Capitol Facilities, acting under the authority given by Section 29-5-3, to provide sufficient office space for the office of the State Fiscal Officer, including the amount required for filing and storage, although the space for the filing and storage of invoices, statements, bills, and other papers and documents of such nature, held for more than two (2) years after the date of issuance, may not be required to be furnished.



§ 7-7-55. Accounts to be kept with counties, districts, and municipalities

The State Fiscal Officer shall maintain accounts to show the name of every county, school district, municipality and every other district of any kind or character receiving funds from the state, in such manner that there may be ascertained therefrom the amounts of state funds appropriated or otherwise contributed thereto. Where reports are necessary from other departments of state government in order for the State Fiscal Officer to do this, the State Fiscal Officer may require such departments to make such reports in the manner and at the times he may prescribe.



§ 7-7-57. Issuance of duplicate warrants

Upon satisfactory proof being presented to the State Fiscal Officer that any warrant drawn by the State Fiscal Officer upon the State Treasury has been lost or destroyed before having been paid, the State Fiscal Officer may issue a duplicate therefor upon a bond being executed by the State Fiscal Officer with such security as is approved by him, payable to the state in the penalty of double the amount of the warrant, and conditioned to save harmless the state from any loss occasioned by the issuing of the duplicate warrant, together with an affidavit relating the circumstances under which said warrant was lost or destroyed.



§ 7-7-59. Petty cash funds

A reasonable petty cash fund shall be allowed each state department, institution, board, commission or other agency if, in the judgment of the State Fiscal Officer, such is necessary for the proper operation of the fiscal affairs thereof. The amount of such petty cash fund shall be fixed by the State Fiscal Officer in each case, but these funds shall be reimbursed only upon vouchers audited by the State Fiscal Officer. It shall not be lawful for any petty cash fund to be used for cashing checks or otherwise advancing funds to any officer or employee of any state department or agency.

The State Fiscal Officer may by regulation provide for the establishment of commercial bank accounts by any state agency, which shall serve as the depository for self-generated funds and custodial funds not required by law to be deposited in the State Treasury. The regulations may provide for such accounts to be used for disbursements not required to be made by warrants on the State Treasury. Each such account established shall have a maximum balance to be fixed by the State Fiscal Officer. All such accounts shall bear interest. For self-generated funds, the interest shall be deposited in the General Fund and for custodial funds, the interest shall be deposited in the custodial bank account. The State Auditor shall test for compliance with this section in any postaudit, and may, after notice and hearing, levy a civil penalty not to exceed One Thousand Dollars ($ 1,000.00) for any violation hereof. The auditor shall annually report all violations of this section to the Governor and the Legislature.



§ 7-7-60. Petty cash funds for offices within county, municipality, or board of education

A petty cash fund for offices within the county, municipality or board of education may be established in accordance with regulations set forth by the State Auditor's office.



§ 7-7-61. Seal of the office

The seal used by the State Fiscal Officer shall be the seal prescribed by Section 126 of the Mississippi Constitution. The seal is to be impressed, or printed, upon the face of every disbursement warrant issued by the State Fiscal Officer.



§ 7-7-63. Preservation of books and records

The State Fiscal Officer shall carefully keep and preserve the books, records, papers and other things belonging to the General Accounting Office. Invoices, statements, bills and other papers of such nature may be disposed of in accordance with approved records control schedules. No records, however, may be destroyed without the approval of the Director of the Department of Archives and History.



§ 7-7-65. Books open for inspection

The State Fiscal Officer shall submit the accounts and records of the General Accounting Office to the inspection of any member of the Legislature or the Governor when required.



§ 7-7-67. Investigation of fiscal officers and depositories

It shall be the duty of the state auditor to investigate the books, accounts, and vouchers of all fiscal officers and depositories of the state and of every county, levee board, and taxing district of every kind, and to sue for, collect, and pay over all money improperly withheld by such fiscal officer or depository. He has the power to sue and right of action against all such officers and depositories and their sureties to collect any such moneys; but if the delinquency appears by a correct open account on the books of the proper accounting officer or depository, the right of the state auditor to sue shall arise only after he has given thirty (30) days' notice to the delinquent officer or depository to pay over the amounts and he fails to do so. If he shall examine the books, accounts, and vouchers of any fiscal officer or depository of the state, county, levee board, or taxing district of any kind and find them correct, he shall give a certificate to that effect to such officer and to the board of supervisors of the proper county, or to the proper levee board, or other taxing district.

The state auditor may, in his discretion, also investigate the books, accounts, and vouchers of any municipality, even though such investigation and inspection has been made by a certified public accountant or an accounting firm; and the state auditor shall have the same authority and powers regarding such municipal inspections as granted herein regarding any other investigation.



§ 7-7-69. Examination of records of various boards

It shall be the further duty of the state auditor and he shall have the authority to examine the records, minutes, and allowances of the various boards of supervisors, drainage boards, and all other boards empowered to make allowances of public money under the laws of the state. He shall give notice to such boards of any errors in accounting, of funds credited to any erroneous account, and of funds in public treasuries to an erroneous account; and unless such board shall within thirty (30) days correct such errors or omissions, the members thereof shall be guilty of misfeasance of office and punished accordingly. Should the state auditor discover that any of the boards mentioned in the preceding parts of this section have appropriated any money to the purpose not authorized by law, he shall have authority to bring suit for the amount of such illegal allowance or allowances against the members of such board voting for such illegal allowance on their official bond and against the party receiving such allowance. In the event of recovery, he shall be entitled to recover the amount due, which shall be paid into the fund to which it is due; and he may assess a penalty thereon not to exceed twenty percent (20%), which shall be paid into the general fund in the state treasury.



§ 7-7-71. Examination of records of public officers

The state auditor, in the discharge of the official duties imposed upon him by Sections 7-7-67 through 7-7-79, shall have full power and authority to examine and investigate the books, records, papers, accounts, and vouchers of any state, county, municipal, or other officer.



§ 7-7-73. Embezzlement by public officer or employee

When the state auditor shall have reason to believe that a public officer or employee has embezzled any public funds, he shall notify the governor and the proper district attorney, and shall attend the trial as a witness for the state, if necessary.



§ 7-7-75. Suits by state auditor

All suits by the state auditor under the provisions of Sections 7-7-67 through 7-7-79 shall be in his own name for the use of the state, county, municipality, levee board, or other taxing district interested; and he shall not be liable for costs, and may appeal without bond. Such suits may be tried at the return term and shall take precedence over other suits.



§ 7-7-77. Settlement and accounting for moneys collected

The state auditor shall settle with the proper officers and pay over all moneys collected by him under the provisions of Sections 7-7-67 through 7-7-79 as required by law. He shall make a report to the state treasurer at the end of the fiscal year, giving a full account of all said collections by him during the preceding fiscal year, and of whom and on whose account collected. For a failure to render such account and settle and pay over all such collections made by him as required by law, the state auditor shall be suspended from office by the governor in the same manner as in the case of a defaulting state treasurer.



§ 7-7-79. Reports of operation

The state auditor shall make a detailed account of the operation of Sections 7-7-67 through 7-7-79 to the governor once each year, and to the legislature at each regular session.



§ 7-7-81. Audits of entities and their use of monies from certain federal funds; Auditor's Enhanced Accountability Fund created

(1) The State Auditor shall have the authority to preaudit or postaudit, conduct performance audits and reviews, investigate projects, entities and their use of any funds provided to the state or any of its agencies or subdivision, or any nonprofit organization, from the federal American Recovery and Reinvestment Act of 2009, the federal RESTORE Act, the Gulf Environmental Benefit Fund, and fees derived from the Natural Resource Damage Assessment pursuant to the 2010 Deepwater Horizon explosion and oil spill, and their successors. If sufficient resources are available, the State Auditor shall maintain an official Web site and provide public access to copies of audit reports of state and local government entities receiving funds from the American Recovery and Reinvestment Act, the federal RESTORE Act, the Gulf Environmental Benefit Fund, and fees derived from the Natural Resource Damage Assessment pursuant to the 2010 Deepwater Horizon explosion and oil spill, and their successors. The State Auditor shall have the authority to recover costs associated with auditing and investigating such projects and funds within the limits of federal law from any such entity that receives such funds. In addition, the State Auditor shall have the authority to contract with qualified certified public accounting firms to perform selected engagements under this section, if funds are made available for such contracts by the Legislature, the governmental entities covered by this section or by the federal government. All files, working papers, notes, correspondence and any other data compiled by the audit firms in connection with the engagements shall be available upon request, without cost, to the State Auditor for examination and abstracting during the normal business hours of any business day.

(2) A special fund, to be designated as the "Auditor's Enhanced Accountability Fund," shall be created within the State Treasury. The fund shall be maintained by the State Treasurer as a separate and special fund, separate and apart from the General Fund of the state. Within the limits of federal law, initial funds shall be deposited from each governing entity receiving monies from the American Recovery and Reinvestment Act, the federal RESTORE Act, the Gulf Environmental Benefit Fund, and fees derived from the Natural Resource Damage Assessment pursuant to the 2010 Deepwater Horizon explosion and oil spill, based on a sliding scale to be determined by the State Auditor. Subsequent and additional funds may be deposited from any source made available to the Department of Audit for such purposes. Unexpended monies from the American Recovery and Reinvestment Act, the federal RESTORE Act, the Gulf Environmental Benefit Fund, and fees derived from the Natural Resource Damage Assessment pursuant to the 2010 Deepwater Horizon explosion and oil spill, remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the fund shall be deposited into such fund, but shall be held to pay for postaudit and investigative costs for related expenditures and programs. Monies deposited into the fund shall be disbursed, in the discretion of the State Auditor, to pay the allowable costs of additional preaudit, postaudit, investigative, or other allowable or accountability requirements not funded through regular appropriations or special fund billing provided in this section. Monies in the special fund may be used to reimburse reasonable actual and necessary costs incurred by the State Auditor to accomplish objectives under this section. The State Auditor shall maintain a specific accounting of actual costs incurred for each project for which reimbursements are sought and shall provide a report to the Legislature within sixty (60) days from the end of each fiscal year regarding the nature and amounts of all expenditures. The Department of Audit may escalate its budget and expend such funds in accordance with rules and regulations of the Department of Finance and Administration in a manner consistent with the escalation of federal funds.






Article 3 - Department of Audit

§ 7-7-201. Department of audit created

A department of audit is hereby established under the supervision of the State Auditor. He shall exercise such powers and perform such duties incident to the organization and function of the department as are set forth in the subsequent sections of this article.



§ 7-7-202. Offices of department; office hours; official seal

The State Auditor shall keep the office of the department at the seat of the government and shall keep it open Monday through Friday of each week for at least eight (8) hours each day. The State Auditor may establish satellite offices at other locations in the state. The State Auditor is authorized to prepare and use an official seal.



§ 7-7-203. State Auditor to appoint director for financial and compliance division, director for investigations division and other employees as necessary to carry out duties of auditor

The State Auditor shall appoint a director for the financial and compliance division and a director for the investigations division of the department. The director of the financial and compliance division shall be a certified public accountant of recognized executive ability and thoroughly familiar with the laws of the state in relation to the financial administration of the public offices thereof. The director of the investigations division shall be a certified law enforcement officer of recognized executive ability and shall be thoroughly familiar with the laws of the state in relation to the financial administration of the public offices thereof.

The State Auditor may appoint deputy auditors; employ attorneys, certified public accountants and other assistants; or contract for any services necessary to carry out the provisions of this article.



§ 7-7-204. Paid internship program for certain students working toward a bachelor's or master's degree in accounting; eligibility requirements; liability of recipients who fail to complete coursework or degree or fail to work as auditor at Office of State Auditor for requisite period of time

(1) Within the limits of the funds available to the Office of the State Auditor for such purpose, the State Auditor may grant a paid internship to students pursuing junior or senior undergraduate-level year coursework toward a bachelor's degree in accounting or graduate-level coursework toward a master's degree in accounting. Those applicants deemed qualified shall receive funds that may be used to pay for tuition, books and related fees to pursue their degree. It is the intent of the Legislature that the paid internship program (hereinafter referred to as the program) shall be used as an incentive for accounting students to develop job-related skills and to encourage accounting careers at the Office of the State Auditor.

(2) In order to be eligible for the program, an applicant must:

(a) Attend any college or school approved and designated by the Office of the State Auditor.

(b) Satisfy the following conditions:

(i) Undergraduate stipulations: Applicants must have successfully obtained a minimum of fifty-eight (58) semester hours toward a bachelor of science degree in accounting from a Mississippi institution of higher learning.

Applicants must have achieved a minimum Grade Point Average (GPA) on the previously obtained semester hours toward a bachelor of science degree in accounting of 3.0 on a 4.0 scale.

If accepted into the program, participants shall maintain a minimum cumulative GPA of 3.0 on a 4.0 scale in all coursework counted toward a bachelor of science degree in accounting.

(ii) Graduate stipulations: Applicants must have met the regular admission standards and have been accepted into the master of science accounting program at a Mississippi institution of higher learning.

If accepted into the program, participants shall maintain a minimum cumulative GPA of 3.0 on a 4.0 scale in all coursework counted toward a master of science degree in accounting.

(c) All program participants will be required to work a total of three hundred thirty-six (336) hours each summer at the Office of the State Auditor in Jackson, Mississippi.

(d) Agree to work as an auditor at the Office of the State Auditor upon graduation for a period of time equivalent to the period of time for which the applicant receives compensation, calculated to the nearest whole month, but in no event less than two (2) years.

(3) (a) Before being placed into the program, each applicant shall enter into a contract with the Office of the State Auditor, which shall be deemed a contract with the State of Mississippi, agreeing to the terms and conditions upon which the internship shall be granted to him. The contract shall include such terms and provisions necessary to carry out the full purpose and intent of this section. The form of such contract shall be prepared and approved by the Attorney General of this state, and shall be signed by the State Auditor of the Office of the State Auditor and the participant.

(b) Upon entry into the program, participants will become employees of the Office of the State Auditor during their time in the program and shall be eligible for benefits such as medical insurance paid by the agency for the participant; however, in accordance with Section 25-11-105II(b), those participants shall not become members of the Public Employees' Retirement System while participating in the program. Participants shall not accrue personal or major medical leave while they are in the program.

(c) The Office of the State Auditor shall have the authority to cancel any contract made between it and any program participant upon such cause being deemed sufficient by the State Auditor.

(d) The Office of the State Auditor is vested with full and complete authority and power to sue in its own name any participant for any damages due the state on any such uncompleted contract, which suit shall be filed and handled by the Attorney General of the state. The Office of the State Auditor may contract with a collection agency or banking institution, subject to approval by the Attorney General, for collection of any damages due the state from any participant. The State of Mississippi, the Office of the State Auditor and its employees are immune from any suit brought in law or equity for actions taken by the collection agency or banking institution incidental to or arising from their performance under the contract. The Office of the State Auditor, collection agency and banking institution may negotiate for the payment of a sum that is less than full payment in order to satisfy any damages the participant owes the state, subject to approval by the director of the sponsoring facility within the Office of the State Auditor.

(4) (a) Any recipient who is accepted into the program by the Mississippi Office of the State Auditor and who fails to complete undergraduate- or graduate-level coursework toward a degree in accounting, or withdraws from school at any time before completing his or her education, shall be liable to repay the Office of the State Auditor for all monies received during the time the recipient was in the program, at the rate of pay received by the employee while in the program, including benefits paid by the agency for the participant, and monies received for tuition, books and related fees used to pursue their degree with interest accruing at ten percent (10%) per annum from the date the recipient failed or withdrew from school. The recipient also will not be liable for repayment for any money earned during the required summer hours. This money shall be considered earned by the recipient at the federal minimum wage rate.

(b) All paid internship compensation received by the recipient while in school shall be considered earned conditioned upon the fulfillment of the terms and obligations of the paid internship contract and this section. However, no recipient of the paid internship shall accrue personal or major medical leave while the recipient is pursuing junior or senior undergraduate-level year coursework toward a bachelor's degree in accounting or graduate-level coursework toward a master's degree in accounting. The recipient shall not be liable for liquidated damages.

(c) If the recipient does not work as an auditor at the Office of the State Auditor for the period required under subsection (2)(d) of this section, the recipient shall be liable for repayment on demand of the remaining portion of the compensation that the recipient was paid while in the program which has not been unconditionally earned, with interest accruing at ten percent (10%) per annum from the recipient's date of graduation or the date that the recipient last worked at the Office of the State Auditor, whichever is the later date. In addition, there shall be included in any contract for paid student internship a provision for liquidated damages equal to Five Thousand Dollars ($ 5,000.00) which may be reduced on a pro rata basis for each year served under such contract.



§ 7-7-205. Surety bonds required

The director, the assistant director, and all accountants and auditors of the department shall be required to execute surety bonds in such amounts as the state auditor may deem sufficient to ensure faithful performance of duties and financial accountability, provided the amount of such bond of the director shall not be less than Twenty-five Thousand Dollars ($ 25,000.00). The costs of such bonds shall be paid out of the department of audit fund in the same manner as other expenses are paid.



§ 7-7-207. Compensation of director

The director of the department shall receive compensation as set by the state auditor which shall not exceed the salary of the state auditor as fixed by law.



§ 7-7-209. Travel and other expenses

The state auditor, director, and all employees of the department required to travel in the performance of official duties shall be reimbursed for actual subsistence and transportation expenses incurred by them while traveling away from home, as provided by law. The office of the department shall be supplied with all necessary supplies, stationery, printing, furniture, and equipment, which shall be purchased at the lowest and best prices obtainable. All salaries, travel, and other expenses of the department, including costs of purchases as aforesaid, shall be paid monthly out of the state department of audit fund, upon requisitions or vouchers approved by the director or, in his absence, by the assistant director.



§ 7-7-211. Powers and duties of department

The department shall have the power and it shall be its duty:

(a) To identify and define for all public offices of the state and its subdivisions generally accepted accounting principles or other accounting principles as promulgated by nationally recognized professional organizations and to consult with the State Fiscal Officer in the prescription and implementation of accounting rules and regulations;

(b) To provide best practices, for all public offices of regional and local subdivisions of the state, systems of accounting, budgeting and reporting financial facts relating to said offices in conformity with legal requirements and with generally accepted accounting principles or other accounting principles as promulgated by nationally recognized professional organizations; to assist such subdivisions in need of assistance in the installation of such systems; to revise such systems when deemed necessary, and to report to the Legislature at periodic times the extent to which each office is maintaining such systems, along with such recommendations to the Legislature for improvement as seem desirable;

(c) To study and analyze existing managerial policies, methods, procedures, duties and services of the various state departments and institutions upon written request of the Governor, the Legislature or any committee or other body empowered by the Legislature to make such request to determine whether and where operations can be eliminated, combined, simplified and improved;

(d) To postaudit each year and, when deemed necessary, preaudit and investigate the financial affairs of the departments, institutions, boards, commissions, or other agencies of state government, as part of the publication of a comprehensive annual financial report for the State of Mississippi, or as deemed necessary by the State Auditor. In complying with the requirements of this paragraph, the department shall have the authority to conduct all necessary audit procedures on an interim and year-end basis;

(e) To postaudit and, when deemed necessary, preaudit and investigate separately the financial affairs of (i) the offices, boards and commissions of county governments and any departments and institutions thereof and therein; (ii) public school districts, departments of education and junior college districts; and (iii) any other local offices or agencies which share revenues derived from taxes or fees imposed by the State Legislature or receive grants from revenues collected by governmental divisions of the state; the cost of such audits, investigations or other services to be paid as follows: Such part shall be paid by the state from appropriations made by the Legislature for the operation of the State Department of Audit as may exceed the sum of Thirty-five Dollars ($ 35.00) per man-hour for the services of each staff person engaged in performing the audit or other service plus the actual cost of any independent specialist firm contracted by the State Auditor to assist in the performance of the audit, which sum shall be paid by the county, district, department, institution or other agency audited out of its general fund or any other available funds from which such payment is not prohibited by law. Costs paid for independent specialists or firms contracted by the State Auditor shall be paid by the audited entity through the State Auditor to the specialist or firm conducting the postaudit.

Each school district in the state shall have its financial records audited annually, at the end of each fiscal year, either by the State Auditor or by a certified public accountant approved by the State Auditor. Beginning with the audits of fiscal year 2010 activity, no certified public accountant shall be selected to perform the annual audit of a school district who has audited that district for three (3) or more consecutive years previously. Certified public accountants shall be selected in a manner determined by the State Auditor. The school district shall have the responsibility to pay for the audit, including the review by the State Auditor of audits performed by certified public accountants;

(f) To postaudit and, when deemed necessary, preaudit and investigate the financial affairs of the levee boards; agencies created by the Legislature or by executive order of the Governor; profit or nonprofit business entities administering programs financed by funds flowing through the State Treasury or through any of the agencies of the state, or its subdivisions; and all other public bodies supported by funds derived in part or wholly from public funds, except municipalities which annually submit an audit prepared by a qualified certified public accountant using methods and procedures prescribed by the department;

(g) To make written demand, when necessary, for the recovery of any amounts representing public funds improperly withheld, misappropriated and/or otherwise illegally expended by an officer, employee or administrative body of any state, county or other public office, and/or for the recovery of the value of any public property disposed of in an unlawful manner by a public officer, employee or administrative body, such demands to be made (i) upon the person or persons liable for such amounts and upon the surety on official bond thereof, and/or (ii) upon any individual, partnership, corporation or association to whom the illegal expenditure was made or with whom the unlawful disposition of public property was made, if such individual, partnership, corporation or association knew or had reason to know through the exercising of reasonable diligence that the expenditure was illegal or the disposition unlawful. Such demand shall be premised on competent evidence, which shall include at least one (1) of the following: (i) sworn statements, (ii) written documentation, (iii) physical evidence, or (iv) reports and findings of government or other law enforcement agencies. Other provisions notwithstanding, a demand letter issued pursuant to this paragraph shall remain confidential by the State Auditor until the individual against whom the demand letter is being filed has been served with a copy of such demand letter. If, however, such individual cannot be notified within fifteen (15) days using reasonable means and due diligence, such notification shall be made to the individual's bonding company, if he or she is bonded. Each such demand shall be paid into the proper treasury of the state, county or other public body through the office of the department in the amount demanded within thirty (30) days from the date thereof, together with interest thereon in the sum of one percent (1%) per month from the date such amount or amounts were improperly withheld, misappropriated and/or otherwise illegally expended. In the event, however, such person or persons or such surety shall refuse, neglect or otherwise fail to pay the amount demanded and the interest due thereon within the allotted thirty (30) days, the State Auditor shall have the authority and it shall be his duty to institute suit, and the Attorney General shall prosecute the same in any court of the state to the end that there shall be recovered the total of such amounts from the person or persons and surety on official bond named therein; and the amounts so recovered shall be paid into the proper treasury of the state, county or other public body through the State Auditor. In any case where written demand is issued to a surety on the official bond of such person or persons and the surety refuses, neglects or otherwise fails within one hundred twenty (120) days to either pay the amount demanded and the interest due thereon or to give the State Auditor a written response with specific reasons for nonpayment, then the surety shall be subject to a civil penalty in an amount of twelve percent (12%) of the bond, not to exceed Ten Thousand Dollars ($ 10,000.00), to be deposited into the State General Fund;

(h) To investigate any alleged or suspected violation of the laws of the state by any officer or employee of the state, county or other public office in the purchase, sale or the use of any supplies, services, equipment or other property belonging thereto; and in such investigation to do any and all things necessary to procure evidence sufficient either to prove or disprove the existence of such alleged or suspected violations. The Department of Investigation of the State Department of Audit may investigate, for the purpose of prosecution, any suspected criminal violation of the provisions of this chapter. For the purpose of administration and enforcement of this chapter, the enforcement employees of the Department of Investigation of the State Department of Audit have the powers of a law enforcement officer of this state, and shall be empowered to make arrests and to serve and execute search warrants and other valid legal process anywhere within the State of Mississippi. All enforcement employees of the Department of Investigation of the State Department of Audit hired on or after July 1, 1993, shall be required to complete the Law Enforcement Officers Training Program and shall meet the standards of the program;

(i) To issue subpoenas, with the approval of, and returnable to, a judge of a chancery or circuit court, in termtime or in vacation, to examine the records, documents or other evidence of persons, firms, corporations or any other entities insofar as such records, documents or other evidence relate to dealings with any state, county or other public entity. The circuit or chancery judge must serve the county in which the records, documents or other evidence is located; or where all or part of the transaction or transactions occurred which are the subject of the subpoena;

(j) In any instances in which the State Auditor is or shall be authorized or required to examine or audit, whether preaudit or postaudit, any books, ledgers, accounts or other records of the affairs of any public hospital owned or owned and operated by one or more political subdivisions or parts thereof or any combination thereof, or any school district, including activity funds thereof, it shall be sufficient compliance therewith, in the discretion of the State Auditor, that such examination or audit be made from the report of any audit or other examination certified by a certified public accountant and prepared by or under the supervision of such certified public accountant. Such audits shall be made in accordance with generally accepted standards of auditing, with the use of an audit program prepared by the State Auditor, and final reports of such audits shall conform to the format prescribed by the State Auditor. All files, working papers, notes, correspondence and all other data compiled during the course of the audit shall be available, without cost, to the State Auditor for examination and abstracting during the normal business hours of any business day. The expense of such certified reports shall be borne by the respective hospital, or any available school district funds other than minimum program funds, subject to examination or audit. The State Auditor shall not be bound by such certified reports and may, in his or their discretion, conduct such examination or audit from the books, ledgers, accounts or other records involved as may be appropriate and authorized by law;

(k) The State Auditor shall have the authority to contract with qualified public accounting firms to perform selected audits required in paragraphs (d), (e), (f) and (j) of this section, if funds are made available for such contracts by the Legislature, or if funds are available from the governmental entity covered by paragraphs (d), (e), (f) and (j). Such audits shall be made in accordance with generally accepted standards of auditing. All files, working papers, notes, correspondence and all other data compiled during the course of the audit shall be available, without cost, to the State Auditor for examination and abstracting during the normal business hours of any business day;

(l) The State Auditor shall have the authority to establish training courses and programs for the personnel of the various state and local governmental entities under the jurisdiction of the Office of the State Auditor. The training courses and programs shall include, but not be limited to, topics on internal control of funds, property and equipment control and inventory, governmental accounting and financial reporting, and internal auditing. The State Auditor is authorized to charge a fee from the participants of these courses and programs, which fee shall be deposited into the Department of Audit Special Fund. State and local governmental entities are authorized to pay such fee and any travel expenses out of their general funds or any other available funds from which such payment is not prohibited by law;

(m) Upon written request by the Governor or any member of the State Legislature, the State Auditor may audit any state funds and/or state and federal funds received by any nonprofit corporation incorporated under the laws of this state;

(n) To conduct performance audits of personal or professional service contracts by state agencies on a random sampling basis, or upon request of the State Personal Service Contract Review Board under Section 25-9-120(3); and

(o) At the discretion of the State Auditor, the Auditor may conduct risk assessments, as well as performance and compliance audits based on Generally Accepted Government Auditing Standards (GAGAS) of any state-funded economic development program authorized under Title 57, Mississippi Code of 1972. After risk assessments or program audits, the State Auditor may conduct audits of those projects deemed high-risk, specifically as they identify any potential wrongdoing or noncompliance based on objectives of the economic development program. The Auditor is granted authority to gather, audit and review data and information from the Mississippi Development Authority or any of its agents, the Department of Revenue, and when necessary under this paragraph, the recipient business or businesses or any other private, public or nonprofit entity with information relevant to the audit project. The maximum amount the State Auditor may bill the oversight agency under this paragraph in any fiscal year is One Hundred Thousand Dollars ($ 100,000.00), based on reasonable and necessary expenses.



§ 7-7-213. Payment of costs of audits and other services

(1) The costs of audits and other services required by Sections 7-7-201 through 7-7-215, except for those audits and services authorized by Section 7-7-211(k) which shall be funded by appropriations made by the Legislature from such funds as it deems appropriate, shall be paid from a special fund hereby created in the State Treasury, to be known as the State Department of Audit Fund, into which will be paid each year the amounts received for performing audits required by law. Except for any municipality required under this chapter to be audited by the State Auditor, the amounts to be charged for performing audits and other services shall be the actual cost, not to exceed Thirty-five Dollars ($ 35.00) per man hour plus the actual cost of any independent specialist firm contracted by the State Auditor to assist in the performance of the audit. Costs paid for independent specialists or firms contracted by the State Auditor shall be paid by the audited entity through the State Auditor to the specialist or firm conducting the audit. In the event of failure by any unit of government to pay the charges authorized herein, the Department of Audit shall notify the State Fiscal Officer, and upon a determination that the charges are substantially correct, the State Fiscal Officer shall notify the defaulting unit of his determination. If payment is not made within thirty (30) days after such notification, the State Fiscal Officer shall notify the State Treasurer and Department of Public Accounts that no further warrants are to be issued to the defaulting unit until the deficiency is paid.

(2) The cost of any service by the department not required of it under the provisions of the cited sections but made necessary by the willful fault or negligence of an officer or employee of any public office of the state shall be recovered (i) from such officer or employee and/or surety on official bond thereof and/or (ii) from the individual, partnership, corporation or association involved, in the same manner and under the same terms, when necessary, as provided the department for recovering public funds in Section 7-7-211.

(3) The State Auditor shall deliver a copy of any audit of the fiscal and financial affairs of a county to the chancery clerk of such county and shall deliver a notice stating that a copy of such audit is on file in the chancery clerk's office to some newspaper published in the county to be published. If no newspaper is published in the county, a copy of such notice shall be delivered to a newspaper having a general circulation therein.



§ 7-7-214. Payment of costs of audits by governmental entities which receive reimbursement from federal government; disposition of amounts collected

This section shall apply only to single audits of federal and state funds of governmental entities conducted by the department pursuant to the Single Audit Act of 1984. Notwithstanding any provision of Section 7-7-213 to the contrary, the State Auditor is authorized to charge governmental entities the entire audit cost for which such entities may receive reimbursement from the federal government for the cost of that portion of the single audit that covers the audit requirements associated with federal funds. The costs collected by the department under this section shall be deposited into the State Department of Audit special fund.



§ 7-7-215. Reports; applicability of generally accepted auditing standards; retention of audit materials; access to records of entities subject to audit

(1) Upon the completion of each audit, the department shall prepare a report which shall set forth the facts of such audit in the most comprehensive form, and the original copy of such report shall be filed in the office to which it pertains, as a permanent record; one (1) copy thereof shall be filed in the office of the department, subject to public inspection, and one (1) copy shall be preserved for use by the Governor and/or the Legislature. Other provisions notwithstanding, all work papers associated with an audit shall be confidential, but available to subsequent auditors engaged in performing the entities' subsequent audit. The director shall require such financial reports from every public office and taxing body as he may deem necessary and for such period as he may designate, and at the end of each fiscal year the State Auditor and director shall prepare and publish a report of comparative financial statistics covering all public offices of the state over which the department has accounting and auditing supervision. The Governor may direct the State Auditor and/or the director of the department to make any special report on any subject under their jurisdiction and make any special audit or investigation he may desire, such directives to be issued in writing.

(2) All audits conducted by the department shall be in accordance with generally accepted auditing standards, as promulgated by nationally recognized professional organizations. Audit and investigative reports, work papers and other evidence and related supportive material shall be retained and filed according to an agreement between the State Auditor and the Department of Archives and History. In conducting audits pursuant to this article, the department shall have access to all records, documents, books, papers and other evidence relating to the financial transactions of any governmental entity subject to audit by the department.



§ 7-7-216. Independent audit of office of State Auditor

No less than once during each four-year term of the State Auditor, the Legislature shall receive bids from an independent, certified public accounting firm for an opinion and a legal compliance audit of the Office of the State Auditor. Such firm, so selected, shall report its findings and recommendations to the Legislature and the Governor. The cost of this audit shall be paid from funds appropriated for this purpose by the Legislature.



§ 7-7-217. Record of exceptions taken as result of audits

The state auditor, as ex-officio head of the state department of audit, shall maintain a continuing record of exceptions taken as a result of any and all audits made by the state department of audit, which shall show the name of the state department, agency, or subdivision audited, the date or approximate date when each exception was taken, a brief description of such exception, the immediate steps taken to effect correction or restitution, any subsequent actions taken or recommended to be taken, and the final disposition of such exceptions when such disposition occurs.



§ 7-7-218. Preparation of report by State Auditor where public officer or employee fails or refuses to make report; correction and publication of finding of substantial noncompliance where public officer or employee fails to correct finding; payment of expenses

(1) If any officer or employee of the state or subdivision shall refuse or fail to make any report to the department, the State Auditor shall proceed to make the report or cause the report to be made. The expense for such report shall be personally borne by said officer or employee, and he or she shall be responsible for the payment of the expense incurred.

(2) If any officer or employee of a state agency or political subdivision refuses or fails to correct any audit finding of substantial noncompliance that has existed for three (3) consecutive years, the State Auditor shall proceed to cause the finding to be made in compliance and publish the findings and action. The expense for such correction and publication of a finding of substantial noncompliance shall be borne by the state agency or political subdivision involved.



§ 7-7-219. Report of exceptions to legislative committee

A report of exceptions taken by the auditor shall be made by the state auditor to the general legislative investigating committee, or any standing committee of the legislature that may request such reports, and any legislator who may request such reports. Said reports shall be furnished within thirty (30) days after the close of each fiscal year, said report to list all exceptions taken within that fiscal year and exceptions previously taken in which no final disposition has been made. The said report shall summarize each exception listed and provide information appearing on the record referred to in section 7-7-217.



§ 7-7-221. Publication of synopsis of county audit report

(1) As soon as possible after an annual audit of the fiscal and financial affairs of a county by the State Auditor, as the head of the State Department of Audit, has been made and a copy of such report of audit or examination has been filed with the board of supervisors of such county and the clerk thereof, as required in Section 7-7-215, the clerk of the board of supervisors shall publish a synopsis of such report in a form prescribed by the State Auditor.

(2) The clerk of the board of supervisors shall deliver a copy of the aforesaid synopsis to some newspaper published in the county, and, if no newspaper is published in the county, then to a newspaper having a general circulation therein, to be published.

(3) The cost of publishing the aforesaid synopsis by some newspaper in a county or by some newspaper having a general circulation therein, as hereinbefore provided, shall be paid for out of the general fund of the county upon a detailed itemized statement thereof being furnished to the clerk of the board of supervisors of such county by the publisher of the newspaper, accompanied by one (1) copy of the proof of publication thereof. The cost of such publication shall be based on the rate now fixed by law for publishing legal notices, and it shall be mandatory upon the board of supervisors of the county and the clerk thereof to pay such costs out of the county general fund.

(4) The clerk shall forward a copy of the published synopsis to the State Auditor within sixty (60) days of its publication. If the synopsis does not substantially satisfy the requirements of this section, the State Auditor is authorized to prepare the synopsis and have it published in accordance with this section at cost to the county.



§ 7-7-223. Repealed

Repealed by Laws, 1985, ch. 455, § 14, eff from and after March 29, 1985.

[Codes, 1942, § 3884; Laws, 1938, ch. 157]



§ 7-7-225. Contract for legal services

The State Auditor, when conducting agency audits, shall test to determine whether or not the state institutions of higher learning and any state agency which does not draw warrants on the Treasury have either received approval of the Attorney General or complied with the provisions of Section 7-5-39, with regard to any contract for legal services.









Chapter 9 - State Treasurer

General Provisions (§§ 7-9-1 - 7-9-53)

§ 7-9-1. Office hours

The state treasurer shall keep his office at the seat of the government, and shall keep the same open Monday through Friday of each week for eight hours each day.



§ 7-9-3. Vaults to operate with timelock

It is not lawful for the treasurer or any other person to enter or be in the treasury department between sunset and sunrise, except in case of fire or other like urgent necessity. At five o'clock or sooner in the afternoon, the vaults shall be closed with a timelock set to open at nine o'clock in the forenoon of the next day, unless it be a Sunday or holiday when it shall be set, if possible, to open at that hour on the next business day. During business hours the timelock shall be so adjusted that a person in charge of the office can instantly lock the safe or vault.



§ 7-9-5. Deputy state treasurer and other personnel

The state treasurer shall be entitled to a bookkeeper, a chief clerk, a bond clerk, and a stenographer to assist him in the discharge of the duties of his office; and he may appoint a deputy who shall possess all the powers and may perform any of the duties of the treasurer. If a deputy treasurer be appointed, he shall also perform all the duties of the chief clerk and shall receive the salary of such clerk, and thereafter no chief clerk shall be employed. The bond of the said deputy shall be one hundred thousand dollars ($ 100,000.00), and the premium thereon shall be paid as other premiums of state officers.



§ 7-9-7. Bond clerk

It shall be the duty of the bond clerk to keep a record of all bonds or other securities coming into the possession of the state treasury and to do and perform any other duties required of him by the treasurer. Said clerk shall, before entering upon the duties of his office, execute a good and sufficient bond payable to the state treasurer, in some surety company authorized to do business in Mississippi, in the sum of fifty thousand dollars ($ 50,000.00), said bond to be conditioned for the faithful discharge of the duties of such clerk and shall be liable for any misfeasance, malfeasance, mistakes, or misappropriations of said clerk, the premium on said bond to be paid as the premium on the state treasurer's bond is paid. The provisions of this section and the bond required shall in no way alter or change the duties, responsibilities, and liabilities of the state treasurer.



§ 7-9-9. Duties generally

It shall be the duty of the state treasurer to receive and keep the moneys of the state in the manner provided by law, to disburse the same agreeably to law, and to take receipts or vouchers for moneys which he shall disburse. He shall keep regular, fair, and proper accounts of the receipts and expenditures of the public money; he shall keep accounts in his books in the name of the state, in which he shall enter the amount of all money, stock, securities, and all other property in the treasury or which may at any time be received by him, keeping the receipts and disbursements of each fiscal year in separate accounts, and closing the same with the close of the fiscal year; and he shall open and keep accounts in his books for all appropriations of money made by law, so that the appropriation of money and the application thereof in conformity thereto may clearly and distinctly appear on the books of the treasury.



§ 7-9-11. Separate and distinct accounts of various sources of revenue

It shall be the duty of the state treasurer to state in the books of the treasury, separately and distinctly, the amount of money received by him on account of state taxes, debts, or on any account whatever for or on behalf of the state, and also an account of the sums he shall pay out of the same, so that the net produce of the whole revenue, and of every branch thereof, and the amount of disbursements and payments of the several demands on the treasury may clearly and distinctly appear.



§ 7-9-12. Establishment of clearing accounts and bank accounts; bad checks

The State Treasurer is authorized to establish such clearing accounts in the State Treasury and such bank accounts in public depositories in conjunction with the State Fiscal Officer as may be necessary to facilitate the deposit, collection investment and disbursement of state funds in the State Treasury as required by law.

The State Treasurer and State Fiscal Officer shall also establish such accounts as necessary to facilitate the handling of bad checks paid into the State Treasury.

The State Treasurer may by regulation provide for the establishment of commercial bank accounts by any state agency, which shall serve as the depository for funds which are collected or held by state agencies and required by law to be deposited in the Treasury. Each such account established shall have a maximum balance to be fixed by the State Treasurer. All such accounts shall bear interest which shall be deposited in the General Fund, except for interest on funds in the account of the Mississippi Employment Security Commission designated as the "Mississippi Employment Security Commission Fixed Price Contract Account." Such interest shall be retained as part of the account to be used by the Mississippi Employment Security Commission solely for Job Training Partnership Act programs.

The State Auditor shall test for compliance with this section in any postaudit, and may, after notice and hearing, levy a civil penalty not to exceed One Thousand Dollars ($ 1,000.00) for any violation hereof. The Auditor shall annually report all violations of this section to the Governor and the Legislature.



§ 7-9-13. Receipts and payments only on warrant; exception for electronic funds transfer

Except as otherwise provided in Section 7-9-14 of this chapter, it shall not be lawful for the State Treasurer to pay or receive any money on account of the state but on the warrant or certificate of the State Fiscal Officer, issued pursuant to law. When he shall make any disbursement, he shall write or stamp the word "paid" in large characters across the face of the warrant, and shall make an entry in his office of the date of such warrant. The warrant thus cancelled shall be a sufficient voucher for the payment of the same.



§ 7-9-14. Electronic funds transfer for withdrawal, transfer, or deposit of funds for investment purposes

The State Treasurer is authorized to receive, disburse or transfer public funds under his jurisdiction by means of wire, direct deposit or electronic funds transfer. The State Fiscal Officer is authorized to receive, disburse or transfer public funds between State Treasury accounts without the issuance of warrant. The State Treasurer and State Fiscal Officer shall promulgate the rules, regulations and procedures to substitute an electronic funds transfer or the receipt, disbursement or transfer of public funds between State Treasury accounts for a receipt warrant, requisition and use of a warrant in order to facilitate the collection, transfer, investment and disbursement of public funds. In the instance of electronic transfer of funds, the Treasurer shall provide the State Fiscal Officer the same information as would be required for a requisition and issuance of a warrant. In the instance of receipt, disbursement and transfer between State Treasury accounts, the State Fiscal Officer shall maintain the same information as would be required if an application for a receipt warrant, a requisition for issuance for warrant and a warrant had been issued.

A copy of the record of any electronic funds transfer shall be transmitted by state depositories to the Treasurer who shall file duplicates with the State Fiscal Officer.



§ 7-9-15. All warrants paid to be registered

The state treasurer shall register all warrants paid or received in payment of public dues by him, in a book kept for that purpose, noting the number of the warrant, the date, and when paid or received; and the treasurer shall not receive or pay any warrant unless he shall be satisfied that the same is genuine and lawfully issued.



§ 7-9-17. Duplicate receipts given when payment made into treasury

When any payment shall be made into the Treasury in pursuance of any receipt-warrant issued by the State Fiscal Officer, the State Treasurer shall give the person making the payment duplicate receipts, specifying the warrant on which the payment is made, one (1) copy of which shall be filed with the State Fiscal Officer.



§ 7-9-19. States taxes collected paid direct to treasurer

All taxes, fees and penalties that may be hereafter collected for or in the name of the State of Mississippi shall be paid direct to the Treasurer of the state, as now provided by law, by the officer charged with the duty of collecting the same, with an itemized statement to be filed with the State Fiscal Officer, showing from whom collected and to what account to be credited. All fees and commissions that may be due to any officer for collecting same shall be paid to such officer by the State Treasurer on a warrant issued therefor by the State Fiscal Officer. This section shall not apply to ad valorem taxes, nor to any other collection of taxes by tax collectors of the several counties collecting taxes for the state.

Any officer charged with the duty of collecting such taxes, fees and penalties who willfully fails to comply with the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall forfeit all fees and commissions that may be due him for collecting the same and, in addition, shall be fined not more than One Thousand Dollars ($ 1,000.00) or imprisoned for six (6) months, or suffer both such fine and imprisonment.



§ 7-9-21. State officials to pay in collections

All state officials shall make a detailed report to the State Fiscal Officer and pay into the State Treasury all public funds, as defined in Section 7-7-1, which are required to be paid into the Treasury. Such funds shall be deposited in the State Treasury by the end of the next business day following the day that such funds are collected, except as provided elsewhere in this section. The State Fiscal Officer and the State Treasurer are authorized to establish clearing accounts in the State Treasury as may be necessary to facilitate the transfer of monies to municipalities, counties and other special fund accounts, as provided by law. The detailed report hereinabove required shall be fully satisfied when any revenue-collecting agency on its applications for received warrants has stated the amount of money which it has collected from any source whatsoever without having to supply the names of the taxpayers who had remitted such money. At the request of any state agency, the State Fiscal Officer, with the advice and consent of the State Treasurer, may by regulation provide for other than daily deposits of accounts by that state agency. The State Fiscal Officer, with the advice and consent of the State Treasurer, shall determine the frequency and method of deposit for the agency.



§ 7-9-22. Disposition of funds collected by Secretary of State; funding of agency expenses; deposit of monies into State General Fund

All funds collected by the Office of the Secretary of State, unless otherwise specifically provided for by law, shall be deposited, in accordance with Section 7-9-21, Mississippi Code of 1972, into a special fund hereby created in the State Treasury. Monies in the special fund shall be expended, pursuant to legislative appropriation, to defray the expenses of the Office of the Secretary of State or as otherwise authorized. All unobligated monies in such special fund at the end of the fiscal year shall be paid over into the General Fund of the State Treasury.

From and after July 1, 2016, the expenses of this agency shall be defrayed by appropriation from the State General Fund and all user charges and fees authorized under this section shall be deposited into the State General Fund as authorized by law.

From and after July 1, 2016, no state agency shall charge another state agency a fee, assessment, rent or other charge for services or resources received by authority of this section.



§ 7-9-23. Custodian of specified trust funds

The State Treasurer is designated as sole agent to receive on State Fiscal Officer's pay warrant and disburse any and all funds received from sources other than those designated by law on State Fiscal Officer's warrant, which funds are to be expended under the direction and supervision of state officials or agencies for the benefit of the state. The State Treasurer is authorized and directed to receive on State Fiscal Officer's pay warrant any and all funds above specified and to be credited, each fund to a trust account for which the donor intends it. The special trust account shall designate for what purpose it is donated, and the State Fiscal Officer's books and Treasurer's books shall carry it as such. All funds shall be paid out on requisition signed by the proper agent or agents, properly supported by itemized vouchers, designated so to do on a warrant issued by the State Fiscal Officer upon the State Treasurer. Funds intended to be controlled by this section are those coming from the federal government, foundations and individuals to be expended for educational purposes, roads, agriculture, for making economic or social surveys, and for similar purposes. In no way shall this section interfere with or prevent the purpose of the donor. The state agent or official best fitted or qualified to direct the expenditure of a fund for a specified purpose or the official designated by the donor shall expend the funds, and is hereby given authority in the manner outlined herein.



§ 7-9-24. Refunds to state agencies for excess public utility charges

Any refund to an agency of the State of Mississippi other than an agency financed entirely by federal funds for excess charges made by a public utility pursuant to rates in effect under bond filed with the Public Service Commission shall be forwarded, forthwith, by the administrative head of such state agency to the State Treasurer for deposit into a special account in the State Treasury to be expended as provided by the Legislature at the 1986 Regular Session.



§ 7-9-25. Depository for federal-aid road funds

All funds and the interest accruing thereon paid into the state treasury, either by the federal government, by any of the counties of the state, or by any road district in the state, for the purpose of constructing what is known as federal-aid highways shall be handled by the state treasury as a special deposit for such purpose. It shall be the duty of the state treasurer immediately upon receipt of such funds to give notice to all banks located in the county in which said funds are to be expended of the fact that such funds are on hand, and that he is ready to receive such proposals as any of them may make for the privilege of keeping such funds until the same are expended in the construction of such highways. The said state treasurer shall deposit said funds with the bank or banks located in the county where same is to be expended, proposing the best terms, having in view the safety of such funds. Security shall be required of like character and amount as provided for in the chapter on depositories, but the amount of such highway funds shall not be included in arriving at 35% limit. Each bank shall be entitled to receive this special highway deposit in addition to the 35% provided for by said chapter.



§ 7-9-27. Investment of special fund to refund overpayment of income taxes

The treasurer of the state of Mississippi shall invest the moneys deposited in the special fund to refund the overpayment of income taxes under the provisions of Section 27-7-313. The amounts to be invested shall be determined by the treasurer and shall be in the approximate amount of the total moneys deposited in said special fund less the anticipated refunds to be made within the following ninety-day period. Such funds shall be invested by said treasurer in short-term bonds, treasury bills, or other direct obligations of the United States of America, or any national or state banks in the state of Mississippi.



§ 7-9-29. Payment of interest and bonds

It shall be the duty of the State Treasurer, two (2) weeks before any state bonds or interest coupons become due and payable, to make application to the State Fiscal Officer for his warrant in favor of the State Treasurer, specifying the bond issue and the total amount each of interest and bonds to be paid and when and where due and payable, according to the terms of the bonds. Upon presentation of such application, the State Fiscal Officer shall issue his warrant in favor of the State Treasurer according to said application.



§ 7-9-31. Cancellation of bonds and interest coupons

The state treasurer shall, as soon as he receives such warrant, deposit the amount thereof in the bank or banks where, according to the terms of the bonds, the interest and bonds are to be paid for, or in some state depository for delivery to such bank or banks. He shall keep an account with each such bank or banks where such deposit has been made, charging it with such deposit and crediting it with the amounts of the bonds and interest coupons as the same are delivered to the state treasurer in his office.

The state bond commission shall provide for the method of acceptance and cancellation of bonds and interest coupons duly paid by requiring the paying agent or agents:

(a) To deliver bonds and coupons duly paid and cancelled to the state treasurer; or

(b) To furnish to the state treasurer, at the end of each month in which bonds and interest coupons of a given bond issue have been presented for payment and have been paid, a statement which shall contain a certified list of bonds and coupons duly paid and cancelled, showing for each issue the bond and coupon numbers, the amounts, the dates due, dates paid and such additional information as the state bond commission shall require along with the bonds and coupons paid.

Bonds and interest coupons duly paid shall be properly entered in a bond and interest register of the bond issue to which they belong in the state treasurer's office, and the treasurer shall accept as cancelled those duly paid and cancelled and so delivered by the paying agent or agents.

Any certified list submitted by the paying agent or agents as to payment and cancellation of bonds and interest coupons shall be accepted as conclusive as to payment and cancellation, and such paying agent or agents shall accept responsibility for proper payment and disposition of all bonds and coupons, and for any duplicate payments, payments to unauthorized persons and nonpayment to authorized persons occurring as a result of cancellation or destruction of bonds and coupons.



§ 7-9-32. Destruction of paid state warrants

The state treasurer is hereby authorized to destroy all state warrants on which payment has been made according to approved records control schedules. No such records, however, may be destroyed without the approval of the director of the department of archives and history.



§ 7-9-33. Receipted lists of cancelled bonds and coupons

The State Fiscal Officer shall charge the State Treasurer with the amount of each warrant so issued as herein required. The State Treasurer shall prepare duplicate lists of bonds and coupons paid, cancelled and delivered to the Treasurer's office and submit the lists to the State Fiscal Officer, who shall sign a receipt on the lists, with seal affixed, for the bonds and interest coupons so cancelled as paid, shall present one (1) of these receipted lists to the State Treasurer (which shall be filed as his voucher for credit), and shall file the other receipted list in the State Fiscal Officer's office.



§ 7-9-34. Destruction of paid and cancelled bonds and coupons

The state treasurer is authorized to destroy any bonds and coupons of the State of Mississippi duly paid and cancelled not earlier than one (1) year after the same are surrendered for payment. A certificate containing a description of such bonds and coupons so destroyed, duly witnessed and signed by the treasurer or his deputy and the state fiscal officer, shall be kept on file in the treasurer's office.



§ 7-9-35. Unexpended balances of appropriations

Within ten (10) days after the appropriation (out of which said warrant shall have been drawn) expires under Section 64 of the State Constitution, the State Treasurer shall withdraw the unexpended balance or balances in such bank or banks and shall turn said money back into the general funds of the State Treasury. He shall give such bank or banks credit for such returned balance or balances. The State Fiscal Officer shall, upon such payment back into the general fund, credit the State Treasurer on its account for such warrant.



§ 7-9-37. Payment by depositories; meaning of "treasurer's check" for purpose of implementation of electronic funds transfer

All state deposits in any depository in the State of Mississippi shall be subject to payment when demanded by the State Treasurer on his Treasurer's check drawn on the bank for such deposit in payment of a warrant or warrants issued by the State Fiscal Officer, or in the transfer of such deposit or any part thereof from one bank to another or other banks or to the State Treasury, in keeping the funds of the state equitably distributed among the state depositories as required by law, and for any other purposes necessary to carry out the provisions of law or to provide for equitable distribution of funds or payment of warrants when drawn by the State Fiscal Officer.

For the purpose of the implementation of Section 7-9-14, the term "Treasurer's check" as used in this section shall mean either a paper check or a paperless entry on an electronic data processing medium at a state depository that substitutes for a paper check for the purpose of debiting or crediting an account and for which a permanent record is made.



§ 7-9-39. Funds impounded

In the event the funds coming into the state treasury are insufficient to pay all claims and debts of the state as they mature or become due, the state treasurer is hereby authorized and directed to impound or set aside sufficient funds to pay the bonds, short term notes, certificates of indebtedness, and interest coupons as they severally mature and become due.



§ 7-9-41. Lump-sum withdrawals from treasury

(1) All support and maintenance funds appropriated for the operating expenses of all departments, institutions, agencies, boards and commissions, supported wholly or in part by the state, shall be drawn from the State Treasury only upon the issuance of individual warrants by the State Fiscal Officer in direct payment for goods sold or services performed, except where specifically provided otherwise in these statutes. The said State Fiscal Officer shall issue his warrants only upon requisitions signed by the proper person, officer or officers.

(2) In the case of the state institutions of higher learning, meeting with the written approval of the State Fiscal Officer, such funds may be drawn from the Treasury in the manner prescribed hereinbelow, and when such system of withdrawal is approved by the State Fiscal Officer, it shall not be changed except on the approval of both said parties.

The executive heads, together with the secretary or other person in charge of the books and accounts, of the state institutions of higher learning, if they receive such written approval, shall make up, in the form prescribed by the State Fiscal Officer and the State Treasurer, checklists of all salaries, accounts, bills, contracts and claims which shall have accrued during the month. Based upon such statement and in company with it, the state institutions of higher learning, through their proper officers, shall make requisition upon the State Fiscal Officer for only so much money as shall then be needed to pay salaries, accounts, bills, contracts and claims which may then be due, together with a reasonable amount for contingent expenses.

Such requisitions may be drawn upon the State Fiscal Officer's accounts, who shall draw its warrants on the Treasurer from time to time as required, payable to the official depository provided in Section 7-9-43. In the case of special appropriations made for buildings and permanent improvements, repairs, furniture, fixtures, and special supplies, and in all cases where it is not practicable to furnish a detailed statement, such funds may be drawn in installments at such times and in such amounts as necessity may require, and the requisitions for same must be accompanied by a general statement of the proposed purchases and expenditures.

In all cases where such lump-sum payments are authorized and paid as provided in this section, the proper officer or officers of the state institutions of higher learning shall make such additional reports to the State Fiscal Officer in the manner and at such times as he may require. Such reports shall also include other funds coming into the possession of or for the use and benefit of the state institutions of higher learning, whether such funds are regularly handled through the State Treasury or not.

(3) In the case of the State Department of Public Welfare, lump-sum withdrawals may only be made as provided for in subsection (2) of this section for payments to recipients of services provided by the department.



§ 7-9-43. Contracts with selected depositories

The state institutions of higher learning and the Department of Human Services, after receiving the written approval of the State Fiscal Officer as provided in Section 7-9-41, shall select and make a contract with some bank to serve as a depository for funds of the same. Said bank so selected shall qualify to receive said fund and secure the same as required of state depositories under Section 27-105-5 before receiving any funds, except as herein noted in the case of private hospitals. The life of said contract with a depository shall be for five (5) years. Each bank shall enter into a written contract, the terms of which shall be to perform faithfully all acts and duties required of it by this and other laws of the state. As such depository, it shall receive and keep account of all funds and pay out same on the check of the secretary or business manager, countersigned by the president or chairman of the board or institution. Such bank shall receive, keep, disburse and account for all funds of the Department of Human Services and such state institution of higher learning for which it shall be a depository, and turn over all funds and accounts to its legal successor, provided all private hospitals shall be exempted from providing depositories.

All books, accounts and reports made thereon for any funds shall conform to the requirements of the General Accounting Office, and shall be filed with the said General Accounting Office.



§ 7-9-45. Monthly verification with auditor

The State Treasurer and the State Fiscal Officer shall, on or before the tenth day of each month, check, verify and reconcile the list of the receipts into the Treasury for the previous month, according to the warrants on which they are founded, and in whose name the several receipts have been given, and their respective dates, amounts and numbers.



§ 7-9-47. Reports to the legislature

The state treasurer shall make to the legislature, at the commencement of each regular, not extraordinary, session, a detailed report of the receipts and expenditures since his last report. He shall present to it the report required of him by Section 115 of the Constitution and, in case of a deficiency of revenue, he shall suggest such increase of taxes as he may consider best suited to supply the deficiency. He shall also make to the legislature, or to either house thereof, such supplemental reports as may be called for.



§ 7-9-49. Reports to governor

The state treasurer shall furnish to the governor, from time to time when required, a full and complete statement, in tabular form, of the situation of the public finances and full information touching the condition and proceedings of his office. The books of the treasurer shall, at all seasonable times, be open to the inspection of the governor and of the auditor, and the governor shall at all times be permitted to examine and count the money on hand.



§ 7-9-51. Suit on bond for embezzlement

If the state treasurer shall misapply, waste, or embezzle any money, stock, securities, or other property in the treasury, it shall be the duty of the attorney general to bring suit on the bond of such treasurer, in the circuit court of the county where the seat of government is situated, for the amount of money, stock, securities, or other property so misapplied, wasted, or embezzled. If a judgment be rendered for the plaintiff, the defendant shall pay double the damages assessed, not exceeding the penalty of the bond.



§ 7-9-53. Preservation of records

The state treasurer shall safely keep and preserve all moneys, securities, books, records, papers, and other things belonging to his office without waste, embezzlement, or misapplication thereof; and at the expiration of his term, he shall deliver the same to his successor.






Special Treasury Fund (§§ 7-9-55 - 7-9-70)

§ 7-9-63. Repealed

Repealed by Laws, 1995, ch. 622, § 23, eff from and after July 1, 1995.

[Laws, 1984, ch. 488, § 286; Laws, 1985, ch. 525, § 12]



§ 7-9-64. Repealed

Repealed by Laws, 1992, ch. 419, § 33, eff from and after July 1, 1992, and by Laws, 1993, ch. 509, § 6, eff from and after July 1, 1993.

[Laws, 1988, ch. 487, § 13; Laws, 1992, ch. 484, § 6]



§ 7-9-70. Mississippi Fire Fighters Memorial Burn Center Fund established; deposits; investments; Mississippi Burn Care Fund

(1) There is created and established in the State Treasury a special trust fund to be known as the "Mississippi Fire Fighters Memorial Burn Center Fund." There shall be deposited in such fund (a) all such fees as the State Treasurer is directed to deposit therein under subsection (4) of Section 27-19-56.1, under subsection (4) of Section 27-19-56.2 and under subsection (5)(b) of Section 27-19-56.4; and (b) any gift, donation, bequest, trust, grant, endowment, transfer of money or securities or any other monies from any source whatsoever as may be designated for deposit in the fund.

(2) The principal of the trust fund created under subsection (1) of this section shall remain inviolate and shall be invested as provided by law. Interest and income derived from investment of the principal of the trust fund may be appropriated by the Legislature and expended exclusively for the support and maintenance of the Mississippi Fire Fighters Memorial Burn Center.

(3) From and after June 17, 2005, there shall be created in the State Treasury a fund known as the Mississippi Burn Care Fund. The Mississippi Burn Care Fund shall be the Mississippi Fire Fighters Memorial Burn Center Fund and any reference to the Mississippi Fire Fighters Memorial Burn Center Fund in law shall mean the Mississippi Burn Care Fund. All funds payable to the Mississippi Fire Fighters Memorial Burn Center Fund shall, from and after June 17, 2005, be paid to the Mississippi Burn Care Fund. All balances in the Mississippi Fire Fighters Memorial Burn Center Fund and the Mississippi Fire Fighters Memorial Fire Fighters Burn Center Escrow Fund shall be transferred to the Mississippi Burn Care Fund on June 17, 2005. All interest earned by funds in the Mississippi Burn Care Fund shall be credited to the fund and not the General Fund. For fiscal year 2006, and for each fiscal year thereafter, the Legislature may appropriate interest, income or other funds credited to the Mississippi Burn Care Fund, and there shall be no requirement that the monies deposited to the fund be held inviolate in trust. Any appropriation of funds from the Mississippi Burn Care Fund shall be to the Mississippi Department of Health for the purpose of carrying out its responsibilities established in Section 41-59-5; however, after the Mississippi Burn Center established at the University of Mississippi Medical Center under Section 37-115-45 is operational, any appropriation of funds from the Mississippi Burn Care Fund shall be to the University of Mississippi Medical Center for the operation of the Mississippi Burn Center. The Mississippi Burn Care Fund shall be authorized to accept gifts, donations, bequests, appropriations or other grants from any source, governmental or private, for deposit into the fund. The Department of Health, or the University of Mississippi Medical Center after the Mississippi Burn Center is operational, shall be the agency responsible for receiving any such gifts, donations, bequests, appropriations or grants and shall deposit such to the Mississippi Burn Care Fund.






State Bond Supervisory Division[repealed] (§§ 7-9-71 - 7-9-73)



Education Improvement Trust Fund (§§ 7-9-101 - 7-9-107)

§ 7-9-101. Authorization to employ or enter into contract with investment advisors, security custodians, and/or bank trust departments

The State Treasurer is hereby authorized and empowered to employ or enter into a contract for the services of investment advisors, security custodians and/or bank trust departments for the management and investment of the Education Improvement Trust Fund created in Section 206A of the Mississippi Constitution of 1890. Compensation or fees for such services shall be paid from the income derived from investment of the principal of the trust fund, subject to appropriation by the Legislature.



§ 7-9-103. Authorized investments for principal of Education Improvement Trust Fund; powers of investment entity

The principal of the Education Improvement Trust Fund shall be invested by the investment entity so selected by the State Treasurer, and all purchases shall be made from competitive offerings. Such funds may be invested only as follows:

(a) Bonds, notes, certificates and other valid general obligations of the State of Mississippi, or of any county, or of any city, or of any supervisors district of any county of the State of Mississippi, or of any school district bonds of the State of Mississippi; notes or certificates of indebtedness issued by the Veterans' Home Purchase Board of Mississippi, provided such notes or certificates of indebtedness are secured by the pledge of collateral equal to two hundred percent (200%) of the amount of the loan, which collateral is also guaranteed at least for fifty percent (50%) of the face value by the United States Government, and provided that not more than five percent (5%) of the total investment holdings of the system shall be in Veterans' Home Purchase Board notes or certificates at any time; real estate mortgage loans one hundred percent (100%) insured by the Federal Housing Administration on single family homes located in the State of Mississippi, where monthly collections and all servicing matters are handled by the Federal Housing Administration approved mortgagees authorized to make such loans in the State of Mississippi;

(b) State of Mississippi highway bonds;

(c) Funds may be deposited in federally insured institutions domiciled in the State of Mississippi;

(d) Corporate bonds of Grade A or better as rated by Standard and Poor or by Moody's Investment Service; or corporate short-term obligations of corporations, or of wholly-owned subsidiaries of corporations, whose short term obligations are rated S-3 or better by Standard and Poor or rated P-3 or better by Moody's Investment Service;

(e) Bonds of the Tennessee Valley Authority;

(f) Bonds, notes, certificates and other valid obligations of the United States, and other valid obligations of any federal instrumentality that issues securities under authority of an act of Congress and are exempt from registration with the Securities and Exchange Commission;

(g) Bonds, notes, debentures and other securities issued by any federal instrumentality and fully guaranteed by the United States;

(h) Interest-bearing bonds or notes which are general obligations of any other state in the United States or of any city or county therein, provided such city or county had a population as shown by the federal census next preceding such investment of not less than twenty-five thousand (25,000) inhabitants, and provided that such state, city or county has not defaulted for a period longer than thirty (30) days in the payment of principal or interest on any of its general obligation indebtedness during a period of ten (10) calendar years immediately preceding such investment;

(i) Certificates of deposit and repurchase agreements. All investments shall be acquired by the investment entity at the highest market rate available for such securities; and

(j) Securities of, or other interests in, any open-end or closed-end management type investment company or investment trust registered under the provisions of 15 USCS, Section 80(a)-1 et seq., provided that the portfolio of such investment company or investment trust is limited to direct obligations issued by the United States of America, United States Government agencies, United States Government instrumentalities or United States Government sponsored enterprises, and to repurchase agreements fully collateralized by direct obligations of the United States of America, United States Government agencies, United States Government instrumentalities or United States Government sponsored enterprises, and the investment company or investment trust takes delivery of such collateral for the repurchase agreement, either directly or through an authorized custodian. The State Treasurer and the Executive Director of the Department of Finance and Administration shall review and approve the investment companies and investment trusts in which funds invested under this paragraph (j) may be invested. However, at no time shall the funds invested in investment companies and investment trusts under this paragraph (j) exceed twenty percent (20%) of all investments of the Education Improvement Trust Fund under this section.

Any limitations herein set forth shall be applicable only at the time of purchase and shall not require the liquidation of any investment at any time.

Subject to the above terms, conditions, limitations and restrictions, the investment entity shall have power to sell, assign, transfer and dispose of any of the securities and investments of the trust fund.



§ 7-9-105. Power to adopt rules and regulations

The State Treasurer is authorized and empowered to adopt necessary rules and regulations consistent with this legislation to facilitate the management of said education trust funds.



§ 7-9-107. Transfer of funds

Upon request of the investment entity, signed by the proper person, officer or officers, the State Fiscal Management Board shall issue its warrants to authorize the transfer from the Education Improvement Trust Fund created in Section 206A of the Mississippi Constitution of 1890 such funds as are selected for investment pursuant to Sections 7-9-101 through 7-9-107, and upon receipt of such warrants the State Treasurer shall immediately transfer such sums to the proper funds or accounts.






Capital Improvements Preplanning Fund (§§ 7-9-151 - 7-9-161)

§ 7-9-161. Repeal of §§ 7-9-151 through 7-9-159

Sections 7-9-151 through 7-9-159, Mississippi Code of 1972, shall be repealed on July 1, 2014.









Chapter 11 - Secretary of State; Land Records

§ 7-11-1. Repealed

Repealed by Laws, 1978, ch. 458, § 29, eff from and after January 1, 1980.

[Codes, 1892, § 2566; 1906, § 2904; Hemingway's 1917, § 5239; 1930, § 6008; 1942, § 4067; Laws, 1910, ch. 197; Laws, 1936, ch. 174; Laws, 1938, Ex. ch. 30; Laws, 1942, ch. 236; Laws, 1944, ch. 222]



§ 7-11-2. Abolition of office of State Land Commissioner; transferral of duties and responsibilities to Secretary of State

The office of State Land Commissioner as heretofore existing is hereby abolished, and all the duties, responsibilities and title of said office are transferred to the office of Secretary of State, who shall perform the duties heretofore performed by the elected State Land Commissioner for the State of Mississippi.



§ 7-11-3. Custodian of records of former land office

The Secretary of State shall have custody of the records of the surveyor general's office turned over to this state by the United States, all field notes, plats and maps of surveys of lands belonging to the old office of swamp land commissioner and all other papers, documents and records which were formerly kept in the land office. All such records now in the possession of any other officer shall be delivered to the secretary of state.



§ 7-11-4. "State land commissioner," "land commissioner," "state land office," "land office" to mean Secretary of State

The words "state land commissioner," "land commissioner," "state land office" and "land office" shall mean the secretary of state wherever they appear in sections 3-5-11, 21-33-69, 21-37-49, 25-7-83, 27-3-43, 27-29-1, 27-35-65, 27-35-69, 27-39-319, 27-45-21, 29-1-1, 29-1-5, 29-1-7, 29-1-9, 29-1-13, 29-1-17, 29-1-21, 29-1-25, 29-1-27, 29-1-31, 29-1-33, 29-1-35, 29-1-37, 29-1-43, 29-1-49, 29-1-51, 29-1-53, 29-1-55, 29-1-57, 29-1-59, 29-1-61, 29-1-63, 29-1-65, 29-1-67, 29-1-69, 29-1-71, 29-1-77, 29-1-79, 29-1-83, 29-1-85, 29-1-87, 29-1-89, 29-1-91, 29-1-93, 29-1-95, 29-1-99, 29-1-101, 29-1-107, 29-1-111, 29-1-113, 29-1-115, 29-1-119, 29-1-123, 29-1-131, 29-1-133, 33-11-11, 49-5-1, 51-29-81, 51-29-85, 51-29-87, 51-33-43, 51-33-45, 51-35-159, 55-3-9, 55-7-13, 55-13-31, 59-9-21, 59-9-67, 89-11-3, 89-11-15, 89-11-19, 89-11-21, 89-11-27 and 89-11-29, Mississippi Code of 1972, or in any other place where they appear in the laws of this state.



§ 7-11-5. Repealed

Repealed by Laws, 1978, ch. 458, § 29, eff from and after January 1, 1980.

[Codes, 1892, § 2559; 1906, § 2897; Hemingway's 1917, § 5232; 1930, § 6009; 1942, § 4068; Laws, 1896, ch. 50; Laws, 1964, ch. 542, § 3]



§ 7-11-6. Assistant Secretary of State to perform functions of state land office; employment of additional personnel; transition of power by state land commissioner

The Secretary of State shall appoint a competent attorney to be designated as an assistant secretary of state, who shall have the responsibilities of performing the function of the former state land office in addition to any other duties as assigned by the Secretary of State.

The secretary of state is empowered and authorized to employ such office assistants, clerical employees and field inspectors on either a temporary or permanent basis as shall be necessary to perform the former duties and functions of the state land office. The Assistant Secretary of State hereby created shall be in addition to any other assistant secretaries of state previously designated or heretofore authorized. The State Land Commissioner elected pursuant to Section 7-11-1 shall deliver the seal, all records, reports and other property of the state land office to the Secretary of State prior to the expiration of his term of office.



§ 7-11-7. Repealed

Repealed by Laws, 1978, ch. 458, § 29, eff from and after January 1, 1980.

[Codes 1892, § 2560; 1906, § 2898; Hemingway's 1917, § 5233; 1930, § 6010; 1942, § 4069]



§ 7-11-8. Functions assigned to Secretary of State to be merged and coordinated with those of former state land office

It is the intent of the legislature that the functions assigned to the Secretary of State by this chapter shall be merged and coordinated with similar functions being exercised by the state land office on the effective date of this chapter.



§ 7-11-9. Repealed

Repealed by Laws, 1978, ch. 458, § 29, eff from and after January 1, 1980.

[Codes, 1892, § 2566; 1906, § 2904; Hemingway's 1917, § 5239; 1930, § 6008; 1942, § 4067; Laws, 1910, ch. 197; Laws, 1936, ch. 174; Laws, 1938, Ex. ch. 30; Laws, 1942, ch. 236; Laws, 1944, ch. 222]



§ 7-11-11. Duties and powers of Secretary of State

The Secretary of State shall have charge of the swamp and the overflowed lands and indemnity lands in lieu thereof, the internal improvement lands, the lands forfeited to the state for nonpayment of taxes after the time allowed by law for redemption shall have expired, and of all other public lands belonging to or under the control of the state. The regulation, sale and disposition of all such lands shall be made through the secretary of state's office.

The secretary of state shall sign all conveyances and leases of any and all state-owned lands and shall record same in a book kept in his office for such purposes.



§ 7-11-13. Land records

All state land records, all levee land records, and all other land records, except assessment rolls, shall be kept in the office of the Secretary of State and be held by him.

The Secretary of State shall keep a record of all state-owned lands in a separate and well bound book. He is authorized and empowered to request of any board, commission, department or other state agency having under its jurisdiction state-owned lands the records herein required to be recorded in his office, and it shall be the duty of any state agency to comply with the request of the Secretary of State.



§ 7-11-15. Form of records

The Secretary of State shall secure a sufficient number of suitable and well bound books for each county, so that the lands now or hereafter owned by the state may be complied therein. The books, in addition to the necessary columns on which to list all necessary information with reference to the lands owned, shall contain a column on which to number all patents or contracts issued and any other information. The order of arrangement and all other matters pertaining thereto are hereby specifically left to the discretion of the Secretary of State.

In addition to the foregoing records, the Secretary of State shall provide and cause to be kept a separate register of the several different classes of lands, with appropriate references to other records or documents for information concerning the whole class, and of each parcel, if need be. He may cause correct township maps to be prepared from the field notes of original surveys, with all errors in the location of natural objects, if any there be, corrected, which maps may be supplied to the several counties at reasonable prices; and he may, in like manner, have maps and plats lithographed and sold.

The Secretary of State shall procure a sufficient number of forms of certificates which shall be used by the chancery clerks of each of the various counties in certifying to the Secretary of State's office lands sold to the state for unpaid taxes in his county, and the Secretary of State shall provide such certificates in such form that they may be bond by him and used as a part of the permanent records of his office. The said chancery clerks shall use only such forms of certificates in certifying said lands to the Secretary of State's office, and failure to do so shall subject such chancery clerk so refusing or failing to do so, and his bondsman, to a penalty of five hundred dollars ($ 500.00), which penalty shall be collected by the Attorney General in a suit therefor filed in the name of the State of Mississippi. Such certificates, before being filed by the Secretary of State, shall be examined by the Attorney General. The Secretary of State, with the approval of the Attorney General, shall strike from such certificates all lands which, by reason of insufficient description or other cause, in the opinion of the Attorney General are not the property of the state; and the title of the state to such lands as may be thus stricken off shall be thereby relinquished.



§ 7-11-17. Records preserved and bound

The land records in the Secretary of State's office shall be carefully preserved and valuable records shall be bound and rebound when necessary.



§ 7-11-19. Copies of records

The Secretary of State shall furnish to any party interested therein a copy or exemplification of any record, patent, plat, diagram, township plat or map, field notes, surveys or other paper or document deposited in the office of the Secretary of State and relating to the selection, location and survey of the public lands or otherwise concerning the same, upon the party paying therefor the fees allowed by law.



§ 7-11-21. Repealed

Repealed by Laws, 1983, ch. 469, § 10, eff from and after July 1, 1983.

[Codes, 1892, § 2572; 1906, § 2910; Hemingway's 1917, § 5245; 1930, § 6029; 1942, § 4111; Am Laws, 1978, ch. 458, § 14]



§ 7-11-23. Repealed

Repealed by Laws 1978, ch. 458, § 29, eff from and after January 1, 1980.

[Codes, 1892, § 2583; 1906, § 2922; Hemingway's 1917, § 5257; 1930, § 6052; 1942, § 4150]



§ 7-11-25. Report to legislature

The Secretary of State shall make a report to the legislature at each regular session of all the business transactions in the Secretary of State's office pertaining to public lands for the preceding fiscal year. He shall state therein the monthly sale of land, of what class and where situated, amount of purchase-money received for each, the totals of his monthly reports to the auditor of fees collected; and he shall make such recommendations as may seem proper.






Chapter 13 - Mississippi Administrative Reorganization Act

§ 7-13-1. Short title

This chapter shall be cited as the "Mississippi Administrative Reorganization Act of 1984."



§ 7-13-3. Legislative intent

It is the intent of this chapter to provide that the Governor and the executive branch of the government of the state of Mississippi shall have full authority to execute the laws of Mississippi and to administer and manage the affairs of state government in accordance with the Mississippi Constitution of 1890.

Provided, however, nothing in this chapter is intended to reduce in any manner the authority of the legislature to appropriate funds or to specify the means by which such funds are to be expended.



§ 7-13-5. Repealed

Repealed by Laws, 1984, ch. 488, § 3, eff from and after July 1, 1984.

[En Laws, 1984, ch. 488, § 3]



§ 7-13-7. Transfer of employees

(1) Effective July 1, 1984, all employees of any agency abolished or affected by this chapter shall be transferred according to the merger of their duties by this chapter. All such transfers shall be in accordance with the rules and regulations of the state personnel board.

(2) It is the intent of the legislature that the number of persons employed by the state as the result of the consolidation required by this chapter shall be reduced where possible, but it is the intent of the legislature that such reduction shall result from attrition of employees and not dismissal.

(3) All records, personnel, property and unexpended balances of appropriations, allocations or other funds of any agency abolished or affected by this chapter shall be transferred to the appropriate agency according to the merger of their functions under this chapter.



§ 7-13-9. Change of domicil affecting membership on board, commission, council or authority

Any member of any board, commission, council or authority reconstituted under this chapter shall be deemed to have vacated his position thereon if he changes his domicile to another state or to a geographical area other than the one from which he was appointed if the statute specified that he shall be appointed from such designated geographical area. Provided, however, that this section shall not apply in the event the member was appointed from a district the boundaries of which have been altered by statute or court order.






Chapter 15 - Executive Branch Reorganization Study Commission [Repealed]



Chapter 17 - Mississippi Executive Reorganization Act of 1989

Article 1 - General

§ 7-17-1. Short title

This act shall be cited as the "Mississippi Executive Reorganization Act of 1989."



§ 7-17-3. Legislative intent

It is the intent of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" to provide that the Governor and the executive branch of the government of the State of Mississippi shall have full authority to execute the laws of Mississippi and to administer and manage the affairs of state government in accordance with the Mississippi Constitution of 1890.

Provided, however, nothing in "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" is intended to reduce in any manner the authority of the Legislature to appropriate funds or to specify the means by which such funds are to be expended.

No executive director, division director or any other employee of any agency or department of this state shall be prohibited by the Governor or any other person, whether by written or verbal correspondence or by executive order, from cooperating with the Legislature for purposes of providing information to the Legislature, or any member thereof, regarding the legislative budget process or any other legislative matter.



§ 7-17-5. Transfer of employees, property, staff and funds; general powers and duties of executive directors of departments of executive branch

(1) Effective July 1, 1989, all employees of any agency abolished or affected by the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544] shall be transferred according to the merger of their duties by the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]. All personnel actions initiated as a result of the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544] shall be subject to State Personnel Board procedures.

(2) The executive director of any agency of state government as defined in Section 25-9-107(d) shall have the authority to employ staff and to expend funds authorized to the agency for the performance of the duties and responsibilities accorded to the agency by the laws of the State of Mississippi.

(3) All records, personnel, property and unexpended balances of appropriations, allocations or other funds of any agency or department abolished or affected by the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544] shall be transferred to the appropriate agency according to the merger of their functions under the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544].

(4) The executive directors of agencies shall determine which employees shall be bonded, set the amount of bond, which shall be made by a surety company approved by the Secretary of State and the premiums paid as other expenses of administering the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544].

(5) The executive director of any agency, where permitted by the rules, regulations and policies of the board, commission or authority of the agency, if any, shall also have authority to:

(a) Accept on behalf of the state gifts, trusts, bequests, grants, endowments, or transfers of property of any kind to be used for the sole benefit of the state;

(b) Use and expend funds coming to the agency from state, federal and private sources;

(c) Establish such rules and regulations as may be necessary in carrying out the provisions of the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544];

(d) Formulate and administer policies of their respective agencies;

(e) Coordinate, supervise and direct all administrative and technical activities of the agency;

(f) Enter into contracts, grants and cooperative agreements with any federal or state agency, department or subdivision thereof, or any public or private institution located inside or outside the State of Mississippi, or any person, corporation or association in connection with the carrying out of the provisions of the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544], provided the agreements do not have a financial cost in excess of the amounts appropriated for such purposes by the Legislature;

(g) Except where otherwise prescribed by law, prepare and deliver to the Legislature and the Governor on or before January 1 of each year, and at such other times as may be required by the Legislature or Governor, a full report of the work of the agency and the offices thereof, including a detailed statement of expenditures of the agency and any recommendations;

(h) Make provisions for adoption of rules, regulations and policy and provide for public inspection and filing of same; and other requirements set forth in the Mississippi Administrative Procedures Act in Sections 25-43-1 through 25-43-19, except as otherwise provided by law.



§ 7-17-7. Vacation of position of member of board, commission, council or authority upon change of residence; exception

Any member of any board, commission, council or authority reconstituted under "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" shall be deemed to have vacated his position thereon if he changes his residence to another state or to a geographical area other than the one from which he was appointed if the statute specified that he shall be appointed from such designated geographical area. Provided, however, that this section shall not apply in the event the member was appointed from a district the boundaries of which have been altered by statute or court order.



§ 7-17-9. Governor to appoint departmental advisory boards

The Governor shall have the authority to appoint departmental advisory boards where otherwise required by law.



§ 7-17-11. Organizational structure and nomenclature for budgetary purposes

For budgetary purposes and organizational hierarchy purposes a common organizational nomenclature shall be used in the structure of state government.

Organizations for such purposes shall be:

(a) Agency -- the principal administrative organization of state government as defined in Section 25-9-107(d), headed by an executive director or such other official as prescribed by statute;

(b) Office -- the principal organization of an agency; whenever the term "division" or any other term appears to denote the principal organization of a department, it shall mean "office" for purposes of this section;

(c) Bureau -- the principal organization of an office;

(d) Division -- the principal organization of a bureau;

(e) Branch -- the principal organization of a division;

(f) Section -- the principal organization of a branch;

(g) Unit -- the principal organization of a section;

(h) Advisory board -- a body appointed to function on a continuing basis to study and recommend solutions and policy alternatives to problems arising in a specific agency or program of state government.

The nomenclature outlined in this section shall be only for budgetary purposes and organizational hierarchy purposes and shall not define job classifications or salary ranges. The State Personnel Board shall ensure that all agencies within state government as defined in Section 25-9-107(d) conform with the common organization nomenclature provided in this section, except where otherwise provided by law or determined to be necessary by the State Personnel Board.






Article 3 - Reorganization Transition

§ 7-17-31. Repealed

Repealed from and after June 30, 1990, by terms of Laws, 1989, ch. 544, § 7(7).

[En Laws, 1989, ch. 544, § 7]



§ 7-17-33. Transfer of powers, authority, duties, functions and funds; use of stationery and supplies of predecessor agency or department

All power, authority, duties and functions of the boards, commissions, departments and agencies abolished by "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" shall, from and after July 1, 1989, vest in and be performed by the departments or agencies to which they are assigned. All records, personnel, property and unexpended balances of appropriations, allocation or other funds of the abolished departments or agencies, except those transferred elsewhere by other provisions of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]", shall be transferred under the direction of the State Fiscal Officer to the proper department or agency on July 1, 1989. The transfer of segregated or special funds shall be made in such a manner that the relation between program and revenue source as provided by law is retained.

The newly created Department of Economic and Community Development and the newly created Department of Environmental Quality shall continue to use the stationery or other supplies having thereon the letterhead of their predecessor agency or department until such stationery or other supplies are depleted. Such newly created departments shall not expend any funds to purchase stationery or other supplies having thereon the letterhead of the newly created department until such time as the supplies of their predecessor agency or department are depleted as herein provided.



§ 7-17-35. Agencies to assist in transition; rules and regulations; legislative intent concerning personnel reductions

(1) (a) Each officer, department or agency subject to the provisions of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" shall assist with the fullest degree of reasonable cooperation with any other officer, department or agency in carrying out the intent and purpose of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(b) Each officer, department or agency subject to the provisions of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" is hereby authorized and empowered to promulgate all necessary rules and regulations not in conflict with "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" necessary to accomplish an orderly transition pursuant to "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(2) It is the intent of the Legislature that the number of persons employed by the various departments and agencies as a result of the consolidation required by "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" shall be reduced, but it is the intent of the Legislature that wherever possible, such reduction shall result from attrition of employees, assistance in relocating to other positions in state government for which they are qualified, and by assistance in locating employment in the private sector.



§ 7-17-37. Procedures for eliminating and filling personnel positions; benefit rights of terminated employees

Upon the decision by a department executive director to eliminate a personnel position, the executive director shall notify the State Personnel Board and the affected employee of the intention to eliminate the position. No employee shall be required to vacate an eliminated position prior to sixty (60) days from the date notice is sent to that employee.

Executive directors hiring personnel to fill existing vacant positions shall first interview persons placed on the reduction in force list maintained by the State Personnel Board to fill positions for which they are qualified. If the executive director does not hire a person on the reduction in force list for a position for which he interviewed and is qualified, the executive director shall provide justification upon request by the interviewed person or the State Personnel Board.

If an employee whose position is terminated by virtue of the executive branch reorganization brought about by "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" is rehired by the State of Mississippi within three (3) years from the date of his termination, the employee shall have the same benefit date for leave accumulation purposes as he had when his position was terminated. Any accumulated leave benefits not given to the employee at the time his position was eliminated shall be restored to him upon his rehiring.












Title 9 - Courts

Chapter 1 - Provisions Common to Courts

General Provisions (§§ 9-1-1 - 9-1-49)

§ 9-1-5. Extension into term in other county of same district

In order to utilize the services of a judge temporarily assigned to chancery or circuit court in a county, the chancery or circuit court judge is authorized to extend a term of his court in one (1) county in a district, even if it overlaps into a term of that court in another county in the same district, so long as the term of court in the county into which the extension runs shall not be pretermitted. The Nineteenth Chancery Court District and the Eighteenth Circuit Court District are hereby excepted from the provisions of this section.

The word "county" wherever used herein shall be construed to mean "judicial district" in counties having two (2) judicial districts.



§ 9-1-7. Repealed

Repealed by Laws, 1991, ch. 573, § 141, eff from and after July 1, 1991.

[Codes, Hutchinson's 1848, ch. 53, art. 10 (4); 1857, ch. 61, art. 3; 1871, § 877; 1880, § 2266; 1892, § 915; 1906, § 991; Hemingway's 1917, § 711; 1930, § 735; 1942, § 1650]



§ 9-1-9. Adjourning if the judge be absent

If the circuit judge or chancellor fail to attend at any term of the court, it shall stand adjourned from day to day until the third day, when, if the judge or chancellor shall not appear and open court, it shall stand adjourned without day; but, by virtue of a written order by the judge or chancellor, it may be adjourned by the clerk or sheriff to any day of the term, as the order may direct, and parties, witnesses and jurors must attend accordingly.



§ 9-1-11. Judge not to sit when interested or related

The judge of a court shall not preside on the trial of any cause where the parties, or either of them, shall be connected with him by affinity or consanguinity, or where he may be interested in the same, or wherein he may have been of counsel, except by the consent of the judge and of the parties.



§ 9-1-17. Supreme Court, circuit, chancery and county courts and Court of Appeals may punish for contempt and refer certain persons for placement in restitution, house arrest or restorative justice center or program

The Supreme, circuit, chancery and county courts and the Court of Appeals shall have power to fine and imprison any person guilty of contempt of the court while sitting, but the fine shall not exceed One Hundred Dollars ($ 100.00) for each offense, nor shall the imprisonment continue longer than thirty (30) days. If any witness refuse to be sworn or to give evidence, or if any officer or person refuse to obey or perform any rules, order, or judgment of the court, such court shall have power to fine and imprison such officer or person until he shall give evidence, or until the rule, order, or judgment shall be complied with.

At the discretion of the court, any person found in contempt for failure to pay child support and imprisoned therefor may be referred for placement in a state, county or municipal restitution, house arrest or restorative justice center or program, provided such person meets the qualifications prescribed in Section 99-37-19.



§ 9-1-19. Authority of judges of supreme, circuit courts and chancellors and judges of Court of Appeals to grant remedial writs

The judges of the Supreme and circuit courts and chancellors and judges of the Court of Appeals, in termtime and in vacation, may severally order the issuance of writs of habeas corpus, mandamus, certiorari, supersedeas and attachments, and grant injunctions and all other remedial writs, in all cases where the same may properly be granted according to right and justice, returnable to any court, whether the suit or proceedings be pending in the district of the judge or chancellor granting the same or not. The fiat of such judge or chancellor shall authorize the issuance of the process for a writ returnable to the proper court or before the proper officer; and all such process or writs may be granted, issued and executed on Sunday.



§ 9-1-21. Repealed

Repealed by Laws, 1974, ch. 328, § 2, eff from and after July 1, 1974; and by Laws, 1991, ch. 573, § 141, eff from and after July 1, 1991.

[Codes, Hutchinson's 1848, ch. 60, art. 1 (175); 1857, ch. 61, art. 14; 1871, § 537; 1880, § 2269; 1892, § 918; 1906, § 994; Hemingway's 1917, § 714; 1930, § 743; 1942, § 1658]



§ 9-1-23. Judges conservators of peace; must reside in district

The judges of the Supreme, circuit and county courts and chancellors and judges of the Court of Appeals shall be conservators of the peace for the state, each with full power to do all acts which conservators of the peace may lawfully do; and the circuit judges and chancellors shall reside within their respective districts and the county judges shall reside in their respective counties.



§ 9-1-25. Judges not to practice law

It shall not be lawful for any judge of the Supreme Court, Court of Appeals or a judge of the circuit court, or a chancellor to exercise the profession or employment of an attorney or counsellor at law, or to be engaged in the practice of law; and any person offending against this prohibition shall be guilty of a high misdemeanor and be removed from office; but this shall not prohibit a chancellor or circuit judge or a judge of the Court of Appeals from practicing in any of the courts for a period of six (6) months from the time such judges or chancellors assume office so far as to enable them to bring to a conclusion cases actually pending when they were appointed or elected in which such chancellor or judge was then employed, nor shall a judge of the Supreme Court be hindered from appearing in the courts of the United States in any case in which he was engaged when he was appointed or elected judge.



§ 9-1-27. Officers pro tempore to be appointed in certain cases

Whenever a vacancy shall exist in the office of clerk of any court, sheriff, or coroner and the vacancy shall not have been filled on or before the commencement of the term of any court which the clerk, sheriff, or coroner is required to attend, or if the clerk, sheriff, or coroner shall be absent, deceased, become unable, or refuse to discharge his duties, or be on trial therein, the court, or the judge or judges thereof, shall have power to appoint a suitable person to discharge the duties of clerk, sheriff, or coroner pro tempore, who shall take the oath required by law, and perform the duties and receive the emoluments of the office to which he is appointed, until the proper incumbent shall be duly qualified or return to his duties.



§ 9-1-29. Court to control clerk's office

Each court shall have control over all proceedings in the clerk's office, and such control shall be exercised in a manner consistent with the Mississippi Rules of Civil Procedure.



§ 9-1-31. Records of office of clerk delivered to successor

When the office of clerk of any court shall become vacant, the records, papers, books, stationery, and everything belonging thereto, shall be delivered to the successor in office by any person having the same, on demand; and if any person having such records, papers, books, stationery, or other things shall refuse to deliver the same on demand to the person entitled thereto, he shall be liable for all damages sustained by any person aggrieved thereby; and in case of a refusal or a detention of the same, or of any part thereof, after demand made, the court may compel the delivery thereof, by fine and imprisonment at discretion, for contempt of court; and the court, or judge in vacation, may order process to be issued for the seizure of such records, papers, books, stationery, and other things, and for the delivery thereof to the successor in office.



§ 9-1-33. Minutes of Supreme Court, circuit, chancery and county courts and Court of Appeals

The minutes of the proceedings of the Supreme, circuit, chancery and county courts and the Court of Appeals shall be entered by the clerk of each, respectively, in the minute book of the court, against the next sitting of the court, if practicable, when the same shall be read in open court; and when corrected shall be signed -- the minutes of the Supreme Court by the Chief Justice or presiding judge, of the Court of Appeals by the Chief Judge or presiding judge, of the circuit court by the circuit judge, of the chancery court by the chancellor, and of the county court by the county judge; and on the last day of the term, or within ten (10) days thereafter, the minutes shall be drawn up, read and signed.

Whenever by inadvertence said minutes and proceedings may remain unsigned or the judge of said court dies before signing the minutes, the succeeding judge or judges of said court may, in their discretion, examine into said unsigned minutes and ascertain as to the correctness thereof, and after same shall have been read in open court, and if the court is of the opinion that same are true and correct, then the said minutes may be signed and adopted by said judge or judges.



§ 9-1-35. Seal of court

The clerk of the Supreme Court and of the Court of Appeals, at the expense of the state, and the clerk of every circuit and chancery court, at the expense of the county, shall keep a seal, with the style of the court around the margin and the image of an eagle in the center.



§ 9-1-36. Office allowance for circuit judges, chancellors and certain staff; procedure to employ certain staff members; title to tangible property; reports; adoption of rules and regulations

(1) Each circuit judge and chancellor shall receive an office operating allowance for the expenses of operating the office of the judge, including retaining a law clerk, legal research, stenographic help, stationery, stamps, furniture, office equipment, telephone, office rent and other items and expenditures necessary and incident to maintaining the office of judge. The allowance shall be paid only to the extent of actual expenses incurred by the judge as itemized and certified by the judge to the Supreme Court in the amounts set forth in this subsection; however, the judge may expend sums in excess thereof from the compensation otherwise provided for his office. No part of this expense or allowance shall be used to pay an official court reporter for services rendered to said court.

(a) Until July 1, 2008, the office operating allowance under this subsection shall be not less than Four Thousand Dollars ($ 4,000.00) nor more than Nine Thousand Dollars ($ 9,000.00) per annum.

(b) From and after July 1, 2008, the office operating allowance under this subsection shall be Nine Thousand Dollars ($ 9,000.00) per annum.

(2) In addition to the amounts provided for in subsection (1), there is hereby created a separate office allowance fund for the purpose of providing support staff to judges. This fund shall be managed by the Administrative Office of Courts.

(3) Each judge who desires to employ support staff after July 1, 1994, shall make application to the Administrative Office of Courts by submitting to the Administrative Office of Courts a proposed personnel plan setting forth what support staff is deemed necessary. The plan may be submitted by a single judge or by any combination of judges desiring to share support staff. In the process of the preparation of the plan, the judges, at their request, may receive advice, suggestions, recommendations and other assistance from the Administrative Office of Courts. The Administrative Office of Courts must approve the positions, job descriptions and salaries before the positions may be filled. The Administrative Office of Courts shall not approve any plan which does not first require the expenditure of the funds in the support staff fund for compensation of any of the support staff before expenditure is authorized of county funds for that purpose. Upon approval by the Administrative Office of Courts, the judge or judges may appoint the employees to the position or positions, and each employee so appointed will work at the will and pleasure of the judge or judges who appointed him but will be employees of the Administrative Office of Courts. Upon approval by the Administrative Office of Courts, the appointment of any support staff shall be evidenced by the entry of an order on the minutes of the court. When support staff is appointed jointly by two (2) or more judges, the order setting forth any appointment shall be entered on the minutes of each participating court.

(4) The Administrative Office of Courts shall develop and promulgate minimum qualifications for the certification of court administrators. Any court administrator appointed on or after October 1, 1996, shall be required to be certified by the Administrative Office of Courts.

(5) Support staff shall receive compensation pursuant to personnel policies established by the Administrative Office of Courts; however:

(a) From and after July 1, 1994, the Administrative Office of Courts shall allocate from the support staff fund an amount of Forty Thousand Dollars ($ 40,000.00) per fiscal year per judge for whom support staff is approved for the funding of support staff assigned to a judge or judges; and

(b) From and after July 1, 2008, the Administrative Office of Courts shall allocate from the support staff fund an amount of Forty Thousand Dollars ($ 40,000.00), in addition to the amount provided in paragraph (a). Of the amount provided in this paragraph (b), each judge shall utilize an amount sufficient to ensure that judge has access to the services of a law clerk, whether hired by the judge separately or in concert with another judge. Any excess funds remaining upon satisfaction of this requirement may be used for any other support staff as defined in this section. Any employment pursuant to this subsection shall be subject to the provisions of Section 25-1-53.

The Administrative Office of Courts may approve expenditure from the fund for additional equipment for support staff appointed pursuant to this section in any year in which the allocation per judge is sufficient to meet the equipment expense after provision for the compensation of the support staff.

(6) For the purposes of this section, the following terms shall have the meaning ascribed herein unless the context clearly requires otherwise:

(a) "Judges" means circuit judges and chancellors, or any combination thereof;

(b) "Support staff" means court administrators, law clerks, legal research assistants or secretaries, or any combination thereof, but shall not mean school attendance officers;

(c) "Compensation" means the gross salary plus all amounts paid for benefits or otherwise as a result of employment or as required by employment; provided, however, that only salary earned for services rendered shall be reported and credited for Public Employees' Retirement System purposes. Amounts paid for benefits or otherwise, including reimbursement for travel expenses, shall not be reported or credited for retirement purposes;

(d) "Law clerk" means a clerk hired to assist a judge or judges who has a law degree or who is a full-time law student who is making satisfactory progress at an accredited law school.

(7) Title to all tangible property, excepting stamps, stationery and minor expendable office supplies, procured with funds authorized by this section, shall be and forever remain in the State of Mississippi to be used by the circuit judge or chancellor during the term of his office and thereafter by his successors.

(8) Any circuit judge or chancellor who did not have a primary office provided by the county on March 1, 1988, shall be allowed an additional Four Thousand Dollars ($ 4,000.00) per annum to defray the actual expenses incurred by the judge or chancellor in maintaining an office; however, any circuit judge or chancellor who had a primary office provided by the county on March 1, 1988, and who vacated the office space after that date for a legitimate reason, as determined by the Department of Finance and Administration, shall be allowed the additional office expense allowance provided under this subsection. The county in which a circuit judge or chancellor sits is authorized to provide funds from any available source to assist in defraying the actual expenses to maintain an office.

(9) The Supreme Court, through the Administrative Office of Courts, shall submit to the Department of Finance and Administration the itemized and certified expenses for office operating allowances that are directed to the court pursuant to this section.

(10) The Supreme Court, through the Administrative Office of Courts, shall have the power to adopt rules and regulations regarding the administration of the office operating allowance authorized pursuant to this section.



§ 9-1-37. Allowance for stationery

The circuit, chancery and county courts shall make allowance to the clerks thereof of all needful sums for supplying the offices and courtrooms with necessary stationery, furniture, books, presses, seals, and other things necessary for the same, and for the safe-keeping of the books, records, and papers belonging thereto; and such allowance shall be certified to the board of supervisors. Provided, however, that in no event shall said circuit, chancery or county courts be allowed to purchase furniture in excess of five hundred dollars for any one year without first securing the approval of the board of supervisors of the county.



§ 9-1-38. Certain judicial records exempt from public access requirements

Records in the possession of a public body, as defined by paragraph (a) of Section 25-61-3, which are developed among judges and among judges and their aides, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.



§ 9-1-39. Clerks of circuit, chancery and county courts in separate judicial districts in Harrison County

In Harrison County, a county having two judicial districts, the clerks of the circuit and chancery courts of said county shall be the clerks of the respective circuit and chancery courts in each of the districts aforesaid and the circuit clerk shall additionally be the clerk of the county court as provided by law, in each of said districts and they shall keep offices both at Gulfport and Biloxi, in which all books, records, dockets, papers and documents belonging to each of the courts of said district shall be kept respectively; and all dockets, records, papers and books required to be kept by law by clerks of the circuit, chancery and county courts in this state shall be kept by each of said clerks respectively at Gulfport and Biloxi, for each of said districts; and the enrollment of a judgment or decree in the district where the same may be rendered or obtained, shall be a lien on all property of the person against whom the same may be rendered within the district where so enrolled.



§ 9-1-41. Reasonableness of attorneys' fees; evidence

In any action in which a court is authorized to award reasonable attorneys' fees, the court shall not require the party seeking such fees to put on proof as to the reasonableness of the amount sought, but shall make the award based on the information already before it and the court's own opinion based on experience and observation; provided however, a party may, in its discretion, place before the court other evidence as to the reasonableness of the amount of the award, and the court may consider such evidence in making the award.



§ 9-1-43. Limit on compensation of chancery clerks and circuit clerks and their related employees; liability on bonds; chancery court clerk clearing accounts; circuit court clerk clearing accounts; journals and receipts; punishment for failure to deposit funds

(1) After making deductions for employer contributions paid by the chancery or circuit clerk to the Public Employees' Retirement System under Sections 25-11-106.1 and 25-11-123(f)(4), employee salaries and related salary expenses, and expenses allowed as deductions by Schedule C of the Internal Revenue Code, no office of the chancery clerk or circuit clerk of any county in the state shall receive fees as compensation for the chancery clerk's or circuit clerk's services in excess of Ninety Thousand Dollars ($ 90,000.00). All such fees received by the office of chancery or circuit clerks that are in excess of the salary limitation shall be deposited by such clerk into the county general fund on or before April 15 for the preceding calendar year. If the chancery clerk or circuit clerk serves less than one (1) year, then he shall not receive as compensation any fees in excess of that portion of the salary limitation that can be attributed to his time in office on a pro rata basis. Upon leaving office, income earned by any clerk in his last full year of office but not received until after his last full year of office shall not be included in determining the salary limitation of the successor clerk. There shall be exempted from the provisions of this subsection any monies or commissions from private or governmental sources which: (a) are to be held by the chancery or circuit clerk in a trust or custodial capacity as prescribed in subsections (4) and (5); or (b) are received as compensation for services performed upon order of a court or board of supervisors which are not required of the chancery clerk or circuit clerk by statute.

(2) It shall be unlawful for any chancery clerk or circuit clerk to use fees in excess of Ninety Thousand Dollars ($ 90,000.00), to pay the salaries or actual or necessary expenses of employees who are related to such clerk by blood or marriage within the first degree of kinship according to the civil law method of computing kinship as provided in Sections 1-3-71 and 1-3-73. However, the prohibition of this subsection shall not apply to any individual who was an employee of the clerk's office prior to the date his or her relative was elected as chancery or circuit clerk. The spouse and/or any children of the chancery clerk or circuit clerk employed in the office of the chancery clerk may be paid a salary; however, the combined annual salaries of the clerk, spouse and any child of the clerk may not exceed an amount equal to the salary limitation.

(3) The chancery clerk and the circuit clerk shall be liable on their official bond for the proper deposit and accounting of all monies received by his office. The State Auditor shall promulgate uniform accounting methods for the accounting of all sources of income by the offices of the chancery and circuit clerk.

(4) There is created in the county depository of each county a clearing account to be designated as the "chancery court clerk clearing account," into which shall be deposited: (a) all such monies as the clerk of the chancery court shall receive from any person complying with any writ of garnishment, attachment, execution or other like process authorized by law for the enforcement of child support, spousal support or any other judgment; (b) any portion of any fees required by law to be collected in civil cases which are to pay for the service of process or writs in another county; and (c) any other money as shall be deposited with the court which by its nature is not, at the time of its deposit, public monies, but which is to be held by the court in a trust or custodial capacity in a case or proceeding before the court. The clerk of the chancery court shall account for all monies deposited in and disbursed from such account and shall be authorized and empowered to draw and issue checks on such account at such times, in such amounts and to such persons as shall be proper and in accordance with law.

The following monies paid to the chancery clerk shall be subject to the salary limitation prescribed under subsection (1): (a) all fees required by law to be collected for the filing, recording or abstracting of any bill, petition, pleading or decree in any civil case in chancery; (b) all fees collected for land recordings, charters, notary bonds, certification of decrees and copies of any documents; (c) all land redemption and mineral documentary stamp commissions; and (d) any other monies or commissions from private or governmental sources for statutory functions which are not to be held by the court in a trust capacity. Such fees as shall exceed the salary limitations shall be maintained in a bank account in the county depository and accounted for separately from those monies paid into the chancery court clerk clearing account.

(5) There is created in the county depository in each county a clearing account to be designated as the "circuit court clerk civil clearing account," into which shall be deposited: (a) all such monies and fees as the clerk of the circuit court shall receive from any person complying with any writ of garnishment, attachment, execution or any other like process authorized by law for the enforcement of a judgment; (b) any portion of any fees required by law or court order to be collected in civil cases; (c) all fees collected for the issuance of marriage licenses; and (d) any other money as shall be deposited with the court which by its nature is not, at the time of its deposit, public monies but which is to be held by the court in a trust or custodial capacity in a case or proceeding before the court.

There is created in the county depository in each county a clearing account to be designated as the "circuit court clerk criminal clearing account," into which shall be deposited: (a) all such monies as are received in criminal cases in the circuit court pursuant to any order requiring payment as restitution to the victims of criminal offenses; (b) any portion of any fees and fines required by law or court order to be collected in criminal cases; and (c) all cash bonds as shall be deposited with the court. The clerk of the circuit court shall account for all monies deposited in and disbursed from such account and shall be authorized and empowered to draw and issue checks on such account, at such times, in such amounts and to such persons as shall be proper and in accordance with law; however, such monies as are forfeited in criminal cases shall be paid by the clerk of the circuit court to the clerk of the board of supervisors for deposit in the general fund of the county.

The following monies paid to the circuit clerk shall be subject to the salary limitation prescribed under subsection (1): (a) all fees required by law to be collected for the filing, recording or abstracting of any bill, petition, pleading or decree in any civil action in circuit court; (b) copies of any documents; and (c) any other monies or commissions from private or governmental sources for statutory functions which are not to be held by the court in a trust capacity.

(6) The chancery clerk and the circuit clerk shall establish and maintain a cash journal for recording cash receipts from private or government sources for furnishing copies of any papers of record or on file, or for rendering services as a notary public, or other fees wherein the total fee for the transaction is Ten Dollars ($ 10.00) or less. The cash journal entry shall include the date, amount and type of transaction, and the clerk shall not be required to issue a receipt to the person receiving such services. The State Auditor shall not take exception to the furnishing of copies or the rendering of services as a notary by any clerk free of charge.

In any county having two (2) judicial districts, whenever the chancery clerk serves as deputy to the circuit clerk in one (1) judicial district and the circuit clerk serves as deputy to the chancery clerk in the other judicial district, the chancery clerk may maintain a cash journal, separate from the cash journal maintained for chancery clerk receipts, for recording the cash receipts paid to him as deputy circuit clerk, and the circuit clerk may maintain a cash journal, separate from the cash journal maintained for circuit clerk receipts, for recording the cash receipts paid to him as deputy chancery clerk. The cash receipts collected by the chancery clerk in his capacity as deputy circuit clerk and the cash receipts collected by the circuit clerk in his capacity as deputy chancery clerk shall be subject to the salary limitation prescribed under subsection (1).

(7) Any clerk who knowingly shall fail to deposit funds or otherwise violate the provisions of this section shall be guilty of a misdemeanor in office and, upon conviction thereof, shall be fined in an amount not to exceed double the amount that he failed to deposit, or imprisoned for not to exceed six (6) months in the county jail, or be punished by both such fine and imprisonment.



§ 9-1-45. Filing of annual reports by chancery and circuit clerks; failure to provide report; notice of noncompliance; hearing to determine level of compliance; penalties for noncompliance

(1) Each chancery and circuit clerk shall file, not later than April 15 of each year, with the State Auditor of Public Accounts a true and accurate annual report on a form to be designed and supplied to each clerk by the State Auditor of Public Accounts immediately after January 1 of each year. The form shall include the following information: (a) revenues subject to the salary cap, including fees; (b) revenues not subject to the salary cap; and (c) expenses of office, including any salary paid to a clerk's spouse or children. Each chancery and circuit clerk shall provide any additional information requested by the Public Employees' Retirement System for the purpose of retirement calculations.

(2) In any county having two (2) judicial districts, a separate report may be filed by the chancery clerk and circuit clerk for each judicial district. Whenever the chancery clerk serves as deputy to the circuit clerk in one (1) judicial district and the circuit clerk serves as deputy to the chancery clerk in the other judicial district, each clerk may file, for the judicial district in which he serves, one (1) report for the revenues and expenses of his office in his capacity as chancery or circuit clerk and a separate report for reporting the revenues collected and expenses incurred in his capacity as deputy circuit or deputy chancery clerk.

(3) If the chancery or circuit clerk fails to provide the reports required in this section, then the State Auditor shall give by United States certified mail, return receipt requested, written notification to the chancery or circuit clerk of noncompliance. If within thirty (30) days after receipt of the notice, the chancery or circuit clerk, in the opinion of the State Auditor, remains in noncompliance, the State Auditor may institute civil proceedings in a court of the county in which the clerk serves. The court, upon a hearing, shall decide the issue and if it determines that the clerk is not in substantial compliance, shall order the clerk to immediately and thereafter comply. Violations of any order of the court shall be punishable as for contempt. In addition, the court in its discretion may impose a civil penalty in an amount not to exceed Five Thousand Dollars ($ 5,000.00) upon the clerk, for which he shall be liable in his individual capacity, for any such noncompliance that the court determines as intentional or willful.



§ 9-1-46. Semiannual reports by clerks of county, municipal and justice courts to Administrative Office of Courts; information to be included

(1) Semiannually, the circuit clerks of each county, the municipal court clerks of each municipality, and the justice court clerks of each county shall report to the Administrative Office of Courts the following information:

(a) Individual misdemeanor and felony case records by offense, from the circuit clerk for all circuit and county court criminal proceedings, and from the municipal and justice court clerks for all misdemeanors, electronically when available, containing the date on which the criminal charges were filed, charge code and name of indicted offenses, count number of indicted offenses, whether counsel was appointed, the disposition of the charges, date disposed, date sentenced, charge code and name of sentenced offenses, and sentence length.

(b) Data should be kept individually by case number and misdemeanor charges or indicted felony offense, and include, for criminal docket purposes, demographic information necessary for tracking individuals across multiple databases should be collected, including date of birth, city and state of residence, race, and gender.

(2) The Administrative Office of Courts shall be empowered to establish a uniform reporting format for all court clerks described in subsection (1) of this section. Such reporting format shall emphasize the need for reporting information in a sortable, electronic format. All clerks who submit required information in other formats shall report to the Administrative Office of Courts a schedule for conversion to technology to enable the reporting of all required data in a sortable, electronic format.

(3) Semiannual reports shall be made to the Administrative Office of Courts by December 31, 2014, or as soon thereafter as practicable, and every year thereafter, and on June 30, 2015, or as soon thereafter as practicable, and every year thereafter. On August 1, 2015, and each year thereafter, the Administrative Office of Courts shall provide to PEER and the Office of State Public Defender sortable, electronic copies of all reports required by this section.

(4) The Administrative Office of Courts shall share the information required under this section with the Oversight Task Force.



§ 9-1-47. Municipal and justice courts authorized to purge judgment rolls of fines and fees owed by deceased person

The municipal and justice courts are authorized to purge judgment rolls of all fines and fees owed by any deceased person upon presentation of proof that the person liable for such fines or fees is deceased.



§ 9-1-49. Report concerning certain persons' access to firearms

(1) The clerk of the court shall prepare and forward to the Department of Public Safety the information described by subsection (2) of this section not later than the thirtieth day after the date the court:

(a) Judicially determines that a person is a person with mental illness or person with an intellectual disability under Title 41, Chapter 21, Mississippi Code of 1972, whether ordered for inpatient treatment, outpatient treatment, day treatment, night treatment or home health services treatment;

(b) Acquits a person in a criminal case by reason of insanity or on a ground of intellectual disability, without regard to whether the person is ordered by a court to receive inpatient treatment or residential care under Section 99-13-7;

(c) Appoints a guardian or conservator under Title 93, Chapter 13, based on the determination that the person is incapable of managing his own estate due to mental weakness;

(d) Determines that a person is incompetent to stand trial pursuant to Rule 9.06 of the Mississippi Rules of Circuit and County Court Practice;

(e) Finds under Section 93-13-151 that a person has been restored to reason; or

(f) Enters an order of relief from a firearms disability under Section 97-37-5(4).

(2) The clerk of the court shall prepare and forward the following information:

(a) The complete name, race, and sex of the person;

(b) Any known identifying number of the person, including social security number, driver's license number, or state identification card number;

(c) The person's date of birth; and

(d) The federal prohibited-person information that is the basis of the report required by this section.

(3) If practicable, the clerk of the court shall forward to the Department of Public Safety the information described by subsection (2) of this section in an electronic format prescribed by the department.

(4) If an order previously reported to the department under subsection (1) of this section is reversed by order of any court, the clerk shall notify the department of the reversal not later than thirty (30) days after the clerk receives the court order or the mandate from the appellate court.

(5) The duty of a clerk to prepare and forward information under this section is not affected by:

(a) Any subsequent appeal of the court order;

(b) Any subsequent modification of the court order; or

(c) The expiration of the court order.






Electronic Filing and Storage of Court Documents (§§ 9-1-51 - 9-1-57)

§ 9-1-51. Definitions

For purposes of Sections 9-1-51 through 9-1-57, the following terms shall have the meanings ascribed herein unless the context shall otherwise require:

(a) "Court" shall mean the Supreme Court, Court of Appeals, circuit courts, chancery courts, county courts, youth courts, family courts, justice courts and the municipal courts of this state.

(b) "Clerk" shall mean the clerks of any court.

(c) "Judge" shall mean the senior judge of any court.

(d) "County office" shall mean the office of the circuit clerk, chancery clerk, tax assessor and tax collector of every county of this state.

(e) "Documents," "court records," or "court-related records" shall mean and include, but not be limited to, all contents in the file or record of any case or matter docketed by the court, administrative orders, court minutes, court dockets and ledgers, and other documents, instruments or papers required by law to be filed with the court.

(f) "Electronic filing of documents" shall mean the transmission of data to a clerk of any court or state agency by the communication of information which is originally displayed in written form and thereafter converted to digital electronic signals, transformed by computer and stored by the clerk or state agency either on microfilm, magnetic tape, optical discs or any other medium.

(g) "Electronic storage of documents" shall mean the storage, retention and reproduction of documents using microfilm, microfiche, data processing, computers or other electronic process which correctly and legibly stores and reproduces or which forms a medium for storage, copying or reproducing documents.

(h) "Filing system" or "storage system" shall mean the system used by a court or county office for the electronic filing or storage of documents.



§ 9-1-53. Authority to electronically file and store court documents

Courts and county offices are hereby authorized but not required to institute procedures for the electronic filing and electronic storage of court documents to further the efficient administration and operation of the courts. Electronically filed or stored documents may be kept in lieu of any paper documents. Courts governed by rules promulgated by the Mississippi Supreme Court that institute electronic filing and electronic storage of court documents and offices of circuit and chancery clerks that institute electronic filing and electronic storage of court documents shall do so in conformity with such rules and regulations prescribed by the Administrative Office of Courts and adopted by the Mississippi Supreme Court concerning court records or court-related records. The provisions of Sections 9-1-51 through 9-1-57 shall not be construed to amend or repeal any other provision of existing state law which requires or provides for the maintenance of official written documents, records, dockets, books, ledgers or proceedings by a court or clerk of court in those courts which do not elect to exercise the discretion granted by this section. It is hereby declared to be the intent of the Legislature that official written documents, records, dockets, books, ledgers or proceedings may be filed, stored, maintained, reproduced and recorded in the manner authorized by Sections 9-1-51 through 9-1-57 or as otherwise provided by law, in the discretion of the clerk.



§ 9-1-55. Repealed

Repealed by Laws, 1991, ch. 573, § 141, eff from and after July 1, 1991.

[En Laws, 1987, ch. 490, § 3]



§ 9-1-57. Plan for electronic storage system

A plan for the storage system shall require, but not be limited to, the following:

(a) All original documents shall be recorded and released into the system within a specified minimum time period after presentation to the clerk;

(b) Original paper records may be used during the pendency of any legal proceeding;

(c) The plan shall include setting standards for organizing, identifying, coding and indexing so that the image produced during the duplicating process can be certified as a true and correct copy of the original and may be retrieved rapidly;

(d) All materials used in the duplicating process which correctly and legibly reproduces or which forms a medium of copying or reproducing all public records, as herein authorized, and all processes of development, fixation and washing of said photographic duplicates shall be of a quality approved for permanent photographic records by the United States Bureau of Standards;

(e) The plan shall provide for retention of the court records consistent with other law and in conformity with rules and regulations prescribed by the Administrative Office of Courts and adopted by the Mississippi Supreme Court and shall provide security provisions to guard against physical loss, alterations and deterioration; and

(f) All transcripts, exemplifications, copies or reproductions on paper or on film of an image or images of any microfilmed or otherwise duplicated record shall be deemed to be certified copies of the original for all purposes.






Appointment to Judicial Office (§§ 9-1-101 - 9-1-107)

§ 9-1-101. Definitions

As used in Sections 9-1-101 through 9-1-107, 25-3-53 and 25-3-55 the following terms shall have the meaning ascribed to them herein:

(a) "Judicial office" means the position of judge of the Court of Appeals, chancery, circuit or county court judge, or Supreme Court Justice.

(b) "Judicial officer" means a judge of the Court of Appeals, chancery, circuit or county court, or a Supreme Court Justice.



§ 9-1-103. Vacancy in office

Whenever a vacancy shall occur in any judicial office by reason of death of an incumbent, resignation or retirement of an incumbent, removal of an incumbent from office, or creation of a new judicial office in which there has not heretofore been an incumbent, the Governor shall have the authority to appoint a qualified person to fill such vacancy to serve for the unexpired term or until such vacancy is filled by election as provided in Section 23-15-849, Mississippi Code of 1972. When a vacancy shall occur for any of the reasons enumerated in this section, the clerk of the court shall notify the Governor of such vacancy immediately.



§ 9-1-105. Physical disability or sickness; absence of judicial officer from state, etc.; appointment of special judge to serve on emergency basis

(1) Whenever any judicial officer is unwilling or unable to hear a case or unable to hold or attend any of the courts at the time and place required by law by reason of the physical disability or sickness of such judicial officer, by reason of the absence of such judicial officer from the state, by reason of the disqualification of such judicial officer pursuant to the provision of Section 165, Mississippi Constitution of 1890, or any provision of the Code of Judicial Conduct, or for any other reason, the Chief Justice of the Mississippi Supreme Court, with the advice and consent of a majority of the justices of the Mississippi Supreme Court, may appoint a person as a special judge to hear the case or attend and hold a court.

(2) Upon the request of the Chief Judge of the Court of Appeals or the senior judge of a chancery or circuit court district, or upon his own motion, the Chief Justice of the Mississippi Supreme Court, with the advice and consent of a majority of the justices of the Mississippi Supreme Court, shall have the authority to appoint a special judge to serve on a temporary basis in a circuit or chancery court in the event of an emergency or overcrowded docket. It shall be the duty of any special judge so appointed to assist the court to which he is assigned in the disposition of causes so pending in such court for whatever period of time is designated by the Chief Justice.

(3) When a vacancy exists for any of the reasons enumerated in Section 9-1-103, the vacancy has not been filled within seven (7) days by an appointment by the Governor, and there is a pending cause or are pending causes in the court where the vacancy exists that in the interests of justice and in the orderly dispatch of the court's business require the appointment of a special judge, the Chief Justice of the Supreme Court, with the advice and consent of a majority of the justices of the Mississippi Supreme Court, may appoint a qualified person as a special judge to fill the vacancy until the Governor makes his appointment and such appointee has taken the oath of office.

(4) If the Chief Justice pursuant to this section shall make an appointment within the authority vested in the Governor by reason of Section 165, Mississippi Constitution of 1890, the Governor may at his election appoint a person to so serve. In the event that the Governor makes such an appointment, any appointment made by the Chief Justice pursuant to this section shall be void and of no further force or effect from the date of the Governor's appointment.

(5) When a judicial officer is unwilling or unable to hear a case or unable or unwilling to hold court for a period of time not to exceed two (2) weeks, the trial judge or judges of the affected district or county and other trial judges may agree among themselves regarding the appointment of a person for such case or such limited period of time. The trial judges shall submit a notice to the Chief Justice of the Supreme Court informing him of their appointment. If the Chief Justice does not appoint another person to serve as special judge within seven (7) days after receipt of such notice, the person designated in such order shall be deemed appointed.

(6) A person appointed to serve as a special judge may be any currently sitting or retired chancery, circuit or county court judge, Court of Appeals judge or Supreme Court Justice, or any other person possessing the qualifications of the judicial office for which the appointment is made; provided, however, that a judge or justice who was retired from service at the polls shall not be eligible for appointment as a special judge in the district in which he served prior to his defeat.

(7) Except as otherwise provided in subsection (2) of this section, the need for an appointment pursuant to this section may be certified to the Chief Justice of the Mississippi Supreme Court by any attorney in good standing or other officer of the court.

(8) The order appointing a person as a special judge pursuant to this section shall describe as specifically as possible the duration of the appointment.

(9) A special judge appointed pursuant to this section shall take the oath of office, if necessary, and shall, for the duration of his appointment, enjoy the full power and authority of the office to which he is appointed.

(10) Any currently sitting justice or judge appointed as a special judge under this section shall receive no additional compensation for his or her service as special judge. Any other person appointed as a special judge hereunder shall, for the period of his service, receive compensation from the state for each day's service a sum equal to 1/260 of the current salary in effect for the judicial office; provided, however, that no retired chancery, circuit or county court judge, retired Court of Appeals judge or any retired Supreme Court Justice appointed as a special judge pursuant to this section may, during any fiscal year, receive compensation in excess of fifty percent (50%) of the current salary in effect for a chancery or circuit court judge. Any person appointed as a special judge shall be reimbursed for travel expenses incurred in the performance of the official duties to which he may be appointed hereunder in the same manner as other public officials and employees as provided by Section 25-3-41, Mississippi Code of 1972.

(11) If any person appointed as such special judge is receiving retirement benefits by virtue of the provisions of the Public Employees' Retirement Law of 1952, appearing as Sections 25-11-1 through 25-11-139, Mississippi Code of 1972, such benefits shall not be reduced in any sum whatsoever because of such service, nor shall any sum be deducted as contributions toward retirement under said law.

(12) The Supreme Court shall have authority to prescribe rules and regulations reasonably necessary to implement and give effect to the provisions of this section.

(13) Nothing in this section shall abrogate the right of attorneys engaged in a case to agree upon a member of the bar to preside in a case pursuant to Section 165 of the Mississippi Constitution of 1890.

(14) The Supreme Court shall prepare the necessary payroll for special judges appointed pursuant to this section and shall submit such payroll to the Department of Finance and Administration.

(15) Special judges appointed pursuant to this section shall direct requests for reimbursement for travel expenses authorized pursuant to this section to the Supreme Court and the Supreme Court shall submit such requests to the Department of Finance and Administration. The Supreme Court shall have the power to adopt rules and regulations regarding the administration of travel expenses authorized pursuant to this section.



§ 9-1-107. Senior judges

(1) Retired Court of Appeals, chancery, circuit or county court judges or retired Supreme Court Justices, who have served as a judge or justice for at least six (6) years and who are either at least sixty-two (62) years of age or are receiving state retirement benefits and who desire to be designated as senior judges of the State of Mississippi shall file a certificate for such designation with the Supreme Court. The certificate shall be in such form as prescribed by the Supreme Court. The filing of such certificate shall place such judge on senior status.

(2) If judges who are placed on senior status are receiving retirement benefits by virtue of the provisions of the Public Employees' Retirement Law of 1952, appearing as Sections 25-11-1 through 25-11-139, Mississippi Code of 1972, such benefits shall not be reduced in any sum whatsoever because of being placed on senior status or because of service as a special judge, pursuant to Section 9-1-105, nor shall any sum be deducted as contributions toward retirement under such law.

(3) The Supreme Court shall have the authority to promulgate rules and regulations governing the service and tenure of senior judges on senior status, and may remove from senior status any judge who does not comply with the dictates of this statute or who, without good cause, refuses appointment under Section 9-1-105.

(4) Any person appointed as senior judge on senior status hereunder shall, for the period of his service as a special judge pursuant to Section 9-1-105, receive compensation from the state for each day's service a sum equal to 1/260ths of the current salary in effect for the judicial offices. Any person appointed as a senior judge on senior status shall be reimbursed for travel expenses incurred in the performance of the official duties to which he may be appointed hereunder in the same manner as other public officials and employees as provided by Section 25-3-41, Mississippi Code of 1972. Each judge so serving shall make out an itemized account of the number of days he in good faith served, and make affidavit to same and file it with the Clerk of the Supreme Court. The said clerk shall issue a certificate showing the length of time such senior judge or judges on senior status served, and the Department of Finance and Administration shall issue its warrant therefor.

(5) During tenure as a senior judge, senior judges shall be deemed active members of the Mississippi Conference of Judges and shall be required to satisfy the requirements of continuing judicial education.









Chapter 3 - Supreme Court

General Provisions (§§ 9-3-1 - 9-3-49)

§ 9-3-1. Districts

The state shall be divided into three (3) Supreme Court districts, as follows, to wit:

The counties of Bolivar, Claiborne, Copiah, Hinds, Holmes, Humphreys, Issaquena, Jefferson, Kemper, Lauderdale, Leake, Madison, Neshoba, Newton, Noxubee, Rankin, Scott, Sharkey, Sunflower, Warren, Washington and Yazoo shall constitute the First District.

The counties of Adams, Amite, Clarke, Covington, Forrest, Franklin, George, Greene, Hancock, Harrison, Jackson, Jasper, Jefferson Davis, Jones, Lamar, Lawrence, Lincoln, Marion, Pearl River, Perry, Pike, Simpson, Smith, Stone, Walthall, Wayne, and Wilkinson shall constitute the Second District.

The counties of Alcorn, Attala, Benton, Calhoun, Carroll, Chickasaw, Choctaw, Clay, Coahoma, DeSoto, Grenada, Itawamba, Lafayette, Lee, Leflore, Lowndes, Marshall, Monroe, Montgomery, Oktibbeha, Panola, Pontotoc, Prentiss, Quitman, Tallahatchie, Tate, Tippah, Tishomingo, Tunica, Union, Webster, Winston and Yalobusha, shall constitute the Third District.



§ 9-3-3. Terms of court

A term of the supreme court shall be held twice in each year in the city of Jackson, to be styled the Supreme Court; and the terms shall commence the second Monday of September and the first Monday of March, and the court shall be kept open for the discharge of business for at least nine months of every year if the business therein should require.



§ 9-3-5. Adjournment, if judges absent; special terms; discontinuances

If, at the commencement of any regular term, a quorum of the judges shall not be present, it shall be the duty of the clerk to adjourn the court from day to day, by an entry of the fact on the minute-book, for twelve juridical days; and if a quorum of the judges shall not appear by the thirteenth day, and if there should not be a clerk, or he shall not be in attendance, any of the judges of the court in attendance may adjourn it from day to day for twelve juridical days, but if two of the judges shall so order, the court shall stand adjourned to a later day, and notice of the order shall be published, as for a special term. And if there be a failure of the term, it shall be the duty of the judges, or any two of them, to order a special term, at such time as they may appoint, notice of which shall be published in a newspaper published in the city of Jackson, if there be one, and, if not, in some newspaper published at some other place in the state, for three weeks. And after a term has regularly commenced, the court, or any of the judges, may adjourn the court from day to day or from time to time, as may be necessary and proper; and there shall not be a discontinuance of any suit, process, matter, or thing, returned or pending in the court, because a sufficient number of judges shall not attend at the commencement of the term, or at any other day to which the court may have been adjourned; and in case a quorum of judges should not be present at any day to which the court may have been adjourned during a term, a further adjournment may be ordered.



§ 9-3-6. Recall of retired Supreme Court justices; compensation

(1) The Supreme Court shall have the authority to request any supreme court justice who has retired from the court, except by defeat at the polls, to return to active service on an emergency basis.

(2) It shall be the duty of such recalled judge, who consents to serve, to assist the court in the disposition of causes pending in the court and in the determination of causes presented to the court, under such rules and regulations as the supreme court may adopt. However, such judge shall not be entitled to vote in the decision of any case heard by the Supreme Court.

(3) No such recalled judge may, during any fiscal year, receive compensation in excess of twenty-five percent (25%) of the current salary in effect for an associate justice of the Supreme Court. While serving under this section, such judge shall be compensated at the monthly rate of a regular supreme court justice.

(4) If such recalled judge is receiving retirement benefits by virtue of the provisions of the Public Employees' Retirement Law of 1952, appearing as Sections 25-11-1 through 25-11-139, Mississippi Code of 1972, such benefits shall not be reduced in any sum whatsoever because of such service, nor shall any sum be deducted as contributions toward retirement under said act.

(5) The Supreme Court may, by order spread upon its minutes, give a name or title to the judicial positions created by the provisions of this section.



§ 9-3-7. How cost of notices paid

The cost of publishing the notices by order of the judges shall be paid out of the appropriation for the judicial department, and the auditor shall issue a warrant therefor on the order of the supreme court allowing the account for making the publication.



§ 9-3-9. Jurisdiction of the court

The Supreme Court shall have such jurisdiction as properly belongs to a court of appeals, and shall hear and determine all manner of pleas, complaints, motions, causes, and controversies, civil and criminal, which are now pending therein, or which may be brought before it, and which shall be cognizable in said court; but a cause shall not be removed into said court until after final judgment in the court below, except as provided by Section 9-4-3, or in cases particularly provided for by law; and the Supreme Court may grant new trials and correct errors of the circuit court in granting or refusing the same.

Provided, however, the Supreme Court shall have such original and appellate jurisdiction as may be otherwise provided by law in cases and proceedings for modification of any rates charged or sought to be charged to the public by any public utility.



§ 9-3-11. The chief justice; presiding justices

The judge of the Supreme Court who has been for the longest time continuously a member of the court shall be chief justice; and, the two (2) judges of the supreme court who have served continuously for the next longest time shall be presiding justices. In case of the absence of the chief justice, the presiding justice who has been for the longest time continuously a member shall preside. In the event that two (2) or more judges of the Supreme Court shall have served as members of the Supreme Court for equal periods of time, then seniority shall be determined according to the length of time that such judges shall have been members of the Mississippi State Bar.



§ 9-3-12. Resignation and retirement of judges age 68 years and older; services and compensation of retired judge

(1) Any judge of the Mississippi Supreme Court who has reached the age of sixty-eight (68) years, and who resigns as hereafter provided, may retire from active service as Chief, Presiding, or Associate Justice of the Supreme Court by forwarding a written resignation to the Governor, with a copy to the Supreme Court. Any vacancy on the Supreme Court shall be filled as provided by law. Such judge shall perform for the judges of the Supreme Court such service as the court may designate from time to time. There shall be no more than three (3) such judges serving at any one (1) time and each judge shall serve for a term equal to the balance of the term for which he was last elected by popular vote as a Supreme Court judge; provided, however, no such judge shall serve for a longer period than four (4) years. Such judge shall receive a salary equivalent to two-thirds (2/3) of the salary of an associate justice.

(2) During his tenure, such judge shall continue to be deemed an official elected by popular vote for the remainder of the term to which he was elected by popular vote as a judge of the Supreme Court within the meaning of subsection (f) of Section 25-11-111 of the Mississippi Code of 1972, but such judge shall not be entitled to vote as to the decision of any case heard by the Supreme Court.

(3) The provisions of this section shall not in any manner be construed to require any judge to resign, or to alter, limit or modify the privileges of a Supreme Court judge to resign from active service and to retire in the manner provided by law, or the privilege of a Supreme Court judge who so retires to receive full retirement benefits in the manner provided by law. However, no such judge who resigns under the provisions of this section shall receive retirement benefits while serving under the provisions of this section.

(4) The Supreme Court may, by order spread upon its minutes, give a name or title to the judicial positions created by the provisions of this section.



§ 9-3-13. Clerk of Supreme Court to take oath and give bond

The clerk of the Supreme Court, before he enters on the discharge of the duties of his office, shall take the oath prescribed in the constitution, and enter into bond with at least two sufficient sureties, to be approved by the court, or in vacation by two of the judges, payable to the state in the penalty of five thousand dollars, conditioned for the faithful performance of the duties of his office. The bond shall be recorded in the minutes of the court, and, immediately thereafter deposited and filed in the office of the secretary of state.



§ 9-3-14. Appointment of clerk of Supreme Court

The clerk of the Supreme Court shall be appointed by majority vote of the Supreme Court and shall serve at the pleasure of the court.



§ 9-3-15. How clerk of Supreme Court may appoint deputies

The clerk of the Supreme Court shall have power, with the approbation of the court, or of the judges in vacation, to appoint one or more deputies, who shall take the oath of office, and who thereupon shall have power to do and perform all the acts and duties which their principal may lawfully do; such approval, when given by the judges in vacation, shall be in writing, and shall be entered on the minutes of the court at the next term.



§ 9-3-17. Duties of clerk

The clerk shall carefully keep a minute of the proceedings of the court for each day, drawn up at large in a record book to be kept by him for that purpose; he shall seasonably record the judgments, decrees, orders, and decisions of the Court of Appeals and the Supreme Court; he shall safely keep all records, files, books and papers committed to his charge, and also all presses and furniture belonging to his office, and deliver such records, files, books, papers, presses and furniture to his successor in office; and in case of refusal or failure to deliver whatever belongs to his office to his successor, his bond may be put in suit by the Attorney General; he shall prepare for any person demanding the same a certified copy of any paper, record, decree, judgment, or entry on file in his office, proper to be certified, for the fees prescribed by law. The transcript filed in the Court of Appeals and Supreme Court, the process in each case, and the judgment or decree of the court thereon, shall be the final record in the cause, and certified as such by the clerk whenever an exemplification of the judgment or decree of the court may be required.



§ 9-3-19. Civil docket

The clerk of the Supreme Court shall make out and keep a docket of civil cases pending in or which may be brought to the court and place thereon all such cases in the order in which they may have been or may be filed in his office, irrespective of districts.



§ 9-3-21. Criminal docket

The clerk shall keep a docket of criminal cases, on which he shall enter all criminal cases brought before the court in the order in which they may be sent up or certified; and he shall keep such other dockets as may be deemed proper by the court. Provided, however, that all cases brought before the court in which the defendant has been sentenced to suffer the death penalty shall be preference cases, and shall be set down for hearing and submission not later than sixty (60) days after the filing of the transcript of the record in the office of the clerk of the Supreme Court. The Supreme Court, by order upon its minutes, for good cause shown and to prevent injustice, may extend the time for hearing or submission in any case in which the defendant has been sentenced to suffer the death penalty.



§ 9-3-23. Allowance for books

The Supreme Court shall make allowance to the clerk for all needful sums for supplying the office with necessary books, stationery, furniture, and presses for preserving the records and for the safe-keeping of the books and papers belonging to the office. The allowance, being certified to the auditor of public accounts by any of the judges, shall be paid out of the appropriation for the judicial department.



§ 9-3-25. Old records; how dealt with

The Supreme Court of the state of Mississippi is authorized to require its clerk, by order to that effect entered on its minutes, to destroy the transcript of the record, briefs of counsel, and related documents in any case appealed to it from a lower court after the expiration of five years from the rendition of the final judgment in the case by the Supreme Court. Before destroying such records the clerk of the supreme court shall advise the director of the department of archives and history of the contemplated destruction of the records, and, if the director of the department of archives and history shall so desire, the records, or such of them as he may desire, shall not be destroyed, but shall be immediately delivered to him for preservation in his office.

The transcripts of all existing records, briefs of counsel, and all other related documents, which the said clerk is not authorized to destroy, shall be collected by said clerk, under the direction of the Supreme Court, shall be cleaned, organized, and placed in shelves or files with adequate identifications of such records, and shall be maintained by the clerk in a place or places accessible to lawyers, judges and the general public, and in a manner best suited to their preservation. The capitol commission shall provide additional adequate and proper space for the storage of all such records, which in the opinion of the supreme court cannot be stored conveniently and efficiently in the clerk's record storage room of the new capitol adjoining the courtroom.



§ 9-3-27. Supreme Court judges may employ secretaries and research assistants for the court

The judges of the Supreme Court are authorized and empowered to employ such number of secretaries and research assistants to said court as the court may deem necessary for its efficient operation, provided, that each of said research assistants herein authorized shall be qualified members of the Mississippi State Bar, or qualified for admission thereto under the laws of this state. They shall each receive a salary to be fixed by the judges of the Supreme Court, through an order entered on the minutes of said court, within the appropriation for the payment of such salaries in the Supreme Court. Said secretaries and research assistants, upon entering into the discharge of their duties, shall take an oath to be administered by one of the judges of said court that they will faithfully discharge the duties of said office and that they will not disclose the secrets or deliberations of the court, and they shall be removed at the pleasure of the court. Said secretaries and assistants shall be paid on a certificate by the chief justice or by a justice appointed by him to so act to the auditor of public accounts, who shall issue his warrant for the amount or amounts so certified to the state treasurer.



§ 9-3-28. Repealed

Repealed by Laws, 1976, ch. 430, § 2, eff from and after December 31, 1978.

[En Laws, 1976, ch. 430, § 1]



§ 9-3-29. Officers to attend the court; marshal and deputy marshals appointed; salaries

The Supreme Court may, by order entered on its minutes, appoint a marshal and such deputy marshals as the court may deem necessary not to exceed three (3), who shall hold their places during the pleasure of the court, and shall attend its sessions, and perform all the duties of a sheriff and deputies attending court, and shall obey all lawful orders of the court. Said marshal and deputy marshals shall each receive a salary to be fixed by the judges of the Supreme Court, through an order entered on the minutes of said court, within its appropriation. They shall be paid on a certificate by the chief justice, or by a justice appointed by him to so act, to the Auditor of Public Accounts, who shall issue his warrant for the amount or amounts so certified to the State Treasurer.



§ 9-3-31. Court may require sheriff of Hinds county to attend

The Supreme Court may at any time require the sheriff of Hinds county, with a competent number of deputies, to attend and perform all lawful orders of the court; and, for any failure in this, after notice of the requirement by the court, the sheriff may be punished by the court for a contempt; and for attending the court he shall be allowed two dollars a day for each person so attending, to be paid as the marshal and porter are paid. And at all times, when proper, the court shall dispense with the services of a marshal and require the said sheriff to perform all its duties.



§ 9-3-37. Issues of fact may be tried

The supreme court may try and determine all issues of fact which may arise out of any appeal before it and be necessary to the disposition thereof, and, to this end, may, by order in each case, prescribe in what way evidence may be produced before it on the issue.



§ 9-3-39. Court may make and enforce rules

The Supreme Court shall have power to make such rules in respect to making out records for said court and for the Court of Appeals as may be expedient, and may prescribe the form and manner in which records shall be prepared for appeal, and cause the same to be bound, but shall not require any record to be printed; and may enforce its rules by proper fines or by refusal to allow costs to be taxed to the clerks below on records not made out according to the rules, or by refusing to permit such records to be filed. And the court may prescribe the mode of pleading in causes therein, civil and criminal, and the manner of trying the same; and may also establish such rules of practice and proceedings therein as may be deemed necessary and proper for certainty and dispatch of business, and may dismiss causes for noncompliance with any of the rules; but such rules must be consistent with law.



§ 9-3-43. Supreme Court decisions; designation of private publication as official reports

The Supreme Court may declare the published volumes of the decisions of the supreme court, as the same are published by any person, firm or corporation, to be official reports of the decisions of the Supreme Court.



§ 9-3-45. Mississippi edition of Supreme Court decisions; purchase; distribution; pricing

It shall be the duty of the Secretary of State to contract for the purchase of and to purchase not more than four hundred (400) copies of the official Mississippi edition of the decisions of the Supreme Court and advance sheets with headnotes. The Supreme Court shall, when approved by the Chief Justice, certify the account therefor to the State Fiscal Officer, who thereupon shall issue his warrant upon the State Treasury for the amounts so specified. Of these copies, the Secretary of State shall deliver, if so requested, a copy to each circuit judge, each chancellor, each district attorney, and each county attorney, each county judge, each Supreme Court judge, the Attorney General and each assistant, and to all others heretofore or hereafter authorized by law to receive same. Before delivery of the copies, the Secretary of State shall first have stamped thereon as follows: "Property of the State of Mississippi for the use of the Judicial District," and his successors in office; and he shall place an appropriately similar stamp on each copy delivered to the other court officers mentioned in this section.

The contractor shall have exclusive sale of all reports published under this section, including the advance sheets with headnotes, but the contract shall provide that the permanent volumes of the Mississippi Reports shall not sell, within the state, for a greater price than that approved by the Chief Justice. The contractor shall mail directly to each circuit judge, each chancellor, each district attorney, and each county attorney the advance sheets at the same time they are mailed out to other subscribers within the state.






Rule-Making (§§ 9-3-61 - 9-3-73)

§ 9-3-61. General rule-making power vested in Supreme Court

As a part of the judicial power granted in Article 6, Section 144, of the Mississippi Constitution of 1890, the Supreme Court has the power to prescribe from time to time by general rules the forms of process, writs, pleadings, motions, rules of evidence and the practice and procedure for trials and appeals in the Court of Appeals and in the circuit, chancery and county courts of this state and for appeals to the Supreme Court from interlocutory or final orders of trial courts and administrative boards and agencies, and certiorari from the Court of Appeals.



§ 9-3-63. Limitation on rules

Rules prescribed by the Supreme Court shall preserve the right of trial by jury as at common law and as declared by Article 3, Section 31 of the Mississippi Constitution of 1890 and as declared by Amendment VII to the Constitution of the United States.



§ 9-3-65. Advisory committee on Rules of Civil Practice and Procedure; membership; terms

(1) There shall be an advisory committee on rules which shall consist of (a) two (2) members selected by the judges of the Court of Appeals; (b) two (2) members selected by the Conference of Circuit Court Judges; (c) two (2) members selected by the Conference of Chancery Court Judges; (d) two (2) members selected by the Conference of County Court Judges; (e) two (2) members selected by the Mississippi Bar; (f) two (2) members selected by the Magnolia Bar Association; (g) two (2) members selected by the Mississippi Trial Lawyers Association; (h) two (2) members selected by the Mississippi Defense Lawyers Association; (i) two (2) members selected by the Mississippi Prosecutors Association; (j) two (2) members selected by the Mississippi Public Defenders Association; (k) the Dean of the University of Mississippi School of Law, or his designee; and (l) the Dean of the Mississippi College School of Law, or his designee.

(2) All members of the advisory committee shall serve for terms of three (3) years provided that the committee at its discretion may divide its membership so that approximately one-third (1/3) of its members' terms will expire each year and may modify the terms of such of its members as may be necessary to accomplish this end. Such selections and appointments shall be made by the respective appointing authorities. Vacancies on the advisory committee shall be filled by the respective selecting and appointing authorities. Members of the committee shall be eligible for reappointment.



§ 9-3-67. Advisory committee on Rules of Civil Practice and Procedure; chairman; research counsel; expenses

The Advisory Committee on Rules shall select a chairman and a vice-chairman from among its members and shall provide for its method of operation. The committee shall have the authority to employ and compensate a competent person or persons to serve as research counsel for the advisory committee who shall serve at the pleasure of the committee either in a full-time or part-time capacity. The committee shall have the authority to employ reporters to direct such projects as it may undertake and to compensate such reporters as may be appropriate. In addition, the committee shall have the authority to employ and compensate such assistants to and staff for the research counsel and the reporters, and to employ and compensate such other persons as the committee may from time to time deem necessary or advisable to discharge the duties with which the committee is herein charged. Reasonable actual expenses of food, lodging and transportation incurred by members of the committee in the performance of their duties shall be reimbursed.



§ 9-3-69. Advisory committee on Rules of Civil Practice and Procedure; duties

The advisory committee shall make a comprehensive and continuing study of practice and procedure in the trial and appellate courts of this state; shall draft such rules pertaining thereunto as it concludes will simplify, improve and expedite the administration of justice; shall publicize the terms and provisions of the proposed rules and shall receive and consider suggestions from the bench, the bar and the public for their improvement; and shall recommend and submit a final draft of any proposed rules to the supreme court, which may amend, revise, delete or add to the recommended rules as it concludes will best serve the administration of justice.



§ 9-3-70. Repealed

Repealed by Laws, 1998, ch. 342, § 1, eff from and after passage (approved March 16, 1998).

[Laws, 1996, ch. 384, § 6, eff from and after July 1, 1996]









Chapter 4 - Court of Appeals of the State of Mississippi

§ 9-4-1. Establishment of Court of Appeals

(1) There is hereby established a court to be known as the "Court of Appeals of the State of Mississippi," which shall be a court of record.

(2) The Court of Appeals shall be comprised of ten (10) appellate judges, two (2) from each Court of Appeals District, selected in accordance with Section 9-4-5.



§ 9-4-3. Jurisdiction of court; issuance of decisions

(1) The Court of Appeals shall have the power to determine or otherwise dispose of any appeal or other proceeding assigned to it by the Supreme Court.

The jurisdiction of the Court of Appeals is limited to those matters which have been assigned to it by the Supreme Court.

The Supreme Court shall prescribe rules for the assignment of matters to the Court of Appeals. These rules may provide for the selective assignment of individual cases and may provide for the assignment of cases according to subject matter or other general criteria. However, the Supreme Court shall retain appeals in cases imposing the death penalty, or cases involving utility rates, annexations, bond issues, election contests, or a statute held unconstitutional by the lower court.

(2) Decisions of the Court of Appeals are final and are not subject to review by the Supreme Court, except by writ of certiorari. The Supreme Court may grant certiorari review only by the affirmative vote of four (4) of its members. At any time before final decision by the Court of Appeals, the Supreme Court may, by order, transfer to the Supreme Court any case pending before the Court of Appeals.

(3) The Court of Appeals shall have jurisdiction to issue writs of habeas corpus, mandamus, quo warranto, certiorari, prohibition or any other process when this may be necessary in any case assigned to it by the Supreme Court.

(4) The Court of Appeals shall issue a decision in every case heard before the Court of Appeals within two hundred seventy (270) days after the final briefs have been filed with the court.

(5) The Supreme Court shall issue a decision in every case within its original jurisdiction, including all direct and post-conviction collateral relief appeals or applications in cases imposing the death penalty, within two hundred seventy (270) days after the final briefs have been filed with the court. The Supreme Court shall issue a decision in every case received on certiorari from the Court of Appeals within one hundred eighty (180) days after the final briefs have been filed with the court.



§ 9-4-5. Selection of judges of court; qualifications; terms of office; Court of Appeals Districts

(1) The term of office of judges of the Court of Appeals shall be eight (8) years. An election shall be held on the first Tuesday after the first Monday in November 1994, to elect the ten (10) judges of the Court of Appeals, two (2) from each congressional district; provided, however, judges of the Court of Appeals who are elected to take office after the first Monday of January 2002, shall be elected from the Court of Appeals Districts described in subsection (5) of this section. The judges of the Court of Appeals shall begin service on the first Monday of January 1995.

(2) (a) In order to provide that the offices of not more than a majority of the judges of said court shall become vacant at any one (1) time, the terms of office of six (6) of the judges first to be elected shall expire in less than eight (8) years. For the purpose of all elections of members of the court, each of the ten (10) judges of the Court of Appeals shall be considered a separate office. The two (2) offices in each of the five (5) districts shall be designated Position Number 1 and Position Number 2, and in qualifying for office as a candidate for any office of judge of the Court of Appeals each candidate shall state the position number of the office to which he aspires and the election ballots shall so indicate.

(i) In Congressional District Number 1, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends January 1, 1999, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 2003.

(ii) In Congressional District Number 2, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends on January 1, 2003, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 2001.

(iii) In Congressional District Number 3, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends on January 1, 2001, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 1999.

(iv) In Congressional District Number 4, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends on January 1, 1999, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 2003.

(v) In Congressional District Number 5, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends on January 1, 2003, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 2001.

(b) The laws regulating the general elections shall apply to and govern the elections of judges of the Court of Appeals except as otherwise provided in Sections 23-15-974 through 23-15-985.

(c) In the year prior to the expiration of the term of an incumbent, and likewise each eighth year thereafter, an election shall be held in the manner provided in this section in the district from which the incumbent Court of Appeals judge was elected at which there shall be elected a successor to the incumbent, whose term of office shall thereafter begin on the first Monday of January of the year in which the term of the incumbent he succeeds expires.

(3) No person shall be eligible for the office of judge of the Court of Appeals who has not attained the age of thirty (30) years at the time of his election and who has not been a practicing attorney and citizen of the state for five (5) years immediately preceding such election.

(4) Any vacancy on the Court of Appeals shall be filled by appointment of the Governor for that portion of the unexpired term prior to the election to fill the remainder of said term according to provisions of Section 23-15-849, Mississippi Code of 1972.

(5) (a) The State of Mississippi is hereby divided into five (5) Court of Appeals Districts as follows:

FIRST DISTRICT. The First Court of Appeals District shall be composed of the following counties and portions of counties: Alcorn, Benton, Calhoun, Chickasaw, Choctaw, DeSoto, Itawamba, Lafayette, Lee, Marshall, Monroe, Pontotoc, Prentiss, Tate, Tippah, Tishomingo, Union, Webster and Yalobusha; in Grenada County the precincts of Providence, Mt. Nebo, Hardy and Pea Ridge; in Montgomery County the precincts of North Winona, Lodi, Stewart, Nations and Poplar Creek; in Panola County the precincts of East Sardis, South Curtis, Tocowa, Pope, Courtland, Cole's Point, North Springport, South Springport, Eureka, Williamson, East Batesville 4, West Batesville 4, Fern Hill, North Batesville A, East Batesville 5 and West Batesville 5; and in Tallahatchie County the precincts of Teasdale, Enid, Springhill, Charleston Beat 1, Charleston Beat 2, Charleston Beat 3, Paynes, Leverette, Cascilla, Murphreesboro and Rosebloom.

SECOND DISTRICT. The Second Court of Appeals District shall be composed of the following counties and portions of counties: Bolivar, Carroll, Claiborne, Coahoma, Holmes, Humphreys, Issaquena, Jefferson, Leflore, Quitman, Sharkey, Sunflower, Tunica, Warren, Washington and Yazoo; in Attala County the precincts of Northeast, Hesterville, Possomneck, North Central, McAdams, Newport, Sallis and Southwest; that portion of Grenada County not included in the First Court of Appeals District; in Hinds County Precincts 11, 12, 13, 22, 23, 27, 28, 29, 30, 40, 41, 83, 84 and 85, and the precincts of Bolton, Brownsville, Cayuga, Chapel Hill, Cynthia, Edwards, Learned, Pine Haven, Pocahontas, St. Thomas, Tinnin, Utica 1 and Utica 2; in Leake County the precincts of Conway, West Carthage, Wiggins, Thomastown and Ofahoma; in Madison County the precincts of Farmhaven, Canton Precinct 2, Canton Precinct 3, Cameron Street, Canton Precinct 6, Bear Creek, Gluckstadt, Smith School, Magnolia Heights, Flora, Virlilia, Canton Precinct 5, Cameron, Couparle, Camden, Sharon, Canton Precinct 1 and Canton Precinct 4; that portion of Montgomery County not included in the First Court of Appeals District; that portion of Panola County not included in the First Court of Appeals District; and that portion of Tallahatchie County not included in the First Court of Appeals District.

THIRD DISTRICT. The Third Court of Appeals District shall be composed of the following counties and portions of counties: Clarke, Clay, Jasper, Kemper, Lauderdale, Lowndes, Neshoba, Newton, Noxubee, Oktibbeha, Rankin, Scott, Smith and Winston; that portion of Attala County not included in the Second Court of Appeals District; in Jones County the precincts of Northwest High School, Shady Grove, Sharon, Erata, Glade, Myrick School, Northeast High School, Rustin, Sandersville Civic Center, Tuckers, Antioch and Landrum; that portion of Leake County not included in the Second Court of Appeals District; that portion of Madison County not included in the Second Court of Appeals District; and in Wayne County the precincts of Big Rock, Yellow Creek, Hiwannee, Diamond, Chaparral, Matherville, Coit and Eucutta.

FOURTH DISTRICT. The Fourth Court of Appeals District shall be composed of the following counties and portions of counties: Adams, Amite, Copiah, Covington, Franklin, Jefferson Davis, Lawrence, Lincoln, Marion, Pike, Simpson, Walthall and Wilkinson; that portion of Hinds County not included in the Second Court of Appeals District; and that portion of Jones county not included in the Third Court of Appeals District.

FIFTH DISTRICT. The Fifth Court of Appeals District shall be composed of the following counties and portions of counties: Forrest, George, Greene, Hancock, Harrison, Jackson, Lamar, Pearl River, Perry and Stone; and that portion of Wayne County not included in the Third Court of Appeals District.

(b) The boundaries of the Court of Appeals Districts described in paragraph (a) of this subsection shall be the boundaries of the counties and precincts listed in paragraph (a) of this subsection as such boundaries existed on October 1, 1990.



§ 9-4-7. Structure and personnel of court

(1) The Court of Appeals shall be subject to the administrative policies and procedures as may be established by the Supreme Court, including docket control of the Court of Appeals cases. Whenever feasible, and subject to approval of the Supreme Court, the administrative structure of the Supreme Court shall also support the Court of Appeals.

(2) The Clerk of the Supreme Court shall be the Clerk of the Court of Appeals and appointment of employees by the Court of Appeals shall be governed by personnel policies adopted and approved by the Administrative Office of the Courts. Whenever feasible and approved by the Supreme Court, employees of the Supreme Court shall also serve the Court of Appeals. The records of the Court of Appeals shall be kept by the Supreme Court Clerk or a deputy of the clerk.

(3) The Chief Justice of the Supreme Court shall appoint a Chief Judge of the Court of Appeals for a term of four (4) years, and the person so named shall be eligible for reappointment, subject to the discretion of the Chief Justice.

(4) The Chief Justice may assign one or more Court of Appeals Judges to serve as lower court trial judges to provide docket relief as he deems necessary.

(5) The Court of Appeals shall be authorized to employ an Opinion Editor of the Court of Appeals.



§ 9-4-9. Quorum of court; assignment of judges to panels; presiding judge of panel

The Supreme Court shall prescribe rules for the submission of cases to panels of the court and to the court en banc, as well as all other rules of procedure for the Court of Appeals. The Chief Judge of the Court of Appeals, insofar as practicable, shall assign judges to panels in such a manner that each judge shall sit a substantially equal number of times with each other judge. The Chief Judge shall preside over any panel on which he or she shall sit, and the Chief Judge shall appoint one or more judges to preside, at the will and pleasure of the Chief Judge, over any panel on which the Chief Judge is not a member of a panel.



§ 9-4-11. Location of court

The Court of Appeals shall be located in the City of Jackson and shall have offices as convenient to the State Law Library and the Supreme Court as can be arranged; but the court en banc, or any panel thereof, may sit at such other locations within the state as the Supreme Court may determine by rule.



§ 9-4-13. Salaries of court and its personnel

(1) The judges of the Court of Appeals shall receive salaries as provided for in Section 25-3-35, shall be reimbursed for mileage expenses incurred in performing their duties at the rate authorized by law for public officials and employees as provided for in Section 25-3-41, and shall receive an expense allowance as provided for in Section 25-3-43.

(2) Staff attorneys, law clerks, the opinion editor and all other employees of the Court of Appeals shall be of the same grade classification as Supreme Court employees performing the same or similar duties.



§ 9-4-15. Time for holding elections for office of judge of Court of Appeals

General elections for the office of judge of the Court of Appeals shall be held at the same times as general elections for congressional offices.



§ 9-4-17. Severability clause

If any section, paragraph, sentence, clause, phrase or any part of this act [Laws, 1993, ch. 518] is declared to be unconstitutional or void, or if for any reason is declared to be invalid or of no effect, the remaining sections, paragraphs, sentences, clauses, phrases or parts thereof shall be in no manner affected thereby but shall remain in full force and effect.






Chapter 5 - Chancery Courts

Chancellors, Districts and Terms (§§ 9-5-1 - 9-5-58)

§ 9-5-1. Chancellors; election, holding of court terms, terms of office, and residency

A chancellor shall be elected for and from each of the chancery court districts as provided in this chapter and the listing of individual precincts shall be those precincts as they existed on October 1, 1990. He shall hold court in any other district with the consent of the chancellor thereof when in their opinion the public interest may be thereby promoted. The terms of all chancellors elected at the regular election for the year 1930 shall begin on the first day of January, 1931, and their terms of office shall continue for four (4) years. A chancellor shall be a resident of the district in which he serves but shall not be required to be a resident of a subdistrict if the district is divided into subdistricts.



§ 9-5-3. Chancery court districts; terms of court; determination of appropriate number of chancellorships for each district

(1) The state shall be divided into an appropriate number of chancery court districts, severally numbered and composed of the counties as set forth in the sections which follow. A court to be styled "The Chancery Court of the County of " shall be held in each county, and within each judicial district of a county having two (2) judicial districts, at least twice a year. Court shall be held in chancery court districts consisting of a single county on the same dates state agencies and political subdivisions are open for business excluding legal holidays. The dates upon which terms shall commence and the number of days for which terms shall continue in chancery court districts consisting of more than one (1) county shall be set by order of the chancellor in accordance with the provisions of subsection (2) of this section. A matter in court may extend past a term if the interest of justice so requires.

(2) An order establishing the commencement and continuation of terms of court for each of the counties within a chancery court district consisting of more than one (1) county shall be entered annually and not later than October 1 of the year immediately preceding the calendar year for which the terms of court are to become effective. Notice of the dates upon which terms of court shall commence and the number of days for which the terms shall continue in each of the counties within a chancery court district shall be posted in the office of the chancery clerk of each county within the district and mailed to the office of the Secretary of State for publication and distribution to all Mississippi Bar members. If an order is not timely entered, the terms of court for each of the counties within the chancery court district shall remain unchanged for the next calendar year.

(3) The number of chancellorships for each chancery court district shall be determined by the Legislature based upon the following criteria:

(a) The population of the district;

(b) The number of cases filed in the district;

(c) The caseload of each chancellor in the district;

(d) The geographic area of the district;

(e) An analysis of the needs of the district by the court personnel of the district; and

(f) Any other appropriate criteria.

(4) The Judicial College of the University of Mississippi Law Center and the Administrative Office of Courts shall determine the appropriate:

(a) Specific data to be collected as a basis for applying the above criteria;

(b) Method of collecting and maintaining the specified data; and

(c) Method of assimilating the specified data.

(5) In a district having more than one (1) office of chancellor, there shall be no distinction whatsoever in the powers, duties and emoluments of those offices except that the chancellor who has been for the longest time continuously a chancellor of that court or, should no chancellor have served longer in office than the others, the chancellor who has been for the longest time a member of The Mississippi Bar shall be the senior chancellor. The senior chancellor shall have the right to assign causes and dockets and to set terms in districts consisting of more than one (1) county.



§ 9-5-5. First district; composition

The First Chancery Court District is composed of the following counties:

(a) Alcorn County;

(b) Itawamba County;

(c) Lee County;

(d) Monroe County;

(e) Pontotoc County;

(f) Prentiss County;

(g) Tishomingo County; and

(h) Union County.



§ 9-5-7. First district; number of chancellors

(1) There shall be four (4) chancellors for the First Chancery Court District.

(2) The four (4) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," "Place Three" and "Place Four." The chancellor to fill Place One must be a resident of Alcorn, Prentiss or Tishomingo County. The chancellors to fill Place Two and Place Three must reside in Itawamba, Lee, Monroe, Pontotoc or Union County. The chancellor to fill Place Four may be a resident of any county in the district. Election of the four (4) offices of chancellor shall be by election to be held in every county within the First Chancery Court District.



§ 9-5-9. Second district; composition

The Second Chancery Court District is composed of the following counties:

(a) Jasper County;

(b) Newton County; and

(c) Scott County.



§ 9-5-11. Third district; composition

(1) The Third Chancery Court District is composed of the following counties:

(a) DeSoto County;

(b) Grenada County;

(c) Montgomery County;

(d) Panola County;

(e) Tate County; and

(f) Yalobusha County.

(2) The Third Chancery Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 3-1 shall consist of DeSoto County.

(b) Subdistrict 3-2 shall consist of Grenada County, Montgomery County, Panola County, Tate County and Yalobusha County.



§ 9-5-13. Third district; number of chancellors; number and election of chancellors of subdistricts

(1) There shall be three (3) chancellors for the Third Chancery Court District.

(2) (a) The chancellor of Subdistrict 3-1 shall be elected from DeSoto County. The two (2) chancellors of Subdistrict 3-2 shall be elected from Grenada County, Montgomery County, Panola County, Tate County and Yalobusha County.

(b) For purposes of appointment and election, the three (3) chancellorships shall be separate and distinct. The chancellorship in Subdistrict 3-1 shall be denominated only as "Place One," and the chancellorships in Subdistrict 3-2 shall be denominated only as "Place Two" and "Place Three."



§ 9-5-15. Fourth district; composition

(1) The Fourth Chancery Court District is composed of the following counties:

(a) Amite County;

(b) Franklin County;

(c) Pike County; and

(d) Walthall County.

(2) There shall be two (2) chancellors for the Fourth Chancery Court District. The two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-17. Fifth district; composition

(1) The Fifth Chancery Court District is composed of Hinds County.

(2) The Fifth Chancery Court District shall be divided into the following four (4) subdistricts:

(a) Subdistrict 5-1 shall consist of the following precincts in Hinds County: 1, 2, 4, 5, 6, 8, 9, 10, 32, 33, 34, 35, 36, 44, 45, 46, 47, 72, 73, 74, 75, 76, 77, 78, 79, 92, 93, 96 and 97.

(b) Subdistrict 5-2 shall consist of the following precincts in Hinds County: 11, 12, 13, 14, 15, 16, 17, 23, 27, 28, 29, 30, 37, 38, 39, 40, 41, 42, 43, 80, 81, 82, 83, 84, 85, Brownsville, Cynthia, Pocahontas and Tinnin.

(c) Subdistrict 5-3 shall consist of the following precincts in Hinds County: 18, 19, 20, 21, 22, 24, 25, 26, 31, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 66, 67, 68, 69, 70, 71, 86, 89 and Jackson State.

(d) Subdistrict 5-4 shall consist of the following precincts in Hinds County: 87, 88, 90, 91, 94, 95, Bolton, Byram 1, Byram 2, Cayuga, Chapel Hill, Clinton 1, Clinton 2, Clinton 3, Clinton 4, Clinton 5, Clinton 6, Dry Grove, Edwards, Learned, Old Byram, Pinehaven, Raymond 1, Raymond 2, Spring Ridge, St. Thomas, Terry, Utica 1 and Utica 2.



§ 9-5-19. Fifth district; number and election of chancellors; divisions of court

(1) There shall be four (4) chancellors for the Fifth Chancery Court District. One chancellor shall be elected from each subdistrict.

(2) While there shall be no limitation whatsoever upon the powers and duties of the said chancellors other than as cast upon them by the Constitution and laws of this state, the court in the First Judicial District of Hinds County, in the discretion of the senior chancellor, may be divided into four (4) divisions as a matter of convenience by the entry of an order upon the minutes of the court.



§ 9-5-21. Sixth district; composition

The Sixth Chancery Court District is composed of the following counties:

(a) Attala County;

(b) Carroll County;

(c) Choctaw County;

(d) Kemper County;

(e) Neshoba County; and

(f) Winston County.



§ 9-5-22. Sixth district; number of chancellors

(1) There shall be two (2) chancellors for the Sixth Chancery Court District.

(2) The two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-23. Seventh district; composition

(1) The Seventh Chancery Court District is composed of the following counties:

(a) Bolivar County;

(b) Coahoma County;

(c) Leflore County;

(d) Quitman County;

(e) Tallahatchie County; and

(f) Tunica County.

(2) The Seventh Chancery Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 7-1 shall consist of Bolivar County and Coahoma County;

(b) Subdistrict 7-2 shall consist of Leflore County, Quitman County, Tallahatchie County and Tunica County.



§ 9-5-25. Seventh district; number and election of chancellors

[Until January 1, 2011, this section shall read as follows:]

There shall be two (2) chancellors for the Seventh Chancery Court District. One (1) chancellor shall be elected from each subdistrict.

[From and after January 1, 2011, this section shall read as follows:]

There shall be three (3) chancellors for the Seventh Chancery Court District. The three (3) chancellorships shall be separate and distinct. One (1) chancellor shall be elected from Subdistrict 7-1 and shall be denominated for purposes of appointment and election only as "Place One," and two (2) chancellors shall be elected from Subdistrict 7-2 and shall be denominated for purposes of appointment and election only as "Place Two" and "Place Three."



§ 9-5-27. Eighth district; composition

The Eighth Chancery Court District is composed of the following counties:

(a) Hancock County;

(b) Harrison County; and

(c) Stone County.



§ 9-5-29. Eighth district; number and election of chancellors; divisions of court

(1) There shall be four (4) chancellors for the Eighth Chancery Court District.

(2) The four (4) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," "Place Three" and "Place Four."

(3) While there shall be no limitation whatsoever upon the powers and duties of the chancellors other than as cast upon them by the Constitution and laws of this state, the court in the Eighth Chancery Court District, in the discretion of the senior chancellor, may be divided into four (4) divisions as a matter of convenience by the entry of an order upon the minutes of the court.



§ 9-5-31. Ninth district; composition

(1) The Ninth Chancery Court District is composed of the following counties:

(a) Humphreys County;

(b) Issaquena County;

(c) Sharkey County;

(d) Sunflower County;

(e) Warren County; and

(f) Washington County.

(2) The Ninth Chancery Court District shall be divided into three (3) subdistricts as follows:

(a) Subdistrict 9-1 shall consist of the following precincts in the following counties:

(i) Sunflower County: Boyer-Linn, Drew, Fairview-Hale, Indianola 2 East*, Indianola 3 North*, Indianola 3 Northeast*, Indianola 3 South*, Rome, Ruleville, Ruleville North and Sunflower Plantation; and

(ii) Washington County: American Legion, Brent Center, Buster Brown Community Center, Darlove Baptist Church*, Elks Club, Extension Building, Grace Methodist Church*, Greenville Industrial College, Leland Health Department Clinic, Leland Rotary Club, Metcalf City Hall and Potter House Church.

(b) Subdistrict 9-2 shall consist of Humphreys County and the following precincts in the following counties:

(i) Sunflower County: Doddsville, Indianola 2 East*, Indianola 2 West, Indianola 3 North*, Indianola 3 Northeast*, Indianola 3 South*, Indianola Southeast, Inverness, Moorhead, Sunflower 3 and Sunflower 4; and

(ii) Washington County: Arcola City Hall, Christ Wesleyan Methodist Church, Darlove Baptist Church*, Glen Allan Health Clinic, Grace Methodist Church*, Hollandale City Hall, St. James Episcopal Church, Swiftwater Baptist Church, Tampa Drive and Ward's Recreation Center.

(c) Subdistrict 9-3 shall consist of Issaquena County, Sharkey County and Warren County.



§ 9-5-33. Ninth district; number and election of chancellors

There shall be three (3) chancellors for the Ninth Chancery Court District. One (1) chancellor shall be elected from each subdistrict.



§ 9-5-35. Tenth district; composition

The Tenth Chancery Court District is composed of the following counties:

(a) Forrest County;

(b) Lamar County;

(c) Marion County;

(d) Pearl River County; and

(e) Perry County.



§ 9-5-36. Tenth district; number and election of chancellors; residence

(1) There shall be four (4) chancellors for the Tenth Chancery Court District.

(2) The four (4) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," "Place Three" and "Place Four." The chancellor to fill Place One and Place Four may be a resident of any county in the district. The chancellor to fill Place Two must be a resident of Lamar, Marion, Pearl River or Perry County. The chancellor to fill Place Three must be a resident of Forrest County. Election of the four (4) offices of chancellor shall be by election to be held in every county within the Tenth Chancery Court District.



§ 9-5-37. Eleventh district; composition

(1) The Eleventh Chancery Court District is composed of the following counties:

(a) Holmes County;

(b) Leake County;

(c) Madison County; and

(d) Yazoo County.

(2) The Eleventh Chancery Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 11-1 shall consist of Holmes County, Yazoo County and the following precincts in Madison County: Bible Church, Canton 4, Canton 5, Flora, Madison County Baptist Family Life Center, Magnolia Heights and Smith School;

(b) Subdistrict 11-2 shall consist of Leake County and the following precincts in Madison County: Bear Creek, Camden, Cameron, Canton 1, Canton 2, Canton 3, Canton 7, Cedar Grove, Cobblestone, Couparle, Gluckstadt, Highland Colony Baptist Church, Liberty, Lorman/Cavalier, Luther Branson School, Madison 1, Madison 2, Madison 3, Main Harbor, New Industrial Park, North Bay, Ratliff Ferry, Ridgeland 1, Ridgeland 3, Ridgeland 4, Ridgeland First Methodist Church, Ridgeland Tennis Center, Sharon, Sunnybrook, Tougaloo, Trace Harbor, Victory Baptist Church, Virlilia, Whisper Lake and Yandell Road.



§ 9-5-38. Eleventh district; number and election of chancellors

There shall be three (3) chancellors for the Eleventh Chancery Court District. The three (3) chancellorships shall be separate and distinct. One (1) chancellor shall be elected from Subdistrict 11-1 and denominated for purposes of appointment and election only as "Place One," one (1) chancellor shall be elected from Subdistrict 11-2 and denominated for purposes of appointment and election only as "Place Two," and one (1) chancellor shall be elected at large from the entire Eleventh Chancery Court District and denominated for purposes of appointment and election only as "Place Three."



§ 9-5-39. Twelfth district; composition

The Twelfth Chancery Court District is composed of the following counties:

(a) Clarke County; and

(b) Lauderdale County.



§ 9-5-40. Twelfth district; number of chancellors

(1) There shall be two (2) judges for the Twelfth Chancery Court District.

(2) The two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-41. Thirteenth district; composition

(1) The Thirteenth Chancery Court District is composed of the following counties:

(a) Covington County;

(b) Jefferson Davis County;

(c) Lawrence County;

(d) Simpson County; and

(e) Smith County.

(2) There shall be two (2) chancellors for the Thirteenth Chancery Court District. The two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-43. Fourteenth district; composition

(1) The Fourteenth Chancery Court District is composed of the following counties:

(a) Chickasaw County;

(b) Clay County;

(c) Lowndes County;

(d) Noxubee County;

(e) Oktibbeha County; and

(f) Webster County.

(2) The Fourteenth Chancery Court District shall be divided into three (3) subdistricts as follows:

(a) Subdistrict 14-1 shall consist of Chickasaw County, Webster County and the following precincts in Oktibbeha County: Bell Schoolhouse*, Bradley, Center Grove, Central Starkville*, Craig Springs, Double Springs, East Starkville*, Gillespie Street Center*, Maben, North Adaton, North Longview, North Starkville 2*, North Starkville 3, Northeast Starkville, Self Creek, South Adaton, South Longview, South Starkville*, Sturgis and West Starkville*.

(b) Subdistrict 14-2 shall consist of the following precincts in the following counties:

(i) Clay County: Cedar Bluff, Central West Point, East West Point, Siloam, South West Point and Vinton; and

(ii) Lowndes County: Air Base A, Air Base B, Air Base C, Air Base D, Air Base E, Brandon A, Brandon B, Brandon C, Brandon D, Caledonia, Columbus High School A, Columbus High School B, Columbus High School C, Columbus High School D, Dowdle Gas Training Center B, Fairgrounds C, Fairgrounds E, Fairgrounds F, Hunt C, Lee Middle School, Mitchell A, New Hope A, New Hope B, New Hope C, New Hope D, New Hope E, Rural Hill A, Rural Hill B, Rural Hill C, Sale A, Sale B, Sale C, Steens A, Steens B, Steens C, Trinity B, Union Academy B, Union Academy C and University A.

(c) Subdistrict 14-3 shall consist of Noxubee County and the following precincts in the following counties:

(i) Clay County: Cairo, Caradine, North West Point, Pheba, Pine Bluff, Tibbee, Union Star and West West Point;

(ii) Lowndes County: Artesia, Coleman A, Coleman B, Crawford A, Fairgrounds A, Fairgrounds B, Fairgrounds D, Fairgrounds G, Hunt A, Hunt B, Mitchell B, New Hope F, Plum Grove A, Plum Grove B, Plum Grove C, Propst Park Community Hut, Trinity A, Union Academy A, University B, West Lowndes A and West Lowndes B; and

(iii) Oktibbeha County: Bell Schoolhouse*, Central Starkville*, East Starkville*, Gillespie Street Center*, Hickory Grove, North Starkville 2*, Oktoc, Osborn, Sessums, South Starkville*, Southeast Oktibbeha and West Starkville*.



§ 9-5-45. Fourteenth district; number and election of chancellors

There shall be three (3) chancellors for the Fourteenth Chancery Court District. One (1) chancellor shall be elected from each subdistrict.



§ 9-5-47. Fifteenth district; composition

The Fifteenth Chancery Court District is composed of the following counties:

(a) Copiah County; and

(b) Lincoln County.



§ 9-5-49. Sixteenth district; composition

The Sixteenth Chancery Court District is composed of the following counties:

(a) George County;

(b) Greene County; and

(c) Jackson County.



§ 9-5-50. Sixteenth district; number and election of chancellors








